Exhibit 10.6

EXECUTION COPY

 

REVOLVING CREDIT AGREEMENT

among

THE SERVICEMASTER COMPANY,
as Parent Borrower

THE U.S. SUBSIDIARY BORROWERS named herein,

THE FOREIGN SUBSIDIARY BORROWERS
FROM TIME TO TIME PARTY HERETO,

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

CITIBANK, N.A.,
as Administrative Agent, Revolving Collateral Agent and Issuing Bank,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

Dated as of July 24, 2007

CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
GOLDMAN SACHS CREDIT PARTNERS L.P.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

2

 

 

 

 

 

1.1

 

Defined Terms

 

2

1.2

 

Other Definitional Provisions

 

63

 

 

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF COMMITMENTS

 

63

 

 

 

 

 

2.1

 

Revolving Commitments

 

63

2.2

 

Procedure for Revolving Credit Borrowing

 

64

2.3

 

Termination or Reduction of Revolving Commitments

 

65

2.4

 

Record of Loans

 

66

2.5

 

[Reserved]

 

67

2.6

 

Letters of Credit

 

67

2.7

 

Swing Line Commitments

 

73

 

 

 

 

 

SECTION 3.

 

GENERAL PROVISIONS

 

76

 

 

 

 

 

3.1

 

Interest Rates and Payment Dates

 

76

3.2

 

Conversion and Continuation Options

 

77

3.3

 

Minimum Amounts of Sets

 

78

3.4

 

Optional Prepayments

 

78

3.5

 

Administrative Agent’s Fee; Other Fees

 

80

3.6

 

Computation of Interest and Fees

 

80

3.7

 

Inability to Determine Interest Rate

 

81

3.8

 

Pro Rata Treatment and Payments

 

82

3.9

 

Illegality

 

84

3.10

 

Requirements of Law

 

85

3.11

 

Taxes

 

87

3.12

 

Indemnity

 

90

3.13

 

Certain Rules Relating to the Payment of Additional Amounts

 

91

3.14

 

[Reserved]

 

93

3.15

 

Controls on Prepayment if Aggregate Outstanding Revolving Credit Exceeds
Aggregate Revolving Commitments

 

93

 

 

 

 

 

SECTION 4.

 

REPRESENTATIONS AND WARRANTIES

 

94

 

 

 

 

 

4.1

 

Financial Condition

 

94

4.2

 

No Change; Solvent

 

94

4.3

 

Corporate Existence; Compliance with Law

 

95

4.4

 

Corporate Power; Authorization; Enforceable Obligations

 

95

4.5

 

No Legal Bar

 

95

 

i


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

4.6

 

No Material Litigation

 

96

4.7

 

No Default

 

96

4.8

 

Ownership of Property; Liens

 

96

4.9

 

Intellectual Property

 

96

4.10

 

No Burdensome Restrictions

 

96

4.11

 

Taxes

 

96

4.12

 

Federal Regulations

 

97

4.13

 

ERISA

 

97

4.14

 

Collateral

 

98

4.15

 

Investment Company Act; Other Regulations

 

98

4.16

 

Subsidiaries

 

98

4.17

 

Purpose of Loans

 

99

4.18

 

Environmental Matters

 

99

4.19

 

No Material Misstatements

 

100

4.20

 

Labor Matters

 

100

4.21

 

Insurance

 

100

4.22

 

Anti-Terrorism

 

100

 

 

 

 

 

SECTION 5.

 

CONDITIONS PRECEDENT

 

101

 

 

 

 

 

5.1

 

Conditions to Effectiveness of Initial Extension of Credit

 

101

5.2

 

Conditions to Each Extension of Credit

 

105

 

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

 

106

 

 

 

 

 

6.1

 

Financial Statements

 

106

6.2

 

Certificates; Other Information

 

107

6.3

 

Payment of Taxes

 

108

6.4

 

Maintenance of Existence

 

109

6.5

 

Maintenance of Property; Insurance

 

109

6.6

 

Inspection of Property; Books and Records; Discussions

 

110

6.7

 

Notices

 

111

6.8

 

Environmental Laws

 

112

6.9

 

After-Acquired Real Property and Fixtures and Future Subsidiaries

 

112

6.10

 

Interest Rate Protection

 

115

6.11

 

Post-Closing Security Perfection

 

116

 

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

 

116

 

 

 

 

 

7.1

 

Limitation on Indebtedness

 

116

7.2

 

Limitation on Liens

 

120

7.3

 

Limitation on Fundamental Changes

 

123

7.4

 

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

 

125

7.5

 

Limitation on Dividends and Other Restricted Payments

 

127

 

ii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

7.6

 

Limitation on Transactions with Affiliates

 

133

7.7

 

Limitation on Dispositions of Collateral

 

135

7.8

 

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

 

135

7.9

 

[Reserved]

 

136

7.10

 

[Reserved]

 

136

7.11

 

Limitation on Negative Pledge Clauses

 

137

7.12

 

Limitation on Lines of Business

 

137

7.13

 

Fiscal Year

 

137

 

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

 

137

 

 

 

 

 

SECTION 9.

 

THE AGENTS AND THE OTHER REPRESENTATIVES

 

141

 

 

 

 

 

9.1

 

Appointment

 

141

9.2

 

Delegation of Duties

 

141

9.3

 

Exculpatory Provisions

 

142

9.4

 

Reliance by the Administrative Agent

 

142

9.5

 

Notice of Default

 

143

9.6

 

Acknowledgements and Representations by Lenders

 

143

9.7

 

Indemnification

 

144

9.8

 

The Agents and Other Representatives in Their Individual Capacity

 

145

9.9

 

Collateral Matters

 

145

9.10

 

Successor Agent

 

147

9.11

 

Other Representatives

 

147

9.12

 

Withholding Tax

 

147

9.13

 

Approved Electronic Communications

 

148

 

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

148

 

 

 

 

 

10.1

 

Amendments and Waivers

 

148

10.2

 

Notices

 

153

10.3

 

No Waiver; Cumulative Remedies

 

155

10.4

 

Survival of Representations and Warranties

 

155

10.5

 

Payment of Expenses and Taxes

 

155

10.6

 

Successors and Assigns; Participations and Assignments

 

156

10.7

 

Adjustments; Set-off; Calculations; Computations

 

162

10.8

 

Judgment

 

162

10.9

 

Counterparts

 

163

10.10

 

Severability

 

163

10.11

 

Integration

 

163

10.12

 

GOVERNING LAW

 

163

10.13

 

Submission to Jurisdiction; Waivers

 

164

10.14

 

Acknowledgements

 

165

 

iii


--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

10.15

 

WAIVER OF JURY TRIAL

 

165

10.16

 

Confidentiality

 

166

10.17

 

Additional Indebtedness

 

167

10.18

 

USA Patriot Act Notice

 

167

10.19

 

Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the U.S.

 

167

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

A

 

Revolving Loan Commitments and Addresses

 

 

B

 

Designated Foreign Currency Centers

 

 

C

 

Existing Indebtedness

 

 

D

 

Existing Specified Indebtedness

 

 

E

 

Foreign Subsidiary Borrowers

 

 

1.1

 

Mandatory Costs

 

 

4.4

 

Consents Required

 

 

4.6

 

Litigation

 

 

4.8

 

Real Property

 

 

4.16

 

Subsidiaries

 

 

4.18

 

Environmental Matters

 

 

4.21

 

Insurance

 

 

5.1(e)

 

Lien Searches

 

 

6.13

 

Post-Closing Security

 

 

7.3

 

Existing Liens

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

A-1

 

Form of Revolving Note

 

 

A-2

 

Form of Swing Line Note

 

 

B

 

Form of Guarantee and Collateral Agreement

 

 

C

 

Form of Intercreditor Agreement

 

 

D

 

Form of Mortgage

 

 

E-1

 

Form of Opinion of Debevoise & Plimpton LLP, Special New York Counsel to the
Loan Parties

 

 

E-2

 

Form of Opinion of Richards, Layton & Finger P.A., Special Delaware Counsel to
the Loan Parties

 

 

F

 

Form of U.S. Tax Compliance Certificate

 

 

G

 

Form of Assignment and Acceptance

 

 

H

 

Form of Officer’s Certificate

 

 

I

 

Form of Secretary’s Certificate

 

 

J

 

Form of Swing Line Loan Participation Certificate

 

 

K

 

Form of Joinder Agreement

 

 

L

 

Form of Letter of Credit Request

 

 

M

 

Form of Foreign Subsidiary Borrower Termination

 

 

 

iv


--------------------------------------------------------------------------------


 

N

 

Form of Security Agreement

 

 

 

v


--------------------------------------------------------------------------------


REVOLVING CREDIT AGREEMENT, dated as of July 24, 2007, among THE SERVICEMASTER
COMPANY, a Delaware corporation (“ServiceMaster” or the “Parent Borrower”), the
U.S. Subsidiary Borrowers (as hereinafter defined, and together with the Parent
Borrower, the “U.S. Borrowers”), the Foreign Subsidiary Borrowers (as
hereinafter defined) from time to time party to this Agreement after the Closing
Date (the Foreign Subsidiary Borrowers, together with the U.S. Borrowers, each a
“Borrower” and collectively the “Borrowers”), the several banks and other
financial institutions from time to time party to this Agreement (as further
defined in subsection 1.1, the “Lenders”), CITIBANK, N.A., as administrative
agent, collateral agent and issuing bank for the Lenders hereunder (in such
capacities, respectively, the “Administrative Agent”, “Revolving Collateral
Agent” and, as further defined in subsection 1.1, “Issuing Bank”, respectively),
and JPMORGAN CHASE BANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”).

The parties hereto hereby agree as follows:

W I T N E S S E T H:

WHEREAS, CDRSVM Topco, Inc., a Delaware corporation (“Holding Parent”), and
CDRSVM Acquisition Co., Inc., a Delaware corporation (“Acquisition Co.”), each
newly formed companies organized by Clayton, Dubilier & Rice, Inc. (“Sponsor”)
or its Affiliates, entered into an Agreement and Plan of Merger with the Parent
Borrower, dated March 18, 2007 (the “Merger Agreement”), pursuant to which
Acquisition Co. merged with and into the Parent Borrower on the date hereof,
with the Parent Borrower as the surviving corporation (the “Merger”).

WHEREAS, on the Closing Date the Sponsor will make an equity contribution of
$1,431.1 million (the “Equity Contribution”) to Holding Parent, Holding Parent
will make an equity contribution of the same amount to CDRSVM Investment
Holding, Inc., a Delaware corporation (“Investment Holding”), Investment Holding
will make an equity contribution of the same amount to CDRSVM Holding, Inc., a
Delaware corporation (“Holding”), and Holding will make an equity contribution
of the same amount to Acquisition Co.

WHEREAS, on the Closing Date Acquisition Co. (whose rights and obligations
thereunder have been assumed by the Parent Borrower as a result of the Merger)
entered into (a) the Term Loan Credit Agreement providing for (i) term loans in
an aggregate original principal amount of $2,650 million and (ii) a pre-funded
letter of credit facility in an aggregate principal amount of $150.0 million and
(b) a Senior Interim Loan Agreement (as defined below) pursuant to which
Acquisition Co. obtained a senior unsecured interim term loan facility in an
aggregate principal amount of up to $1,150.0 million.

WHEREAS, the U.S. Borrowers have requested the Lenders (a) to extend credit in
the form of Revolving Loans at any time and from time to time prior to the
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $500.0 million, of which no more than $50.0 million may be drawn on
the Closing Date and (b) to issue and participate in the Letters of Credit
provided for herein.


--------------------------------------------------------------------------------


WHEREAS, one or more Foreign Subsidiary Borrowers may become party to this
Agreement after the Closing Date in accordance with subsection 10.1(f).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:


SECTION 1.              DEFINITIONS.


1.1           DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:

“2007 Notes”:  the Parent Borrower’s 6.95% Notes due August 15, 2007 issued
under the Existing Notes Indenture.

“2009 Notes”:  the Parent Borrower’s 7.875% Notes due August 15, 2009 issued
under the Existing Notes Indenture.

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greater of (a) the Prime Rate in effect on such
day and (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1%.  “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by Citibank, N.A. (or another bank of recognized standing
reasonably selected by the Administrative Agent and reasonably satisfactory to
the Parent Borrower) as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by Citibank, N.A. or such other bank in connection with extensions of
credit to debtors).  “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Acceleration”:  as defined in subsection 8(e).

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of services made under any of its trade names, or through any
of its divisions, (b) all unpaid rights of such Person (including rescission,
replevin, reclamation and

2


--------------------------------------------------------------------------------


stopping in transit) relating to the foregoing or arising therefrom, (c) all
rights to any goods represented by any of the foregoing, including returned or
repossessed goods, (d) all reserves and credit balances held by such Person with
respect to any such accounts receivable of any Obligors, (e) all letters of
credit, guarantees or collateral for any of the foregoing and (f) all insurance
policies or rights relating to any of the foregoing.

“Acquired Indebtedness”:  Indebtedness of a Person (i) existing at the time such
Person becomes a Subsidiary or (ii) assumed in connection with the acquisition
of assets from such Person, in each case other than Indebtedness Incurred in
connection with, or in contemplation of, such Person becoming a Subsidiary or
such acquisition.  Acquired Indebtedness shall be deemed to be Incurred on the
date of the related acquisition of assets from any Person or the date the
acquired Person becomes a Subsidiary.

“Acquisition Co.”:  as defined in the Recitals hereto.

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Parent
Borrower or a Restricted Subsidiary or otherwise useful in a Related Business
(including any capital expenditures on any property or assets already so used);
(iii) the Capital Stock of a Person that is engaged in a Related Business and
becomes a Restricted Subsidiary as a result of the acquisition of such Capital
Stock by the Parent Borrower or another Restricted Subsidiary; or (iv) Capital
Stock of any Person that at such time is a Restricted Subsidiary acquired from a
third party.

“Additional Indebtedness”:  as defined in the Intercreditor Agreement.

“Adjustment Date”:  each date on or after the last day of the Parent Borrower’s
first full fiscal quarter ended at least three months after the Closing Date
that is the second Business Day following receipt by the Lenders of both (a) the
financial statements required to be delivered pursuant to subsection 6.1(a) or
6.1(b), as applicable, for the most recently completed fiscal period and (b) the
related compliance certificate required to be delivered pursuant to subsection
6.2(b) with respect to such fiscal period.

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

“Affected Loans”:  as defined in subsection 3.9.

“Affected Rate”:  as defined in subsection 3.7.

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or

3


--------------------------------------------------------------------------------


indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Affiliate Transaction”:  as defined in subsection 7.6(a).

“Agents”:  the collective reference to the Administrative Agent, the Syndication
Agent and the Revolving Collateral Agent.

“Aggregate Outstanding Revolving Credit”:  as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans made by such Lender then outstanding (including, without limitation, in
the case of Revolving Loans then outstanding in any Designated Foreign Currency,
the Dollar Equivalent of the aggregate principal amount thereof), (b) such
Lender’s Revolving Commitment Percentage of the L/C Obligations then outstanding
and (c) such Lender’s Revolving Commitment Percentage of the Swing Line Loans
then outstanding.

“Agreement”:  this Revolving Credit Agreement, as amended, supplemented, waived
or otherwise modified, from time to time.

“Applicable Commitment Fee Percentage”:  during the period from the Closing Date
until the first Adjustment Date, the Applicable Commitment Fee Percentage shall
at all times equal 0.50% per annum.  The Applicable Commitment Fee Percentage
will be adjusted on each Adjustment Date to the applicable rate per annum set
forth under the heading “Applicable Commitment Fee Percentage” on the Pricing
Grid which corresponds to the Consolidated Secured Leverage Ratio determined
from the financial statements and compliance certificate relating to the end of
the fiscal quarter immediately preceding such Adjustment Date; provided that in
the event that the financial statements required to be delivered pursuant to
subsection 6.1(a) or 6.1(b), as applicable, and the related compliance
certificate required to be delivered pursuant to subsection 6.2(b), are not
delivered when due, then:

(1)           if such financial statements and compliance certificate are
delivered after the date such financial statements and compliance certificate
were required to be delivered (without giving effect to any applicable cure
period) and the Applicable Commitment Fee Percentage increases from that
previously in effect as a result of the delivery of such financial statements,
then the Applicable Commitment Fee Percentage during the period from the date
upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (3) below,
be the Applicable Commitment Fee Percentage as so increased;

(2)           if such financial statements and compliance certificate are
delivered after the date such financial statements and compliance certificate
were required to be delivered and the Applicable Commitment Fee Percentage
decreases from that previously in effect as a result of the delivery of such
financial statements, then such decrease in the

4


--------------------------------------------------------------------------------


Applicable Commitment Fee Percentage shall not become applicable until the date
upon which the financial statements and compliance certificate are delivered;
and

(3)           if such financial statements and compliance certificate are not
delivered prior to the expiration of the applicable cure period, then, effective
upon such expiration, for the period from the date upon which such financial
statements and compliance certificate were required to be delivered (after the
expiration of the applicable cure period) until two Business Days following the
date upon which they actually are delivered, the Applicable Commitment Fee
Percentage shall be 0.50% per annum (it being understood that the foregoing
shall not limit the rights of the Administrative Agent and the Lenders set forth
in Section 8).

“Applicable Margin”:  in respect of Revolving Loans and Swing Line Loans during
the period from the Closing Date until the first Adjustment Date (i) with
respect to ABR Loans, 1.75% per annum, and (ii) with respect to Eurocurrency
Loans, 2.75% per annum.

The Applicable Margins with respect to Revolving Loans and Swing Line Loans will
be adjusted on each Adjustment Date to the applicable rate per annum set forth
under the heading “Applicable Margin for ABR Loans” or “Applicable Margin for
Eurocurrency Loans” on the Pricing Grid which corresponds to the Consolidated
Secured Leverage Ratio determined from the financial statements and compliance
certificate relating to the end of the fiscal quarter immediately preceding such
Adjustment Date; provided that in the event that the financial statements
required to be delivered pursuant to subsection 6.1(a) or 6.1(b), as applicable,
and the related compliance certificate required to be delivered pursuant to
subsection 6.2(b), are not delivered when due, then:

(1)           if such financial statements and compliance certificate are
delivered after the date such financial statements and compliance certificate
were required to be delivered (without giving effect to any applicable cure
period) and the Applicable Margin increases from that previously in effect as a
result of the delivery of such financial statements, then the Applicable Margin
in respect of Revolving Loans and Swing Line Loans during the period from the
date upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (3) below,
be the Applicable Margin as so increased;

(2)           if such financial statements and compliance certificate are
delivered after the date such financial statements and compliance certificate
were required to be delivered and the Applicable Margin decreases from that
previously in effect as a result of the delivery of such financial statements,
then such decrease in the Applicable Margin shall not become applicable until
the date upon which the financial statements and compliance certificate actually
are delivered, and

(3)           if such financial statements and compliance certificate are not
delivered prior to the expiration of the applicable cure period, then, effective
upon such expiration,

5


--------------------------------------------------------------------------------


for the period from the date upon which such financial statements and compliance
certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, the Applicable Margin with respect to Revolving
Loans and Swing Line Loans shall be 1.75% per annum, in the case of ABR Loans,
and 2.75% per annum, in the case of Eurocurrency Loans (it being understood that
the foregoing shall not limit the rights of the Administrative Agent and the
Lenders set forth in Section 8).

“Approved Electronic Communications”:  each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement,
joinder or amendment to the Security Documents and any other written
communication delivered or required to be delivered in respect of any Loan
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided that “Approved Electronic Communications” shall
exclude (i) any notice pursuant to subsection 3.4 and (ii) all notices of any
Default.

“Approved Electronic Platform”:  as defined in subsection 9.13.

“Approved Fund”:  as defined in subsection 10.6(b).

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Parent Borrower or any of its
Restricted Subsidiaries (including any disposition by means of a merger,
consolidation or similar transaction) other than (i) a disposition to the Parent
Borrower or a Restricted Subsidiary, (ii) a disposition in the ordinary course
of business, (iii) a disposition of Cash Equivalents, Investment Grade
Securities or Temporary Cash Investments, (iv) the sale or discount (with or
without recourse, and on customary or commercially reasonable terms) of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable, (v) any
Restricted Payment Transaction, (vi) a disposition that is governed by the
provisions of subsection 7.3, (vii) any Financing Disposition, (viii) any “fee
in lieu” or other disposition of assets to any governmental authority or agency
that continue in use by the Parent Borrower or any Restricted Subsidiary, so
long as the Parent Borrower or any Restricted Subsidiary may obtain title to
such assets upon reasonable notice by paying a nominal fee, (ix) any exchange of
property pursuant to or intended to qualify under Section 1031 (or any successor
section) of the Code, or any exchange of equipment to be leased, rented or
otherwise used in a Related Business, (x) any financing transaction with respect
to property built or acquired by the Parent Borrower or any Restricted
Subsidiary after the Closing Date, including without limitation any
sale/leaseback transaction or asset securitization, (xi) any disposition arising
from foreclosure, condemnation or similar action with respect to any property or
other assets, or exercise of termination rights under any lease, license,
concession or other agreement, or pursuant to buy/sell arrangements under any
joint venture or similar agreement or

6


--------------------------------------------------------------------------------


arrangement, (xii) any disposition of Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary, (xiii) a disposition of Capital Stock
of a Restricted Subsidiary pursuant to an agreement or other obligation with or
to a Person (other than the Parent Borrower or a Restricted Subsidiary) from
whom such Restricted Subsidiary was acquired, or from whom such Restricted
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), entered into in connection with such
acquisition, (xiv) a disposition of not more than 5% of the outstanding Capital
Stock of a Foreign Subsidiary that has been approved by the Board of Directors,
(xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $30.0 million, (xvi) any Exempt Sale and Leaseback
Transaction, (xvii) the abandonment or other disposition of patents, trademarks
or other intellectual property that are, in the reasonable judgment of the
Parent Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent Borrower and its Subsidiaries taken as a
whole or (xviii) dispositions for Net Available Cash not exceeding in the
aggregate in any fiscal year (A) $15.0 million minus (B) the Net Available Cash
in such fiscal year from Recovery Events classified by the Parent Borrower
pursuant to clause (y) of the definition of “Recovery Event”.

“Assignee”:  as defined in subsection 10.6(b).

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit G.

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) the amount of such Lender’s Revolving Commitment
at such time over (b) the sum of (i) the aggregate unpaid principal amount at
such time of all Revolving Loans made by such Lender (including, without
limitation, in the case of Revolving Loans made by such Lender in any Designated
Foreign Currency, the Dollar Equivalent of the aggregate unpaid principal amount
thereof), (ii) an amount equal to such Lender’s Revolving Commitment Percentage
of the aggregate unpaid principal amount at such time of all Swing Line Loans;
provided that for purposes of calculating Available Revolving Commitments
pursuant to subsection 3.5(a) such amount in this clause (b)(ii) shall be zero,
and (iii) an amount equal to such Lender’s Revolving Commitment Percentage of
the outstanding L/C Obligations at such time; collectively, as to all the
Lenders, the “Available Revolving Commitments”.

“Bank Indebtedness”:  any and all amounts, whether outstanding on the Closing
Date or thereafter incurred, payable under or in respect of any Credit Facility,
including without limitation any principal, premium, interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Parent Borrower or any Restricted Subsidiary,
whether or not a claim for post-filing interest is allowed in such proceedings),
fees, charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.

“BAS”:  Banc of America Securities LLC.

7


--------------------------------------------------------------------------------


“BBA LIBOR Rates Page”:  as defined in the definition of “Eurocurrency Base
Rate”.

“Benefited Lender”:  as defined in subsection 10.7(a).

“Board”:  the Board of Governors of the Federal Reserve System.

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Parent
Borrower.

“Borrower”:  as defined in the Preamble hereto.

“Borrowing”:  the borrowing of one Type of Loan from all the Lenders having
Revolving Commitments (or resulting from a conversion or conversions on such
date) having in the case of Eurocurrency Loans the same Interest Period.

“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.2, 2.6(b) or 2.7 as a date on which the a Borrower requests the Lenders to
make Loans hereunder or the Issuing Bank to issue Letters of Credit hereunder.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or the jurisdiction where the
Administrative Agent’s office for Loans in Dollars is located are authorized or
required by law to close, except that, (a) when used in connection with any
Eurocurrency Loan denominated in Dollars, “Business Day” shall mean any Business
Day on which dealings in Dollars between banks may be carried on in London,
England and New York, New York, and (b) when used in connection with a
Eurocurrency Loan denominated in any Designated Foreign Currency, “Business Day”
shall mean any day on which dealings in such Designated Foreign Currency between
banks may be carried on in London, England, New York, New York and the principal
financial center of such Designated Foreign Currency as set forth on Schedule B;
provided, however, that, with respect to notices and determinations in
connection with, and payments of principal and interest on, Loans denominated in
Euros, such day is also a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (TARGET) (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be suitable replacement) is open for settlement of
payment in Euros.

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period (exclusive of expenditures made for Investments permitted by
subsection 7.5) which, in accordance with GAAP, are or should be included in
“capital expenditures”.

8


--------------------------------------------------------------------------------


“Capital Stock”:  of any Person means any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

“Capitalized Lease Obligation”:  an obligation that is required to be classified
and accounted for as a capitalized lease for financial reporting purposes in
accordance with GAAP.  The Stated Maturity of any Capitalized Lease Obligation
shall be the date of the last payment of rent or any other amount due under the
related lease.

“Captive Insurance Subsidiary”:  any of (a) Steward Insurance Company, a Vermont
corporation, and any successor in interest thereto, so long as such Person
either (x) satisfies the requirements of clause (c) below or (y) does not enter
into any new insurance policies after the Closing Date insuring risks of any
Persons other than the Parent Borrower and its Subsidiaries, (b) any Subsidiary
of any Captive Insurance Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Parent Borrower that is subject to regulation as an insurance
company (or any Subsidiary thereof).

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully guaranteed or insured by the United States of America or a member state of
The European Union or any agency or instrumentality of any thereof, (c) time
deposits, certificates of deposit or bankers’ acceptances of (i) any lender
under any Senior Credit Facility or any affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500.0 million and the commercial
paper of the holding company of which is rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (d) money market instruments, commercial
paper or other short-term obligations rated at least A-2 or the equivalent
thereof by S&P or at least P-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (e) investments in money market funds
subject to the risk limiting conditions of Rule 2a-7 or any successor rule of
the SEC under the Investment Company Act of 1940, as amended and (f) investments
similar to any of the foregoing denominated in foreign currencies approved by
the Board of Directors.

“CDR”:  Clayton, Dubilier & Rice, Inc.

“CDR Investors”:  collectively, (i) Clayton, Dubilier & Rice Fund VII, L.P., or
any successor thereto, (ii) Clayton, Dubilier & Rice Fund VII (Co-Investment),
L.P., or any successor thereto, (iii) CDR SVM Co-Investor L.P., or any successor
thereto, (iv) CD&R Parallel Fund VII, L.P., or any successor thereto, and
(v) any Affiliate of any CDR Investor.

“CGMI”:  Citigroup Global Markets Inc. in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise.

9


--------------------------------------------------------------------------------


“Change in Consolidated Working Capital”:  for any period, a positive or
negative number equal to the amount of Consolidated Working Capital at the
beginning of such period minus the amount of Consolidated Working Capital at the
end of such period.

“Change in Law”:  as defined in subsection 3.11(a).

“Change of Control”:  (i) (x) the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of (A) so long as the Parent Borrower is a Subsidiary of any Parent, shares
of Voting Stock having less than 35% of the total voting power of all
outstanding shares of such Parent (other than a Parent that is a Subsidiary of
another Parent) and (B) if the Parent Borrower is not a Subsidiary of any
Parent, shares of Voting Stock having less than 35% of the total voting power of
all outstanding shares of the Parent Borrower and (y) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than one or more Permitted Holders, shall be the “beneficial owner” of (A) so
long as the Parent Borrower is a Subsidiary of any Parent, shares of Voting
Stock having more than 35% of the total voting power of all outstanding shares
of such Parent (other than a Parent that is a Subsidiary of another Parent) and
(B) if the Parent Borrower is not a Subsidiary of any Parent, shares of Voting
Stock having more than 35% of the total voting power of all outstanding shares
of the Parent Borrower; (ii) the Continuing Directors shall cease to constitute
a majority of the members of the Board of Directors of the Parent Borrower;
(iii) Holding shall cease to own, directly or indirectly, 100% of the Capital
Stock of the Parent Borrower (or any successor to the Parent Borrower permitted
pursuant to subsection 7.3); or (iv) a “Change of Control” as defined in the
Term Loan Credit Agreement or the Senior Interim Loan Agreement; as used in this
paragraph “Voting Stock” shall mean shares of Capital Stock entitled to vote
generally in the election of directors. Notwithstanding anything to the contrary
in the foregoing, the Transactions shall not constitute or give rise to a Change
of Control.

“Closing Date”:  the date on which all the conditions precedent set forth in
subsection 5.1 shall be satisfied or waived.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commercial Letter of Credit”:  as defined in subsection 2.6(a)(i).

“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA

10


--------------------------------------------------------------------------------


or is part of a group which includes the Parent Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Parent Borrower on request); provided that the designation by any
Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations under this Agreement, including its obligation to fund a Loan
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to any provision of this Agreement, including without limitation subsection
3.10, 3.11, 3.12 or 10.5, than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder;
provided, however, in the case of any Foreign Subsidiary Borrower, this clause
(a) shall not apply to any greater payment of additional amounts under
subsection 3.11, (b) be deemed to have any Revolving Commitment or (c) be
designated if such designation would otherwise increase the costs of any
Facility to the Parent Borrower.

“Confidential Information Memorandum”:  that certain Confidential Information
Memorandum (Public Version) dated June 14, 2007 and furnished to the Lenders.

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Parent Borrower
are available, to (ii) Consolidated Interest Expense for such four fiscal
quarters (in each of the foregoing clauses (i) and (ii), determined for each
fiscal quarter (or portion thereof) of the four fiscal quarters ending prior to
the Closing Date, on a pro forma basis to give effect to the Merger as if it had
occurred at the beginning of such four-quarter period); provided that

(1)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary has Incurred any Indebtedness that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio is an Incurrence of Indebtedness,
Consolidated EBITDA and Consolidated Interest Expense for such period shall be
calculated after giving effect on a pro forma basis to such Indebtedness as if
such Indebtedness had been Incurred on the first day of such period (except that
in making such computation, the amount of Indebtedness under any revolving
credit facility outstanding on the date of such calculation shall be computed
based on (A) the average daily balance of such Indebtedness during such four
fiscal quarters or such shorter period for which such

11


--------------------------------------------------------------------------------


facility was outstanding or (B) if such facility was created after the end of
such four fiscal quarters, the average daily balance of such Indebtedness during
the period from the date of creation of such facility to the date of such
calculation),

(2)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary has repaid, repurchased, redeemed, defeased or otherwise
acquired, retired or discharged any Indebtedness that is no longer outstanding
on such date of determination (each, a “Discharge”) or if the transaction giving
rise to the need to calculate the Consolidated Coverage Ratio involves a
Discharge of Indebtedness (in each case other than Indebtedness Incurred under
any revolving credit facility unless such Indebtedness has been permanently
repaid), Consolidated EBITDA and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to such Discharge
of such Indebtedness, including with the proceeds of such new Indebtedness, as
if such Discharge had occurred on the first day of such period,

(3)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary shall have disposed of any company, any business or any
group of assets constituting an operating unit of a business (any such
disposition, a “Sale”), the Consolidated EBITDA for such period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
assets that are the subject of such Sale for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such period and Consolidated Interest Expense for such period shall be reduced
by an amount equal to (A) the Consolidated Interest Expense attributable to any
Indebtedness of the Parent Borrower or any Restricted Subsidiary repaid,
repurchased, redeemed, defeased or otherwise acquired, retired or discharged
with respect to the Parent Borrower and its continuing Restricted Subsidiaries
in connection with such Sale for such period (including but not limited to
through the assumption of such Indebtedness by another Person) plus (B) if the
Capital Stock of any Restricted Subsidiary is sold, the Consolidated Interest
Expense for such period attributable to the Indebtedness of such Restricted
Subsidiary to the extent the Parent Borrower and its continuing Restricted
Subsidiaries are no longer liable for such Indebtedness after such Sale,

(4)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made an
Investment in any Person that thereby becomes a Restricted Subsidiary, or
otherwise acquired any company, any business or any group of assets constituting
an operating unit of a business, including any such Investment or acquisition
occurring in connection with a transaction causing a calculation to be made
hereunder (any such Investment or acquisition, a “Purchase”), Consolidated
EBITDA and Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto (including the Incurrence of any related
Indebtedness) as if such Purchase occurred on the first day of such period, and

12


--------------------------------------------------------------------------------


(5)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Parent
Borrower or any Restricted Subsidiary, and since the beginning of such period
such Person shall have Discharged any Indebtedness or made any Sale or Purchase
that would have required an adjustment pursuant to clause (2), (3) or (4) above
if made by the Parent Borrower or a Restricted Subsidiary since the beginning of
such period, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto as if such
Discharge, Sale or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto and the amount of Consolidated Interest Expense associated with
any Indebtedness Incurred or repaid, repurchased, redeemed, defeased or
otherwise acquired, retired or discharged in connection therewith, the pro forma
calculations in respect thereof (including without limitation in respect of
anticipated cost savings or synergies relating to any such Sale, Purchase or
other transaction) shall be as determined in good faith by the Chief Financial
Officer or another Responsible Officer of the Parent Borrower.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Interest Rate Agreement applicable to
such Indebtedness). If any Indebtedness bears, at the option of the Parent
Borrower or a Restricted Subsidiary, a rate of interest based on a prime or
similar rate, a eurocurrency interbank offered rate or other fixed or floating
rate, and such Indebtedness is being given pro forma effect, the interest
expense on such Indebtedness shall be calculated by applying such optional rate
as the Parent Borrower or such Restricted Subsidiary may designate. If any
Indebtedness that is being given pro forma effect was Incurred under a revolving
credit facility, the interest expense on such Indebtedness shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period. Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate determined in good faith by a responsible financial or
accounting officer of the Parent Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

“Consolidated Current Portion of Long Term Debt”:  as of any date of
determination, the current portion of Consolidated Long Term Debt that is
included in Consolidated Short Term Debt on such date.

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:  (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of “Consolidated Interest Expense”
pursuant to clause (iii) thereof (other than Special Purpose Financing Expense),
any Special Purpose Financing Fees and (for purposes of calculating the
Consolidated Total Leverage Ratio) any Special Purpose Financing Expense,
(iii) depreciation, amortization (including but not limited to amortization of
goodwill and intangibles and amortization and write-off of financing costs) and

13


--------------------------------------------------------------------------------


all other non-cash charges or non-cash losses, (iv) any expenses or charges
related to any Equity Offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or incurred, and including any sale of
Capital Stock to the extent the proceeds thereof were intended to be contributed
to the equity capital of the Parent Borrower or any of its Restricted
Subsidiaries), (v) the amount of any minority interest expense, (vi) any
management, monitoring, consulting and advisory fees and related expenses paid
to any of CDR or any of its Affiliates, (vii) interest and investment income,
(viii) the amount of net cost savings projected by the Parent Borrower in good
faith to be realized as a result of actions taken or to be taken (calculated on
a pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (x) such cost savings are reasonably
identifiable and factually supportable, (y) such actions have been taken or are
to be taken within 12 months after the date of determination to take such action
and (z) the aggregate amount of cost savings added pursuant to this clause
(viii) shall not exceed $35.0 million for any four consecutive quarter period
(which adjustments may be incremental to (but not duplicative of) pro forma
adjustments made pursuant to the proviso to the definition of “Consolidated
Coverage Ratio”, “Consolidated Secured Leverage Ratio” or “Consolidated Total
Leverage Ratio”), (ix) the amount of loss on any Financing Disposition and
(x) any costs or expenses pursuant to any management or employee stock option or
other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any stock subscription or shareholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Parent
Borrower or an issuance of Capital Stock of the Parent Borrower (other than
Disqualified Stock) and excluded from the calculation set forth in subsection
7.5(a)(3).

“Consolidated Funded Indebtedness”:  at the date of determination under
subsection 6.10, all long term debt (including the current portion thereof) of
the Parent Borrower and its consolidated Restricted Subsidiaries as determined
on a Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet.

“Consolidated Indebtedness”:  at the date of determination thereof, an amount
equal to (i) the aggregate principal amount of outstanding Indebtedness of the
Parent Borrower and its Restricted Subsidiaries as of such date consisting of
(without duplication) Indebtedness for borrowed money (including Purchase Money
Obligations and unreimbursed outstanding drawn amounts under funded letters of
credit); Capitalized Lease Obligations and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Hedging Obligations), minus (ii) the amount of
such Indebtedness consisting of Indebtedness of a type referred to in, or
Incurred pursuant to, subsection 7.1(b)(ix).

“Consolidated Interest Expense”:  for any period,

(i)            the total interest expense of the Parent Borrower and its
Restricted Subsidiaries to the extent deducted in calculating Consolidated Net
Income, net of any interest income of the Parent Borrower and its Restricted
Subsidiaries, including without limitation any such interest expense consisting
of (a) interest expense attributable to

14


--------------------------------------------------------------------------------


Capitalized Lease Obligations, (b) amortization of debt discount, (c) interest
in respect of Indebtedness of any other Person that has been Guaranteed by the
Parent Borrower or any Restricted Subsidiary, but only to the extent that such
interest is actually paid by the Parent Borrower or any Restricted Subsidiary,
(d) non-cash interest expense, (e) the interest portion of any deferred payment
obligation and (f) commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, plus

(ii)           Preferred Stock dividends paid in cash in respect of Disqualified
Stock of the Parent Borrower held by Persons other than the Parent Borrower or a
Restricted Subsidiary, minus

(iii) to the extent otherwise included in such interest expense referred to in
clause (i) above, amortization or write-off of financing costs, Special Purpose
Financing Expense, accretion or accrual of discounted liabilities not
constituting Indebtedness, expense resulting from discounting of Indebtedness in
conjunction with recapitalization or purchase accounting, and any “additional
interest” in respect of registration rights arrangements for any securities,
plus

(iv)          dividends paid in cash on Designated Preferred Stock pursuant to
subsection 7.5(b)(xv)(A) or (B),

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Parent Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

“Consolidated Long Term Debt”:  at the date of determination thereof, all long
term debt of the Parent Borrower and its Restricted Subsidiaries as determined
on a Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under subsection
6.1.

“Consolidated Net Income”:  for any period, the net income (loss) of the Parent
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that there shall not be included in such Consolidated Net
Income:

(i)            any net income (loss) of any Person that is not the Parent
Borrower or a Restricted Subsidiary, except that the Parent Borrower’s equity in
the net income of any such Person for such period shall be included in such
Consolidated Net Income up to the aggregate amount actually distributed by such
Person during such period to the Parent Borrower or a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in
clause (ii) below),

15


--------------------------------------------------------------------------------


(ii)           solely for purposes of determining the amount available for
Restricted Payments under subsection 7.5(a)(3)(A) or determining Excess Cash
Flow, any net income (loss) of any Restricted Subsidiary that is not a
Subsidiary Guarantor if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of similar
distributions by such Restricted Subsidiary, directly or indirectly, to the
Parent Borrower by operation of the terms of such Restricted Subsidiary’s
charter or any agreement, instrument, judgment, decree, order, statute or
governmental rule or regulation applicable to such Restricted Subsidiary or its
stockholders (other than (x) restrictions that have been waived or otherwise
released, (y) restrictions pursuant to the Loan Documents, the Term Loan
Documents, the Senior Interim Loan Documents, the Existing Notes or the Existing
Notes Indenture and (z) restrictions in effect on the Closing Date with respect
to a Restricted Subsidiary and other restrictions with respect to such
Restricted Subsidiary that taken as a whole are not materially less favorable to
the Lenders than such restrictions in effect on the Closing Date), except that
the Parent Borrower’s equity in the net income of any such Restricted Subsidiary
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of any dividend or distribution that was or that could have
been made by such Restricted Subsidiary during such period to the Parent
Borrower or another Restricted Subsidiary (subject, in the case of a dividend
that could have been made to another Restricted Subsidiary, to the limitation
contained in this clause),

(iii) any gain or loss realized upon (x) the sale, abandonment or other
disposition of any asset of the Parent Borrower or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined in good faith by the Board of Directors) or (y) the disposal,
abandonment or discontinuation of operations of the Parent Borrower or any
Restricted Subsidiary, and any income (loss) from disposed, abandoned or
discontinued operations,

(iv)          any item classified as an extraordinary, unusual or nonrecurring
gain, loss or charge (including fees, expenses and charges associated with the
Transactions and any acquisition, merger or consolidation after the Closing
Date),

(v)           the cumulative effect of a change in accounting principles,

(vi)          all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or Hedging Obligations
or other derivative instruments,

(vii)         any unrealized gains or losses in respect of Currency Agreements,

(viii)        any unrealized foreign currency transaction gains or losses in
respect of Indebtedness of any Person denominated in a currency other than the
functional currency of such Person,

16


--------------------------------------------------------------------------------


(ix)           any non-cash compensation charge arising from any grant of stock,
stock options or other equity based awards,

(x)            to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the Parent Borrower or any
Restricted Subsidiary owing to the Parent Borrower or any Restricted Subsidiary,

(xi)           any non-cash charge, expense or other impact attributable to
application of the purchase  or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase accounting adjustments),

(xii)          any impairment charge or asset write-off, including any charge or
write-off related to intangible assets, long-lived assets or investments in debt
and equity securities, and any amortization of intangibles,

(xiii)         any fees and expenses (or amortization thereof), and any charges
or costs, in connection with any acquisition, Investment, Asset Disposition,
issuance of Capital Stock, issuance, repayment or refinancing of Indebtedness,
or amendment or modification of any agreement or instrument relating to any
Indebtedness (in each case, whether or not completed, and including any such
transaction consummated prior to the Closing Date),

(xiv)        any accruals and reserves established or adjusted within twelve
months after the Closing Date that are established as a result of the
Transactions, and any changes as a result of adoption or modification of
accounting policies, and

(xv)         to the extent covered by insurance and actually reimbursed (or the
Parent Borrower has determined that there exists reasonable evidence that such
amount will be reimbursed by the insurer and such amount is not denied by the
applicable insurer in writing within 180 days and is reimbursed within 365 days
of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of dividends, repayments of loans or advances or other
transfers of assets from Unrestricted Subsidiaries to the Parent Borrower or a
Restricted Subsidiary, and any income consisting of return of capital, repayment
or other proceeds from dispositions or repayments of Investments consisting of
Restricted Payments, in each case to the extent such income would be included in
Consolidated Net Income and such related dividends, repayments, transfers,
return of capital or other proceeds are applied by the Parent Borrower to
increase the amount of Restricted Payments permitted under such covenant
pursuant to subsection 7.5(a)(3)(C) or (D).

17


--------------------------------------------------------------------------------


In addition, for purposes of subsection 7.5(a)(3)(A), Consolidated Net Income
for any period ending on or prior to the Closing Date shall be determined based
upon the net income (loss) reflected in the consolidated financial statements of
the Parent Borrower for such period; and each Person that is a Restricted
Subsidiary upon giving effect to the Transactions shall be deemed to be a
Restricted Subsidiary, and the Transactions shall not constitute a sale or
disposition under clause (iii) above, for purposes of such determination.

“Consolidated Secured Indebtedness”:  as of any date of determination, an amount
equal to (a) the Consolidated Indebtedness as of such date that in each case is
then secured by Liens on property or assets of the Parent Borrower and its
Restricted Subsidiaries (other than property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby), minus (b) the aggregate amount of Unrestricted Cash of the Parent
Borrower and its Restricted Subsidiaries included in the cash accounts disclosed
on the Parent Borrower’s consolidated balance sheet most recently delivered
under subsection 6.1.

“Consolidated Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Parent Borrower are available
(determined for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date, on a pro forma basis to give effect
to the Merger as if it had occurred at the beginning of such four-quarter
period), provided that:

(1)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

(3)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Parent
Borrower or any Restricted Subsidiary, and since the beginning of such period
such Person shall have made any Sale or Purchase that would have required an
adjustment pursuant to clause (1) or (2) above if made by the Parent Borrower or
a Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after

18


--------------------------------------------------------------------------------


giving pro forma effect thereto as if such Sale or Purchase occurred on the
first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Parent Borrower.

“Consolidated Short Term Debt”:  at the date of determination thereof, all short
term debt of the Parent Borrower and its Restricted Subsidiaries as determined
on a Consolidated basis in accordance with GAAP and as disclosed on the Parent
Borrower’s consolidated balance sheet most recently delivered under subsection
6.1.

“Consolidated Tangible Assets”:  as of any date of determination, the total
assets less the sum of the goodwill, net, and other intangible assets, net, in
each case reflected on the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Borrower for which such a balance sheet is available,
determined on a Consolidated basis in accordance with GAAP (and, in the case of
any determination relating to any Incurrence of Indebtedness or any Investment,
on a pro forma basis including any property or assets being acquired in
connection therewith).

“Consolidated Total Indebtedness”:  at the date of determination thereof, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Parent Borrower and its Restricted Subsidiaries as of such date
consisting of (without duplication) Indebtedness for borrowed money (including
Purchase Money Obligations and unreimbursed outstanding drawn amounts under
funded letters of credit); Capitalized Lease Obligations and debt obligations
evidenced by bonds, debentures, notes or similar instruments, determined on a
Consolidated basis in accordance with GAAP (excluding items eliminated in
Consolidation, and for the avoidance of doubt, excluding Hedging Obligations)
minus (ii) the amount of Unrestricted Cash held by the Parent Borrower and its
Restricted Subsidiaries as of the end of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which consolidated
financial statements of the Parent Borrower are available.

“Consolidated Total Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Total Indebtedness as at such date (after giving effect to
any Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Parent Borrower are available
(determined for each fiscal quarter (or portion thereof) of the four fiscal
quarters ending prior to the Closing Date, on a pro forma basis to give effect
to the Merger as if it had occurred at the beginning of such four-quarter
period), provided that:

(1)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary shall have made a Sale, the Consolidated EBITDA for such
period

19


--------------------------------------------------------------------------------


shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

(2)           if since the beginning of such period the Parent Borrower or any
Restricted Subsidiary (by merger, consolidation or otherwise) shall have made a
Purchase (including any Purchase occurring in connection with a transaction
causing a calculation to be made hereunder), Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if such Purchase
occurred on the first day of such period; and

(3)           if since the beginning of such period any Person became a
Restricted Subsidiary or was merged or consolidated with or into the Parent
Borrower or any Restricted Subsidiary, and since the beginning of such period
such Person shall have made any Sale or Purchase that would have required an
adjustment pursuant to clause (1) or (2) above if made by the Parent Borrower or
a Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including
without limitation in respect of anticipated cost savings or synergies relating
to any such Sale, Purchase or other transaction) shall be as determined in good
faith by a Responsible Officer of the Parent Borrower.

“Consolidated Working Capital”:  at the date of determination thereof, the
aggregate amount of all current assets (excluding cash, Cash Equivalents and
deferred taxes recorded as assets) minus the aggregate amount of all current
liabilities (excluding, without duplication, Indebtedness under the Revolving
Facility, Consolidated Current Portion of Long Term Debt, any Indebtedness
described in subsections 7.1(b)(ix) and (xi), working capital debt of Foreign
Subsidiaries and deferred taxes recorded as liabilities), in each case
determined on a Consolidated basis for the Parent Borrower and its Restricted
Subsidiaries.

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Parent Borrower in accordance with GAAP; provided
that “Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Parent Borrower or any
Restricted Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.  For periods
ending on or prior to the Closing Date, references to the consolidated financial
statements of the Parent Borrower shall be to the consolidated financial
statements of ServiceMaster (with Subsidiaries of ServiceMaster being deemed
Subsidiaries of the Parent Borrower), as the context may require.

20


--------------------------------------------------------------------------------


“Contingent Obligation”:  with respect to any Person, any obligation of such
Person guaranteeing any obligation that does not constitute Indebtedness (a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (1) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (2) to advance or supply
funds (a) for the purchase or payment of any such primary obligation or (b) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or (3) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation against loss in respect thereof.

“Continuing Directors”:  the directors of the Board of Directors of the Parent
Borrower on the Closing Date, after giving effect to the Transactions and the
other transactions contemplated thereby, and each other director if, in each
case, such other director’s nomination for election to the Board of Directors of
the Parent Borrower is recommended by at least a majority of the then Continuing
Directors or the election of such other director is approved by one or more
Permitted Holders.

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Parent Borrower to permit the Incurrence of Contribution Indebtedness
pursuant to subsection 7.1(b)(xii).

“Contribution Indebtedness”:  Indebtedness of the Parent Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than twice
the aggregate amount of cash contributions (other than Excluded Contributions)
made to the capital of the Parent Borrower or such Restricted Subsidiary after
the Closing Date (whether through the issuance or sale of Capital Stock or
otherwise); provided that such Contribution Indebtedness (a) is incurred within
180 days after the making of the related cash contribution and (b) is so
designated as Contribution Indebtedness pursuant to a certificate signed by a
Responsible Officer on the date of Incurrence thereof.

“Credit Facilities”:  one or more of (i) the Term Loan Facility, (ii) the
Revolving Facility and (iii) any other facilities or arrangements designated by
the Parent Borrower, in each case with one or more banks or other lenders or
institutions providing for revolving credit loans, term loans, receivables
financings (including without limitation through the sale of receivables to such
institutions or to special purpose entities formed to borrow from such
institutions against such receivables or the creation of any Liens in respect of
such receivables in favor of such institutions), letters of credit or other
Indebtedness, in each case, including all agreements, instruments and documents
executed and delivered pursuant to or in connection with any of the foregoing,
including but not limited to any notes and letters of credit issued pursuant
thereto and

21


--------------------------------------------------------------------------------


any guarantee and collateral agreement, patent and trademark security agreement,
mortgages or letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original banks, lenders or institutions or other banks, lenders or
institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder or (iv) otherwise altering the
terms and conditions thereof.

“Cumulative Excess Cash Flow”:  the amount equal to the sum of Excess Cash Flow
(but not less than zero) for the fiscal year ending on December 31, 2008 and
Excess Cash Flow (but not less than zero in any fiscal year) for each succeeding
and completed fiscal year.  For purposes of determining Cumulative Excess Cash
Flow, Excess Cash Flow shall be calculated without reduction for any amount
applied to permit a Restricted Payment.

“Cumulative Retained Excess Cash Flow”:  the amount (if any) of Cumulative
Excess Cash Flow that (a) was not required to be applied to prepay the Term
Loans pursuant to subsection 3.4(c) of the Term Loan Credit Agreement (or,
should the subsection numbering or organization of the Term Loan Credit
Agreement be changed following an amendment thereto, the corresponding
subsection of the Term Loan Credit Agreement) and (b) was not previously applied
to permit a Restricted Payment (to the extent of the amount of such Restricted
Payment that then remains outstanding).  The Parent Borrower shall promptly
notify the Administrative Agent of any application of such amount as
contemplated by clause (b) above.

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

“Debt Financing”:  the debt financing transactions contemplated under (a) the
Loan Documents, (b) the Term Loan Documents and (c) the Senior Interim Loan
Agreement, in each case including any Interest Rate Protection Agreements
related thereto.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice (other than, in the case of subsection
8(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 8, has been satisfied.

“Default Notice”:  as defined in subsection 8(e).

“Defaulting Lender”:  as defined in subsection 3.8(c).

22


--------------------------------------------------------------------------------


“Delayed Draw Term Loan”:  as defined in the Term Loan Credit Agreement.

“Delayed Draw Term Loan Commitment”:  as defined in the Term Loan Credit
Agreement.

“Designated Foreign Currencies”:  Euros and Pounds Sterling, and any other
available and freely convertible foreign currency selected by Parent Borrower
and approved by the Administrative Agent and the Syndication Agent.

“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Parent Borrower or one of its Restricted
Subsidiaries in connection with an Asset Disposition that is so designated as
Designated Noncash Consideration pursuant to a certificate signed by a
Responsible Officer and delivered to the Administrative Agent, setting forth the
basis of such valuation.

“Designated Preferred Stock”:  Preferred Stock of the Parent Borrower (other
than Disqualified Stock) or any Parent that is issued for cash (other than to a
Restricted Subsidiary) and is so designated as Designated Preferred Stock,
pursuant to a certificate executed by a Responsible Officer of the Parent
Borrower or the applicable Parent, as the case may be, on the date of issuance
thereof.

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Parent Borrower, or one or more
members of the Board of Directors of a Parent, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Parent Borrower or any Parent or any options, warrants or other rights in
respect of such Capital Stock.

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or “Asset Disposition” as defined in the
Senior Interim Loan Agreement or any Senior Notes Indenture) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is convertible or exchangeable for Indebtedness or Disqualified Stock or (iii)
is redeemable at the option of the holder thereof (other than following the
occurrence of a Change of Control or other similar event described under such
terms as a “change of control,” or an Asset Disposition or “Asset Disposition”
as defined in the Senior Interim Loan Agreement or any Senior Notes Indenture),
in whole or in part, in each case on or prior to the Maturity Date; provided
that Capital Stock issued to any employee benefit plan, or by any such plan to
any employees of the Parent Borrower or any Subsidiary, shall not constitute
Disqualified Stock solely because it may be required to be

23


--------------------------------------------------------------------------------


repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

“Dollar Equivalent”:  at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Designated Foreign Currency, at any date of determination thereof, an amount in
Dollars equivalent to such amount calculated on the basis of the Spot Rate of
Exchange (determined as of the close of business of the immediately preceding
Business Day).

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Domestic Subsidiary”:  any Restricted Subsidiary of the Parent Borrower other
than a Foreign Subsidiary.

“Dormant Subsidiary”:  any Subsidiary of the Parent Borrower that carries on no
operations, had revenues of less than $2.0 million during the most recently
completed period of four consecutive fiscal quarters of the Parent Borrower and
has total assets of less than $2.0 million as of the last day of such period;
provided that the assets of all Subsidiaries constituting Dormant Subsidiaries
shall at no time exceed $10.0 million in the aggregate and the revenues of all
Subsidiaries constituting Dormant Subsidiaries for any four consecutive fiscal
quarters shall at no time exceed $10.0 million in the aggregate.

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to Materials of Environmental Concern) or the environment, as have
been, or now or at any relevant time hereafter are, in effect.

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“Equity Contribution”:  as defined in the Recitals hereto.

24


--------------------------------------------------------------------------------


“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Parent Borrower (other than Disqualified Stock), or (y) proceeds of which
are (or are intended to be) contributed to the equity capital of the Parent
Borrower or any of its Restricted Subsidiaries.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined by the
Administrative Agent to be the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in Dollars or, in the case of Loans
made in a  Designated Foreign Currency, in the applicable Designated Foreign
Currency, in each case with a term comparable to such Interest Period that
appears on  (in the case of Loans in Dollars or in Designated Foreign Currency
other than Euros) the BBA LIBOR Rates Page (as defined below) or (in the case of
Loans in Euros) the EURIBOR Rates Page (as defined below), in each case at
approximately 11:00 A.M., London time, on the second full Business Day preceding
the first day of such Interest Period; provided, however, that if there shall at
any time no longer exist a BBA LIBOR Rates Page or EURIBOR Rates Page, as
applicable, “Eurocurrency Base Rate” shall mean, with respect to each day during
each Interest Period pertaining to a Eurocurrency Loan, the rate per annum equal
to the rate at which the principal London office of the Administrative Agent is
offered deposits in Dollars or in the applicable Designated Foreign Currency at
or about 10:00 A.M., New York City time, two Business Days prior to the
beginning of such Interest Period in the interbank eurocurrency market where the
eurocurrency and foreign currency and exchange operations in respect of Dollars
or in the applicable Designated Foreign Currency are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of its Eurocurrency
Loan to be outstanding during such Interest Period.  “BBA LIBOR Rates Page”
shall mean the display designated as Reuters Screen LIBOR01 Page or, with
respect to any Designated Foreign Currency, the display page applicable to such
Designated Foreign Currency on the Reuters Service (or in each case such other
page as may replace such page on such service for the purpose of displaying the
rates at which Dollar deposits or deposits in any Designated Foreign Currency
are offered by leading banks in the London interbank deposit market).

“EURIBOR Rates Page” shall mean the display designated as Reuters Screen
EURIBOR01 Page (or such other page as may replace such page on such service for
the purpose of displaying the percentage rate per annum determined by the
Banking Federation of the European Union commonly referred to as EURIBOR).

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.  All loans denominated in a Designated Foreign
Currency shall be Eurocurrency Loans.

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

25


--------------------------------------------------------------------------------


 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto)
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

“Euros” and the designation “€”:  the currency introduced on January 1, 1999, at
the start of the third stage of European economic and monetary union pursuant to
the Treaty (expressed in Euros).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excess Cash Flow”:  for any period, Consolidated EBITDA for such period minus

(a)           (i) any Capital Expenditures made during such period (or to be
made for which binding agreements exist so long as to the extent not consummated
within 90 days after such period, such amount is added back to Excess Cash Flow
for the subsequent period) in cash (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvested Amount (as determined
at the end of such period) unless and to the extent such proceeds are included
in Consolidated EBITDA), and (ii) to the extent not deducted in calculating
Consolidated EBITDA, any acquisitions made during such period (or to be made for
which binding agreements exist) not prohibited by this Agreement and financed
with cash, minus

(b)           any principal payments of the Term Loans made during such period,
minus

(c)           any principal payments resulting in a permanent reduction of any
other Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
made during such period, minus

(d)           Consolidated Interest Expense for such period, minus

(e)           any taxes paid or payable in cash during such period, minus

26


--------------------------------------------------------------------------------


(f)            the Net Available Cash from any Asset Disposition or Recovery
Event to the extent that an amount equal to such Net Available Cash (i) (without
duplication of clause (a) or (g) of this definition) consists of any Reinvested
Amount or is otherwise applied (or not required to be applied) in accordance
with subsection 7.4 and (ii) is included in the calculation of Consolidated
EBITDA, minus

(g)           any Investment made in accordance with subsection 7.5(a) or
(b)(vii) or clause (i)(z), (ii), (x), (xiv), (xv), (xvi) or (xvii) of the
definition of “Permitted Investment”, minus

(h)           (without duplication of clause (b) or (c) of this definition) the
proceeds of any Sale and Leaseback Transactions entered into by the Parent
Borrower or any of its Restricted Subsidiaries in accordance with subsection 7.4
during such period in the ordinary course of its business to the extent included
in Consolidated EBITDA, minus

(i)            to the extent not otherwise subtracted from Consolidated EBITDA
in this definition of “Excess Cash Flow”, any Permitted Payments made in cash
during such period of the type described in subsection 7.5(b)(v), (vi), (vii) or
(viii), minus

(j)            to the extent included in Consolidated EBITDA, the amount of any
cash contributions required by law to be made by the Parent Borrower or any of
its Restricted Subsidiaries to any Plan, minus

(k)           to the extent included in Consolidated EBITDA, any cash expenses
relating to the Transactions, minus

(l)            any earnings of a Foreign Subsidiary or a Special Purpose
Subsidiary included in Consolidated EBITDA for such period (except to the extent
such earnings are used for any purposes described in clauses (a) through (k)
above) to the extent the terms of any Indebtedness of any Foreign Subsidiary or
any Special Purpose Subsidiary prohibit the distribution thereof, minus

(m)          any expenses or charges related to any Equity Offering, Investment
or Indebtedness permitted by this Agreement including without limitation
acquisitions permitted hereunder (whether or not consummated or incurred), and
any management, monitoring, consulting and advisory fees and related expenses
paid to any of CDR and its Affiliates, plus

(n)           the Change in Consolidated Working Capital for such period.

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Contribution”:  Net Cash Proceeds, or the Fair Market Value of
property or assets, received by the Parent Borrower as capital contributions to
the Parent Borrower after the Closing Date or from the issuance or sale (other
than to a Restricted

27


--------------------------------------------------------------------------------


Subsidiary) of Capital Stock (other than Disqualified Stock or Designated
Preferred Stock) of the Parent Borrower, in each case to the extent designated
as an Excluded Contribution pursuant to a certificate signed by a Responsible
Officer of the Parent Borrower and not previously included in the calculation
set forth in subsection 7.5(a)(3)(B)(x) for purposes of determining whether a
Restricted Payment may be made.

“Excluded Subsidiary”:  any (a) Special Purpose Subsidiary, (b) Subsidiary of a
Foreign Subsidiary, (c) Unrestricted Subsidiary, (d) Immaterial Subsidiary,
(e) Dormant Subsidiary, (f) Captive Insurance Subsidiary, (g) Domestic
Subsidiary that is prohibited by any applicable Requirement of Law from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (h) Home Warranty
Subsidiary or (i) ServiceMaster BSC L.L.C.; provided that, notwithstanding the
foregoing, any Restricted Subsidiary that Guarantees the payment of the Senior
Interim Loan Facility Indebtedness (including any Senior Notes) shall not be an
Excluded Subsidiary.

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent, Issuing Bank or Lender or its applicable lending office, or any
branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any Agent, Issuing Bank or Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed by the jurisdiction under the
laws of which such Agent, Issuing Bank or Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof and (c) Taxes imposed by reason of
any connection between the jurisdiction imposing such Tax and any Agent, Issuing
Bank or Lender, applicable lending office, branch or affiliate other than a
connection arising solely from such Agent, Issuing Bank or Lender having
executed, delivered or performed its obligations under, or received payment
under or enforced, this Agreement or any other Loan Document.

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction (a)
in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Parent Borrower or any of its Subsidiaries
or (b) that involves property with a book value of $15.0 million or less, and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

“Existing Indebtedness”:  Indebtedness of the Parent Borrower and its
Subsidiaries outstanding on the Closing Date and disclosed on Schedule C.

“Existing Notes” means the Company’s 7.10% Notes due March 1, 2018, 7.45% Notes
due August 15, 2027 and 7.25% Notes due March 1, 2038, in each case issued under
the Existing Notes Indenture.

28


--------------------------------------------------------------------------------


“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between The
ServiceMaster Company Limited Partnership, as issuer, and ServiceMaster Limited
Partnership, as guarantor, dated as of August 15, 1997, the Second Supplemental
Indenture thereto, between the Parent Borrower, as successor by merger to The
ServiceMaster Company Limited Partnership and ServiceMaster Limited Partnership,
and the Existing Notes Trustee, dated as of January 1, 1998, the Third
Supplemental Indenture thereto, between the Parent Borrower and the Existing
Notes Trustee, dated as of March 2, 1998 and the Fourth Supplemental Indenture,
between the Parent Borrower and the Existing Notes Trustee, dated as of August
10, 1999.

“Existing Notes Trustee”:  The Bank of New York Trust Company, N.A., successor
to Harris Trust and Savings Bank, as trustee under the Existing Notes Indenture.

“Existing Specified Indebtedness”:  all Indebtedness listed on Schedule D.

“Extension of Credit”:  as to any Lender, the making of, or, in the case of
subsection 2.7(d)(ii), participation in, a Loan by such Lender or the issuance
of, or participation in, a Letter of Credit by such Lender.

“Facility”:  the Revolving Commitments and the Extensions of Credit made
thereunder.

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination will be conclusive.

“Federal Funds Effective Rate”:  as defined in the definition of the term “ABR”
in this subsection 1.1.

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets (i) by the
Parent Borrower or any Subsidiary thereof to or in favor of any Special Purpose
Entity, or by any Special Purpose Subsidiary, in each case in connection with
the Incurrence by a Special Purpose Entity of Indebtedness, or obligations to
make payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets or (ii) by the Parent Borrower or any
Subsidiary thereof to or in favor of any Special Purpose Entity that is not a
Special Purpose Subsidiary.

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“Foreign Borrowing Base”:  the sum of (1) 80% of the book value of Inventory of
Foreign Subsidiaries, (2) 85% of the book value of Receivables of Foreign
Subsidiaries, and

29


--------------------------------------------------------------------------------


(3) cash, Cash Equivalents and Temporary Cash Investments of Foreign
Subsidiaries (in each case, determined as of the end of the most recently ended
fiscal month of the Parent Borrower for which internal consolidated financial
statements of the Parent Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Parent Borrower sponsors or maintains, or to which it makes or is
obligated to make contributions.

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Subsidiaries, other than any such plan, fund,
program, agreement or arrangement sponsored by a Governmental Authority.

“Foreign Subsidiary”:  (i) any Restricted Subsidiary of the Parent Borrower that
is not organized under the laws of the United States of America or any state
thereof or the District of Columbia and any Restricted Subsidiary of such
Foreign Subsidiary and (ii) any Foreign Subsidiary Holdco.

“Foreign Subsidiary Borrower”:  any Foreign Subsidiary that is listed as a
Foreign Subsidiary Borrower on Schedule E, as such schedule may be amended from
time to time pursuant to subsection 10.1(f) (including, without limitation, the
delivery of the documents required by subsection 10.1(f)), other than any
Subsidiary that has ceased to be a Foreign Subsidiary Borrower pursuant to
subsection 10.1(f); provided that, with respect to each such listed Foreign
Subsidiary, its status as a Foreign Subsidiary Borrower hereunder shall not be
effective until (a) such Foreign Subsidiary shall have executed and delivered a
Joinder Agreement pursuant to which such Foreign Subsidiary shall for all
purposes of this Agreement be a party to and a Foreign Subsidiary Borrower under
this Agreement and the other Loan Documents, (b) such Foreign Subsidiary shall
have entered into security documents securing such Foreign Subsidiary’s monetary
obligations as a Foreign Subsidiary Borrower and the Subsidiaries of such
Foreign Subsidiary (other than any such Subsidiaries which are Dormant
Subsidiaries, Captive Insurance Subsidiaries or Immaterial Subsidiaries) shall
have entered into guarantee documents guaranteeing, and security documents
securing, such Foreign Subsidiary’s monetary obligations as a Foreign Subsidiary
Borrower, in each case in form and substance reasonably satisfactory to the
Administrative Agent and to the extent the making of such guarantee, or the
grant of such security, as applicable, could not reasonably be expected to give
rise to or result in (i) any violation of applicable law, (ii) any liability for
the officers, directors or shareholders of such Foreign Subsidiary or Subsidiary
thereof, (iii) any material risk of any such violation or liability or (iv) any
material cost or expense, and (c) such Foreign Subsidiary shall have delivered
its initial notice of borrowing pursuant to subsection 2.2.

30


--------------------------------------------------------------------------------


“Foreign Subsidiary Borrower Termination”:  a Foreign Subsidiary Borrower
Termination delivered to the Administrative Agent in accordance with subsection
10.1(f), substantially in the form of Exhibit M hereto.

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Parent Borrower
that has no material assets other than securities or Indebtedness of one or more
Foreign Subsidiaries (or Subsidiaries thereof), and intellectual property
relating to such Foreign Subsidiaries (or Subsidiaries thereof) and other assets
relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Closing Date (for purposes of the definitions of the
terms “Capital Expenditures,” “Consolidated Coverage Ratio,” “Consolidated
EBITDA,” “Consolidated Funded Indebtedness,” “Consolidated Indebtedness,”
“Consolidated Interest Expense,” “Consolidated Long Term Debt,” “Consolidated
Net Income,” “Consolidated Secured Indebtedness,” “Consolidated Secured Leverage
Ratio,” “Consolidated Short Term Debt,” “Consolidated Tangible Assets,”
“Consolidated Total Indebtedness,” “Consolidated Total Leverage Ratio,”
“Consolidated Working Capital,” “Excess Cash Flow” and “Foreign Borrowing Base,”
all defined terms in this Agreement to the extent used in or relating to any of
the foregoing definitions, and all ratios and computations based on any of the
foregoing definitions) and as in effect from time to time (for all other
purposes of this Agreement), including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

“GSCP”:  Goldman Sachs Credit Partners L.P.

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
delivered to the Revolving Collateral Agent as of the date hereof, substantially
in the form of Exhibit B, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Closing Date or

31


--------------------------------------------------------------------------------


thereafter Incurred) that is expressly subordinated in right of payment to the
obligations of such Subsidiary Guarantor under its Subsidiary Guarantee pursuant
to a written agreement.

“Guarantors”:  the collective reference to Holding and each Subsidiary Guarantor
that is from time to time party to the Guarantee and Collateral Agreement;
individually, a “Guarantor”.

“Hedging Obligations”:  of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement.

“Holding”:  as defined in the Recitals hereto.

“Holding Parent”:  as defined in the Recitals hereto.

“Home Warranty Subsidiary”:  any of (a) American Home Shield Corporation, a
Delaware corporation, and any successor in interest thereto, (b) any Subsidiary
of any Home Warranty Subsidiary referred to in clause (a) above and (c) any
Subsidiary of the Parent Borrower that is subject to regulation as a home
warranty, service contract or similar company (or any Subsidiary thereof).

“Immaterial Subsidiary”:  any Subsidiary of the Parent Borrower designated by
the Parent Borrower to the Administrative Agent in writing that had (a) total
consolidated revenues of less than 2.5% of the total consolidated revenues of
the Parent Borrower and its Subsidiaries during the most recently completed
period of four consecutive fiscal quarters of the Parent Borrower and (b) total
consolidated assets of less than 2.5% of the total consolidated assets of the
Parent Borrower and its Subsidiaries as of the last day of such period; provided
that (x) for purposes of subsection 6.9, any Special Purpose Subsidiary shall be
deemed to be an “Immaterial Subsidiary”, and (y) Immaterial Subsidiaries (other
than any Special Purpose Subsidiary) shall not, in the aggregate, (1) have had
revenues in excess of 10% of the total consolidated revenues of the Parent
Borrower and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters or (2) have had total assets in excess of 10% of the
total consolidated assets of the Parent Borrower and its Subsidiaries as of the
last day of such period.  Any Subsidiary so designated as an Immaterial
Subsidiary that fails to meet the foregoing as of the last day of any such four
consecutive fiscal quarter period shall continue to be deemed an “Immaterial
Subsidiary” hereunder until the date that is 60 days following the delivery of
annual or quarterly financial statements pursuant to subsection 6.1 with respect
to the last quarter of such four consecutive fiscal quarter period.

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness will not be deemed to be an Incurrence of Indebtedness.
Any Indebtedness issued

32


--------------------------------------------------------------------------------


at a discount (including Indebtedness on which interest is payable through the
issuance of additional Indebtedness) shall be deemed Incurred at the time of
original issuance of the Indebtedness at the initial accreted amount thereof.

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):  (i) the principal of indebtedness of such Person for
borrowed money, (ii) the principal of obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all reimbursement
obligations of such Person in respect of letters of credit, bankers’ acceptances
or other similar instruments (the amount of such obligations being equal at any
time to the aggregate then undrawn and unexpired amount of such letters of
credit, bankers’ acceptances or other instruments plus the aggregate amount of
drawings thereunder that have not then been reimbursed), (iv) all obligations of
such Person to pay the deferred and unpaid purchase price of property (except
Trade Payables), which purchase price is due more than one year after the date
of placing such property in final service or taking final delivery and title
thereto, (v) all Capitalized Lease Obligations of such Person, (vi) the
redemption, repayment or other repurchase amount of such Person with respect to
any Disqualified Stock of such Person or (if such Person is a Subsidiary of the
Parent Borrower other than a Subsidiary Guarantor) any Preferred Stock of such
Subsidiary, but excluding, in each case, any accrued dividends (the amount of
such obligation to be equal at any time to the maximum fixed involuntary
redemption, repayment or repurchase price for such Capital Stock, or if less (or
if such Capital Stock has no such fixed price), to the involuntary redemption,
repayment or repurchase price therefor calculated in accordance with the terms
thereof as if then redeemed, repaid or repurchased, and if such price is based
upon or measured by the fair market value of such Capital Stock, such fair
market value shall be as determined in good faith by the Board of Directors or
the board of directors or other governing body of the issuer of such Capital
Stock), (vii) all Indebtedness of other Persons secured by a Lien on any asset
of such Person, whether or not such Indebtedness is assumed by such Person;
provided that the amount of Indebtedness of such Person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Parent Borrower) and (B) the amount of such
Indebtedness of such other Persons, (viii) all Guarantees by such Person of
Indebtedness of other Persons, to the extent so Guaranteed by such Person, and
(ix) to the extent not otherwise included in this definition, net Hedging
Obligations of such Person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Hedging Obligation that would be payable by such Person at such time);
provided that Indebtedness shall not include Contingent Obligations Incurred in
the ordinary course of business.  Indebtedness shall not include any “parallel
debt” obligations created in connection with a Lien created to secure
Indebtedness under this Agreement or other Indebtedness permitted under this
Agreement.  The amount of Indebtedness of any Person at any date shall be
determined as set forth above or otherwise provided in this Agreement or
otherwise shall equal the amount thereof that would appear as a liability on a
balance sheet of such Person (excluding any notes thereto) prepared in
accordance with GAAP.

“Indemnified Liabilities”:  as defined in subsection 10.5.

“Indemnitee”:  as defined in subsection 10.5.

33


--------------------------------------------------------------------------------


“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”:  as defined in subsection 4.9.

“Intercreditor Agreement”:  the Intercreditor Agreement dated as of the date
hereof among the Administrative Agent, the Revolving Collateral Agent, the Term
Loan Administrative Agent and the Term Loan Collateral Agent, and acknowledged
by certain of the Loan Parties, substantially in the form of Exhibit C, as
amended, restated, supplemented or otherwise modified from time to time in
accordance therewith and herewith.

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period
and (c) as to any Eurocurrency Loan having an Interest Period longer than three
months, (i) each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

“Interest Period”:  with respect to any Eurocurrency Loan:

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, one week or
9 or 12 months thereafter, as selected by the Parent Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one,
two, three or six months, or, if available to all relevant Lenders, one week or
9 or 12 months thereafter, as selected by the Parent Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)           any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date;

34


--------------------------------------------------------------------------------


(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv)          the Parent Borrower shall select Interest Periods so as not to
require a scheduled payment of any Eurocurrency Loan during an Interest Period
for such Loan.

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

“Interest Rate Protection Agreement”:  any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent (or otherwise complying with
subsection 6.10) to or under which the Parent Borrower or any of its
Subsidiaries is or becomes a party or a beneficiary.

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

“Investment”:  in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, consultants, directors, officers or employees
of any Person in the ordinary course of business) or capital contribution (by
means of any transfer of cash or other property to others or any payment for
property or services for the account or use of others) to, or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by, such Person. For purposes of the definition of “Unrestricted Subsidiary” and
subsection 7.5 only, (i) “Investment” shall include the portion (proportionate
to the Parent Borrower’s equity interest in such Subsidiary) of the Fair Market
Value of the net assets of any Subsidiary of the Parent Borrower at the time
that such Subsidiary is designated an Unrestricted Subsidiary, provided that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Parent
Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to (x) the Parent
Borrower’s “Investment” in such Subsidiary at the time of such redesignation
less (y) the portion (proportionate to the Parent Borrower’s equity interest in
such Subsidiary) of the Fair Market Value of the net assets of such Subsidiary
at the time of such redesignation, (ii) any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value (as determined
in good faith by the Parent Borrower) at the time of such transfer and (iii) for
purposes of subsection 7.5(a)(3)(C) the amount resulting from the redesignation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall be the Fair
Market Value of the Investment in such Unrestricted Subsidiary at the time of
such redesignation (excluding the amount of such Investment then outstanding
pursuant to clause (xv) or (xviii) of the definition of the term “Permitted
Investments” or subsections 7.5(b)(vii) or (xvi)). 

35


--------------------------------------------------------------------------------


Guarantees shall not be deemed to be Investments.  The amount of any Investment
outstanding at any time shall be the original cost of such Investment, reduced
(at the Parent Borrower’s option) by any dividend, distribution, interest
payment, return of capital, repayment or other amount or value received in
respect of such Investment; provided that, to the extent that the amount of
Restricted Payments outstanding at any time pursuant to subsection 7.5(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to subsection 7.5(a).

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

“Investment Grade Rating”:  a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or any equivalent
rating by any other Rating Agency.

“Investment Grade Securities”:  (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Parent
Borrower and its Subsidiaries; (iii) investments in any fund that invests
exclusively in investments of the type described in clauses (i) and (ii), which
fund may also hold immaterial amounts of cash pending investment or
distribution; and (iv) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

“Investment Holding”:  as defined in the Recitals hereto.

“Investors”:  (i) the CDR Investors, BAS Capital Funding Corporation, Banc of
America Capital Investors V, L.P., Citigroup Capital Partners II 2007 Citigroup
Investment, L.P., Citigroup Capital Partners II Employee Master Fund, L.P.,
Citigroup Capital Partners II Onshore, L.P., Citigroup Capital Partners II
Cayman Holdings, L.P., CPE Co-Investment (ServiceMaster) LLC and J.P. Morgan
Ventures Corporation, (ii) any Person that acquires Voting Stock of Holding on
or prior to the Closing Date and any Affiliate of such Person, and (iii) any of
their respective legal successors.

“Issuing Bank”:  as the context may require, (a) Citibank, N.A. or any Affiliate
thereof, in its capacity as issuer of any Letter of Credit or (b) any other
Lender that may become an Issuing Bank under subsection 2.6(i).

“Joinder Agreement”:  a joinder agreement with respect to a Foreign Subsidiary
Borrower substantially in the form of Exhibit K.

“JPMSI”:  J.P. Morgan Securities Inc.

36


--------------------------------------------------------------------------------


“Judgment Conversion Date”:  as defined in subsection 10.8(a).

“Judgment Currency”:  as defined in subsection 10.8(a).

“L/C Designated Foreign Currencies”:  Euros, Pounds Sterling, and any other
available and freely convertible foreign currency selected by Parent Borrower
and approved by the Administrative Agent and the Issuing Bank.

“L/C Facing Fee”:  as defined in subsection 2.6(c)(i).

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the last Business
Day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such day to occur on or after the
date of expiry thereof.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including, without limitation, in the case of outstanding Letters of Credit in
any Designated Foreign Currency, the Dollar Equivalent of the aggregate then
undrawn and unexpired amount thereof) and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to
subsection 2.6(e) (including, without limitation, in the case of Letters of
Credit in any Designated Foreign Currency, the Dollar Equivalent of the
unreimbursed aggregate amount of drawings thereunder, to the extent that such
amount has not been converted into Dollars in accordance with subsection
2.6(e)).

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Bank.

“Lead Arrangers”:  CGMI, JPMSI, BAS, GSCP and Morgan Stanley as Joint Lead
Arrangers and Joint Bookrunners.

“Lenders”:  the several banks and other financial institutions from time to time
party to this Agreement acting in their capacity as lenders, together with, in
each case, any foreign or domestic affiliate of any such bank or financial
institution through which such bank or financial institution elects, by written
notice to the Administrative Agent and the Parent Borrower, to make any
Revolving Loans or Swing Line Loans available to any Borrower; provided that for
all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any of
the requirements of any Loan Document or any Default or Event of Default and its
consequences or (c) any other matter as to which a Lender may vote or consent
pursuant to subsection 10.1, the bank or financial institution making such
election shall be deemed the “Lender” rather than such affiliate, which shall
not be entitled to so vote or consent.

“Letter of Credit Request”:  a letter of credit request substantially in the
form of Exhibit L or in such form as the Issuing Bank may specify from time to
time, requesting the Issuing Bank to open a Letter of Credit, and accompanied by
an application and agreement for

37


--------------------------------------------------------------------------------


the issuance or amendment of a Letter of Credit in such form as the Issuing Bank
may reasonably specify from time to time consistent with the terms hereof (it
being understood that in the event of any express conflict, the terms hereof
shall control).

“Letters of Credit”:  as defined in subsection 2.6(a).

“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of actions, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

“Loan”:  a Revolving Loan or a Swing Line Loan, as the context shall require;
collectively, the “Loans”.

“Loan Documents”:  this Agreement, any Notes, the Intercreditor Agreement, the
Guarantee and Collateral Agreement and any other Security Documents, each as
amended, supplemented, waived or otherwise modified from time to time.

“Loan Parties”:  Holding, the Parent Borrower, each U.S. Subsidiary Borrower,
each Foreign Subsidiary Borrower and each other Subsidiary Guarantor that is a
party to a Loan Document as a Guarantor or a pledgor under any of the Security
Documents; individually, a “Loan Party”.  No Excluded Subsidiary shall be a Loan
Party.

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent, the Parent Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
incurred in the ordinary course of business, (y) in respect of moving-related
expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $10.0 million in the aggregate outstanding at any
time, (2) promissory notes of Management Investors acquired in connection with
the issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

“Management Agreements”:  collectively, (i) the Stock Subscription Agreements,
each dated as of the Closing Date, between Holding Parent and each of the
Investors party thereto, (ii) the Transaction Fee Agreement, dated as of the
Closing Date, among Holding Parent, ServiceMaster and each of CDR, Banc of
America Capital Investors V, L.P., Citigroup Alternative Investments LLC and JP
Morgan Ventures Corporation, (iii) the Consulting

38


--------------------------------------------------------------------------------


Agreement, dated as of the Closing Date, among Holding Parent, ServiceMaster and
CDR, (iv) the Indemnification Agreements, each dated as of the Closing Date,
among Holding Parent and ServiceMaster and each of (a) CDR and each CDR
Investor, (b) BAS Capital Funding Corporation and Banc of America Capital
Investors V, L.P., (c) Citigroup Capital Partners II 2007 Citigroup Investment,
L.P., Citigroup Capital Partners II Employee Master Fund, L.P., Citigroup
Capital Partners II Onshore, L.P., Citigroup Capital Partners II Cayman
Holdings, L.P. and CPE Co-Investment (ServiceMaster) LLC and (d) J.P. Morgan
Ventures Corporation, or Affiliates thereof, respectively, (v) the Registration
Rights Agreement, dated as of the Closing Date, among Holding Parent and the
Investors party thereto, and any other Person party thereto from time to time,
(vi) the Stockholders Agreement, dated as of the Closing Date, by and among
Holding Parent and the Investors party thereto, and any other Person party
thereto from time to time and (vii) any other agreement primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of Liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities, (b) any offering of securities or other financing activity or
arrangement of or by any Parent or any of its Subsidiaries or (c) any action or
failure to act of or by any Parent or any of its Subsidiaries (or any of their
respective predecessors); in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
thereof and of this Agreement.

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $25.0 million of borrowings by Management Investors
in connection with their purchase of Management Stock or (y) made on behalf of,
or in respect of loans or advances made to, directors, officers, employees or
consultants of any Parent, the Parent Borrower or any Restricted Subsidiary (1)
in respect of travel, entertainment and moving-related expenses incurred in the
ordinary course of business, or (2) in the ordinary course of business and (in
the case of this clause (2)) not exceeding $10.0 million in the aggregate
outstanding at any time.

“Management Indebtedness”:  Indebtedness Incurred to any Management Investor to
finance the repurchase or other acquisition of Capital Stock of the Parent
Borrower or any Parent (including any options, warrants or other rights in
respect thereof) from any Management Investor, which repurchase or other
acquisition of Capital Stock is permitted by subsection 7.5.

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent, the Parent Borrower or any of their respective
Subsidiaries, or family members or relatives thereof (provided that, solely for
purposes of the definition of “Permitted Holders,” such relatives shall include
only those Persons who are or become Management Investors in connection with
estate planning for inheritance from other Management Investors, as determined
in good faith by the Parent Borrower, which determination shall be conclusive)
or trusts, partnerships or limited liability companies for the benefit of any of
the foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Parent Borrower or any Parent.

39


--------------------------------------------------------------------------------


“Management Stock”:  Capital Stock of the Parent Borrower or any Parent
(including any options, warrants or other rights in respect thereof) held by any
of the Management Investors.

“Mandatory Costs”:  with respect to any period, the percentage rate per annum
determined in accordance with Schedule 1.1.

“Mandatory Revolving Loan Borrowing”:  as defined in subsection 2.7(c).

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party thereto of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent, the
Revolving Collateral Agent, the Issuing Bank and the Lenders under the Loan
Documents, in each case taken as a whole.

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Parent Borrower that in the
aggregate do not constitute Material Subsidiaries.  Foreign Subsidiary Borrowers
and U.S. Subsidiary Borrowers shall be deemed to be Material Restricted
Subsidiaries at all times.

“Material Subsidiaries”:  Subsidiaries of the Parent Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date”:  July 24, 2013.

“Merger”:  the merger of Acquisition Co. with and into ServiceMaster, with
ServiceMaster as the surviving corporation.

“Merger Agreement”:  as defined in the Recitals hereto.

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

“Morgan Stanley”:  Morgan Stanley Senior Funding, Inc.

“Mortgaged Properties”:  the collective reference to real properties, if any,
acquired after the Closing Date and owned in fee by the Loan Parties on which
the Loan Parties are required to grant a mortgage pursuant to subsection 6.9(a).

40


--------------------------------------------------------------------------------


“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Revolving Collateral Agent, substantially in
the form of Exhibit D, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Available Cash”:  with respect to any Asset Disposition (including any Sale
and Leaseback Transaction) or Recovery Event, cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
incurred, and all Federal, state, provincial, foreign and local taxes required
to be paid or to be accrued as a liability under GAAP, as a consequence of such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
subsection 7.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (x) that is secured by any assets subject to
such Asset Disposition or involved in such Recovery Event, in accordance with
the terms of any Lien upon such assets, or (y) that must by its terms, or, in
the case of an Asset Disposition, in order to obtain a necessary consent to such
Asset Disposition, or by applicable law, be repaid out of the proceeds from such
Asset Disposition or Recovery Event, including but not limited to any payments
required to be made to increase borrowing availability under any revolving
credit facility, (iii) all distributions and other payments required to be made
to minority interest holders in Subsidiaries or joint ventures as a result of
such Asset Disposition or Recovery Event, or to any other Person (other than the
Parent Borrower or a Restricted Subsidiary) owning a beneficial interest in the
assets disposed of in such Asset Disposition or Recovery Event, (iv) any
liabilities or obligations associated with the assets disposed of in such Asset
Disposition or involved in such Recovery Event and retained, indemnified or
insured by the Parent Borrower or any Restricted Subsidiary after such Asset
Disposition, including without limitation pension and other post-employment
benefit liabilities, liabilities related to environmental matters, and
liabilities relating to any indemnification obligations associated with such
Asset Disposition, (v) in the case of an Asset Disposition the amount of any
purchase price or similar adjustment (x) claimed by any Person to be owed by the
Parent Borrower or any Restricted Subsidiary, until such time as such claim
shall have been settled or otherwise finally resolved, or (y) paid or payable by
the Parent Borrower or any Restricted Subsidiary, in either case in respect of
such Asset Disposition, (vi) in the case of any Recovery Event, any amount
thereof that constitutes or represents reimbursement or compensation for any
amount previously paid by Parent Borrower or any of its Subsidiaries and
(vii) in the case of any Asset Disposition by, or Recovery Event relating to any
asset of, the Parent Borrower or any Restricted Subsidiary that is not a
Borrower or a Subsidiary Guarantor, any amount of proceeds from such Asset
Disposition or Recovery Event to the extent (x) subject to any restriction on
the transfer thereof directly or indirectly to the Parent Borrower, including

41


--------------------------------------------------------------------------------


by reason of applicable law or agreement (other than any agreement entered into
primarily for the purpose of imposing such a restriction) or (y) in the good
faith determination of the Parent Borrower (which determination shall be
conclusive), the transfer thereof directly or indirectly to the Parent Borrower
could reasonably be expected to give rise to or result in (A) any violation of
applicable law, (B) any liability (criminal, civil, administrative or other) for
any of the officers, directors or shareholders of the Parent Borrower, any
Restricted Subsidiary or any Parent, (C) any violation of the provisions of any
joint venture or other material agreement governing or binding upon the Parent
Borrower or any Restricted Subsidiary, (D) any material risk of any such
violation or liability referred to in any of the preceding clauses (A), (B) and
(C), (E) any adverse tax consequence for the Parent Borrower, any Restricted
Subsidiary or any Parent, or (F) any cost, expense, liability or obligation
(including, without limitation, any Tax) other than routine and immaterial
out-of-pocket expenses.

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities or
Indebtedness of the Parent Borrower or any Subsidiary by the Parent Borrower or
any Subsidiary, or any capital contribution, means the cash proceeds of such
issuance, sale or contribution net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually incurred in connection with such issuance,
sale or contribution and net of taxes paid or payable as a result thereof.

“New York Process Agent”:  as defined in subsection 10.13(b).

“Non-Consenting Lender”:  as defined in subsection 10.1(e).

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

“Notes”:  the collective reference to the Revolving Notes and the Swing Line
Note.

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Parent Borrower or
any Restricted Subsidiary whether or not a claim for post-filing interest is
allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, Guarantees of such Indebtedness (or of Obligations in respect
thereof), other monetary obligations of any nature and all other amounts payable
thereunder or in respect thereof.

“Obligation Currency”:  as defined in subsection 10.8.

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to Parent Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

“Original Lenders”:  Citibank, N.A., JPMorgan Chase Bank, N.A., Blue Ridge
Investments, L.L.C., Goldman Sachs Credit Partners L.P. and Morgan Stanley
Senior Funding, Inc., and any Conduit Lender designated by any such Original
Lender for purposes of this Agreement.

42


--------------------------------------------------------------------------------


“Other Representatives”:  each of CGMI, JPMSI, BAS, GSCP and Morgan Stanley, in
their collective capacity as Joint Bookrunners and Joint Lead Arrangers of the
Commitments hereunder.

“Parent”:  any of Holding Parent, Holding, Investment Holding and any Other
Parent and any other Person that is a Subsidiary of Holding Parent, Holding,
Investment Holding or any Other Parent and of which the Parent Borrower is a
Subsidiary.  As used herein, “Other Parent” means a Person of which the Parent
Borrower becomes a Subsidiary after the Closing Date, provided that either
(x) immediately after the Parent Borrower first becomes a Subsidiary of such
Person, more than 50% of the Voting Stock of such Person shall be held by one or
more Persons that held more than 50% of the Voting Stock of a Parent of the
Parent Borrower immediately prior to the Parent Borrower first becoming such
Subsidiary or (y) such Person shall be deemed not to be an Other Parent for the
purpose of determining whether a Change of Control shall have occurred by reason
of the Parent Borrower first becoming a Subsidiary of such Person.

“Parent Borrower”:  as defined in the Preamble hereto.

“Parent Expenses”:  (i) costs (including all professional fees and expenses)
incurred by any Parent in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement, the Term Loan Facility, the Senior Interim Loan Facility or any other
agreement or instrument relating to Indebtedness of the Parent Borrower or any
Restricted Subsidiary, including in respect of any reports filed with respect to
the Securities Act, the Exchange Act or the respective rules and regulations
promulgated thereunder, (ii) expenses incurred by any Parent in connection with
the acquisition, development, maintenance, ownership, prosecution, protection
and defense of its intellectual property and associated rights (including but
not limited to trademarks, service marks, trade names, trade dress, patents,
copyrights and similar rights, including registrations and registration or
renewal applications in respect thereof; inventions, processes, designs,
formulae, trade secrets, know-how, confidential information, computer software,
data and documentation, and any other intellectual property rights; and licenses
of any of the foregoing) to the extent such intellectual property and associated
rights relate to the business or businesses of the Parent Borrower or any
Subsidiary thereof, (iii) indemnification obligations of any Parent owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person, or obligations in respect
of director and officer insurance (including premiums therefor), (iv) other
operational expenses of any Parent incurred in the ordinary course of business,
and (v) fees and expenses incurred by any Parent in connection with any offering
of Capital Stock or Indebtedness (w) which offering is not completed, or
(x) where the net proceeds of such offering are intended to be received by or
contributed or loaned to the Parent Borrower or a Restricted Subsidiary, or (y)
in a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received, contributed or loaned, or (z) otherwise on
an interim basis prior to completion of such offering so long as any Parent
shall cause the amount of such expenses to be repaid to the Parent Borrower or
the relevant Restricted Subsidiary out of the proceeds of such offering promptly
if completed.

43


--------------------------------------------------------------------------------


“Participant”:  as defined in subsection 10.6(c).

“Patriot Act”:  as defined in subsection 10.18.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Pension Act”: shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Acquisition”:  any acquisition by the Parent Borrower or any of its
Restricted Subsidiaries of all the business or assets constituting a business
unit, of any Person, or any Investment by the Parent Borrower or any of its
Restricted Subsidiaries in the Capital Stock of any Person that prior thereto
was not an Affiliate of the Parent Borrower and that thereby becomes a
Restricted Subsidiary; provided that either (1) (x) no Default or Event of
Default exists at the time of such acquisition or would result therefrom, (y) on
the date of such acquisition, after giving effect thereto, either (A) the
Consolidated Total Leverage Ratio of the Parent Borrower shall not exceed
7.25:1.00 or (B) the Consolidated Total Leverage Ratio of the Parent Borrower
would equal or be less than the Consolidated Total Leverage Ratio of the Parent
Borrower immediately prior to giving effect thereto and (z) the aggregate
consideration (as determined in good faith by the Parent Borrower) paid by the
Parent Borrower and its Restricted Subsidiaries for any Person that becomes a
Foreign Subsidiary in connection with all such acquisitions since the Closing
Date shall not exceed the greater of $50 million and 3.75% of Consolidated
Tangible Assets or (2) the aggregate amount of consideration (as determined in
good faith by the Parent Borrower) paid by the Parent Borrower and its
Restricted Subsidiaries for such acquisitions and Investments (other than any
made pursuant to the preceding clause (1)) in any fiscal year shall not exceed
$75 million plus the excess, if any, of (a) $75 million over (b) the aggregate
amount of consideration (as so determined) paid by the Parent Borrower and its
Restricted Subsidiaries pursuant to this clause (2) in the immediately preceding
fiscal year.

“Permitted Holders”:  any of the following:  (i) any of the Investors or
Management Investors, and any of their respective Affiliates; (ii) any
investment fund or vehicle managed or sponsored by CDR, BAS Capital Funding
Corporation, Banc of America Capital Investors V, L.P., Citigroup Private Equity
LP, J.P. Morgan Ventures Corporation or any Affiliate thereof, and any Affiliate
of or successor to any such investment fund or vehicle; (iii) any limited or
general partners of, or other investors in, any Investor, BAS Capital Funding
Corporation, Banc of America Capital Investors V, L.P., Citigroup Private Equity
LP, J.P. Morgan Ventures Corporation or any Affiliate thereof, or any such
investment fund or vehicle (as to any such limited partner or other investor,
solely to the extent of any Capital Stock of the Parent Borrower or any Parent
actually received by way of dividend or distribution from any such Investor,
Affiliate or investment fund or vehicle); and (iv) any Person acting in the
capacity of an underwriter in connection with a public or private offering of
Capital Stock of any Parent or the Parent Borrower.  In addition, any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) whose
status as a “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) constitutes or results in a Change of Control in respect of which

44


--------------------------------------------------------------------------------


the Borrowers make all payments of Loans and other amounts required by
subsection 7.8(a), together with its Affiliates, shall thereafter constitute
Permitted Holders.

“Permitted Investment”:  an Investment by the Parent Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

(i)            (x) a Restricted Subsidiary, (y) the Parent Borrower, or (z) a
Person that will, upon the making of such Investment, become a Restricted
Subsidiary (and any Investment held by such Person that was not acquired by such
Person in contemplation of so becoming a Restricted Subsidiary); provided that
in the case of this clause (z) if any such Investment constitutes an acquisition
of all the business, or assets constituting a business unit, of any Person, or
any Investment by the Parent Borrower or any of its Restricted Subsidiaries in
the Capital Stock of any Person that prior thereto was not an Affiliate of the
Parent Borrower and that thereby becomes a Restricted Subsidiary, such
Investment shall be a Permitted Acquisition;

(ii)           another Person if as a result of such Investment such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, or is liquidated into, the Parent Borrower or a
Restricted Subsidiary (and, in each case, any Investment held by such other
Person that was not acquired by such Person in contemplation of such merger,
consolidation or transfer; provided that if any such Investment constitutes an
acquisition of all the business, or assets constituting a business unit, of any
Person, or any Investment by the Parent Borrower or any of its Restricted
Subsidiaries in the Capital Stock of any Person that prior thereto was not an
Affiliate of the Parent Borrower and that thereby becomes a Restricted
Subsidiary, such Investment shall be a Permitted Acquisition;

(iii)          Temporary Cash Investments, Investment Grade Securities or Cash
Equivalents;

(iv)          receivables owing to the Parent Borrower or any Restricted
Subsidiary, if created or acquired in the ordinary course of business;

(v)           any securities or other Investments received as consideration in,
or retained in connection with, sales or other dispositions of property or
assets, including Asset Dispositions made in compliance with subsection 7.4;

(vi)          securities or other Investments received in settlement of debts
created in the ordinary course of business and owing to, or of other claims
asserted by, the Parent Borrower or any Restricted Subsidiary, or as a result of
foreclosure, perfection or enforcement of any Lien, or in satisfaction of
judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

(vii)         Investments in existence or made pursuant to legally binding
written commitments in existence on the Closing Date;

45


--------------------------------------------------------------------------------


(viii)        Currency Agreements, Interest Rate Agreements, Commodities
Agreements and related Hedging Obligations, which obligations are Incurred in
compliance with subsection 7.1;

(ix)           pledges or deposits (x) with respect to leases or utilities
provided to third parties in the ordinary course of business or (y) otherwise
described in the definition of “Permitted Liens” or made in connection with
Liens permitted under subsection 7.2;

(x)            (1) Investments in or by any Special Purpose Subsidiary, or in
connection with a Financing Disposition (described in clause (i) of the
definition thereof) by or to or in favor of any Special Purpose Entity,
including Investments of funds held in accounts permitted or required by the
arrangements governing such Financing Disposition or any related Indebtedness,
or (2) any promissory note issued by the Parent Borrower, or any Parent,
provided that if such Parent receives cash from the relevant Special Purpose
Entity in exchange for such note, an equal cash amount is contributed by any
Parent to the Parent Borrower;

(xi)           bonds secured by assets leased to and operated by the Parent
Borrower or any Restricted Subsidiary that were issued in connection with the
financing of such assets so long as the Parent Borrower or any Restricted
Subsidiary may obtain title to such assets at any time by paying a nominal fee,
canceling such bonds and terminating the transaction;

(xii)          any Indebtedness under the Senior Interim Loan Facility
(including, without limitation, any Senior Notes);

(xiii)         any Investment to the extent made using Capital Stock of the
Parent Borrower (other than Disqualified Stock), or Capital Stock of any Parent,
as consideration;

(xiv)        Management Advances;

(xv)         Investments in Related Businesses in an aggregate amount
outstanding at any time not to exceed the greater of $75.0 million and 5.0% of
Consolidated Tangible Assets;

(xvi)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of subsection 7.6(b)
(except transactions described in clauses (i), (v) and (vi) thereof), including
any Investment pursuant to any transaction described in clause (ii) of such
subsection (whether or not any Person party thereto is at any time an Affiliate
of the Parent Borrower);

(xvii)       any Investment (1) by any Captive Insurance Subsidiary in
connection with its provision of insurance to the Parent Borrower or its
Subsidiaries or (2) by any Home Warranty Subsidiary in connection with its
provision of home warranty, service

46


--------------------------------------------------------------------------------


contract or similar contracts or policies on behalf of the Parent Borrower or
its Subsidiaries, in each case which Investment is made in the ordinary course
of business of such Captive Insurance Subsidiary or such Home Warranty
Subsidiary, as the case may be, or by reason of applicable law, rule, regulation
or order, or is required or approved by any regulatory authority having
jurisdiction over such Captive Insurance Subsidiary or such Home Warranty
Subsidiary or their respective businesses, as applicable; and

(xviii)      other Investments in an aggregate amount outstanding at any time
not to exceed the greater of $100.0 million and 7.5% of Consolidated Tangible
Assets.

If any Investment pursuant to clause (xv) or (xviii) above or subsection
7.5(b)(vii), as applicable, is made in any Person that is not a Restricted
Subsidiary and such Person thereafter becomes a Restricted Subsidiary, such
Investment shall thereafter be deemed to have been made pursuant to clause (i)
above and not clause (xv) or (xviii) above or subsection 7.5(b)(vii) for so long
as such Person continues to be a Restricted Subsidiary.

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 or
described in any of the clauses of such subsection 7.2.

“Permitted Payment”:  as defined in subsection 7.5(b).

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” or “£”:  the lawful currency of the United Kingdom.

“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

47


--------------------------------------------------------------------------------


“Pricing Grid”:  with respect to Revolving Loans and Swing Line Loans:

Consolidated Secured
Leverage Ratio

 

Applicable 
Margin for 
ABR Loans

 

Applicable 
Margin for 
Eurocurrency Loans

 

Applicable 
Commitment 
Fee Rate

 

 

 

 

 

 

 

 

 

Greater than
4.5 to 1.00

 

 

1.75

%

2.75

%

0.50

%

 

 

 

 

 

 

 

 

 

Equal to or less
than 4.5 to 1.00
and greater than
3.75 to 1.00

 

 

1.50

%

2.50

%

0.50

%

 

 

 

 

 

 

 

 

 

Equal to or less than
3.75 to 1.00

 

 

1.25

%

2.25

%

0.375

%

“Prime Rate”:  as defined in the definition of the term “ABR” in this
subsection 1.1.

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio”.

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

“Rating Agencies”:  collectively, Moody’s and S&P, or, if Moody’s or S&P or both
shall not make a rating on the Credit Facilities publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Parent Borrower which shall be substituted for Moody’s or S&P or
both, as the case may be.

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower and its Restricted Subsidiaries constituting Collateral
giving rise to Net Available Cash to such Loan Party in excess of (x) $2.5
million in any one case and (y) $20.0 million in the aggregate in any fiscal
year minus the Net Available Cash in such fiscal year from dispositions
classified by the Parent Borrower pursuant to clause (xviii) of the definition
of “Asset Disposition”.

48


--------------------------------------------------------------------------------


“Redeemed Notes”:  the Parent Borrower’s 6.95% Notes due August 15, 2007 and
7.875% Notes due August 15, 2009, each issued under the Existing Notes Indenture
and each expected to be repaid or redeemed from the proceeds of borrowings of
Delayed Draw Term Loans (as defined in the Term Loan Credit Agreement).

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness existing on the Closing Date or Incurred in compliance with this
Agreement (including Indebtedness of the Parent Borrower that refinances
Indebtedness of any Restricted Subsidiary and Indebtedness of any Restricted
Subsidiary that refinances Indebtedness of another Restricted Subsidiary)
including Indebtedness that refinances Refinancing Indebtedness; provided that
(1) (x) if the Indebtedness being refinanced is Subordinated Obligations or
Guarantor Subordinated Obligations, the Refinancing Indebtedness has a final
Stated Maturity at the time such Refinancing Indebtedness is Incurred that is
equal to or greater than the final Stated Maturity of the Indebtedness being
refinanced (or if shorter, the Loans) or (y) if the Indebtedness being
refinanced is Existing Notes, the Refinancing Indebtedness has a final Stated
Maturity at the time such Refinancing Indebtedness is Incurred that is equal to
or greater than the final Stated Maturity of the Indebtedness being refinanced
(or if shorter, the Loans) and, if such Refinancing Indebtedness is Guaranteed
by any Restricted Subsidiary of the Parent Borrower, each such Guarantee shall
be subordinated to the prior payment in full of the Loans on terms consistent
with those for senior subordinated debt securities issued by companies sponsored
by CD&R or otherwise customary (in each case, determined in good faith by the
Borrower), (2) such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate issue
price) that is equal to or less than the sum of (x) the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus (y) fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such Refinancing Indebtedness and (3) Refinancing Indebtedness
shall not include (x) Indebtedness of a Restricted Subsidiary that is not a
Subsidiary Guarantor that refinances Indebtedness of the Parent Borrower or a
Subsidiary Guarantor that could not have been initially Incurred by such
Restricted Subsidiary pursuant to subsection 7.1 or (y) Indebtedness of the
Parent Borrower or a Restricted Subsidiary that refinances Indebtedness of an
Unrestricted Subsidiary.  Any Refinancing Indebtedness Incurred pursuant to
subsection 7.1(b)(iii) to refinance the Senior Interim Loan Facility shall not
have a Stated Maturity that is earlier than seven and one half years after the
Closing Date.

“Refunded Swing Line Loans”:  as defined in subsection 2.7(c).

“Refunding Capital Stock”:  as defined in subsection 7.5(b)(i).

“Register”:  as defined in subsection 10.6(b).

49


--------------------------------------------------------------------------------


“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Closing Date.

“Regulation T”:  Regulation T of the Board as in effect from time to time.

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Regulation X”:  Regulation X of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the applicable Borrower to
reimburse the Issuing Bank pursuant to subsection 2.6(e) for amounts drawn on
the applicable Letters of Credit.

“Reinvested Amount”:  with respect to any Asset Disposition permitted by
subsection 7.4 or any Recovery Event, an amount equal to that portion of the Net
Available Cash thereof as shall, according to a certificate signed by a
Responsible Officer of the Parent Borrower delivered to the Administrative Agent
at the end of the applicable reinvestment period provided for in subsection
7.4(b)(i), be reinvested or committed to be reinvested in the business of the
Parent Borrower and its Restricted Subsidiaries in a manner consistent with the
requirements of subsection 7.4 and the other provisions hereof within 450 days
from the later of the date of such Asset Disposition or Recovery Event, as the
case may be, and the date of receipt of such Net Available Cash (or, if such
reinvestment is a project authorized by the Board of Directors that will take
longer than 15 months to complete, the period of time necessary to complete such
project).

“Related Business”:  those businesses in which the Parent Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state, foreign, provincial or local taxes measured by income and
federal, state, foreign, provincial or local withholding imposed by any
government or other taxing authority on payments made by any Parent other than
to another Parent), required to be paid by any Parent by virtue of its being
incorporated or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than
the Parent Borrower, any of its Subsidiaries or any Parent), or being a holding
company of the Parent Borrower, any of its Subsidiaries or any Parent, or
receiving dividends from or other distributions in respect of the Capital Stock
of the Parent Borrower, any of its Subsidiaries or any Parent, or having
guaranteed any obligations of the Parent Borrower or any Subsidiary thereof, or
having made any payment in respect of any of the items for which the Parent
Borrower or any of its Subsidiaries is permitted to make payments to any Parent
pursuant to the covenant described under subsection 7.5, or acquiring,
developing, maintaining, owning, prosecuting,

50


--------------------------------------------------------------------------------


protecting or defending its intellectual property and associated rights
(including but not limited to receiving or paying royalties for the use thereof)
relating to the business or businesses of the Parent Borrower or any Subsidiary
thereof, (y) any taxes of a Parent attributable (1) to any taxable period (or
portion thereof) ending on or prior to the Closing Date and incurred in
connection with the Transactions, or (2) to any Parent’s receipt of (or
entitlement to) any payment in connection with the Transactions, including any
payment received after the Closing Date pursuant to any agreement related to the
Transactions or (z) any other federal, state, foreign, provincial or local taxes
measured by income for which any Parent is liable, up to an amount not to
exceed, with respect to federal taxes, the amount of any such taxes that the
Parent Borrower and its Subsidiaries would have been required to pay on a
separate company basis, or on a consolidated basis as if the Parent Borrower had
filed a consolidated return on behalf of an affiliated group (as defined in
Section 1504 of the Code or an analogous provision of state, local or foreign
law) of which it were the common parent, or with respect to state, foreign,
provincial or local taxes, the amount of any such taxes that the Parent Borrower
and its Subsidiaries would have been required to pay on a separate company
basis, or on a combined basis as if the Parent Borrower had filed a combined
return on behalf of an affiliated group consisting only of the Parent Borrower
and its Subsidiaries (in each case, reduced by any such taxes paid directly by
the Parent Borrower or its Subsidiaries).

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Intercreditor Agreement”:  as defined in subsection 7.8(c).

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

“Required Interim Loan Refinancing”:  any offering or issuance of indebtedness
or securities of the Parent Borrower or any of its Subsidiaries pursuant to
Section 4(a) of the Fee Letter, dated April 9, 2007, among Acquisition Co.,
CGMI, JPMSI, JPMorgan, BAS, BAB, Bank of America, N.A., Blue Ridge Investments,
L.L.C., GSCP and Morgan Stanley.

“Required Lenders”:  at any time, Lenders the Total Credit Percentage of which
aggregates to greater than 50%.

“Required Non-Original Lenders”:  Non-Defaulting Lenders (other than Original
Lenders) the Total Credit Percentage of which aggregates to greater than 50%.

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including laws, ordinances and regulations pertaining to zoning, occupancy and
subdivision of real properties; provided that the foregoing shall not apply to
any non-binding recommendation of any Governmental Authority.

51


--------------------------------------------------------------------------------


“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.

“Restricted Lender”:  as defined in subsection 10.1(f).

“Restricted Payment”:  as defined in subsection 7.5(a).

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of such
definition).

“Restricted Subsidiary”:  any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

“Revolving Collateral Agent”:  as defined in the Preamble hereto.

“Revolving Commitment”:  as to any Lender, its obligation to make Revolving
Loans to, and/or make or participate in Swing Line Loans made to, and/or issue
or participate in Letters of Credit issued on behalf of, the Borrowers in an
aggregate amount not to exceed at any one time outstanding the amount set forth
opposite such Lender’s name in Schedule A under the heading “Revolving
Commitment” or, in the case of any Lender that is an Assignee, the amount of the
assigning Lender’s Revolving Commitment assigned to such Assignee pursuant to
subsection 10.6(b) (in each case as such amount may be adjusted from time to
time as provided herein):  collectively, as to all the Lenders, the “Revolving
Commitments”.  The original amount of the aggregate Revolving Commitments of the
Lenders is $500,000,000.

“Revolving Commitment Percentage”:  as to any Lender, the percentage of the
aggregate Revolving Commitments constituted by its Revolving Commitment (or, if
the Revolving Commitments have terminated or expired, the percentage which (a)
the sum of (i) such Lender’s then outstanding Revolving Loans plus (ii) such
Lender’s interests in the aggregate L/C Obligations and Swing Line Loans then
outstanding then constitutes of (b) the sum of (i) the aggregate Revolving Loans
of all the Lenders then outstanding plus (ii) the aggregate L/C Obligations and
Swing Line Loans then outstanding).

52


--------------------------------------------------------------------------------


“Revolving Commitment Period”:  the period from and including the Closing Date
to but not including the Maturity Date, or such earlier date as the Revolving
Commitments shall terminate as provided herein.

“Revolving Facility”:  the collective reference to this Agreement, any Loan
Documents, any notes and letters of credit issued pursuant hereto and any
guarantee and collateral agreement, patent and trademark security agreement,
mortgages, letter of credit applications and other guarantees, pledge
agreements, security agreements and collateral documents, and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under this Agreement or one or
more other credit agreements, indentures or financing agreements or otherwise,
unless such agreement expressly provides that it is not intended to be and is
not a Revolving Facility hereunder).  Without limiting the generality of the
foregoing, the term “Revolving Facility” shall include any agreement
(i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of Holding as additional
borrowers or guarantors thereunder, (iii) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

“Revolving Loans”:  as defined in subsection 2.1(a).

“Revolving Note”:  as defined in subsection 2.1(c).

“S&P”:  Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio”.

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Subsidiaries of real or
personal property that has been or is to be sold or transferred by the Parent
Borrower or any such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary.

“SEC”:  the Securities and Exchange Commission.

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

“Security Agreement”:  the Security Agreement delivered to the Revolving
Collateral Agent as of the date hereof substantially in the form of Exhibit N,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

53


--------------------------------------------------------------------------------


“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Property, if any, the Guarantee and Collateral Agreement, the Security
Agreement and all other similar security documents hereafter delivered to the
Revolving Collateral Agent granting a Lien on any asset or assets of any Person
to secure the obligations and liabilities of the Loan Parties hereunder and/or
under any of the other Loan Documents or to secure any guarantee of any such
obligations and liabilities, including any security documents executed and
delivered or caused to be delivered to the Revolving Collateral Agent pursuant
to subsection 6.9(b) or 6.9(c), in each case, as amended, supplemented, waived
or otherwise modified from time to time.

“Senior Credit Facilities”:  collectively, the Revolving Facility, the Term Loan
Facility and the LC Facility.

“Senior Interim Loan Agreement”:  the Senior Interim Loan Credit Agreement,
dated as of the Closing Date, among the Parent Borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, as such
agreement may be amended, supplemented, waived or otherwise modified from time
to time or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original administrative agent and lenders or other agents and lenders
or otherwise, and whether provided under the original Senior Interim Loan
Agreement or other credit agreements, indentures or otherwise, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Senior Interim Loan Agreement hereunder).

“Senior Interim Loan Documents”:  the Loan Documents as defined in the Senior
Interim Loan Agreement, as the same may be amended, supplemented, waived,
otherwise modified, extended, renewed, refinanced or replaced from time to time.

“Senior Interim Loan Facility”:  the collective reference to the Senior Interim
Loan Agreement, any Senior Interim Loan Documents, any notes issued pursuant
thereto and any guarantee agreement, and other guarantees and other instruments
and documents, executed and delivered pursuant to or in connection with any of
the foregoing, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original agent and lenders or other agents
and lenders or otherwise, and whether provided under the original Senior Interim
Loan Agreement or other credit agreements, indentures (including any Senior
Notes Indenture) or otherwise, unless such agreement expressly provides that it
is not intended to be and is not a Senior Interim Loan Facility hereunder). 
Without limiting the generality of the foregoing, the term “Senior Interim Loan
Facility” shall include (x) any Senior Notes Indenture and (y) any agreement (i)
changing the maturity of any Indebtedness Incurred thereunder or contemplated
thereby, (ii) adding Subsidiaries of the Parent Borrower as additional borrowers
or guarantors thereunder, (iii) increasing the amount of Indebtedness Incurred
thereunder or available to be borrowed thereunder, (iv) otherwise altering the
terms and conditions thereof or (v) evidencing or governing any Indebtedness
Incurred pursuant to any Required Interim Loan Refinancing.

54


--------------------------------------------------------------------------------


“Senior Interim Loan Facility Indebtedness”:  any Senior Interim Loans, and any
Indebtedness incurred under the Senior Interim Loan Facility pursuant to
subsection 7.1(b)(iii), including any Senior Notes so incurred to refinance any
Senior Interim Loans.  Notwithstanding the foregoing, the Stated Maturity of the
Senior Interim Loan Facility Indebtedness (including, without limitation, any
Senior Notes) shall not be earlier than seven and one half years after the
Closing Date.

“Senior Interim Loans”:  any loans made pursuant to the Senior Interim Loan
Agreement on the Closing Date.

“Senior Notes”:  (a) any Senior Notes of the Parent Borrower to be issued after
the Closing Date upon the conversion or exchange of the Senior Interim Loans for
such Senior Notes, or to refinance in whole or in part the Senior Interim Loans
or any notes issued to refinance or upon the conversion or exchange of any
Senior Interim Loans, and (b) any substantially similar Senior Notes (whether
registered under the Securities Act or otherwise) that have been exchanged for
any such other Senior Notes; in each case as any such Senior Notes may be
amended, supplemented, waived or otherwise modified from time to time.

“Senior Notes Indenture”:  any indenture governing any Senior Notes, as the same
may be amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 7.8 to the extent applicable.

“ServiceMaster”:  as defined in the Preamble hereto.

“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

“Settlement Service”:  as defined in subsection 10.6(b)(vi).

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”:  with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small amount of capital.

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing

55


--------------------------------------------------------------------------------


Receivables, accounts (as defined in the Uniform Commercial Code as in effect in
any jurisdiction from time to time), other accounts and/or other receivables
and/or related assets.

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables of the Parent Borrower or any Restricted Subsidiary
that have been transferred to a Special Purpose Entity or made subject to a Lien
in a Financing Disposition.

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Parent Borrower or any Restricted Subsidiary that is not a Special Purpose
Subsidiary (other than with respect to Special Purpose Financing Undertakings),
and (b) Special Purpose Financing Fees.

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Parent Borrower or any of its Restricted Subsidiaries that the Parent
Borrower determines in good faith (which determination shall be conclusive) are
customary or otherwise necessary or advisable in connection with a Special
Purpose Financing or a Financing Disposition; provided that (x) it is understood
that Special Purpose Financing Undertakings may consist of or include (i)
reimbursement and other obligations in respect of notes, letters of credit,
surety bonds and similar instruments provided for credit enhancement purposes or
(ii) Hedging Obligations, or other obligations relating to Interest Rate
Agreements, Currency Agreements or Commodities Agreements entered into by the
Parent Borrower or any Restricted Subsidiary, in respect of any Special Purpose
Financing or Financing Disposition, and (y) subject to the preceding clause (x),
any such other agreements and undertakings shall not include any Guarantee of
Indebtedness of a Special Purpose Subsidiary by the Parent Borrower or a
Restricted Subsidiary that is not a Special Purpose Subsidiary.

“Special Purpose Subsidiary”:  a Subsidiary of the Parent Borrower that (a) is
engaged solely in (x) the business of acquiring, selling, collecting, financing
or refinancing Receivables, accounts (as defined in the Uniform Commercial Code
as in effect in any jurisdiction from time to time) and other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and/or all rights
(contractual and other), collateral and/or other assets relating thereto and (y)
any business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Parent Borrower.

“Sponsor”:  as defined in the Recitals.

56


--------------------------------------------------------------------------------


“Spot Rate of Exchange”:  (i) with respect to any Designated Foreign Currency
(except as provided in clause (ii) below), at any date of determination thereof,
the spot rate of exchange in London that appears on the display page applicable
to such Designated Foreign Currency on the Reuters Service (or such other page
as may replace such page on such service for the purpose of displaying the spot
rate of exchange in London), provided that if there shall at any time no longer
exist such a page, the spot rate of exchange shall be determined by reference to
another similar rate publishing service selected by the Administrative Agent
and, if no such similar rate publishing service is available, by reference to
the published rate of the Administrative Agent in effect at such date for
similar commercial transactions or (ii) with respect to any Letters of Credit
denominated in any Designated Foreign Currency (x) for the purposes of
determining the Dollar Equivalent of L/C Obligations and for the calculation of
Letter of Credit fees and commissions, the spot rate of exchange quoted in The
Wall Street Journal on the first Business Day of each month (or, if same does
not provide rates, by such other means reasonably satisfactory to the
Administrative Agent and the Parent Borrower) and (y) for the purpose of
determining the Dollar Equivalent of any Letter of Credit with respect to (A) a
demand for payment of any drawing under such Letter of Credit (or any portion
thereof) to any L/C Participants pursuant to subsection 2.6(d)(i) or (B) a
notice from any Issuing Bank for reimbursement of the Dollar Equivalent of any
drawing (or any portion thereof) under such Letter of Credit by the applicable
Borrower pursuant to subsection 2.6(e)(i), the market spot rate of exchange
quoted by the Administrative Agent on the date of such drawing or notice, as
applicable.

“Standby Letter of Credit”:  as defined in subsection 2.6(a).

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

“Subordinated Obligations”:  any Indebtedness of the Parent Borrower (whether
outstanding on the Closing Date or thereafter Incurred) that is expressly
subordinated in right of payment to the Revolving Loans pursuant to a written
agreement.

“Subsidiary”:  of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

“Subsidiary Guarantee”:  the guarantee of the obligations of the Parent Borrower
under the Loan Document provided pursuant to the Guarantee and Collateral
Agreement.

57


--------------------------------------------------------------------------------


“Subsidiary Guarantor”:  each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Parent Borrower that executes and delivers a Subsidiary
Guarantee, in each case, unless and until such time as the respective Subsidiary
Guarantor ceases to constitute a Domestic Subsidiary of the Parent Borrower or
is released from all of its obligations under the Subsidiary Guarantee in
accordance with the terms and provisions thereof.

“Successor Company”:  as defined in subsection 7.3(a)(i).

“Supermajority Lenders”:  at any time, Lenders the Total Credit Percentage of
which aggregate at least 66 2/3%.

“Supermajority Termination Date”:  as defined in subsection 10.1(a)(vi).

“Supervisory Review Process”:  as defined in subsection 3.10(c).

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.7.

“Swing Line Lender”:  Citibank, N.A. in its capacity as provider of the Swing
Line Loans.

“Swing Line Loan Participation Certificate”:  a certificate substantially in the
form of Exhibit H.

“Swing Line Loans”:  as defined in subsection 2.7(a).

“Swing Line Note”:  as defined in subsection 2.7(b).

“Syndication Agent”:  as defined in the Preamble hereto.

“Syndication Date”:  the date on which the Administrative Agent, in its
reasonable discretion, advises the Parent Borrower that the primary syndication
of the Commitments and Loans has been completed.

“Tax Sharing Agreement”:  the Tax Sharing Agreement, dated as of the Closing
Date, among the Parent Borrower, Holding, Investment Holding and Holding Parent,
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, a member state of The
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Parent Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of The European Union or any

58


--------------------------------------------------------------------------------


country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Parent Borrower or a
Restricted Subsidiary in that country or with such funds, or any agency or
instrumentality of any of the foregoing, or obligations guaranteed by any of the
foregoing or (y) direct obligations of any foreign country recognized by the
United States of America rated at least “A” by S&P or “A-1” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (ii) overnight bank deposits, and investments
in time deposit accounts, certificates of deposit, bankers’ acceptances and
money market deposits (or, with respect to foreign banks, similar instruments)
maturing not more than one year after the date of acquisition thereof issued by
(x) any bank or other institutional lender under a Credit Facility or any
affiliate thereof or (y) a bank or trust company that is organized under the
laws of the United States of America, any state thereof or any foreign country
recognized by the United States of America having capital and surplus
aggregating in excess of $250.0 million (or the foreign currency equivalent
thereof) and whose long term debt is rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization) at the time such Investment is
made, (iii) repurchase obligations for underlying securities or instruments of
the types described in clause (i) or (ii) above entered into with a bank meeting
the qualifications described in clause (ii) above, (iv) Investments in
commercial paper, maturing not more than 24 months after the date of
acquisition, issued by a Person (other than that of the Parent Borrower or any
of its Subsidiaries), with a rating at the time as of which any Investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P (or, in either case, the equivalent of such rating by such
organization or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any nationally recognized rating organization), (v) Investments
in securities maturing not more than 24 months after the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “BBB-” by S&P or “Baa3” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (vi) Indebtedness or Preferred Stock (other than of the
Parent Borrower or any of its Subsidiaries) having a rating of “A” or higher by
S&P or “A2” or higher by Moody’s (or, in either case, the equivalent of such
rating by such organization or, if no rating of S&P or Moody’s then exists, the
equivalent of such rating by any nationally recognized rating organization),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i)-(vi) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (viii) any money market
deposit accounts issued or offered by a domestic commercial bank or a commercial
bank organized and located in a country recognized by the United States of
America, in each case, having capital and surplus in excess of $250.0 million
(or the foreign currency equivalent thereof), or investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 (or any successor
rule) of the SEC under the Investment Company Act of 1940, as amended, and (ix)
similar investments approved by the Board of Directors in the ordinary course of
business.

59


--------------------------------------------------------------------------------


“Term Loan Administrative Agent”:  Citibank, N.A., in its capacity as
administrative agent under the Term Loan Credit Agreement, and its successors
and assigns.

“Term Loan Collateral Agent”:  Citibank, N.A., in its capacity as collateral
agent under the Term Loan Credit Agreement, and its successors and assigns.

“Term Loan Credit Agreement”:  that Term Loan Credit Agreement, dated as of the
date hereof, among the Parent Borrower, the lenders party thereto, Citibank,
N.A., as administrative agent, collateral agent and LC Facility Issuing Bank for
the lenders thereunder and JPMorgan Chase Bank, N.A., as syndication agent, as
such agreement may be amended, supplemented, waived or otherwise modified from
time to time or refunded, refinanced, restructured, replaced, renewed, repaid,
increased or extended from time to time (whether in whole or in part, whether
with the original administrative agent and lenders or other agents and lenders
or otherwise, and whether provided under the original Term Loan Credit Agreement
or other credit agreements or otherwise, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement hereunder).  Any reference to the Term Loan Credit Agreement hereunder
shall be deemed a reference to any Term Loan Credit Agreement then in existence.

“Term Loan Documents”:  the Loan Documents as defined in the Term Loan Credit
Agreement, as the same may be amended, supplemented, waived, otherwise modified,
extended, renewed, refinanced or replaced from time to time.

“Term Loan Facility”:  the collective reference to the Term Loan Credit
Agreement, any Term Loan Documents, any notes and letters of credit (including
any LC Facility Letter of Credit (as defined in the Term Loan Documents)) issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Term Loan Credit  Agreement or one or more other credit agreements,
indentures or financing agreements or otherwise, unless such agreement or
instrument expressly provides that it is not intended to be and is not a Term
Loan Facility hereunder).  Without limiting the generality of the foregoing, the
term “Term Loan Facility” shall include any agreement (i) changing the maturity
of any Indebtedness Incurred thereunder or contemplated thereby, (ii) adding
Subsidiaries of the Parent Borrower as additional borrowers or guarantors
thereunder, (iii) increasing the amount of Indebtedness Incurred thereunder or
available to be borrowed thereunder or (iv) otherwise altering the terms and
conditions thereof.

“Term Loan Lender”:  a lender under the Term Loan Credit Agreement.

60


--------------------------------------------------------------------------------


“Term Loans”:  the loans made pursuant to the Term Loan Credit Agreement.

“Total Credit Percentage”:  as to any Lender at any time, the percentage of the
aggregate Revolving Commitments (or, in the case of the termination or
expiration of the Revolving Commitments, the Aggregate Outstanding Revolving
Credit of the Lenders) then constituted by such Lender’s Revolving Commitment
(or, in the case of the termination or expiration of the Revolving Commitments,
such Lender’s Aggregate Outstanding Revolving Credit).  In making determinations
pursuant to the preceding sentence, the Dollar Equivalent of all amounts
expressed in currencies other than Dollars shall be utilized.

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Tranche”:  each Tranche of Loans available hereunder, with there being two on
the Closing Date, namely Revolving Loans and Swing Line Loans.

“Transaction Documents”:  (i) the Loan Documents, (ii) the Merger Agreement,
(iii) the Term Loan Documents and (iv) the Senior Interim Loan Documents.

“Transactions”:  collectively, any or all of the following:  (i) the Merger,
(ii) the repayment at maturity or redemption of the 2007 Notes, the redemption
of the 2009 Notes, (iii) the repayment or refinancing of Existing Specified
Indebtedness, (iv) the entry into the Senior Interim Loan Facility and
Incurrence of Indebtedness thereunder by one or more of the Parent Borrower and
its Subsidiaries, including any Required Interim Loan Refinancing, (v) the entry
into this Agreement and the Incurrence of Indebtedness hereunder by one or more
of the Parent Borrower and its Subsidiaries, (vi) the execution, delivery and
performance of the Term Loan Documents and the borrowings on the Closing Date
thereunder and (vii) all other transactions relating to any of the foregoing
(including payment of fees and expenses related to any of the foregoing).

“Transferee”:  any Participant or Assignee.

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may, from time to time, be further amended,
supplemented or otherwise modified.

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

61


--------------------------------------------------------------------------------


“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“Unrestricted Cash”:  as of any date of determination, cash, Cash Equivalents
and Temporary Cash Investments, other than (i) as disclosed in the consolidated
financial statements of the Parent Borrower as a line item on the balance sheet
as “restricted cash” and (ii) cash, Cash Equivalents and Temporary Cash
Investments of a Captive Insurance Subsidiary or Home Warranty Subsidiary to the
extent such cash, Cash Equivalents and Temporary Cash Investments are not
permitted by applicable law or regulation to be dividended, distributed or
otherwise transferred to the Parent Borrower or any Restricted Subsidiary that
is not either a Captive Insurance Subsidiary or a Home Warranty Subsidiary.

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Parent Borrower that at
the time of determination is an Unrestricted Subsidiary, as designated by the
Board of Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary.  The Board of Directors may designate any Subsidiary of
the Parent Borrower (including any newly acquired or newly formed Subsidiary of
the Parent Borrower) (other than a Foreign Subsidiary Borrower or U.S.
Subsidiary Borrower) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Capital Stock or Indebtedness of, or owns or
holds any Lien on any property of, the Parent Borrower or any other Restricted
Subsidiary of the Parent Borrower that is not a Subsidiary of the Subsidiary to
be so designated; provided, that (A) such designation was made at or prior to
the Closing Date, or (B) the Subsidiary to be so designated has total
consolidated assets of $1,000 or less or (C) if such Subsidiary has consolidated
assets greater than $1,000, then such designation would be permitted under
subsection 7.5.  The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that immediately after
giving effect to such designation (x) the Parent Borrower could Incur at least
$1.00 of additional Indebtedness under subsection 7.1(a) or (y) the Consolidated
Coverage Ratio would be greater than it was immediately prior to giving effect
to such designation or (z) such Subsidiary shall be a Special Purpose Subsidiary
with no Indebtedness outstanding other than Indebtedness that can be Incurred
(and upon such designation shall be deemed to be Incurred and outstanding)
pursuant to subsection 7.1(b).  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Parent Borrower certifying that such designation complied with the foregoing
provisions.

“U.S. Subsidiary Borrowers”:  TruGreen Limited Partnership and The Terminix
International Company Limited Partnership.

62


--------------------------------------------------------------------------------


“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).

“Voting Stock”:  as defined in the definition of “Change of Control”.


1.2           OTHER DEFINITIONAL PROVISIONS.


(A)           UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN ANY NOTES, ANY OTHER LOAN
DOCUMENT OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO.


(B)           AS USED HEREIN AND IN ANY NOTES AND ANY OTHER LOAN DOCUMENT, AND
ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS RELATING TO THE PARENT BORROWER AND ITS SUBSIDIARIES NOT
DEFINED IN SUBSECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SUBSECTION 1.1,
TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER GAAP.


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO
BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”, IF NOT EXPRESSLY FOLLOWED BY
SUCH PHRASE OR THE PHRASE “BUT NOT LIMITED TO.”


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(E)           FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES:(I) “OR” IS NOT EXCLUSIVE;
(II) ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM IN ACCORDANCE WITH GAAP; AND (III) REFERENCES TO SECTIONS OF,
OR RULES UNDER, THE SECURITIES ACT SHALL BE DEEMED TO INCLUDE SUBSTITUTE,
REPLACEMENT OR SUCCESSOR SECTIONS OR RULES ADOPTED BY THE SEC FROM TIME TO TIME.


SECTION 2.              AMOUNT AND TERMS OF COMMITMENTS.


2.1           REVOLVING COMMITMENTS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY
AGREES TO MAKE REVOLVING CREDIT LOANS (TOGETHER, THE “REVOLVING LOANS”) TO EACH
OF THE BORROWERS FROM TIME TO TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH
LENDER’S REVOLVING COMMITMENT PERCENTAGE OF THE SUM OF THE THEN OUTSTANDING L/C
OBLIGATIONS AND THE THEN OUTSTANDING SWING LINE LOANS, DOES NOT EXCEED THE
AMOUNT OF SUCH LENDER’S REVOLVING COMMITMENT THEN IN EFFECT; PROVIDED THAT (X)
NO LENDER SHALL MAKE ANY REVOLVING LOAN IN ANY DESIGNATED FOREIGN CURRENCY IF,
AFTER GIVING EFFECT TO THE MAKING OF SUCH REVOLVING LOAN, THE SUM OF THE DOLLAR
EQUIVALENT OF THE THEN OUTSTANDING REVOLVING LOANS IN DESIGNATED FOREIGN
CURRENCIES AND THE THEN OUTSTANDING L/C

63


--------------------------------------------------------------------------------



OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT DENOMINATED IN ANY L/C DESIGNATED
FOREIGN CURRENCY WOULD EXCEED $50.0 MILLION AND (Y) THE AGGREGATE PRINCIPAL
AMOUNT OF REVOLVING LOANS MADE TO FOREIGN SUBSIDIARY BORROWERS AND L/C
OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT ISSUED ON BEHALF OF FOREIGN
SUBSIDIARY BORROWERS SHALL AT NO TIME EXCEED THE DOLLAR EQUIVALENT OF $50.0
MILLION (IT BEING UNDERSTOOD AND AGREED THAT THE ADMINISTRATIVE AGENT SHALL
CALCULATE THE DOLLAR EQUIVALENT OF THE THEN OUTSTANDING REVOLVING LOANS IN ANY
DESIGNATED FOREIGN CURRENCY AND, TO THE EXTENT APPLICABLE, THE THEN OUTSTANDING
L/C OBLIGATIONS IN RESPECT OF ANY LETTERS OF CREDIT DENOMINATED IN ANY L/C
DESIGNATED FOREIGN CURRENCY ON THE DATE ON WHICH THE PARENT BORROWER HAS GIVEN
THE ADMINISTRATIVE AGENT A NOTICE OF BORROWING WITH RESPECT TO ANY REVOLVING
LOAN FOR PURPOSES OF DETERMINING COMPLIANCE WITH THIS SUBSECTION 2.1).  DURING
THE REVOLVING COMMITMENT PERIOD, EACH OF THE BORROWERS MAY USE THE REVOLVING
COMMITMENTS BY BORROWING, PREPAYING THE REVOLVING LOANS IN WHOLE OR IN PART, AND
REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


(B)           THE REVOLVING LOANS SHALL BE MADE IN DOLLARS OR ANY DESIGNATED
FOREIGN CURRENCY AND MAY FROM TIME TO TIME BE (I) EUROCURRENCY LOANS, (II) ABR
LOANS OR (III) A COMBINATION THEREOF, AS DETERMINED BY THE PARENT BORROWER AND
NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SUBSECTIONS 2.2 AND 3.2;
PROVIDED THAT NO REVOLVING LOAN SHALL BE MADE AS A EUROCURRENCY LOAN AFTER THE
DAY THAT IS ONE MONTH PRIOR TO THE MATURITY DATE.  ALL REVOLVING LOANS MADE IN A
DESIGNATED FOREIGN CURRENCY SHALL BE EUROCURRENCY LOANS.


(C)           EACH BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY LENDER MADE ON OR PRIOR TO THE CLOSING DATE OR IN CONNECTION WITH
ANY ASSIGNMENT PURSUANT TO SUBSECTION 10.6(B), IN ORDER TO EVIDENCE SUCH
LENDER’S REVOLVING LOANS, SUCH BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER
A PROMISSORY NOTE SUBSTANTIALLY IN THE FORM OF EXHIBIT A-1, WITH APPROPRIATE
INSERTIONS AS TO PAYEE, DATE AND PRINCIPAL AMOUNT (EACH, AS AMENDED,
SUPPLEMENTED, REPLACED OR OTHERWISE MODIFIED FROM TIME TO TIME, A “REVOLVING
NOTE”), PAYABLE TO THE ORDER OF SUCH LENDER AND REPRESENTING THE OBLIGATION OF
SUCH BORROWER TO PAY THE AMOUNT OF THE REVOLVING COMMITMENT OR, IF LESS, THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL REVOLVING LOANS MADE BY SUCH LENDER TO
SUCH BORROWER.  EACH REVOLVING NOTE SHALL (I) BE DATED THE CLOSING DATE, (II) BE
STATED TO MATURE ON THE MATURITY DATE AND (III) PROVIDE FOR THE PAYMENT OF
INTEREST IN ACCORDANCE WITH SUBSECTION 3.1.


2.2           PROCEDURE FOR REVOLVING CREDIT BORROWING.


(A)           EACH OF THE BORROWERS MAY BORROW UNDER THE REVOLVING COMMITMENTS
DURING THE REVOLVING COMMITMENT PERIOD ON ANY BUSINESS DAY; PROVIDED THAT THE
PARENT BORROWER (ON BEHALF OF ANY PARENT BORROWER) SHALL GIVE THE ADMINISTRATIVE
AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT PRIOR TO (A) 3:00 P.M., NEW YORK CITY TIME, AT LEAST THREE BUSINESS DAYS
PRIOR TO THE REQUESTED BORROWING DATE, IF ALL OR ANY PART OF THE REQUESTED
REVOLVING LOANS ARE TO BE INITIALLY EUROCURRENCY LOANS MADE IN DOLLARS,
(B) 3:00 P.M., NEW YORK CITY TIME, AT LEAST FOUR BUSINESS DAYS PRIOR TO THE
REQUESTED BORROWING DATE, IF ALL OR ANY PART OF THE REQUESTED REVOLVING LOANS
ARE TO BE INITIALLY EUROCURRENCY LOANS MADE IN ANY DESIGNATED FOREIGN CURRENCY,
OR (C) 12:30 P.M., NEW YORK CITY TIME, ON THE REQUESTED BORROWING DATE, FOR ABR
LOANS), IN EACH CASE SPECIFYING (I) THE IDENTITY OF THE

64


--------------------------------------------------------------------------------



BORROWER, (II) THE AMOUNT TO BE BORROWED, (III) THE REQUESTED BORROWING DATE,
(IV) WHETHER THE BORROWING IS TO BE OF EUROCURRENCY LOANS, ABR LOANS OR A
COMBINATION THEREOF AND (V) IF THE BORROWING IS TO BE ENTIRELY OR PARTLY OF
EUROCURRENCY LOANS, THE RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF LOAN, THE
RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIODS THEREFOR AND, IF THE
EUROCURRENCY LOANS IN RESPECT OF SUCH BORROWING ARE TO BE MADE ENTIRELY OR
PARTLY IN ANY DESIGNATED FOREIGN CURRENCY, THE DESIGNATED FOREIGN CURRENCY
THEREOF.  UNLESS THE ADMINISTRATIVE AGENT OTHERWISE AGREES, ALL REVOLVING LOANS
INCURRED AND/OR MAINTAINED DURING THE FIRST WEEK FOLLOWING THE CLOSING DATE
SHALL BE INCURRED AND/OR MAINTAINED IN DOLLARS AS ABR LOANS OR EUROCURRENCY
LOANS WITH A ONE WEEK INTEREST PERIOD APPLICABLE THERETO.  UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE AGREES, ALL REVOLVING LOANS INCURRED AND/OR
MAINTAINED UNTIL THE EARLIER OF THE SYNDICATION DATE OR 90 DAYS AFTER THE
CLOSING DATE SHALL BE INCURRED AND/OR MAINTAINED AS ABR LOANS OR AS EUROCURRENCY
LOANS WITH A ONE MONTH INTEREST PERIOD APPLICABLE THERETO (WITH THE FIRST DAY OF
THE FIRST INTEREST PERIOD THEREFOR TO COMMENCE ON THE DATE THAT IS ONE WEEK
AFTER THE CLOSING DATE).


(B)           EACH BORROWING UNDER THE REVOLVING COMMITMENTS SHALL BE IN AN
AMOUNT EQUAL TO (X) IN THE CASE OF ABR LOANS, EXCEPT ANY ABR LOAN TO BE USED
SOLELY TO PAY A LIKE AMOUNT OF OUTSTANDING REIMBURSEMENT OBLIGATIONS OR SWING
LINE LOANS, $2.0 MILLION OR A WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF
(OR, IF THE THEN AVAILABLE REVOLVING COMMITMENTS ARE (A) LESS THAN $2.0 MILLION,
$1.0 MILLION OR A WHOLE MULTIPLE THEREOF OR (B) LESS THAN $1.0 MILLION, SUCH
LESSER AMOUNT) AND (Y) IN THE CASE OF EUROCURRENCY LOANS (OR, IN THE CASE OF
EUROCURRENCY LOANS TO BE MADE IN ANY DESIGNATED FOREIGN CURRENCY, THE DOLLAR
EQUIVALENT OF THE PRINCIPAL AMOUNT THEREOF SHALL BE IN AN AMOUNT EQUAL TO), $5.0
MILLION OR A WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF.  UPON RECEIPT OF
ANY SUCH NOTICE FROM A BORROWER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH LENDER THEREOF.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT
SPECIFIED IN SUBSECTION 6.2, EACH LENDER SHALL MAKE THE AMOUNT OF ITS PRO RATA
SHARE OF EACH BORROWING OF REVOLVING LOANS AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE PARENT BORROWER IDENTIFIED IN SUCH NOTICE AT THE OFFICE
OF THE ADMINISTRATIVE AGENT SPECIFIED IN SUBSECTION 10.2 PRIOR TO 12:30 P.M. (OR
10:00 A.M., IN THE CASE OF THE INITIAL BORROWING HEREUNDER), NEW YORK CITY TIME,
OR AT SUCH OTHER OFFICE OF THE ADMINISTRATIVE AGENT OR AT SUCH OTHER TIME AS TO
WHICH THE ADMINISTRATIVE AGENT SHALL NOTIFY SUCH LENDER AND SUCH BORROWER
REASONABLY IN ADVANCE OF THE BORROWING DATE WITH RESPECT THERETO, ON THE
BORROWING DATE REQUESTED BY THE PARENT BORROWER IN DOLLARS OR THE APPLICABLE
DESIGNATED FOREIGN CURRENCY AND IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT.  SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE
APPLICABLE BORROWER IDENTIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE AGENT
CREDITING THE ACCOUNT OF SUCH BORROWER ON THE BOOKS OF SUCH OFFICE WITH THE
AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
LENDERS AND IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


2.3           TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS.  THE PARENT
BORROWER SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE BUSINESS DAYS’ NOTICE TO
THE ADMINISTRATIVE AGENT (WHICH WILL PROMPTLY NOTIFY THE LENDERS THEREOF), TO
TERMINATE THE REVOLVING COMMITMENTS OR, FROM TIME TO TIME, TO REDUCE THE AMOUNT
OF THE REVOLVING COMMITMENTS; PROVIDED THAT NO SUCH TERMINATION OR REDUCTION
SHALL BE PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY PREPAYMENTS OF THE
REVOLVING LOANS AND SWING LINE LOANS MADE ON

65


--------------------------------------------------------------------------------


the effective date thereof, the aggregate principal amount of the Revolving
Loans and Swing Line Loans then outstanding (including, without limitation, in
the case of Revolving Loans and Swing Line Loans then outstanding in any
Designated Foreign Currency, the Dollar Equivalent of the aggregate principal
amount thereof), when added to the sum of the then outstanding L/C Obligations,
would exceed the Revolving Commitments then in effect.  Any such reduction shall
be in an amount equal to $10.0 million or a whole multiple of $1.0 million in
excess thereof and shall reduce permanently the Revolving Commitments then in
effect.


2.4           RECORD OF LOANS.


(A)           EACH BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT (IN DOLLARS OR, IN THE CASE OF ANY REVOLVING LOAN
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, IN THE DESIGNATED FOREIGN CURRENCY
IN WHICH SUCH LOAN IS DENOMINATED) FOR THE ACCOUNT OF:  (I) EACH LENDER, THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN OF SUCH LENDER MADE TO SUCH
BORROWER, ON THE MATURITY DATE (OR SUCH EARLIER DATE ON WHICH THE REVOLVING
LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 8); AND (II) THE SWING LINE
LENDER, THE THEN UNPAID PRINCIPAL AMOUNT OF THE SWING LINE LOANS MADE TO SUCH
BORROWER, ON THE MATURITY DATE (OR SUCH EARLIER DATE ON WHICH THE SWING LINE
LOANS BECOME DUE AND PAYABLE PURSUANT TO SECTION 8).  EACH BORROWER HEREBY
FURTHER AGREES TO PAY INTEREST (WHICH PAYMENTS SHALL BE IN THE SAME CURRENCY IN
WHICH THE RESPECTIVE LOAN IS DENOMINATED) ON THE UNPAID PRINCIPAL AMOUNT OF THE
REVOLVING LOANS MADE TO SUCH BORROWER FROM TIME TO TIME OUTSTANDING FROM THE
DATE HEREOF UNTIL PAYMENT IN FULL THEREOF AT THE RATES PER ANNUM, AND ON THE
DATES, SET FORTH IN SUBSECTION 3.1.


(B)           EACH LENDER (INCLUDING THE SWING LINE LENDER) SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING
INDEBTEDNESS OF EACH OF THE BORROWERS TO SUCH LENDER RESULTING FROM EACH LOAN OF
SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE REGISTER PURSUANT TO
SUBSECTION 10.6(B), AND A SUBACCOUNT THEREIN FOR EACH LENDER, IN WHICH SHALL BE
RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE AND CURRENCY
THEREOF AND EACH INTEREST PERIOD, IF ANY, APPLICABLE THERETO, (II) THE AMOUNT OF
ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH
BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED
BY THE ADMINISTRATIVE AGENT HEREUNDER FROM EACH BORROWER AND EACH LENDER’S SHARE
THEREOF.


(D)           THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SUBSECTION 2.4(B) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF EACH BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF ANY BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE REVOLVING
LOANS MADE TO SUCH BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

66


--------------------------------------------------------------------------------



2.5           [RESERVED].


2.6           LETTERS OF CREDIT.


(A)           L/C COMMITMENT.


(I)            SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH ISSUING BANK, IN
RELIANCE ON THE AGREEMENTS OF THE OTHER LENDERS SET FORTH IN SUBSECTION
2.6(D)(I), AGREES TO ISSUE LETTERS OF CREDIT (THE LETTERS OF CREDIT ISSUED ON
AND AFTER THE CLOSING DATE PURSUANT TO THIS SUBSECTION 2.6, THE “LETTERS OF
CREDIT”) FOR THE ACCOUNT OF THE BORROWERS ON ANY BUSINESS DAY DURING THE
REVOLVING COMMITMENT PERIOD BUT IN NO EVENT LATER THAN THE 30TH DAY PRIOR TO THE
MATURITY DATE IN SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME BY THE ISSUING
BANK; PROVIDED THAT THE ISSUING BANK SHALL NOT ISSUE ANY LETTER OF CREDIT IF,
AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE L/C OBLIGATIONS IN RESPECT OF
LETTERS OF CREDIT WOULD EXCEED $75.0 MILLION OR (II) THE AGGREGATE OUTSTANDING
REVOLVING CREDIT OF ALL THE LENDERS WOULD EXCEED THE REVOLVING COMMITMENTS OF
ALL THE LENDERS THEN IN EFFECT; PROVIDED, FURTHER, THAT (X) THE ISSUING BANK
SHALL NOT ISSUE ANY LETTERS OF CREDIT IN ANY L/C DESIGNATED FOREIGN CURRENCY IF,
AFTER GIVING EFFECT TO THE MAKING OF SUCH LETTERS OF CREDIT, THE SUM OF THE
DOLLAR EQUIVALENT OF THE THEN OUTSTANDING REVOLVING LOANS IN DESIGNATED FOREIGN
CURRENCIES AND THE THEN OUTSTANDING L/C OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT DENOMINATED IN ANY L/C DESIGNATED FOREIGN CURRENCY WOULD EXCEED $50.0
MILLION AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS MADE TO
FOREIGN SUBSIDIARY BORROWERS AND L/C OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT
ISSUED ON BEHALF OF FOREIGN SUBSIDIARY BORROWERS SHALL AT NO TIME EXCEED THE
DOLLAR EQUIVALENT OF $50.0 MILLION (IT BEING UNDERSTOOD AND AGREED THAT THE
ADMINISTRATIVE AGENT SHALL CALCULATE THE DOLLAR EQUIVALENT OF THE THEN
OUTSTANDING REVOLVING LOANS IN ANY DESIGNATED FOREIGN CURRENCY AND, TO THE
EXTENT APPLICABLE, THE THEN OUTSTANDING L/C OBLIGATIONS IN RESPECT OF ANY
LETTERS OF CREDIT DENOMINATED IN ANY L/C DESIGNATED FOREIGN CURRENCY ON THE DATE
ON WHICH THE PARENT BORROWER HAS GIVEN THE ADMINISTRATIVE AGENT A NOTICE OF
BORROWING WITH RESPECT TO ANY REVOLVING LOAN FOR PURPOSES OF DETERMINING
COMPLIANCE WITH THIS SUBSECTION 2.6).  EACH LETTER OF CREDIT SHALL (I) BE
DENOMINATED IN DOLLARS OR ANY OTHER L/C DESIGNATED FOREIGN CURRENCY REQUESTED BY
THE PARENT BORROWER AND SHALL BE EITHER (A) A STANDBY LETTER OF CREDIT ISSUED TO
SUPPORT OBLIGATIONS OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES,
CONTINGENT OR OTHERWISE, WHICH FINANCE THE WORKING CAPITAL AND BUSINESS NEEDS OF
THE PARENT BORROWER AND ITS SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS (A “STANDBY LETTER OF CREDIT”) OR (B) A COMMERCIAL LETTER OF CREDIT IN
RESPECT OF THE PURCHASE OF GOODS OR SERVICES BY PARENT OR ANY OF ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS (A “COMMERCIAL LETTER OF
CREDIT”), AND (II) UNLESS OTHERWISE AGREED BY THE ISSUING BANK, MATURE NOT MORE
THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE (AUTOMATICALLY RENEWABLE ANNUALLY
THEREAFTER OR FOR SUCH LONGER PERIOD OF TIME AS MAY BE AGREED BY THE RELEVANT
ISSUING BANK) AND, IN ANY EVENT, NO LATER THAN FIVE BUSINESS DAYS PRIOR TO THE
MATURITY DATE (EXCEPT TO THE EXTENT CASH COLLATERALIZED OR BACKSTOPPED PURSUANT
TO ARRANGEMENTS REASONABLY ACCEPTABLE TO THE RELEVANT ISSUING BANK).  EACH
LETTER OF CREDIT SHALL BE DEEMED TO CONSTITUTE A UTILIZATION OF THE REVOLVING
COMMITMENTS AND SHALL BE PARTICIPATED IN (AS MORE FULLY DESCRIBED IN FOLLOWING
SUBSECTION 2.6(D)(I)) BY THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
REVOLVING COMMITMENT PERCENTAGES.  ALL LETTERS OF CREDIT SHALL BE DENOMINATED IN
DOLLARS OR IN THE RESPECTIVE L/C

67


--------------------------------------------------------------------------------



DESIGNATED FOREIGN CURRENCY REQUESTED BY THE PARENT BORROWER ON BEHALF OF THE
APPLICABLE BORROWER AND SHALL BE ISSUED FOR THE ACCOUNT OF THE APPLICABLE
BORROWER.


(II)           UNLESS OTHERWISE AGREED BY THE ISSUING BANK AND THE PARENT
BORROWER ON BEHALF OF THE APPLICABLE BORROWER AT THE TIME OF ISSUANCE, EACH
LETTER OF CREDIT SHALL BE SUBJECT TO THE UNIFORM CUSTOMS AND, TO THE EXTENT NOT
INCONSISTENT THEREWITH, THE LAWS OF THE STATE OF NEW YORK.  ALL LETTERS OF
CREDIT SHALL BE ISSUED ON A SIGHT BASIS ONLY.


(III)          THE ISSUING BANK SHALL NOT AT ANY TIME ISSUE ANY LETTER OF CREDIT
HEREUNDER IF:

(A)          such issuance would conflict with, or cause the Issuing Bank or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law; or

(B)           the Issuing Bank does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency (if
other than U.S. Dollars, Euros or Sterling).


(B)           PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.


(I)            THE PARENT BORROWER (ON BEHALF OF THE APPLICABLE BORROWER) MAY
FROM TIME TO TIME REQUEST DURING THE REVOLVING COMMITMENT PERIOD BUT IN NO EVENT
LATER THAN THE 30TH DAY PRIOR TO THE MATURITY DATE THAT THE ISSUING BANK ISSUE A
LETTER OF CREDIT BY DELIVERING TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT,
AT THEIR RESPECTIVE ADDRESSES FOR NOTICES SPECIFIED HEREIN, A LETTER OF CREDIT
REQUEST THEREFOR (COMPLETED TO THE REASONABLE SATISFACTION OF THE ISSUING BANK),
AND SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS THE
ISSUING BANK MAY REASONABLY REQUEST.  EACH LETTER OF CREDIT REQUEST SHALL
SPECIFY THE APPLICABLE BORROWER AND THE L/C DESIGNATED FOREIGN CURRENCY IN WHICH
THE REQUESTED LETTER OF CREDIT IS TO BE DENOMINATED (OR SPECIFY THAT THE
REQUESTED LETTER OF CREDIT IS TO BE DENOMINATED IN DOLLARS).  UPON RECEIPT OF
ANY LETTER OF CREDIT REQUEST, THE ISSUING BANK SHALL (I) CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS RECEIVED A COPY OF SUCH LETTER OF CREDIT REQUEST FROM THE PARENT BORROWER
AND, IF NOT SO RECEIVED, THE ISSUING BANK SHALL PROVIDE THE ADMINISTRATIVE AGENT
WITH A COPY THEREOF AND (II) PROCESS SUCH LETTER OF CREDIT REQUEST AND THE
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION DELIVERED TO IT IN
CONNECTION THEREWITH IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES AND, UNLESS
NOTIFIED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LOAN PARTY, AT LEAST ONE
BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR AMENDMENT OF THE
APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN
SUBSECTION 5.2 SHALL NOT THEN BE SATISFIED, SHALL PROMPTLY ISSUE THE LETTER OF
CREDIT REQUESTED THEREBY (BUT IN NO EVENT SHALL THE ISSUING BANK BE REQUIRED TO
ISSUE ANY LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF
THE LETTER OF CREDIT REQUEST THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS
AND OTHER PAPERS AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF
SUCH LETTER OF CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED
BY THE ISSUING BANK AND THE PARENT BORROWER.  THE ISSUING BANK SHALL FURNISH A
COPY OF SUCH LETTER OF CREDIT TO THE PARENT BORROWER PROMPTLY FOLLOWING THE
ISSUANCE THEREOF.  PROMPTLY AFTER THE ISSUANCE OR AMENDMENT OF ANY STANDBY
LETTER OF CREDIT, THE

68


--------------------------------------------------------------------------------



ISSUING BANK SHALL NOTIFY THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT, IN
WRITING, OF SUCH ISSUANCE OR AMENDMENT AND SUCH NOTICE SHALL BE ACCOMPANIED BY A
COPY OF SUCH ISSUANCE OR AMENDMENT.  UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE LENDERS, IN WRITING, OF SUCH
ISSUANCE OR AMENDMENT, AND IF SO REQUESTED BY A LENDER THE ADMINISTRATIVE AGENT
SHALL PROVIDE TO SUCH LENDER COPIES OF SUCH ISSUANCE OR AMENDMENT.  WITH REGARD
TO COMMERCIAL LETTERS OF CREDIT, THE ISSUING BANK SHALL ON THE FIRST BUSINESS
DAY OF EACH WEEK PROVIDE THE ADMINISTRATIVE AGENT, BY FACSIMILE, WITH A REPORT
DETAILING THE AGGREGATE DAILY OUTSTANDING COMMERCIAL LETTERS OF CREDIT DURING
THE PREVIOUS WEEK.


(II)           THE MAKING OF EACH REQUEST FOR A LETTER OF CREDIT BY THE PARENT
BORROWER SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE PARENT
BORROWER THAT SUCH LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL
NOT VIOLATE THE REQUIREMENTS OF, SUBSECTION 2.6(A).  UNLESS THE ISSUING BANK HAS
RECEIVED NOTICE FROM THE REQUIRED LENDERS BEFORE IT ISSUES A LETTER OF CREDIT
THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 5 ARE NOT
THEN SATISFIED, OR THAT THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE
SUBSECTION 2.6(A), THEN THE ISSUING BANK MAY ISSUE THE REQUESTED LETTER OF
CREDIT FOR THE ACCOUNT OF THE APPLICABLE BORROWER IN ACCORDANCE WITH THE ISSUING
BANK’S USUAL AND CUSTOMARY PRACTICES.


(C)           FEES, COMMISSIONS AND OTHER CHARGES.


(I)            THE PARENT BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE RELEVANT ISSUING BANK AND THE L/C PARTICIPANTS, A LETTER
OF CREDIT COMMISSION WITH RESPECT TO EACH LETTER OF CREDIT ISSUED BY SUCH
ISSUING BANK, COMPUTED FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT THROUGH TO THE EXPIRATION DATE OF SUCH LETTER OF CREDIT,
COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN THEN IN EFFECT FOR
EUROCURRENCY LOANS THAT ARE REVOLVING LOANS CALCULATED ON THE BASIS OF A 365-
(OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED, OF THE
MAXIMUM AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT MINUS THE L/C
FACING FEE, PAYABLE ON THE LAST BUSINESS DAY OF EACH QUARTER IN ARREARS ON EACH
L/C FEE PAYMENT DATE WITH RESPECT TO SUCH LETTER OF CREDIT AND ON THE MATURITY
DATE OR SUCH EARLIER DATE AS THE REVOLVING COMMITMENTS SHALL TERMINATE AS
PROVIDED HEREIN.  SUCH COMMISSION SHALL BE PAYABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE LENDERS TO BE SHARED RATABLY AMONG THEM IN ACCORDANCE
WITH THEIR RESPECTIVE REVOLVING COMMITMENT PERCENTAGES.  THE PARENT BORROWER
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RELEVANT ISSUING
BANK A FEE EQUAL TO 1/8 OF 1% PER ANNUM (BUT IN NO EVENT LESS THAN $500 PER
ANNUM FOR EACH LETTER OF CREDIT) OF THE MAXIMUM AMOUNT AVAILABLE TO BE DRAWN
UNDER SUCH LETTER OF CREDIT (THE “L/C FACING FEE”), PAYABLE QUARTERLY IN ARREARS
ON EACH L/C FEE PAYMENT DATE WITH RESPECT TO SUCH LETTER OF CREDIT AND ON THE
MATURITY DATE OR SUCH OTHER DATE AS THE REVOLVING COMMITMENTS SHALL TERMINATE. 
SUCH COMMISSIONS AND FEES SHALL BE NONREFUNDABLE.  SUCH FEES AND COMMISSIONS
SHALL BE PAYABLE IN DOLLARS, NOTWITHSTANDING THAT A LETTER OF CREDIT MAY BE
DENOMINATED IN ANY L/C DESIGNATED FOREIGN CURRENCY.  IN RESPECT OF A LETTER OF
CREDIT DENOMINATED IN ANY L/C DESIGNATED FOREIGN CURRENCY, SUCH FEES AND
COMMISSIONS SHALL BE CONVERTED INTO DOLLARS AT THE SPOT RATE OF EXCHANGE ON THE
DATE ON WHICH THEY ARE PAID (OR, IF SUCH DATE IS NOT A BUSINESS DAY, AT THE SPOT
RATE OF EXCHANGE ON THE BUSINESS DAY NEXT PRECEDING SUCH DATE).

69


--------------------------------------------------------------------------------



(II)           IN ADDITION TO THE FOREGOING COMMISSIONS AND FEES, EACH BORROWER
AGREES TO PAY OR REIMBURSE THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
RELEVANT ISSUING BANK, FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE
INCURRED OR CHARGED BY THE ISSUING BANK IN ISSUING, EFFECTING PAYMENT UNDER,
AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING
BANK.


(III)          THE ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT
THEREOF, DISTRIBUTE TO THE ISSUING BANK AND THE L/C PARTICIPANTS ALL COMMISSIONS
AND FEES RECEIVED BY THE ADMINISTRATIVE AGENT FOR THEIR RESPECTIVE ACCOUNTS
PURSUANT TO THIS SUBSECTION 2.6(C).


(D)           L/C PARTICIPATIONS.


(I)            THE ISSUING BANK IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS TO
EACH L/C PARTICIPANT, AND, TO INDUCE THE ISSUING BANK TO ISSUE LETTERS OF CREDIT
HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND
HEREBY ACCEPTS AND PURCHASES FROM THE ISSUING BANK, WITHOUT RECOURSE OR
WARRANTY, ON THE TERMS AND CONDITIONS HEREINAFTER STATED, FOR SUCH L/C
PARTICIPANT’S OWN ACCOUNT AND RISK AN UNDIVIDED INTEREST EQUAL TO SUCH L/C
PARTICIPANT’S REVOLVING COMMITMENT PERCENTAGE (DETERMINED ON THE DATE OF
ISSUANCE OF THE RELEVANT LETTER OF CREDIT) IN THE ISSUING BANK’S OBLIGATIONS AND
RIGHTS UNDER EACH LETTER OF CREDIT ISSUED OR CONTINUED HEREUNDER, THE AMOUNT OF
EACH DRAFT PAID BY THE ISSUING BANK THEREUNDER AND THE OBLIGATIONS OF THE LOAN
PARTIES UNDER THIS AGREEMENT WITH RESPECT THERETO (ALTHOUGH LETTER OF CREDIT
FEES AND COMMISSIONS SHALL BE PAYABLE DIRECTLY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE ISSUING BANK AND L/C PARTICIPANTS, AS PROVIDED IN SUBSECTION
2.6(C), AND THE L/C PARTICIPANTS SHALL HAVE NO RIGHT TO RECEIVE ANY PORTION OF
ANY FACING FEES WITH RESPECT TO ANY SUCH LETTERS OF CREDIT) AND ANY SECURITY
THEREFOR OR GUARANTY PERTAINING THERETO.  EACH L/C PARTICIPANT UNCONDITIONALLY
AND IRREVOCABLY AGREES WITH THE ISSUING BANK THAT, IF A DRAFT IS PAID UNDER ANY
LETTER OF CREDIT FOR WHICH THE ISSUING BANK IS NOT REIMBURSED IN FULL BY THE
APPLICABLE BORROWER IN RESPECT OF SUCH LETTER OF CREDIT IN ACCORDANCE WITH
SUBSECTION 2.6(E)(I), SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE ISSUING BANK UPON DEMAND (WHICH DEMAND, IN THE CASE OF
ANY DEMAND MADE IN RESPECT OF ANY DRAFT UNDER A LETTER OF CREDIT DENOMINATED IN
ANY L/C DESIGNATED FOREIGN CURRENCY, SHALL NOT BE MADE PRIOR TO THE DATE THAT
THE AMOUNT OF SUCH DRAFT SHALL BE CONVERTED INTO DOLLARS IN ACCORDANCE WITH
SUBSECTION 2.6(E)(I)) AT THE ADMINISTRATIVE AGENT’S ADDRESS FOR NOTICES
SPECIFIED HEREIN AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING COMMITMENT
PERCENTAGE OF THE AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, WHICH IS NOT SO
REIMBURSED; PROVIDED THAT NOTHING IN THIS PARAGRAPH SHALL RELIEVE THE ISSUING
BANK OF ANY LIABILITY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE ISSUING BANK, OR OTHERWISE AFFECT ANY DEFENSE OR OTHER RIGHT THAT ANY L/C
PARTICIPANT MAY HAVE AS A RESULT OF SUCH GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  ALL CALCULATIONS OF THE L/C PARTICIPANTS’ REVOLVING COMMITMENT
PERCENTAGES SHALL BE MADE FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT, WHICH
CALCULATIONS SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(II)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK ON DEMAND BY THE
ISSUING BANK PURSUANT TO SUBSECTION 2.6(D)(I) IN RESPECT OF ANY UNREIMBURSED
PORTION OF ANY PAYMENT MADE BY THE ISSUING BANK UNDER ANY LETTER OF CREDIT IS
PAID TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT

70


--------------------------------------------------------------------------------



OF THE ISSUING BANK WITHIN THREE BUSINESS DAYS AFTER THE DATE SUCH DEMAND IS
MADE, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE ISSUING BANK ON DEMAND AN AMOUNT EQUAL TO THE PRODUCT OF SUCH AMOUNT,
TIMES THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND
INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING
BANK, TIMES A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE
DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY SUCH AMOUNT
REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO SUBSECTION 2.6(D)(I) IS
NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
ISSUING BANK BY SUCH L/C PARTICIPANT WITHIN THREE BUSINESS DAYS AFTER THE DATE
SUCH PAYMENT IS DUE, THE ISSUING BANK SHALL BE ENTITLED TO RECOVER FROM SUCH L/C
PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON (WITH INTEREST BASED
ON THE DOLLAR EQUIVALENT OF ANY AMOUNTS DENOMINATED IN DESIGNATED FOREIGN
CURRENCIES) CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO
REVOLVING LOANS MAINTAINED AS ABR LOANS HEREUNDER.  A CERTIFICATE OF THE ISSUING
BANK SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER
THIS SUBSECTION (WHICH SHALL INCLUDE CALCULATIONS OF ANY SUCH AMOUNTS IN
REASONABLE DETAIL) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


(III)          WHENEVER, AT ANY TIME AFTER THE ISSUING BANK HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED THROUGH THE ADMINISTRATIVE AGENT
FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH
SUBSECTION 2.6(D)(I), THE ISSUING BANK RECEIVES THROUGH THE ADMINISTRATIVE AGENT
ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE
APPLICABLE BORROWER IN RESPECT OF SUCH LETTER OF CREDIT OR OTHERWISE, INCLUDING
PROCEEDS OF COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT OR BY THE
ISSUING BANK), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ADMINISTRATIVE
AGENT WILL, IF SUCH PAYMENT IS RECEIVED PRIOR TO 1:00 P.M., NEW YORK CITY TIME,
ON A BUSINESS DAY, DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF
PRIOR TO THE END OF SUCH BUSINESS DAY AND OTHERWISE THE ADMINISTRATIVE AGENT
WILL DISTRIBUTE SUCH PAYMENT ON THE NEXT SUCCEEDING BUSINESS DAY; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY THE ISSUING BANK
THROUGH THE ADMINISTRATIVE AGENT SHALL BE REQUIRED TO BE RETURNED BY THE ISSUING
BANK, SUCH L/C PARTICIPANT SHALL RETURN TO THE ISSUING BANK THROUGH THE
ADMINISTRATIVE AGENT THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE
ADMINISTRATIVE AGENT TO IT.


(E)           REIMBURSEMENT OBLIGATION OF THE BORROWERS.


(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE ISSUING BANK SHALL NOTIFY
THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  EACH BORROWER HEREBY
AGREES TO REIMBURSE THE ISSUING BANK (THROUGH THE ADMINISTRATIVE AGENT) UPON
RECEIPT BY THE PARENT BORROWER OF NOTICE FROM THE ISSUING BANK OF THE DATE AND
AMOUNT OF A DRAFT PRESENTED UNDER ANY LETTER OF CREDIT ISSUED ON ITS BEHALF AND
PAID BY THE ISSUING BANK, FOR THE AMOUNT OF SUCH DRAFT SO PAID AND ANY TAXES,
FEES, CHARGES OR OTHER COSTS OR EXPENSES REASONABLY INCURRED BY THE ISSUING BANK
IN CONNECTION WITH SUCH PAYMENT.  EACH SUCH PAYMENT SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK AT ITS ADDRESS FOR
NOTICES SPECIFIED HEREIN IN THE CURRENCY IN WHICH SUCH LETTER OF CREDIT IS
DENOMINATED (EXCEPT THAT, IN THE CASE OF ANY LETTER OF CREDIT DENOMINATED IN ANY
L/C DESIGNATED FOREIGN CURRENCY, IN THE EVENT THAT SUCH PAYMENT IS NOT MADE TO
THE ISSUING BANK

71


--------------------------------------------------------------------------------



WITHIN THREE BUSINESS DAYS OF THE DATE OF RECEIPT BY THE PARENT BORROWER OF SUCH
NOTICE, UPON NOTICE BY THE ISSUING BANK TO THE PARENT BORROWER, SUCH PAYMENT
SHALL BE MADE IN DOLLARS, IN AN AMOUNT EQUAL TO THE DOLLAR EQUIVALENT OF THE
AMOUNT OF SUCH PAYMENT CONVERTED ON THE DATE OF SUCH NOTICE INTO DOLLARS AT THE
SPOT RATE OF EXCHANGE ON SUCH DATE) AND IN IMMEDIATELY AVAILABLE FUNDS, ON THE
DATE ON WHICH THE PARENT BORROWER RECEIVES SUCH NOTICE, IF RECEIVED PRIOR TO
11:00 A.M., NEW YORK CITY TIME, ON A BUSINESS DAY AND OTHERWISE ON THE NEXT
SUCCEEDING BUSINESS DAY.  ANY CONVERSION BY THE ISSUING BANK OF ANY PAYMENT TO
BE MADE IN RESPECT OF ANY LETTER OF CREDIT DENOMINATED IN ANY L/C DESIGNATED
FOREIGN CURRENCY INTO DOLLARS IN ACCORDANCE WITH THIS SUBSECTION 2.6(E)(I) SHALL
BE CONCLUSIVE AND BINDING UPON THE APPLICABLE BORROWER AND THE LENDERS IN THE
ABSENCE OF MANIFEST ERROR; PROVIDED THAT UPON THE REQUEST OF THE PARENT BORROWER
OR ANY LENDER, THE ISSUING BANK SHALL PROVIDE TO THE PARENT BORROWER OR SUCH
LENDER A CERTIFICATE INCLUDING REASONABLY DETAILED INFORMATION AS TO THE
CALCULATION OF SUCH CONVERSION.


(II)           INTEREST SHALL BE PAYABLE ON ANY AND ALL AMOUNTS REMAINING UNPAID
(TAKING THE DOLLAR EQUIVALENT OF ANY AMOUNTS DENOMINATED IN ANY L/C DESIGNATED
FOREIGN CURRENCY, AS DETERMINED BY THE ADMINISTRATIVE AGENT) BY THE APPLICABLE
BORROWER (OR BY THE PARENT BORROWER ON BEHALF OF THE APPLICABLE BORROWER) UNDER
THIS SUBSECTION 2.6(E)(II) FROM THE DATE THE DRAFT PRESENTED UNDER THE AFFECTED
LETTER OF CREDIT IS PAID TO THE DATE ON WHICH THE APPLICABLE BORROWER IS
REQUIRED TO PAY SUCH AMOUNTS PURSUANT TO PARAGRAPH (I) ABOVE AT THE RATE WHICH
WOULD THEN BE PAYABLE ON ANY OUTSTANDING ABR LOANS THAT ARE REVOLVING LOANS AND
(Y) THEREAFTER UNTIL PAYMENT IN FULL AT THE RATE WHICH WOULD BE PAYABLE ON ANY
OUTSTANDING ABR LOANS THAT ARE REVOLVING LOANS WHICH WERE THEN OVERDUE.


(F)            OBLIGATIONS ABSOLUTE.


(I)            THE APPLICABLE LOAN PARTIES’ OBLIGATIONS UNDER THIS SUBSECTION
2.6 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND
IRRESPECTIVE OF ANY SET-OFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH ANY OF
THEM MAY HAVE OR HAVE HAD AGAINST THE ISSUING BANK, ANY L/C PARTICIPANT OR ANY
BENEFICIARY OF A LETTER OF CREDIT; PROVIDED THAT THIS PARAGRAPH SHALL NOT
RELIEVE THE ISSUING BANK OR ANY L/C PARTICIPANT OF ANY LIABILITY RESULTING FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING BANK OR SUCH L/C
PARTICIPANT, OR OTHERWISE AFFECT ANY DEFENSE OR OTHER RIGHT THAT THE LOAN
PARTIES MAY HAVE AS A RESULT OF ANY SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(II)           THE BORROWERS AGREE WITH THE ISSUING BANK THAT THE ISSUING BANK
SHALL NOT BE RESPONSIBLE FOR, AND THE BORROWERS’ REIMBURSEMENT OBLIGATIONS UNDER
SUBSECTION 2.6(E)(I) SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY
OR GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN THOUGH SUCH
DOCUMENTS SHALL IN FACT PROVE TO BE INVALID, FRAUDULENT OR FORGED, OR ANY
DISPUTE BETWEEN ANY BORROWER AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY
OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS
WHATSOEVER OF ANY BORROWER AGAINST ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR
ANY SUCH TRANSFEREE; PROVIDED THAT THIS PARAGRAPH SHALL NOT RELIEVE THE ISSUING
BANK OR ANY L/C PARTICIPANT OF ANY LIABILITY RESULTING FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE ISSUING BANK OR SUCH L/C PARTICIPANT, OR OTHERWISE
AFFECT ANY DEFENSE OR OTHER RIGHT THAT THE LOAN PARTIES MAY HAVE AS A RESULT OF
ANY SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

72


--------------------------------------------------------------------------------



(III)          NEITHER THE ISSUING BANK NOR ANY L/C PARTICIPANT SHALL BE LIABLE
FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR
DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY
LETTER OF CREDIT, EXCEPT WITH RESPECT TO ERRORS OR OMISSIONS CAUSED BY SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(IV)          THE BORROWERS AGREE THAT ANY ACTION TAKEN OR OMITTED BY THE
ISSUING BANK UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED
DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE UNIFORM
COMMERCIAL CODE OF THE STATE OF NEW YORK, SHALL BE BINDING ON THE BORROWERS AND
SHALL NOT RESULT IN ANY LIABILITY OF THE ISSUING BANK OR ANY L/C PARTICIPANT TO
ANY BORROWER.


(G)           LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE PRESENTED FOR
PAYMENT UNDER ANY LETTER OF CREDIT, THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
PARENT BORROWER AND THE ADMINISTRATIVE AGENT OF THE DATE AND AMOUNT THEREOF. 
THE RESPONSIBILITY OF THE ISSUING BANK TO THE APPLICABLE BORROWER IN RESPECT OF
ANY LETTER OF CREDIT IN CONNECTION WITH ANY DRAFT PRESENTED FOR PAYMENT UNDER
SUCH LETTER OF CREDIT SHALL, IN ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY
PROVIDED FOR IN SUCH LETTER OF CREDIT, BE LIMITED TO DETERMINING THAT THE
DOCUMENTS (INCLUDING EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN
CONNECTION WITH SUCH PRESENTMENT ARE IN CONFORMITY WITH SUCH LETTER OF CREDIT;
PROVIDED THAT THIS PARAGRAPH SHALL NOT RELIEVE THE ISSUING BANK OF ANY LIABILITY
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING BANK,
OR OTHERWISE AFFECT ANY DEFENSE OR OTHER RIGHT THAT THE LOAN PARTIES MAY HAVE AS
A RESULT OF ANY SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(H)           LETTER OF CREDIT REQUEST.  TO THE EXTENT THAT ANY PROVISION OF ANY
LETTER OF CREDIT REQUEST RELATED TO ANY LETTER OF CREDIT IS INCONSISTENT WITH
THE PROVISIONS OF THIS SUBSECTION 2.6, THE PROVISIONS OF THIS SUBSECTION 2.6
SHALL APPLY.


(I)            ADDITIONAL ISSUING BANKS.  THE PARENT BORROWER MAY, AT ANY TIME
AND FROM TIME TO TIME WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND SUCH LENDER, DESIGNATE ONE OR
MORE ADDITIONAL LENDERS TO ACT AS AN ISSUING BANK UNDER THE TERMS OF THIS
AGREEMENT.  ANY LENDER DESIGNATED AS AN ISSUING BANK PURSUANT TO THIS SUBSECTION
2.6(I) SHALL BE DEEMED TO BE AN “ISSUING BANK” (IN ADDITION TO BEING A LENDER)
IN RESPECT OF LETTERS OF CREDIT ISSUED OR TO BE ISSUED BY SUCH LENDER, AND, WITH
RESPECT TO SUCH LETTERS OF CREDIT, SUCH TERM SHALL THEREAFTER APPLY TO THE OTHER
ISSUING BANK OR ISSUING BANKS AND SUCH LENDER.  ANY SUCH ADDITIONAL ISSUING BANK
MAY RESIGN AS ISSUING BANK (WITH RESPECT TO ANY FUTURE ISSUANCES, INCLUDING
RENEWALS) UPON 10 BUSINESS DAYS’ NOTICE TO THE LENDERS.


2.7           SWING LINE COMMITMENTS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER
AGREES TO MAKE SWING LINE LOANS (INDIVIDUALLY, A “SWING LINE LOAN”;
COLLECTIVELY, THE “SWING LINE LOANS”) TO ANY OF THE U.S. BORROWERS FROM TIME TO
TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT
ANY ONE TIME OUTSTANDING NOT TO EXCEED $50.0 MILLION;

73


--------------------------------------------------------------------------------



PROVIDED THAT AT NO TIME MAY THE SUM OF THE THEN OUTSTANDING SWING LINE LOANS,
REVOLVING LOANS (INCLUDING, WITHOUT LIMITATION, IN THE CASE OF REVOLVING LOANS
THEN OUTSTANDING IN ANY DESIGNATED FOREIGN CURRENCY, THE DOLLAR EQUIVALENT OF
THE AGGREGATE PRINCIPAL AMOUNT THEREOF) AND L/C OBLIGATIONS EXCEED THE REVOLVING
COMMITMENTS THEN IN EFFECT.  AMOUNTS BORROWED BY ANY BORROWER UNDER THIS
SUBSECTION 2.7 MAY BE REPAID AND, THROUGH BUT EXCLUDING THE MATURITY DATE,
REBORROWED.  ALL SWING LINE LOANS MADE TO ANY BORROWER SHALL BE MADE IN DOLLARS
AS ABR LOANS AND SHALL NOT BE ENTITLED TO BE CONVERTED INTO EUROCURRENCY LOANS. 
THE PARENT BORROWER (ON BEHALF OF ANY BORROWER) SHALL GIVE THE SWING LINE LENDER
IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER PRIOR
TO 12:00 NOON, NEW YORK CITY TIME, IN THE CASE OF ANY SWING LINE LOAN MADE IN
DOLLARS) ON THE REQUESTED BORROWING DATE SPECIFYING (1) THE IDENTITY OF THE
BORROWER AND (2) THE AMOUNT OF THE REQUESTED SWING LINE LOAN, WHICH SHALL BE IN
A MINIMUM AMOUNT OF $100,000 OR WHOLE MULTIPLES OF $50,000 IN EXCESS THEREOF. 
THE PROCEEDS OF THE SWING LINE LOAN WILL BE MADE AVAILABLE BY THE SWING LINE
LENDER TO THE BORROWER IDENTIFIED IN SUCH NOTICE AT AN OFFICE OF THE SWING LINE
LENDER BY CREDITING THE ACCOUNT OF SUCH BORROWER AT SUCH OFFICE WITH SUCH
PROCEEDS IN DOLLARS.


(B)           EACH U.S. BORROWER AGREES THAT, UPON THE REQUEST TO THE
ADMINISTRATIVE AGENT BY THE SWING LINE LENDER MADE ON OR PRIOR TO THE CLOSING
DATE OR IN CONNECTION WITH ANY ASSIGNMENT PURSUANT TO SUBSECTION 10.6(B), IN
ORDER TO EVIDENCE THE SWING LINE LOANS SUCH BORROWER WILL EXECUTE AND DELIVER TO
THE SWING LINE LENDER A PROMISSORY NOTE SUBSTANTIALLY IN THE FORM OF EXHIBIT
A-2, WITH APPROPRIATE INSERTIONS (AS THE SAME MAY BE AMENDED, SUPPLEMENTED,
REPLACED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SWING LINE NOTE”),
PAYABLE TO THE ORDER OF THE SWING LINE LENDER AND REPRESENTING THE OBLIGATION OF
SUCH U.S. BORROWER TO PAY THE AMOUNT OF THE SWING LINE COMMITMENT OR, IF LESS,
THE UNPAID PRINCIPAL AMOUNT OF THE SWING LINE LOANS MADE TO SUCH U.S. BORROWER,
WITH INTEREST THEREON AS PRESCRIBED IN SUBSECTION 3.1.  THE SWING LINE NOTE
SHALL (I) BE DATED THE CLOSING DATE, (II) BE STATED TO MATURE ON THE MATURITY
DATE AND (III) PROVIDE FOR THE PAYMENT OF INTEREST IN ACCORDANCE WITH SUBSECTION
3.1.


(C)           THE SWING LINE LENDER, AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION, MAY, AND, AT ANY TIME AS THERE SHALL BE A SWING LINE LOAN
OUTSTANDING FOR MORE THAN SEVEN BUSINESS DAYS, THE SWING LINE LENDER SHALL, ON
BEHALF OF THE U.S. BORROWER TO WHICH THE SWING LINE LOAN HAS BEEN MADE (WHICH
HEREBY IRREVOCABLY DIRECTS AND AUTHORIZES THE SWING LINE LENDER TO ACT ON ITS
BEHALF), REQUEST (PROVIDED THAT SUCH REQUEST SHALL BE DEEMED TO HAVE BEEN
AUTOMATICALLY MADE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SUBSECTION
8(F)) EACH LENDER, INCLUDING THE SWING LINE LENDER, TO MAKE A REVOLVING LOAN AS
AN ABR LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S REVOLVING COMMITMENT PERCENTAGE
OF THE PRINCIPAL AMOUNT OF ALL SWING LINE LOANS MADE IN DOLLARS (A “MANDATORY
REVOLVING LOAN BORROWING”) IN AN AMOUNT EQUAL TO SUCH LENDER’S REVOLVING
COMMITMENT PERCENTAGE OF THE PRINCIPAL AMOUNT OF ALL OF THE SWING LINE LOANS
(COLLECTIVELY, THE “REFUNDED SWING LINE LOANS”) OUTSTANDING ON THE DATE SUCH
NOTICE IS GIVEN; PROVIDED THAT THE PROVISIONS OF THIS SUBSECTION SHALL NOT
AFFECT THE OBLIGATIONS OF ANY U.S. BORROWER TO PREPAY SWING LINE LOANS IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 3.4(D).  UNLESS THE REVOLVING
COMMITMENTS SHALL HAVE EXPIRED OR TERMINATED (IN WHICH EVENT THE PROCEDURES OF
PARAGRAPH (D) OF THIS SUBSECTION 2.7 SHALL APPLY), EACH LENDER HEREBY AGREES TO
MAKE THE PROCEEDS OF ITS REVOLVING LOAN (INCLUDING, WITHOUT LIMITATION, ANY
EUROCURRENCY LOAN)

74


--------------------------------------------------------------------------------



AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER
AT THE OFFICE OF THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY
TIME, IN FUNDS IMMEDIATELY AVAILABLE ON THE BUSINESS DAY NEXT SUCCEEDING THE
DATE SUCH NOTICE IS GIVEN NOTWITHSTANDING (I) THAT THE AMOUNT OF THE MANDATORY
REVOLVING LOAN BORROWING MAY NOT COMPLY WITH THE MINIMUM AMOUNT FOR REVOLVING
LOANS OTHERWISE REQUIRED HEREUNDER, (II) WHETHER ANY CONDITIONS SPECIFIED IN
SECTION 6 ARE THEN SATISFIED, (III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT
THEN EXISTS, (IV) THE DATE OF SUCH MANDATORY REVOLVING LOAN BORROWING AND (V)
THE AMOUNT OF THE REVOLVING COMMITMENT OF SUCH, OR ANY OTHER, LENDER AT SUCH
TIME.  THE PROCEEDS OF SUCH REVOLVING LOANS (INCLUDING, WITHOUT LIMITATION, ANY
EUROCURRENCY LOAN) SHALL BE IMMEDIATELY APPLIED TO REPAY THE REFUNDED SWING LINE
LOANS.


(D)           IF THE REVOLVING COMMITMENTS SHALL EXPIRE OR TERMINATE AT ANY TIME
WHILE SWING LINE LOANS ARE OUTSTANDING, EACH LENDER SHALL, AT THE OPTION OF THE
SWING LINE LENDER, EXERCISED REASONABLY, EITHER (I) NOTWITHSTANDING THE
EXPIRATION OR TERMINATION OF THE REVOLVING COMMITMENTS, MAKE A REVOLVING LOAN AS
AN ABR LOAN (WHICH REVOLVING LOAN SHALL BE DEEMED A “REVOLVING LOAN” FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS) OR (II) PURCHASE AN
UNDIVIDED PARTICIPATING INTEREST IN SUCH SWING LINE LOANS, IN EITHER CASE IN AN
AMOUNT EQUAL TO SUCH LENDER’S REVOLVING COMMITMENT PERCENTAGE DETERMINED ON THE
DATE OF, AND IMMEDIATELY PRIOR TO, EXPIRATION OR TERMINATION OF THE REVOLVING
COMMITMENTS OF THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SWING LINE LOANS; PROVIDED
THAT, IN THE EVENT THAT ANY MANDATORY REVOLVING LOAN BORROWING CANNOT FOR ANY
REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE (INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF THE COMMENCEMENT OF A PROCEEDING UNDER ANY
BANKRUPTCY, REORGANIZATION, DISSOLUTION, INSOLVENCY, RECEIVERSHIP,
ADMINISTRATION OR LIQUIDATION OR SIMILAR LAW WITH RESPECT TO ANY BORROWER), THEN
EACH LENDER HEREBY AGREES THAT IT SHALL FORTHWITH PURCHASE (AS OF THE DATE THE
MANDATORY REVOLVING LOAN BORROWING WOULD OTHERWISE HAVE OCCURRED, BUT ADJUSTED
FOR ANY PAYMENTS RECEIVED FROM SUCH U.S. BORROWER ON OR AFTER SUCH DATE AND
PRIOR TO SUCH PURCHASE) FROM THE SWING LINE LENDER SUCH PARTICIPATIONS IN SUCH
OUTSTANDING SWING LINE LOANS AS SHALL BE NECESSARY TO CAUSE SUCH LENDERS TO
SHARE IN SUCH SWING LINE LOANS RATABLY BASED UPON THEIR RESPECTIVE REVOLVING
COMMITMENT PERCENTAGES; PROVIDED, FURTHER, THAT (X) ALL INTEREST PAYABLE ON THE
SWING LINE LOANS SHALL BE FOR THE ACCOUNT OF THE SWING LINE LENDER UNTIL THE
DATE AS OF WHICH THE RESPECTIVE PARTICIPATION IS REQUIRED TO BE PURCHASED AND,
TO THE EXTENT ATTRIBUTABLE TO THE PURCHASED PARTICIPATION, SHALL BE PAYABLE TO
THE PARTICIPANT FROM AND AFTER SUCH DATE AND (Y) AT THE TIME ANY PURCHASE OF
PARTICIPATIONS PURSUANT TO THIS SENTENCE IS ACTUALLY MADE, THE PURCHASING LENDER
SHALL BE REQUIRED TO PAY THE SWING LINE LENDER INTEREST ON THE PRINCIPAL AMOUNT
OF THE PARTICIPATION PURCHASED FOR EACH DAY FROM AND INCLUDING THE DAY UPON
WHICH THE MANDATORY REVOLVING LOAN BORROWING WOULD OTHERWISE HAVE OCCURRED TO
BUT EXCLUDING THE DATE OF PAYMENT FOR SUCH PARTICIPATION, AT THE RATE OTHERWISE
APPLICABLE TO REVOLVING LOANS MADE AS ABR LOANS.  EACH LENDER WILL MAKE THE
PROCEEDS OF ANY REVOLVING LOAN MADE PURSUANT TO THE IMMEDIATELY PRECEDING
SENTENCE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE
LENDER AT THE OFFICE OF THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, IN FUNDS IMMEDIATELY AVAILABLE ON THE BUSINESS DAY NEXT SUCCEEDING
THE DATE ON WHICH THE REVOLVING COMMITMENTS EXPIRE OR TERMINATE AND IN DOLLARS. 
THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE IMMEDIATELY APPLIED TO REPAY THE
SWING LINE LOANS OUTSTANDING ON THE DATE OF TERMINATION OR EXPIRATION OF THE

75


--------------------------------------------------------------------------------



REVOLVING COMMITMENTS.  IN THE EVENT THAT THE LENDERS PURCHASE UNDIVIDED
PARTICIPATING INTERESTS PURSUANT TO THE FIRST SENTENCE OF THIS PARAGRAPH (D),
EACH LENDER SHALL IMMEDIATELY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY
AVAILABLE FUNDS AND IN THE CURRENCY IN WHICH SUCH SWING LINE LOANS WERE MADE,
THE AMOUNT OF ITS PARTICIPATION AND UPON RECEIPT THEREOF THE SWING LINE LENDER
WILL DELIVER TO SUCH LENDER A SWING LINE LOAN PARTICIPATION CERTIFICATE DATED
THE DATE OF RECEIPT OF SUCH FUNDS AND IN SUCH AMOUNT.


(E)           WHENEVER, AT ANY TIME AFTER THE SWING LINE LENDER HAS RECEIVED
FROM ANY LENDER SUCH LENDER’S PARTICIPATING INTEREST IN A SWING LINE LOAN, THE
SWING LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT THEREOF (WHETHER DIRECTLY FROM
THE PARENT BORROWER OR ANY OTHER U.S. BORROWER IN RESPECT OF SUCH SWING LINE
LOAN OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY THE SWING
LINE LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE SWING LINE
LENDER WILL, IF SUCH PAYMENT IS RECEIVED PRIOR TO 1:00 P.M., NEW YORK CITY TIME,
ON A BUSINESS DAY, DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE THEREOF PRIOR TO
THE END OF SUCH BUSINESS DAY AND OTHERWISE, THE SWING LINE LENDER WILL
DISTRIBUTE SUCH PAYMENT ON THE NEXT SUCCEEDING BUSINESS DAY (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED);
PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWING
LINE LENDER IS REQUIRED TO BE RETURNED, SUCH LENDER WILL RETURN TO THE SWING
LINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE SWING LINE LENDER
TO IT.


(F)            EACH LENDER’S OBLIGATION TO MAKE THE REVOLVING LOANS AND TO
PURCHASE PARTICIPATING INTERESTS WITH RESPECT TO SWING LINE LOANS IN ACCORDANCE
WITH SUBSECTIONS 2.7(C) AND 2.7(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL
NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING WITHOUT LIMITATION (I) ANY
SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH LENDER OR
ANY OF THE BORROWERS MAY HAVE AGAINST THE SWING LINE LENDER, ANY OF THE
BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT; (III) ANY ADVERSE CHANGE IN
CONDITION (FINANCIAL OR OTHERWISE) OF ANY OF THE BORROWERS; (IV) ANY BREACH OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE BORROWERS, ANY OTHER
LOAN PARTY OR ANY OTHER LENDER; (V) ANY INABILITY OF ANY OF THE BORROWERS TO
SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS AGREEMENT ON THE
DATE UPON WHICH SUCH REVOLVING LOAN IS TO BE MADE OR PARTICIPATING INTEREST IS
TO BE PURCHASED OR (VI) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.


SECTION 3.              GENERAL PROVISIONS.


3.1           INTEREST RATES AND PAYMENT DATES.


(A)           EACH EUROCURRENCY LOAN SHALL BEAR INTEREST FOR EACH DAY DURING
EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE
EUROCURRENCY RATE DETERMINED FOR SUCH DAY PLUS THE APPLICABLE MARGIN IN EFFECT
FOR SUCH DAY PLUS, IF APPLICABLE, THE MANDATORY COSTS.

76


--------------------------------------------------------------------------------



(B)           EACH ABR LOAN SHALL BEAR INTEREST FOR EACH DAY THAT IT IS
OUTSTANDING AT A RATE PER ANNUM EQUAL TO THE ABR FOR SUCH DAY PLUS THE
APPLICABLE MARGIN IN EFFECT FOR SUCH DAY.


(C)           IF ALL OR A PORTION OF (I) THE PRINCIPAL AMOUNT OF ANY REVOLVING
LOAN, (II) ANY INTEREST PAYABLE THEREON OR (III) ANY LETTER OF CREDIT
COMMISSION, LETTER OF CREDIT FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE
PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE),
SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM WHICH IS (X) IN THE
CASE OF OVERDUE PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO
PURSUANT TO THE RELEVANT FOREGOING PROVISIONS OF THIS SUBSECTION 3.1 PLUS 2.00%,
(Y) IN THE CASE OF OVERDUE INTEREST, THE RATE THAT WOULD BE OTHERWISE APPLICABLE
TO PRINCIPAL OF THE RELATED LOAN PURSUANT TO THE RELEVANT FOREGOING PROVISIONS
OF THIS SUBSECTION 3.1 (OTHER THAN CLAUSE (X) ABOVE) PLUS 2.00% AND (Z) IN THE
CASE OF OTHER AMOUNTS, THE RATE DESCRIBED IN PARAGRAPH (B) OF THIS SUBSECTION
3.1 FOR ABR LOANS PLUS 2.00%, IN EACH CASE FROM THE DATE OF SUCH NON-PAYMENT
UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS
SUBSECTION 3.1 SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


(E)           IT IS THE INTENTION OF THE PARTIES HERETO TO COMPLY STRICTLY WITH
APPLICABLE USURY LAWS; ACCORDINGLY, IT IS STIPULATED AND AGREED THAT THE
AGGREGATE OF ALL AMOUNTS WHICH CONSTITUTE INTEREST UNDER APPLICABLE USURY LAWS,
WHETHER CONTRACTED FOR, CHARGED, TAKEN, RESERVED, OR RECEIVED, IN CONNECTION
WITH THE INDEBTEDNESS EVIDENCED BY THIS AGREEMENT OR ANY LOAN NOTES, OR ANY
OTHER DOCUMENT RELATING OR REFERRING HERETO OR THERETO, NOW OR HEREAFTER
EXISTING, SHALL NEVER EXCEED UNDER ANY CIRCUMSTANCE WHATSOEVER THE MAXIMUM
AMOUNT OF INTEREST ALLOWED BY APPLICABLE USURY LAWS.


3.2           CONVERSION AND CONTINUATION OPTIONS.


(A)           THE PARENT BORROWER (ON BEHALF OF THE APPLICABLE BORROWER) MAY
ELECT FROM TIME TO TIME TO CONVERT OUTSTANDING REVOLVING LOANS MADE OR
OUTSTANDING IN DOLLARS FROM EUROCURRENCY LOANS TO ABR LOANS BY GIVING THE
ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF
SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF EUROCURRENCY LOANS MADE OR
OUTSTANDING IN DOLLARS MAY ONLY BE MADE ON THE LAST DAY OF AN INTEREST PERIOD
WITH RESPECT THERETO.  THE PARENT BORROWER (ON BEHALF OF THE APPLICABLE
BORROWER) MAY ELECT FROM TIME TO TIME TO CONVERT OUTSTANDING REVOLVING LOANS
FROM ABR LOANS TO EUROCURRENCY LOANS OUTSTANDING IN DOLLARS BY GIVING THE
ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF
SUCH ELECTION.  ANY SUCH NOTICE OF CONVERSION TO EUROCURRENCY LOANS SHALL
SPECIFY THE LENGTH OF THE INITIAL INTEREST PERIOD OR INTEREST PERIODS THEREFOR. 
UPON RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH AFFECTED LENDER THEREOF.  ALL OR ANY PART OF OUTSTANDING EUROCURRENCY LOANS
MADE OR OUTSTANDING IN DOLLARS AND ABR LOANS MAY BE CONVERTED AS PROVIDED
HEREIN, PROVIDED THAT (I) (UNLESS THE REQUIRED LENDERS OTHERWISE CONSENT) NO
REVOLVING LOAN MAY BE CONVERTED INTO A EUROCURRENCY LOAN WHEN ANY DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS
GIVEN NOTICE TO THE PARENT BORROWER THAT NO SUCH CONVERSIONS MAY BE

77


--------------------------------------------------------------------------------



MADE AND (II) NO REVOLVING LOAN MAY BE CONVERTED INTO A EUROCURRENCY LOAN AFTER
THE DATE THAT IS ONE MONTH PRIOR TO THE MATURITY DATE (IN THE CASE OF CONVERSION
OF LOANS).


(B)           ANY EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE PARENT BORROWER
(ON BEHALF OF THE APPLICABLE BORROWER GIVING NOTICE TO THE ADMINISTRATIVE AGENT
OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH REVOLVING
LOAN, DETERMINED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM
“INTEREST PERIOD” SET FORTH IN SUBSECTION 1.1, PROVIDED THAT NO EUROCURRENCY
LOAN MAY BE CONTINUED AS SUCH (I) (UNLESS THE REQUIRED LENDERS OTHERWISE
CONSENT) WHEN ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
THE ADMINISTRATIVE AGENT HAS GIVEN NOTICE TO THE PARENT BORROWER THAT NO SUCH
CONTINUATIONS MAY BE MADE OR (II) AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE
MATURITY DATE (IN THE CASE OF CONTINUATIONS OF REVOLVING LOANS), AND PROVIDED,
FURTHER, THAT (A) IN THE CASE OF EUROCURRENCY LOANS MADE OR OUTSTANDING IN
DOLLARS, IF THE PARENT BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS
DESCRIBED ABOVE IN THIS SUBSECTION 3.2(B) OR IF SUCH CONTINUATION IS NOT
PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH EUROCURRENCY LOANS SHALL BE
AUTOMATICALLY CONVERTED TO ABR LOANS ON THE LAST DAY OF SUCH THEN EXPIRING
INTEREST PERIOD AND (B) IN THE CASE OF EUROCURRENCY LOANS MADE OR OUTSTANDING IN
ANY DESIGNATED FOREIGN CURRENCY, IF THE PARENT BORROWER SHALL FAIL TO GIVE ANY
REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS SUBSECTION 3.2(B) OR IF SUCH
CONTINUATION IS NOT PERMITTED PURSUANT TO CLAUSE (I) OF THE PRECEDING PROVISO,
SUCH EUROCURRENCY LOANS WILL BE CONTINUED FOR THE SHORTEST AVAILABLE INTEREST
PERIODS AS DETERMINED BY THE ADMINISTRATIVE AGENT.  UPON RECEIPT OF ANY SUCH
NOTICE OF CONTINUATION PURSUANT TO THIS SUBSECTION 3.2(B), THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER THEREOF.


3.3           MINIMUM AMOUNTS OF SETS.  ALL BORROWINGS, CONVERSIONS AND
CONTINUATIONS OF REVOLVING LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST
PERIODS HEREUNDER SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH
ELECTIONS SO THAT, AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT
OF THE EUROCURRENCY LOANS OUTSTANDING IN DOLLARS COMPRISING EACH SET SHALL BE
EQUAL TO $5.0 MILLION OR A WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF, THE
DOLLAR EQUIVALENT OF THE AGGREGATE PRINCIPAL AMOUNT OF THE EUROCURRENCY LOANS
OUTSTANDING IN ANY DESIGNATED FOREIGN CURRENCY COMPRISING EACH SET SHALL BE
EQUAL TO $5.0 MILLION OR A WHOLE MULTIPLE OF $1.0 MILLION IN EXCESS THEREOF AND
SO THAT THERE SHALL NOT BE MORE THAN 15 SETS AT ANY ONE TIME OUTSTANDING.


3.4           OPTIONAL PREPAYMENTS.


(A)           EACH OF THE BORROWERS MAY AT ANY TIME AND FROM TIME TO TIME PREPAY
THE REVOLVING LOANS MADE TO IT AND THE REIMBURSEMENT OBLIGATIONS IN RESPECT OF
LETTERS OF CREDIT ISSUED FOR ITS ACCOUNT IN WHOLE OR IN PART, SUBJECT TO
SUBSECTION 3.12, WITHOUT PREMIUM OR PENALTY, UPON AT LEAST THREE BUSINESS DAYS’
IRREVOCABLE NOTICE BY THE PARENT BORROWER TO THE ADMINISTRATIVE AGENT (IN THE
CASE OF EUROCURRENCY LOANS OUTSTANDING IN DOLLARS OR ANY DESIGNATED FOREIGN
CURRENCY AND REIMBURSEMENT OBLIGATIONS OUTSTANDING IN ANY DESIGNATED FOREIGN
CURRENCY) AND AT LEAST ONE BUSINESS DAY’S IRREVOCABLE NOTICE BY THE PARENT
BORROWER TO THE ADMINISTRATIVE AGENT (IN THE CASE OF (X) ABR LOANS OTHER THAN
SWING LINE LOANS AND (Y) REIMBURSEMENT OBLIGATIONS OUTSTANDING IN DOLLARS) OR
SAME DAY IRREVOCABLE NOTICE BY THE

78


--------------------------------------------------------------------------------



PARENT BORROWER TO THE ADMINISTRATIVE AGENT (IN THE CASE OF SWING LINE LOANS). 
SUCH NOTICE SHALL SPECIFY THE IDENTITY OF THE PREPAYING BORROWER, THE DATE AND
AMOUNT OF PREPAYMENT AND WHETHER THE PREPAYMENT IS (I) OF REVOLVING LOANS OR
SWING LINE LOANS, OR A COMBINATION THEREOF, AND (II) OF EUROCURRENCY LOANS, ABR
LOANS OR A COMBINATION THEREOF AND, IN EACH CASE IF A COMBINATION THEREOF, THE
PRINCIPAL AMOUNT ALLOCABLE TO EACH AND, IN THE CASE OF ANY PREPAYMENT OF
REIMBURSEMENT OBLIGATIONS, THE DATE AND AMOUNT OF PREPAYMENT, THE IDENTITY OF
THE APPLICABLE LETTER OF CREDIT OR LETTERS OF CREDIT AND THE AMOUNT ALLOCABLE TO
EACH OF SUCH REIMBURSEMENT OBLIGATIONS.  UPON THE RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER THEREOF.  IF ANY
SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (IF A EUROCURRENCY LOAN IS
PREPAID OTHER THAN AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO) ANY
AMOUNTS PAYABLE PURSUANT TO SUBSECTION 3.12.  PARTIAL PREPAYMENTS OF THE
REVOLVING LOANS AND THE REIMBURSEMENT OBLIGATIONS PURSUANT TO THIS SUBSECTION
SHALL (UNLESS THE PARENT BORROWER OTHERWISE DIRECTS) BE APPLIED, FIRST, TO
PAYMENT OF THE SWING LINE LOANS THEN OUTSTANDING, SECOND, TO PAYMENT OF THE
REVOLVING LOANS THEN OUTSTANDING, THIRD, TO PAYMENT OF ANY REIMBURSEMENT
OBLIGATIONS THEN OUTSTANDING AND, LAST, TO CASH COLLATERALIZE ANY OUTSTANDING
L/C OBLIGATION ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;
PROVIDED, FURTHER, THAT ANY PRO RATA CALCULATIONS REQUIRED TO BE MADE PURSUANT
TO THIS SUBSECTION 3.4(A) IN RESPECT TO ANY LOAN DENOMINATED IN A DESIGNATED
FOREIGN CURRENCY SHALL BE MADE ON A DOLLAR EQUIVALENT BASIS.  PARTIAL
PREPAYMENTS PURSUANT TO THIS SUBSECTION 3.4(A) SHALL BE IN WHOLE MULTIPLES OF
$1.0 MILLION (OR, IN THE CASE OF EUROCURRENCY LOANS OUTSTANDING IN ANY
DESIGNATED FOREIGN CURRENCY, THE DOLLAR EQUIVALENT OF AN AGGREGATE PRINCIPAL
AMOUNT OF AT LEAST APPROXIMATELY $1.0 MILLION); PROVIDED THAT, NOTWITHSTANDING
THE FOREGOING, ANY LOAN MAY BE PREPAID IN ITS ENTIRETY.


(B)           [RESERVED.]


(C)           [RESERVED.]


(D)           THE BORROWERS SHALL PREPAY ALL SWING LINE LOANS THEN OUTSTANDING
SIMULTANEOUSLY WITH EACH BORROWING OF REVOLVING LOANS.


(E)           [RESERVED.]


(F)            [RESERVED.]


(G)           [RESERVED.]


(H)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 3.4,
IF AT ANY TIME ANY PREPAYMENT OF THE REVOLVING LOANS PURSUANT TO SUBSECTION
3.4(A) WOULD RESULT, AFTER GIVING EFFECT TO THE PROCEDURES SET FORTH IN THIS
AGREEMENT, IN THE RELEVANT BORROWER INCURRING BREAKAGE COSTS UNDER SUBSECTION
3.12 AS A RESULT OF EUROCURRENCY LOANS BEING PREPAID OTHER THAN ON THE LAST DAY
OF AN INTEREST PERIOD WITH RESPECT THERETO, THEN, THE RELEVANT BORROWER MAY, SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, IN
ITS SOLE DISCRETION, INITIALLY (I) DEPOSIT A PORTION (UP TO 100%) OF THE AMOUNTS
THAT OTHERWISE WOULD HAVE BEEN PAID IN RESPECT OF SUCH EUROCURRENCY LOANS WITH
THE ADMINISTRATIVE AGENT (WHICH DEPOSIT

79


--------------------------------------------------------------------------------



MUST BE EQUAL IN AMOUNT TO THE AMOUNT OF SUCH EUROCURRENCY LOANS NOT IMMEDIATELY
PREPAID), TO BE HELD AS SECURITY FOR THE OBLIGATIONS OF THE BORROWERS TO MAKE
SUCH PREPAYMENT PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE ENTERED INTO ON
TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT WITH SUCH CASH
COLLATERAL TO BE DIRECTLY APPLIED UPON THE FIRST OCCURRENCE THEREAFTER OF THE
LAST DAY OF AN INTEREST PERIOD WITH RESPECT TO SUCH EUROCURRENCY LOANS (OR SUCH
EARLIER DATE OR DATES AS SHALL BE REQUESTED BY THE PARENT BORROWER) OR (II) MAKE
A PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE WITH SUBSECTION 3.4(A) WITH AN
AMOUNT EQUAL TO A PORTION (UP TO 100%) OF THE AMOUNTS THAT OTHERWISE WOULD HAVE
BEEN PAID IN RESPECT OF SUCH EUROCURRENCY LOANS (WHICH PREPAYMENT, TOGETHER WITH
ANY DEPOSITS PURSUANT TO CLAUSE (I) ABOVE, MUST BE EQUAL IN AMOUNT TO THE AMOUNT
OF SUCH EUROCURRENCY LOANS NOT IMMEDIATELY PREPAID); PROVIDED THAT,
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NONE OF THE
BORROWERS MAY REQUEST ANY EXTENSION OF CREDIT UNDER THE REVOLVING COMMITMENTS
THAT WOULD REDUCE THE AGGREGATE AMOUNT OF THE AVAILABLE REVOLVING COMMITMENTS TO
AN AMOUNT THAT IS LESS THAN THE AMOUNT OF SUCH PREPAYMENT UNTIL THE RELATED
PORTION OF SUCH EUROCURRENCY LOANS HAVE BEEN PREPAID UPON THE FIRST OCCURRENCE
THEREAFTER OF THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT TO SUCH
EUROCURRENCY LOANS; PROVIDED THAT, IN THE CASE OF EITHER CLAUSE (I) OR (II),
SUCH UNPAID EUROCURRENCY LOANS SHALL CONTINUE TO BEAR INTEREST IN ACCORDANCE
WITH SUBSECTION 3.1 UNTIL SUCH UNPAID EUROCURRENCY LOANS OR THE RELATED PORTION
OF SUCH EUROCURRENCY LOANS, AS THE CASE MAY BE, HAVE OR HAS BEEN PREPAID.


3.5           ADMINISTRATIVE AGENT’S FEE; OTHER FEES.


(A)           THE PARENT BORROWER AGREES TO PAY, OR CAUSE TO BE PAID, TO THE
ADMINISTRATIVE AGENT AND THE OTHER REPRESENTATIVES ANY FEES IN THE AMOUNTS AND
ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY INVESTOR, THE OTHER
REPRESENTATIVES AND THE ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AGREEMENT.


(B)           THE PARENT BORROWER AGREES TO PAY, OR CAUSE TO BE PAID, TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER, A COMMITMENT FEE FOR THE
PERIOD FROM AND INCLUDING THE FIRST DAY OF THE REVOLVING COMMITMENT PERIOD TO
THE MATURITY DATE, COMPUTED AT THE APPLICABLE COMMITMENT FEE PERCENTAGE ON THE
AVERAGE DAILY AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER DURING
THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE QUARTERLY IN ARREARS ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE MATURITY
DATE OR SUCH EARLIER DATE AS THE REVOLVING COMMITMENTS SHALL TERMINATE AS
PROVIDED HEREIN, COMMENCING ON SEPTEMBER 30, 2007.


3.6           COMPUTATION OF INTEREST AND FEES.


(A)           INTEREST (OTHER THAN INTEREST BASED ON THE PRIME RATE OR BASED ON
THE EUROCURRENCY RATE FOR EUROCURRENCY LOANS DENOMINATED IN POUNDS STERLING)
SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED;
AND COMMITMENT FEES AND ANY OTHER FEES AND INTEREST BASED ON THE PRIME RATE OR
BASED ON THE EUROCURRENCY RATE FOR EUROCURRENCY LOANS DENOMINATED IN POUNDS
STERLING SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-DAY YEAR, AS THE
CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE ADMINISTRATIVE AGENT
SHALL AS SOON AS PRACTICABLE NOTIFY THE PARENT BORROWER AND THE AFFECTED LENDERS
OF EACH DETERMINATION OF

80


--------------------------------------------------------------------------------



A EUROCURRENCY RATE.  ANY CHANGE IN THE INTEREST RATE ON A LOAN RESULTING FROM A
CHANGE IN THE ABR OR THE EUROCURRENCY RESERVE REQUIREMENTS SHALL BECOME
EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES
EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE
PARENT BORROWER AND THE AFFECTED LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF
EACH SUCH CHANGE IN INTEREST RATE.


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
EACH BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE PARENT BORROWER OR ANY LENDER,
DELIVER TO THE PARENT BORROWER OR SUCH LENDER A STATEMENT SHOWING IN REASONABLE
DETAIL THE CALCULATIONS USED BY THE ADMINISTRATIVE AGENT IN DETERMINING ANY
INTEREST RATE PURSUANT TO SUBSECTION 3.1, EXCLUDING ANY EUROCURRENCY BASE RATE
WHICH IS BASED UPON THE BBA LIBOR RATES PAGE AND ANY ABR LOAN WHICH IS BASED
UPON THE PRIME RATE.


3.7           INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST DAY
OF ANY INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON EACH BORROWER) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE WITH RESPECT TO ANY
EUROCURRENCY LOAN (THE “AFFECTED RATE”) FOR SUCH INTEREST PERIOD, THE
ADMINISTRATIVE AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO THE
PARENT BORROWER AND THE LENDERS AS SOON AS PRACTICABLE THEREAFTER.  IF SUCH
NOTICE IS GIVEN (A) ANY EUROCURRENCY LOANS TO BE MADE IN DOLLARS THE RATE OF
INTEREST APPLICABLE TO WHICH IS BASED ON THE AFFECTED RATE REQUESTED TO BE MADE
ON THE FIRST DAY OF SUCH INTEREST PERIOD SHALL BE MADE AS ABR LOANS, (B) ANY
EUROCURRENCY LOANS TO BE MADE IN A DESIGNATED FOREIGN CURRENCY THE RATE OF
INTEREST APPLICABLE TO WHICH IS BASED ON THE AFFECTED RATE REQUESTED TO BE MADE
ON THE FIRST DAY OF SUCH INTEREST PERIOD SHALL NOT BE REQUIRED TO BE MADE
HEREUNDER IN SUCH DESIGNATED FOREIGN CURRENCY AND, UPON RECEIPT OF SUCH NOTICE,
THE RELEVANT BORROWER MAY AT ITS OPTION REVOKE THE PENDING REQUEST FOR SUCH
EUROCURRENCY RATE LOANS OR CONVERT SUCH REQUEST INTO A REQUEST FOR ABR LOANS TO
BE MADE IN DOLLARS, (C) ANY LOANS THAT WERE TO HAVE BEEN CONVERTED ON THE FIRST
DAY OF SUCH INTEREST PERIOD TO OR CONTINUED AS EUROCURRENCY LOANS IN DOLLARS THE
RATE OF INTEREST APPLICABLE TO WHICH IS BASED UPON THE AFFECTED RATE SHALL BE
CONVERTED TO OR CONTINUED AS ABR LOANS AND (D) ANY OUTSTANDING EUROCURRENCY
LOANS THAT ARE REVOLVING LOANS THAT WERE TO HAVE BEEN CONVERTED ON THE FIRST DAY
OF SUCH INTEREST PERIOD TO OR CONTINUED AS EUROCURRENCY LOANS THE RATE OF
INTEREST APPLICABLE TO WHICH IS BASED UPON THE AFFECTED RATE AND THAT ARE NOT
OTHERWISE PERMITTED TO BE CONVERTED TO OR CONTINUED AS ABR LOANS BY
SUBSECTION 3.2 SHALL, UPON DEMAND BY THE LENDERS THE REVOLVING COMMITMENT
PERCENTAGE OF WHICH AGGREGATE GREATER THAN 50%, BE IMMEDIATELY REPAID BY THE
APPLICABLE BORROWER ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH
RESPECT THERETO TOGETHER WITH ACCRUED INTEREST THEREON OR OTHERWISE, AT THE
OPTION OF THE PARENT BORROWER, SHALL REMAIN OUTSTANDING AND BEAR INTEREST AT A
RATE WHICH REFLECTS, AS TO EACH OF THE LENDERS, SUCH LENDER’S COST OF FUNDING
SUCH EUROCURRENCY LOANS, AS REASONABLY DETERMINED BY SUCH LENDER, PLUS THE
APPLICABLE MARGIN HEREUNDER.  IF ANY SUCH REPAYMENT OCCURS ON A DAY WHICH IS NOT
THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT TO SUCH AFFECTED
EUROCURRENCY LOAN, THE APPLICABLE BORROWER SHALL PAY TO EACH OF THE LENDERS SUCH
AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SUBSECTION 3.12.  UNTIL SUCH
NOTICE HAS BEEN WITHDRAWN BY THE ADMINISTRATIVE AGENT,

81


--------------------------------------------------------------------------------



NO FURTHER EUROCURRENCY LOANS THE RATE OF INTEREST APPLICABLE TO WHICH IS BASED
UPON THE AFFECTED RATE SHALL BE MADE OR CONTINUED AS SUCH, NOR SHALL ANY OF THE
BORROWERS HAVE THE RIGHT TO CONVERT ABR LOANS TO EUROCURRENCY LOANS THE RATE OF
INTEREST APPLICABLE TO WHICH IS BASED UPON THE AFFECTED RATE.


3.8           PRO RATA TREATMENT AND PAYMENTS.


(A)           EACH BORROWING OF REVOLVING LOANS (OTHER THAN SWING LINE LOANS) BY
ANY OF THE BORROWERS FROM THE LENDERS HEREUNDER SHALL BE MADE, EACH PAYMENT BY
ANY OF THE BORROWERS ON ACCOUNT OF ANY COMMITMENT FEE IN RESPECT OF THE
REVOLVING COMMITMENTS HEREUNDER AND ANY REDUCTION OF THE REVOLVING COMMITMENTS
OF THE LENDERS SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT, PRO RATA
ACCORDING TO THE RESPECTIVE REVOLVING COMMITMENT PERCENTAGES OF THE LENDERS. 
EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY ANY OF THE BORROWERS ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON ANY REVOLVING LOANS SHALL BE ALLOCATED BY THE
ADMINISTRATIVE AGENT PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL
AMOUNTS OF SUCH REVOLVING LOANS THEN HELD BY THE LENDER.  ALL PAYMENTS
(INCLUDING PREPAYMENTS) TO BE MADE BY ANY BORROWER HEREUNDER, WHETHER ON ACCOUNT
OF PRINCIPAL, INTEREST, FEES, REIMBURSEMENT OBLIGATIONS OR OTHERWISE, SHALL BE
MADE WITHOUT SET-OFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 1:00 P.M., NEW
YORK CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF THE LENDERS HOLDING THE RELEVANT LOANS OR THE L/C PARTICIPANTS, AS
THE CASE MAY BE, AT THE ADMINISTRATIVE AGENT’S OFFICE SPECIFIED IN SUBSECTION
10.2, IN DOLLARS OR, IN THE CASE OF LOANS OUTSTANDING IN ANY DESIGNATED FOREIGN
CURRENCY AND L/C OBLIGATIONS IN ANY DESIGNATED FOREIGN CURRENCY, SUCH DESIGNATED
FOREIGN CURRENCY AND, WHETHER IN DOLLARS OR ANY DESIGNATED FOREIGN CURRENCY, IN
IMMEDIATELY AVAILABLE FUNDS.  PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT
AFTER SUCH TIME SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT BUSINESS DAY. 
THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO SUCH LENDERS, IF ANY
SUCH PAYMENT IS RECEIVED PRIOR TO 1:00 P.M., NEW YORK CITY TIME, ON A BUSINESS
DAY, IN LIKE FUNDS AS RECEIVED PRIOR TO THE END OF SUCH BUSINESS DAY AND
OTHERWISE THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO SUCH LENDERS
ON THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT HEREUNDER (OTHER THAN
PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN
A BUSINESS DAY, THE MATURITY OF SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.  IF
ANY PAYMENT ON A EUROCURRENCY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, THE MATURITY OF SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY (AND, WITH RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION)
UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER
CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE FROM SUCH
BORROWER TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE
ISSUING BANK HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH
DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT
DUE.  IN SUCH EVENT, IF THE APPLICABLE BORROWER HAS NOT IN FACT MADE SUCH
PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE,
SEVERALLY AGREES TO

82


--------------------------------------------------------------------------------



REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED
TO SUCH LENDER OR THE ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, (I) IN THE CASE OF LOANS TO BE REPAID IN
ANY DESIGNATED FOREIGN CURRENCY, THE RATE CUSTOMARY IN SUCH DESIGNATED FOREIGN
CURRENCY FOR SETTLEMENT OF SIMILAR INTERBANK OBLIGATIONS AND (II) IN THE CASE OF
LOANS TO BE REPAID IN DOLLARS, THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE AS
QUOTED BY THE ADMINISTRATIVE AGENT.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS REVOLVING COMMITMENT PERCENTAGE OF SUCH
BORROWING AVAILABLE TO SUCH AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
ANY BORROWER IN RESPECT OF SUCH BORROWING A CORRESPONDING AMOUNT.  IF SUCH
AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON
THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT
ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON AT A RATE EQUAL TO (I) IN THE CASE
OF LOANS TO BE MADE IN ANY DESIGNATED FOREIGN CURRENCY, THE RATE CUSTOMARY IN
SUCH DESIGNATED FOREIGN CURRENCY FOR SETTLEMENT OF SIMILAR INTER BANK
OBLIGATIONS, OR (II) IN THE CASE OF LOANS TO BE MADE IN DOLLARS, THE DAILY
AVERAGE FEDERAL FUNDS EFFECTIVE RATE AS QUOTED BY THE ADMINISTRATIVE AGENT, OR
ANOTHER BANK OF RECOGNIZED STANDING REASONABLY SELECTED BY THE ADMINISTRATIVE
AGENT, IN EACH CASE FOR THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT
IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE
ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SUBSECTION 3.8(B) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  IF SUCH LENDER’S REVOLVING COMMITMENT PERCENTAGE OF SUCH BORROWING IS
NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE
BUSINESS DAYS OF SUCH BORROWING DATE, (X) THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE PARENT BORROWER OF THE FAILURE OF SUCH LENDER TO MAKE SUCH AMOUNT AVAILABLE
TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED
TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE
TO, IN THE CASE OF LOANS TO BE MADE IN DOLLARS, ABR LOANS HEREUNDER OR, IN THE
CASE OF LOANS TO BE MADE IN ANY DESIGNATED FOREIGN CURRENCY, THE RATE PER ANNUM
APPLICABLE TO SUCH LOANS PURSUANT TO SUBSECTION 3.1, IN EITHER CASE ON DEMAND,
FROM SUCH BORROWER AND (Y) THEN SUCH BORROWER MAY, WITHOUT WAIVING OR LIMITING
ANY RIGHTS OR REMEDIES IT MAY HAVE AGAINST SUCH LENDER HEREUNDER OR UNDER
APPLICABLE LAW OR OTHERWISE, BORROW A LIKE AMOUNT ON AN UNSECURED BASIS FROM ANY
COMMERCIAL BANK FOR A PERIOD ENDING ON THE DATE UPON WHICH SUCH LENDER DOES IN
FACT MAKE SUCH BORROWING AVAILABLE, PROVIDED THAT AT THE TIME SUCH BORROWING IS
MADE AND AT ALL TIMES WHILE SUCH AMOUNT IS OUTSTANDING SUCH BORROWER WOULD BE
PERMITTED TO BORROW SUCH AMOUNT PURSUANT TO SUBSECTION 2.1 AND/OR (II) TAKE ANY
ACTION PERMITTED BY THE FOLLOWING SUBSECTION 3.8(C).


(C)           NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT:

(I)            IF AT ANY TIME A LENDER SHALL NOT MAKE A REVOLVING LOAN REQUIRED
TO BE MADE BY IT HEREUNDER (ANY SUCH LENDER, A “DEFAULTING LENDER”), THE PARENT
BORROWER SHALL HAVE THE RIGHT TO SEEK ONE OR MORE PERSONS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE PARENT BORROWER TO EACH BECOME
A SUBSTITUTE LENDER AND

83


--------------------------------------------------------------------------------


ASSUME ALL OR PART OF THE REVOLVING COMMITMENT OF SUCH DEFAULTING LENDER.  IN
SUCH EVENT, THE PARENT BORROWER, THE ADMINISTRATIVE AGENT AND ANY SUCH
SUBSTITUTE LENDER SHALL EXECUTE AND DELIVER, AND SUCH DEFAULTING LENDER SHALL
THEREUPON BE DEEMED TO HAVE EXECUTED AND DELIVERED, AN APPROPRIATELY COMPLETED
ASSIGNMENT AND ACCEPTANCE TO EFFECT SUCH SUBSTITUTION.

(II)           IN DETERMINING THE REQUIRED LENDERS, ANY LENDER THAT AT THE TIME
IS A DEFAULTING LENDER (AND THE REVOLVING LOANS AND/OR REVOLVING COMMITMENT OF
SUCH DEFAULTING LENDER) SHALL BE EXCLUDED AND DISREGARDED.  NO COMMITMENT FEE
SHALL ACCRUE FOR THE ACCOUNT OF A DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL
BE A DEFAULTING LENDER.

(III)          IF AT ANY TIME ANY BORROWER SHALL BE REQUIRED TO MAKE ANY PAYMENT
UNDER ANY LOAN DOCUMENT TO OR FOR THE ACCOUNT OF A DEFAULTING LENDER, THEN SUCH
BORROWER, SO LONG AS IT IS THEN PERMITTED TO BORROW REVOLVING LOANS HEREUNDER,
MAY SET OFF AND OTHERWISE APPLY ITS OBLIGATION TO MAKE SUCH PAYMENT AGAINST THE
OBLIGATION OF SUCH DEFAULTING LENDER TO MAKE SUCH DEFAULTED LOAN.  IN SUCH
EVENT, THE AMOUNT SO SET OFF AND OTHERWISE APPLIED SHALL BE DEEMED TO CONSTITUTE
A REVOLVING LOAN BY SUCH DEFAULTING LENDER MADE ON THE DATE OF SUCH SET-OFF AND
INCLUDED WITHIN ANY BORROWING OF REVOLVING LOANS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY DETERMINE.

(IV)          IF, WITH RESPECT TO ANY DEFAULTING LENDER, WHICH FOR THE PURPOSES
OF THIS SUBSECTION 3.8(C)(IV), SHALL INCLUDE ANY LENDER THAT HAS TAKEN ANY
ACTION OR BECOME THE SUBJECT OF ANY ACTION OR PROCEEDING OF A TYPE DESCRIBED IN
SUBSECTION 8(F), ANY BORROWER SHALL BE REQUIRED TO PAY ANY AMOUNT UNDER ANY LOAN
DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN SUCH BORROWER, SO
LONG AS IT IS THEN PERMITTED TO BORROW REVOLVING LOANS HEREUNDER, MAY SATISFY
SUCH PAYMENT OBLIGATION BY PAYING SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, TO BE
(TO THE EXTENT PERMITTED BY APPLICABLE LAW AND TO THE EXTENT NOT UTILIZED BY THE
ADMINISTRATIVE AGENT TO SATISFY OBLIGATIONS OF THE DEFAULTING LENDER OWING TO
IT) HELD BY THE ADMINISTRATIVE AGENT IN ESCROW PURSUANT TO ITS STANDARD TERMS
(INCLUDING AS TO THE EARNING OF INTEREST), AND APPLIED (TOGETHER WITH ANY
ACCRUED INTEREST) BY IT FROM TIME TO TIME TO MAKE ANY REVOLVING LOANS OR OTHER
PAYMENTS AS AND WHEN REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER HEREUNDER.


3.9           ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF OCCURRING AFTER THE CLOSING DATE SHALL MAKE IT UNLAWFUL FOR
ANY LENDER TO MAKE OR MAINTAIN ANY EUROCURRENCY LOANS AS CONTEMPLATED BY THIS
AGREEMENT (“AFFECTED LOANS”), (A) SUCH LENDER SHALL PROMPTLY GIVE WRITTEN NOTICE
OF SUCH CIRCUMSTANCES TO THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT (WHICH
NOTICE SHALL BE WITHDRAWN WHENEVER SUCH CIRCUMSTANCES NO LONGER EXIST), (B) THE
COMMITMENT OF SUCH LENDER HEREUNDER TO MAKE AFFECTED LOANS, CONTINUE AFFECTED
LOANS AS SUCH AND CONVERT AN ABR LOAN TO AN AFFECTED LOAN SHALL FORTHWITH BE
CANCELLED AND, UNTIL SUCH TIME AS IT SHALL NO LONGER BE UNLAWFUL FOR SUCH LENDER
TO MAKE OR MAINTAIN SUCH AFFECTED LOANS, SUCH LENDER SHALL THEN HAVE A
COMMITMENT ONLY TO MAKE AN ABR LOAN (OR A SWING LINE LOAN DENOMINATED IN
DOLLARS) WHEN AN AFFECTED LOAN IS REQUESTED AND (C) SUCH

84


--------------------------------------------------------------------------------



LENDER’S LOANS THEN OUTSTANDING AS AFFECTED LOANS, IF ANY, SHALL BE CONVERTED
AUTOMATICALLY TO ABR LOANS ON THE RESPECTIVE LAST DAYS OF THE THEN CURRENT
INTEREST PERIODS WITH RESPECT TO SUCH REVOLVING LOANS OR WITHIN SUCH EARLIER
PERIOD AS REQUIRED BY LAW AND (D) SUCH LENDER’S LOANS THEN OUTSTANDING AS
AFFECTED LOANS, IF ANY, NOT OTHERWISE PERMITTED TO BE CONVERTED TO ABR LOANS BY
SUBSECTION 3.2 (WHETHER BECAUSE SUCH LOANS ARE DENOMINATED IN A DESIGNATED
FOREIGN CURRENCY OR OTHERWISE) SHALL, AT THE OPTION OF THE PARENT BORROWER (I)
BE PREPAID WITH ACCRUED INTEREST THEREON ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO (OR SUCH EARLIER DATE AS MAY BE REQUIRED BY
ANY SUCH REQUIREMENT OF LAW) OR (II) BEAR INTEREST AT AN ALTERNATE RATE
REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO ADEQUATELY REFLECT SUCH
LENDER’S COST OF FUNDING SUCH LOANS.  IF ANY SUCH CONVERSION OF AN AFFECTED LOAN
OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
WITH RESPECT THERETO, THE PARENT BORROWER SHALL PAY TO SUCH LENDER SUCH AMOUNTS,
IF ANY, AS MAY BE REQUIRED PURSUANT TO SUBSECTION 3.12.


3.10         REQUIREMENTS OF LAW.


(A)           IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN
THE INTERPRETATION OR APPLICATION THEREOF APPLICABLE TO ANY LENDER OR ISSUING
BANK, OR COMPLIANCE BY ANY LENDER OR ISSUING BANK WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY, IN EACH CASE MADE SUBSEQUENT TO THE CLOSING DATE (OR, IF
LATER, THE DATE ON WHICH SUCH LENDER BECOMES A LENDER OR SUCH ISSUING BANK THAT
BECOMES AN ISSUING BANK):

(I)            SHALL SUBJECT SUCH LENDER OR ISSUING BANK TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO ANY LETTER OF CREDIT, ANY LETTER OF CREDIT REQUEST OR
ANY EUROCURRENCY LOANS MADE OR MAINTAINED OR, IN THE CASE OF LETTERS OF CREDIT,
PARTICIPATED IN, BY IT OR ANY LETTER OF CREDIT ISSUED BY IT AS APPLICABLE OR ITS
OBLIGATION TO MAKE OR MAINTAIN EUROCURRENCY LOANS, ISSUE OR PARTICIPATE ANY
LETTERS OF CREDIT OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR
ISSUING BANK IN RESPECT THEREOF, IN EACH CASE, EXCEPT FOR NON-EXCLUDED TAXES AND
TAXES MEASURED BY OR IMPOSED UPON THE NET INCOME, OR FRANCHISE TAXES, OR TAXES
MEASURED BY OR IMPOSED UPON OVERALL CAPITAL OR NET WORTH, OR BRANCH TAXES (IN
THE CASE OF SUCH CAPITAL, NET WORTH OR BRANCH TAXES, IMPOSED IN LIEU OF SUCH NET
INCOME TAX), OF SUCH LENDER OR ISSUING BANK OR ITS APPLICABLE LENDING OFFICE,
BRANCH, OR ANY AFFILIATE THEREOF;

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EUROCURRENCY RATE HEREUNDER; OR

(III)          SHALL IMPOSE ON SUCH LENDER OR ISSUING BANK ANY OTHER CONDITION
(EXCLUDING ANY TAX OF ANY KIND WHATSOEVER);

85


--------------------------------------------------------------------------------


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, upon notice to the Parent Borrower from such
Lender or Issuing Bank, through the Administrative Agent, in accordance
herewith, the Parent Borrower shall promptly pay such Lender or Issuing Bank,
upon its demand, any additional amounts necessary to compensate such Lender or
Issuing Bank for such increased cost or reduced amount receivable with respect
to such Eurocurrency Loans or Letters of Credit, provided that, in any such
case, the Parent Borrower may elect to convert the Eurocurrency Loans made by
such Lender hereunder to ABR Loans by giving the Administrative Agent at least
one Business Day’s notice of such election, in which case the Parent Borrower
shall promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this subsection
3.10(a) and such amounts, if any, as may be required pursuant to subsection
3.12.  If any Lender or Issuing Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall provide prompt notice thereof to
the Parent Borrower, through the Administrative Agent, certifying (x) that one
of the events described in this paragraph (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender or Issuing Bank and a reasonably detailed explanation of
the calculation thereof.  Such a certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender or Issuing Bank,
through the Administrative Agent, to the Parent Borrower shall be conclusive in
the absence of manifest error.  This subsection 3.10 shall survive the
termination of this Agreement and the payment of the Revolving Loans and all
other amounts payable hereunder.


(B)           IF ANY LENDER OR ISSUING BANK SHALL HAVE DETERMINED THAT THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY
OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR
ISSUING BANK OR ANY CORPORATION CONTROLLING SUCH LENDER OR ISSUING BANK WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE
OF LAW) FROM ANY GOVERNMENTAL AUTHORITY, IN EACH CASE, MADE SUBSEQUENT TO THE
CLOSING DATE, DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
SUCH LENDER’S, ISSUING BANK’S, OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF
SUCH LENDER’S OR ISSUING BANK’S OBLIGATIONS HEREUNDER OR IN RESPECT OF ANY
LETTER OF CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER, ISSUING BANK OR SUCH
CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION SUCH LENDER’S, ISSUING BANK’S OR SUCH CORPORATION’S POLICIES WITH
RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH LENDER OR ISSUING BANK
TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN TEN BUSINESS DAYS AFTER
SUBMISSION BY SUCH LENDER OR ISSUING BANK TO THE PARENT BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR CERTIFYING (X) THAT ONE
OF THE EVENTS DESCRIBED IN THIS PARAGRAPH (B) HAS OCCURRED AND DESCRIBING IN
REASONABLE DETAIL THE NATURE OF SUCH EVENT, (Y) AS TO THE REDUCTION OF THE RATE
OF RETURN ON CAPITAL RESULTING FROM SUCH EVENT AND (Z) AS TO THE ADDITIONAL
AMOUNT OR AMOUNTS DEMANDED BY SUCH LENDER, ISSUING BANK OR CORPORATION AND A
REASONABLY DETAILED EXPLANATION OF THE CALCULATION THEREOF, THE APPLICABLE
BORROWER SHALL PAY TO SUCH LENDER OR ISSUING BANK SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER, ISSUING BANK OR CORPORATION FOR

86


--------------------------------------------------------------------------------



SUCH REDUCTION.  SUCH A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE
PURSUANT TO THIS SUBSECTION SUBMITTED BY SUCH LENDER OR ISSUING BANK, THROUGH
THE ADMINISTRATIVE AGENT, TO THE PARENT BORROWER SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  THIS SUBSECTION 3.10 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SUBSECTION 3.10,
THE PARENT BORROWER SHALL NOT BE REQUIRED TO PAY ANY AMOUNT WITH RESPECT TO ANY
ADDITIONAL COST OR REDUCTION SPECIFIED IN PARAGRAPH (A) OR PARAGRAPH (B) ABOVE,
TO THE EXTENT SUCH ADDITIONAL COST OR REDUCTION IS ATTRIBUTABLE, DIRECTLY OR
INDIRECTLY, TO THE APPLICATION OF, COMPLIANCE WITH OR IMPLEMENTATION OF SPECIFIC
CAPITAL ADEQUACY REQUIREMENTS OR NEW METHODS OF CALCULATING CAPITAL ADEQUACY,
INCLUDING ANY PART OR “PILLAR” (INCLUDING PILLAR 2 (“SUPERVISORY REVIEW
PROCESS”)), OF THE INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT STANDARDS: 
A REVISED FRAMEWORK, PUBLISHED BY THE BASEL COMMITTEE ON BANKING SUPERVISION IN
JUNE 2004, OR ANY IMPLEMENTATION, ADOPTION (WHETHER VOLUNTARY OR COMPULSORY)
THEREOF, WHETHER BY AN EC DIRECTIVE OR THE FSA INTEGRATED PRUDENTIAL SOURCEBOOK
OR ANY OTHER LAW OR REGULATION, OR OTHERWISE.


3.11         TAXES.


(A)           EXCEPT AS PROVIDED BELOW IN THIS SUBSECTION OR AS REQUIRED BY LAW,
ALL PAYMENTS MADE BY EACH OF THE BORROWERS UNDER THIS AGREEMENT AND ANY NOTES
SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF ANY TAXES; PROVIDED THAT IF ANY NON-EXCLUDED TAXES ARE REQUIRED TO BE
WITHHELD FROM ANY AMOUNTS PAYABLE BY ANY SUCH BORROWER OR THE ADMINISTRATIVE
AGENT TO THE ADMINISTRATIVE AGENT, ISSUING BANK OR ANY LENDER HEREUNDER OR UNDER
ANY NOTES, THE AMOUNTS SO PAYABLE BY SUCH BORROWER SHALL BE INCREASED TO THE
EXTENT NECESSARY TO YIELD TO SUCH AGENT, ISSUING BANK OR SUCH LENDER (AFTER
PAYMENT OF ALL NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE
HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT; PROVIDED,
HOWEVER, THAT EACH BORROWER SHALL BE ENTITLED TO DEDUCT AND WITHHOLD, AND SUCH
BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY FOR ANY NON-EXCLUDED TAXES, AND ANY
SUCH AMOUNTS PAYABLE BY SUCH BORROWER OR THE ADMINISTRATIVE AGENT TO OR FOR THE
ACCOUNT OF ANY AGENT, ISSUING BANK OR LENDER, SHALL NOT BE INCREASED (X) IF SUCH
AGENT, ISSUING BANK OR LENDER FAILS TO COMPLY WITH THE REQUIREMENTS OF
PARAGRAPHS (B) OR (C) OF THIS SUBSECTION; PROVIDED THAT THIS CLAUSE (X) SHALL
NOT APPLY WITH RESPECT TO ANY FAILURE TO COMPLY WITH THE REQUIREMENTS OF
PARAGRAPH (B) OF THIS SUBSECTION IF THE NON-EXCLUDED TAXES IN QUESTION ARISE
WITH RESPECT TO PAYMENTS MADE BY OR ON BEHALF OF A FOREIGN SUBSIDIARY BORROWER
TO ANY AGENT, ISSUING BANK, OR LENDER THAT IS NOT A UNITED STATES PERSON, (Y)
WITH RESPECT TO ANY NON-EXCLUDED TAXES IMPOSED IN CONNECTION WITH THE PAYMENT OF
ANY FEES PAID UNDER THIS AGREEMENT, OTHER THAN FEES PAID BY OR ON BEHALF OF A
FOREIGN SUBSIDIARY BORROWER, UNLESS SUCH NON-EXCLUDED TAXES ARE IMPOSED (1) AS A
RESULT OF A CHANGE IN TREATY, LAW OR REGULATION THAT OCCURRED AFTER SUCH AGENT
BECAME AN AGENT HEREUNDER OR SUCH LENDER BECAME A LENDER OR SUCH ISSUING BANK
BECOMES AN ISSUING BANK HEREUNDER (OR, IF SUCH AGENT, ISSUING BANK OR LENDER IS
A NON-U.S. INTERMEDIARY OR FLOW-THROUGH ENTITY FOR U.S. FEDERAL INCOME TAX
PURPOSES, AFTER THE RELEVANT BENEFICIARY OR MEMBER OF SUCH AGENT, ISSUING BANK
OR LENDER BECAME SUCH A BENEFICIARY OR MEMBER, IF LATER) (ANY SUCH CHANGE, AT
SUCH TIME, A “CHANGE IN LAW”), OR (2) ON A PERSON THAT IS AN ASSIGNEE WHOSE
ASSIGNOR WAS ENTITLED TO RECEIVE ADDITIONAL AMOUNTS WITH RESPECT

87


--------------------------------------------------------------------------------



TO PAYMENTS MADE BY ANY BORROWER, AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE, AS
A RESULT OF CHANGE IN LAW THAT OCCURRED AFTER THE CLOSING DATE AND SUCH ASSIGNEE
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY REPLACEMENT OF THE ISSUING BANK) IS
SUBJECT TO THE SAME CHANGE IN LAW WITH RESPECT TO PAYMENTS FROM THE BORROWER,
PROVIDED THAT IN NO EVENT SHALL SUCH ADDITIONAL AMOUNTS UNDER THIS CLAUSE (2)
EXCEED THE ADDITIONAL AMOUNTS THAT THE ASSIGNOR WAS ENTITLED TO RECEIVE AT THE
TIME SUCH ASSIGNMENT WAS EFFECTIVE, OR (Z) WITH RESPECT TO ANY NON-EXCLUDED
TAXES IMPOSED BY THE UNITED STATES OR ANY STATE OR POLITICAL SUBDIVISION
THEREOF, UNLESS SUCH NON-EXCLUDED TAXES ARE IMPOSED (1) AS A RESULT OF A CHANGE
IN LAW OR (2) ON A PERSON THAT IS AN ASSIGNEE WHOSE ASSIGNOR WAS ENTITLED TO
RECEIVE ADDITIONAL AMOUNTS WITH RESPECT TO PAYMENTS MADE BY SUCH BORROWER, AT
THE TIME SUCH ASSIGNMENT WAS EFFECTIVE, AS A RESULT OF CHANGE IN LAW THAT
OCCURRED AFTER THE CLOSING DATE AND SUCH ASSIGNEE (INCLUDING FOR THE AVOIDANCE
OF DOUBT, ANY REPLACEMENT OF THE ISSUING BANK) IS SUBJECT TO THE SAME CHANGE IN
LAW WITH RESPECT TO PAYMENTS FROM SUCH BORROWER, PROVIDED THAT IN NO EVENT SHALL
SUCH ADDITIONAL AMOUNTS UNDER THIS CLAUSE (2) EXCEED THE ADDITIONAL AMOUNTS THAT
THE ASSIGNOR WAS ENTITLED TO RECEIVE AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE;
PROVIDED FURTHER THAT THIS CLAUSE (Z) SHALL NOT APPLY IF THE NON-EXCLUDED TAXES
IN QUESTION ARISE WITH RESPECT TO PAYMENTS MADE BY OR ON BEHALF OF A FOREIGN
SUBSIDIARY BORROWER.  WHENEVER ANY NON-EXCLUDED TAXES ARE PAYABLE BY ANY
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER SUCH BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER,
ISSUING BANK OR AGENT, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL
OFFICIAL RECEIPT (OR OTHER DOCUMENTARY EVIDENCE OF SUCH PAYMENT REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT) RECEIVED BY SUCH BORROWER SHOWING
PAYMENT THEREOF.  IF ANY BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES WHEN DUE
TO THE APPROPRIATE GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW OR
FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER
REQUIRED DOCUMENTARY EVIDENCE, SUCH BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, THE LENDERS, ISSUING BANK AND THE AGENTS FOR ANY INCREMENTAL TAXES,
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE ADMINISTRATIVE AGENT,
ISSUING BANK OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.  THE AGREEMENTS IN
THIS SUBSECTION 3.11 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
PAYMENT OF THE REVOLVING LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


(B)           EACH AGENT, ISSUING BANK AND EACH LENDER THAT IS A “UNITED STATES
PERSON” (WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE) SHALL DELIVER TO
THE PARENT BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE
OR, IN THE CASE OF AN AGENT, ISSUING BANK OR LENDER THAT IS AN ASSIGNEE OR
TRANSFEREE OF AN INTEREST UNDER THIS AGREEMENT PURSUANT TO SUBSECTION 10.6, ON
THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH AGENT OR LENDER, TWO ACCURATE
AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-9 (OR
SUCCESSOR FORM), IN EACH CASE CERTIFYING THAT SUCH AGENT, ISSUING BANK OR LENDER
IS A “UNITED STATES PERSON” (WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE
CODE) AND TO SUCH AGENT’S, ISSUING BANK’S OR LENDER’S ENTITLEMENT AS OF SUCH
DATE TO A COMPLETE EXEMPTION FROM UNITED STATES FEDERAL BACKUP WITHHOLDING TAX
WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE. 
EACH AGENT, ISSUING BANK AND EACH LENDER THAT IS NOT A “UNITED STATES PERSON”
(WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE) SHALL DELIVER TO THE
PARENT BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE OR,
IN THE CASE OF AN AGENT, ISSUING BANK OR LENDER THAT IS AN ASSIGNEE OR
TRANSFEREE OF AN INTEREST UNDER THIS

88


--------------------------------------------------------------------------------



AGREEMENT PURSUANT TO SUBSECTION 10.6, ON THE DATE OF SUCH ASSIGNMENT OR
TRANSFER TO SUCH AGENT OR LENDER, (I) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED
COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI OR FORM W-8BEN (CLAIMING THE
BENEFITS OF AN INCOME TAX TREATY) (OR SUCCESSOR FORMS), IN EACH CASE CERTIFYING
TO SUCH AGENT’S, ISSUING BANK’S OR LENDER’S ENTITLEMENT AS OF SUCH DATE TO A
COMPLETE EXEMPTION FROM UNITED STATES FEDERAL WITHHOLDING TAX WITH RESPECT TO
PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE, (II) IF SUCH AGENT,
ISSUING BANK OR LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION
881(C)(3)(A) OF THE CODE AND CANNOT DELIVER EITHER INTERNAL REVENUE SERVICE FORM
W-8ECI OR FORM W-8BEN (CLAIMING THE BENEFITS OF AN INCOME TAX TREATY) (OR
SUCCESSOR FORM) PURSUANT TO CLAUSE (I) ABOVE, (X) TWO CERTIFICATES SUBSTANTIALLY
IN THE FORM OF EXHIBIT D (ANY SUCH CERTIFICATE, A “U.S. TAX COMPLIANCE
CERTIFICATE”) AND (Y) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF
INTERNAL REVENUE SERVICE FORM W-8BEN (CLAIMING THE BENEFITS OF THE PORTFOLIO
INTEREST EXEMPTION) (OR SUCCESSOR FORM) CERTIFYING TO SUCH AGENT’S, ISSUING
BANK’S OR LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM
UNITED STATES FEDERAL WITHHOLDING TAX WITH RESPECT TO PAYMENTS OF INTEREST TO BE
MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE OR (III) IF SUCH AGENT, ISSUING
BANK OR LENDER IS A NON-U.S. INTERMEDIARY OR FLOW-THROUGH ENTITY FOR U.S.
FEDERAL INCOME TAX PURPOSES, TWO ACCURATE AND COMPLETE SIGNED COPIES OF INTERNAL
REVENUE SERVICE FORM
W-8IMY (AND ALL NECESSARY ATTACHMENTS, INCLUDING TO THE EXTENT APPLICABLE, U.S.
TAX COMPLIANCE CERTIFICATES) CERTIFYING TO SUCH AGENT’S, ISSUING BANK’S OR
LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES
FEDERAL WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT
AND UNDER ANY NOTE (OR, TO THE EXTENT THE BENEFICIAL OWNERS OF SUCH NON-U.S.
INTERMEDIARY OR FLOW THROUGH ENTITY ARE (I) NON-U.S. PERSONS CLAIMING PORTFOLIO
INTEREST TREATMENT, A COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH
RESPECT TO INTEREST PAYMENTS OR (II) UNITED STATES PERSONS, A COMPLETE EXEMPTION
FROM UNITED STATES FEDERAL BACKUP WITHHOLDING TAX), UNLESS, IN EACH CASE, SUCH
PERSON IS AN ASSIGNEE WHOSE ASSIGNOR WAS ENTITLED TO RECEIVE ADDITIONAL AMOUNTS
WITH RESPECT TO PAYMENTS MADE BY ANY BORROWER, AT THE TIME SUCH ASSIGNMENT WAS
EFFECTIVE, AS A RESULT OF CHANGE IN LAW THAT OCCURRED AFTER THE CLOSING DATE AND
SUCH ASSIGNEE IS SUBJECT TO THE SAME CHANGE IN LAW WITH RESPECT TO PAYMENTS FROM
THE BORROWER, PROVIDED THAT IN NO EVENT SHALL SUCH ADDITIONAL AMOUNTS EXCEED THE
ADDITIONAL AMOUNTS THAT THE ASSIGNOR WAS ENTITLED TO RECEIVE AT THE TIME SUCH
ASSIGNMENT WAS EFFECTIVE.  IN ADDITION, EACH AGENT, ISSUING BANK AND LENDER
AGREES THAT FROM TIME TO TIME AFTER THE CLOSING DATE, WHEN THE PASSAGE OF TIME
OR A CHANGE IN CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION OBSOLETE OR
INACCURATE, SUCH AGENT, ISSUING BANK OR LENDER SHALL DELIVER TO THE PARENT
BORROWER AND THE ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-9, INTERNAL REVENUE SERVICE
FORM W-8ECI, FORM W-8BEN (CLAIMING THE BENEFITS OF AN INCOME TAX TREATY), OR
FORM W-8BEN (CLAIMING THE BENEFITS OF THE PORTFOLIO INTEREST EXEMPTION) AND A
U.S. TAX COMPLIANCE CERTIFICATE, OR FORM W-8IMY (WITH RESPECT TO A NON-U.S.
INTERMEDIARY OR FLOW-THROUGH ENTITY), AS THE CASE MAY BE, AND SUCH OTHER FORMS
AS MAY BE REQUIRED IN ORDER TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF SUCH
AGENT, ISSUING BANK OR LENDER TO A CONTINUED EXEMPTION FROM UNITED STATES
FEDERAL WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT AND ANY
NOTE (OR, TO THE EXTENT THE BENEFICIAL OWNERS OF SUCH NON-U.S. INTERMEDIARY OR
FLOW THROUGH ENTITY ARE (I) NON-U.S. PERSONS CLAIMING PORTFOLIO INTEREST
TREATMENT, A COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH RESPECT
TO INTEREST PAYMENTS OR (II) UNITED STATES PERSONS, A COMPLETE EXEMPTION FROM
UNITED STATES FEDERAL BACKUP

89


--------------------------------------------------------------------------------



WITHHOLDING TAX); UNLESS, IN EACH CASE, (1) THERE HAS BEEN A CHANGE IN LAW THAT
OCCURS AFTER THE DATE SUCH AGENT, ISSUING BANK OR LENDER BECOMES AN AGENT,
ISSUING BANK OR LENDER HEREUNDER (OR AFTER THE DATE THE RELEVANT BENEFICIARY OR
MEMBER IN THE CASE OF AN AGENT, ISSUING BANK OR LENDER THAT IS A NON-U.S.
INTERMEDIARY OR FLOW THROUGH ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES BECOMES
A BENEFICIARY OR MEMBER, IF LATER) WHICH RENDERS ALL SUCH FORMS INAPPLICABLE OR
WHICH WOULD PREVENT SUCH AGENT, ISSUING BANK OR LENDER FROM DULY COMPLETING AND
DELIVERING ANY SUCH FORM WITH RESPECT TO IT, IN WHICH CASE SUCH AGENT, ISSUING
BANK OR LENDER SHALL PROMPTLY NOTIFY THE PARENT BORROWER AND THE ADMINISTRATIVE
AGENT OF ITS INABILITY TO DELIVER ANY SUCH FORM OR (2) SUCH PERSON IS AN
ASSIGNEE WHOSE ASSIGNOR WAS ENTITLED TO RECEIVE ADDITIONAL AMOUNTS WITH RESPECT
TO PAYMENTS MADE BY ANY BORROWER, AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE, AS
A RESULT OF CHANGE IN LAW THAT OCCURRED AFTER THE CLOSING DATE AND SUCH ASSIGNEE
IS SUBJECT TO THE SAME CHANGE IN LAW WITH RESPECT TO PAYMENTS FROM SUCH
BORROWER, PROVIDED THAT IN NO EVENT SHALL SUCH ADDITIONAL AMOUNTS UNDER THIS
CLAUSE (2) EXCEED THE ADDITIONAL AMOUNTS THAT THE ASSIGNOR WAS ENTITLED TO
RECEIVE AT THE TIME SUCH ASSIGNMENT WAS EFFECTIVE.


(C)           EACH AGENT, ISSUING BANK AND LENDER SHALL, UPON REQUEST BY THE
PARENT BORROWER OR THE ADMINISTRATIVE AGENT, DELIVER TO THE PARENT BORROWER OR
THE APPLICABLE GOVERNMENTAL AUTHORITY, AS THE CASE MAY BE, ANY FORM OR
CERTIFICATE REQUIRED IN ORDER THAT ANY PAYMENT BY THE PARENT BORROWER OR THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY NOTE TO SUCH AGENT, ISSUING
BANK OR LENDER MAY BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF ANY NON-EXCLUDED TAXES (OR TO ALLOW ANY SUCH
DEDUCTION OR WITHHOLDING TO BE AT A REDUCED RATE), PROVIDED THAT SUCH AGENT,
ISSUING BANK OR LENDER IS LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH
FORM OR CERTIFICATE.  EACH PERSON THAT SHALL BECOME A LENDER OR A PARTICIPANT
PURSUANT TO SUBSECTION 10.6 SHALL, UPON THE EFFECTIVENESS OF THE RELATED
TRANSFER, BE REQUIRED TO PROVIDE ALL OF THE FORMS, CERTIFICATIONS AND STATEMENTS
PURSUANT TO PARAGRAPHS (B) AND (C) OF THIS SUBSECTION 3.11 (SUBJECT TO THE
REQUIREMENTS AND LIMITATIONS THEREIN), PROVIDED THAT IN THE CASE OF A
PARTICIPANT THE OBLIGATIONS OF SUCH PARTICIPANT PURSUANT TO PARAGRAPH (B) OR (C)
OF THIS SUBSECTION 3.11 SHALL BE DETERMINED AS IF SUCH PARTICIPANT WERE A LENDER
EXCEPT THAT SUCH PARTICIPANT SHALL FURNISH ALL SUCH REQUIRED FORMS,
CERTIFICATIONS AND STATEMENTS TO THE LENDER FROM WHICH THE RELATED PARTICIPATION
SHALL HAVE BEEN PURCHASED.


3.12         INDEMNITY.  EACH BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO
HOLD EACH SUCH LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH SUCH LENDER MAY
SUSTAIN OR INCUR (OTHER THAN THROUGH SUCH LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) AS A CONSEQUENCE OF (A) DEFAULT BY SUCH BORROWER IN MAKING A
BORROWING OF, CONVERSION INTO OR CONTINUATION OF EUROCURRENCY LOANS AFTER THE
PARENT BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (B) DEFAULT BY SUCH BORROWER IN MAKING ANY
PREPAYMENT OR CONVERSION OF EUROCURRENCY LOANS AFTER THE PARENT BORROWER HAS
GIVEN A NOTICE THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR
(C) THE MAKING OF A PAYMENT OR PREPAYMENT OF EUROCURRENCY LOANS OR THE
CONVERSION OF EUROCURRENCY LOANS ON A DAY WHICH IS NOT THE LAST DAY OF AN
INTEREST PERIOD WITH RESPECT THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN
AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD
HAVE ACCRUED ON THE AMOUNT SO PREPAID, OR CONVERTED, OR NOT SO BORROWED,
CONVERTED OR CONTINUED, FOR THE PERIOD FROM THE DATE OF SUCH PREPAYMENT OR
CONVERSION OR OF SUCH FAILURE TO BORROW, CONVERT OR CONTINUE TO THE LAST DAY OF
THE APPLICABLE INTEREST PERIOD (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT
OR

90


--------------------------------------------------------------------------------



CONTINUE, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE DATE OF SUCH
FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH EUROCURRENCY
LOANS, AS APPLICABLE, PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE APPLICABLE
MARGIN INCLUDED THEREIN, IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY
DETERMINED BY SUCH LENDER) WHICH WOULD HAVE ACCRUED TO SUCH LENDER ON SUCH
AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING
BANKS IN THE INTERBANK EUROCURRENCY MARKET.  IF ANY LENDER BECOMES ENTITLED TO
CLAIM ANY AMOUNTS UNDER THE INDEMNITY CONTAINED IN THIS SUBSECTION 3.12, IT
SHALL PROVIDE PROMPT NOTICE THEREOF TO THE PARENT BORROWER, THROUGH THE
ADMINISTRATIVE AGENT, CERTIFYING (X) THAT ONE OF THE EVENTS DESCRIBED IN CLAUSE
(A), (B) OR (C) HAS OCCURRED AND DESCRIBING IN REASONABLE DETAIL THE NATURE OF
SUCH EVENT, (Y) AS TO THE LOSS OR EXPENSE SUSTAINED OR INCURRED BY SUCH LENDER
AS A CONSEQUENCE THEREOF AND (Z) AS TO THE AMOUNT FOR WHICH SUCH LENDER SEEKS
INDEMNIFICATION HEREUNDER AND A REASONABLY DETAILED EXPLANATION OF THE
CALCULATION THEREOF.  SUCH A CERTIFICATE AS TO ANY INDEMNIFICATION PURSUANT TO
THIS SUBSECTION SUBMITTED BY SUCH LENDER, THROUGH THE ADMINISTRATIVE AGENT, TO
THE PARENT BORROWER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THIS
SUBSECTION 3.12 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT
OF THE REVOLVING LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


3.13         CERTAIN RULES RELATING TO THE PAYMENT OF ADDITIONAL AMOUNTS.


(A)           UPON THE REQUEST, AND AT THE EXPENSE, OF THE APPLICABLE BORROWER,
EACH AGENT, LENDER AND ISSUING BANK TO WHICH ANY BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT PURSUANT TO SUBSECTION 3.10 OR 3.11, AND ANY PARTICIPANT IN
RESPECT OF WHOSE PARTICIPATION SUCH PAYMENT IS REQUIRED, SHALL REASONABLY AFFORD
SUCH BORROWER THE OPPORTUNITY TO CONTEST, AND REASONABLY COOPERATE WITH SUCH
BORROWER IN CONTESTING, THE IMPOSITION OF ANY NON-EXCLUDED TAX GIVING RISE TO
SUCH PAYMENT; PROVIDED THAT (I) SUCH AGENT, LENDER OR ISSUING BANK SHALL NOT BE
REQUIRED TO AFFORD SUCH BORROWER THE OPPORTUNITY TO SO CONTEST UNLESS SUCH
BORROWER SHALL HAVE CONFIRMED IN WRITING TO SUCH AGENT, LENDER OR ISSUING BANK
ITS OBLIGATION TO PAY SUCH AMOUNTS PURSUANT TO THIS AGREEMENT AND (II) SUCH
BORROWER SHALL REIMBURSE SUCH AGENT, LENDER OR ISSUING BANK FOR ITS REASONABLE
ATTORNEYS’ AND ACCOUNTANTS’ FEES AND DISBURSEMENTS INCURRED IN SO COOPERATING
WITH SUCH BORROWER IN CONTESTING THE IMPOSITION OF SUCH NON-EXCLUDED TAX;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING NO AGENT, LENDER OR
ISSUING BANK SHALL BE REQUIRED TO AFFORD SUCH BORROWER THE OPPORTUNITY TO
CONTEST, OR COOPERATE WITH SUCH BORROWER IN CONTESTING, THE IMPOSITION OF ANY
NON-EXCLUDED TAXES, IF SUCH AGENT, LENDER OR ISSUING BANK IN ITS SOLE DISCRETION
IN GOOD FAITH DETERMINES THAT TO DO SO WOULD HAVE AN ADVERSE EFFECT ON IT.


(B)           IF A LENDER OR ISSUING BANK CHANGES ITS APPLICABLE LENDING OFFICE
(OTHER THAN (I) PURSUANT TO PARAGRAPH (C) BELOW OR (II) AFTER AN EVENT OF
DEFAULT UNDER SUBSECTION 8(A) OR (F) HAS OCCURRED AND IS CONTINUING) AND THE
EFFECT OF SUCH CHANGE, AS OF THE DATE OF SUCH CHANGE, WOULD BE TO CAUSE ANY
BORROWER TO BECOME OBLIGATED TO PAY ANY ADDITIONAL AMOUNT UNDER SUBSECTION 3.10
OR 3.11 OTHER THAN, IN THE CASE OF ANY FOREIGN SUBSIDIARY BORROWER, ANY
ADDITIONAL AMOUNT UNDER SUBSECTION 3.11, SUCH BORROWER SHALL NOT BE OBLIGATED TO
PAY SUCH ADDITIONAL AMOUNT.


(C)           IF A CONDITION OR AN EVENT OCCURS WHICH WOULD, OR WOULD UPON THE
PASSAGE OF TIME OR GIVING OF NOTICE, RESULT IN THE PAYMENT OF ANY ADDITIONAL
AMOUNT TO ANY LENDER OR

91


--------------------------------------------------------------------------------



ISSUING BANK BY ANY BORROWER PURSUANT TO SUBSECTION 3.10 OR 3.11, SUCH LENDER OR
ISSUING BANK SHALL PROMPTLY AFTER BECOMING AWARE OF SUCH EVENT OR CONDITION
NOTIFY SUCH BORROWER AND THE ADMINISTRATIVE AGENT AND SHALL TAKE SUCH STEPS AS
MAY REASONABLY BE AVAILABLE TO IT TO MITIGATE THE EFFECTS OF SUCH CONDITION OR
EVENT (WHICH SHALL INCLUDE EFFORTS TO REBOOK THE LOANS HELD BY SUCH LENDER AT
ANOTHER LENDING OFFICE, OR THROUGH ANOTHER BRANCH OR AN AFFILIATE, OF SUCH
LENDER); PROVIDED THAT SUCH LENDER OR ISSUING BANK SHALL NOT BE REQUIRED TO TAKE
ANY STEP THAT, IN ITS REASONABLE JUDGMENT, WOULD BE MATERIALLY DISADVANTAGEOUS
TO ITS BUSINESS OR OPERATIONS OR WOULD REQUIRE IT TO INCUR ADDITIONAL COSTS
(UNLESS SUCH BORROWER AGREES TO REIMBURSE SUCH LENDER OR ISSUING BANK FOR THE
REASONABLE INCREMENTAL OUT-OF-POCKET COSTS THEREOF).


(D)           IF ANY BORROWER SHALL BECOME OBLIGATED TO PAY ADDITIONAL AMOUNTS
PURSUANT TO SUBSECTION 3.10 OR 3.11 AND ANY AFFECTED LENDER SHALL NOT HAVE
PROMPTLY TAKEN STEPS NECESSARY TO AVOID THE NEED FOR PAYMENTS UNDER SUBSECTION
3.10 OR 3.11, SUCH BORROWER SHALL HAVE THE RIGHT, FOR SO LONG AS SUCH OBLIGATION
REMAINS, (I) WITH THE ASSISTANCE OF THE ADMINISTRATIVE AGENT, TO SEEK ONE OR
MORE SUBSTITUTE LENDERS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SUCH BORROWER TO PURCHASE THE AFFECTED LOAN, IN WHOLE OR IN PART, AT AN
AGGREGATE PRICE NO LESS THAN SUCH LOAN’S PRINCIPAL AMOUNT PLUS ACCRUED INTEREST,
AND ASSUME THE AFFECTED OBLIGATIONS UNDER THIS AGREEMENT, OR (II) SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WILL EXIST IMMEDIATELY AFTER GIVING
EFFECT TO THE RESPECTIVE PREPAYMENT, UPON AT LEAST FOUR BUSINESS DAYS’
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, TO PREPAY THE AFFECTED LOAN, IN
WHOLE OR IN PART, SUBJECT TO SUBSECTION 3.12, WITHOUT PREMIUM OR PENALTY.  IN
THE CASE OF THE SUBSTITUTION OF A LENDER, THE PARENT BORROWER, THE
ADMINISTRATIVE AGENT, THE AFFECTED LENDER, AND ANY SUBSTITUTE LENDER SHALL
EXECUTE AND DELIVER AN APPROPRIATELY COMPLETED ASSIGNMENT AND ACCEPTANCE
PURSUANT TO SUBSECTION 10.6(B) TO EFFECT THE ASSIGNMENT OF RIGHTS TO, AND THE
ASSUMPTION OF OBLIGATIONS BY, THE SUBSTITUTE LENDER; PROVIDED THAT ANY FEES
REQUIRED TO BE PAID BY SUBSECTION 10.6(B) IN CONNECTION WITH SUCH ASSIGNMENT
SHALL BE PAID BY THE PARENT BORROWER OR THE SUBSTITUTE LENDER.  IN THE CASE OF A
PREPAYMENT OF AN AFFECTED LOAN, THE AMOUNT SPECIFIED IN THE NOTICE SHALL BE DUE
AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH ANY ACCRUED INTEREST TO
SUCH DATE ON THE AMOUNT PREPAID.  IN THE CASE OF EACH OF THE SUBSTITUTION OF A
LENDER AND OF THE PREPAYMENT OF AN AFFECTED LOAN, THE APPLICABLE BORROWER SHALL
FIRST PAY THE AFFECTED LENDER ANY ADDITIONAL AMOUNTS OWING UNDER SUBSECTIONS
3.10 AND 3.11 (AS WELL AS ANY COMMITMENT FEES AND OTHER AMOUNTS THEN DUE AND
OWING TO SUCH LENDER, INCLUDING ANY AMOUNTS UNDER SUBSECTION 3.13) PRIOR TO SUCH
SUBSTITUTION OR PREPAYMENT.


(E)           IF ANY AGENT, LENDER OR ANY ISSUING BANK RECEIVES A REFUND
DIRECTLY ATTRIBUTABLE TO TAXES FOR WHICH ANY BORROWER HAS MADE ADDITIONAL
PAYMENTS PURSUANT TO SUBSECTION 3.10(A) OR 3.11(A), SUCH AGENT, SUCH LENDER OR
SUCH ISSUING BANK, AS THE CASE MAY BE, SHALL PROMPTLY PAY SUCH REFUND (TOGETHER
WITH ANY INTEREST WITH RESPECT THERETO RECEIVED FROM THE RELEVANT TAXING
AUTHORITY, BUT NET OF ANY REASONABLE COST INCURRED IN CONNECTION THEREWITH) TO
SUCH BORROWER; PROVIDED, HOWEVER, THAT THE APPLICABLE BORROWER AGREES PROMPTLY
TO RETURN SUCH REFUND (TOGETHER WITH ANY INTEREST WITH RESPECT THERETO DUE TO
THE RELEVANT TAXING AUTHORITY) (FREE OF ALL NON-EXCLUDED TAXES) TO SUCH AGENT,
ISSUING BANK OR THE APPLICABLE LENDER, AS THE CASE MAY BE, UPON RECEIPT OF A
NOTICE THAT SUCH REFUND IS REQUIRED TO BE REPAID TO THE RELEVANT TAXING
AUTHORITY.

92


--------------------------------------------------------------------------------



(F)            THE OBLIGATIONS OF ANY AGENT, LENDER, ISSUING BANK OR PARTICIPANT
UNDER THIS SUBSECTION 3.13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND
THE PAYMENT OF THE LOANS AND ALL AMOUNTS PAYABLE HEREUNDER.


3.14         [RESERVED].


3.15         CONTROLS ON PREPAYMENT IF AGGREGATE OUTSTANDING REVOLVING CREDIT
EXCEEDS AGGREGATE REVOLVING COMMITMENTS.


(A)           THE PARENT BORROWER WILL IMPLEMENT AND MAINTAIN INTERNAL CONTROLS
TO MONITOR THE BORROWINGS AND REPAYMENTS OF LOANS BY THE BORROWERS AND THE
ISSUANCE OF AND DRAWINGS UNDER LETTERS OF CREDIT, WITH THE OBJECT OF PREVENTING
ANY REQUEST FOR AN EXTENSION OF CREDIT THAT WOULD RESULT IN THE AGGREGATE
OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE LENDERS (INCLUDING THE
SWING LINE LENDER) BEING IN EXCESS OF THE AGGREGATE REVOLVING COMMITMENTS THEN
IN EFFECT AND OF PROMPTLY IDENTIFYING ANY CIRCUMSTANCE WHERE, BY REASON OF
CHANGES IN EXCHANGE RATES, THE AGGREGATE OUTSTANDING REVOLVING CREDIT WITH
RESPECT TO ALL OF THE LENDERS (INCLUDING THE SWING LINE LENDER) EXCEEDS THE
AGGREGATE REVOLVING COMMITMENTS THEN IN EFFECT.  IN THE EVENT THAT AT ANY TIME
PARENT BORROWER DETERMINES THAT THE AGGREGATE OUTSTANDING REVOLVING CREDIT WITH
RESPECT TO ALL OF THE LENDERS (INCLUDING THE SWING LINE LENDER) EXCEEDS THE
AGGREGATE REVOLVING COMMITMENTS THEN IN EFFECT BY MORE THAN 5%, THE BORROWERS
WILL, AS SOON AS PRACTICABLE BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS OF
MAKING SUCH DETERMINATION, FIRST, MAKE SUCH REPAYMENTS OR PREPAYMENTS OF LOANS
(TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH REPAYMENT OR PREPAYMENT),
SECOND, PAY ANY REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING AND, THIRD, CASH
COLLATERALIZE ANY OUTSTANDING L/C OBLIGATIONS ON TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT, AS SHALL BE NECESSARY TO CAUSE THE AGGREGATE
OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE LENDERS (INCLUDING THE
SWING LINE LENDER) TO NO LONGER EXCEED THE AGGREGATE REVOLVING COMMITMENTS THEN
IN EFFECT.  IF ANY SUCH REPAYMENT OR PREPAYMENT OF A EUROCURRENCY LOAN PURSUANT
TO THIS SUBSECTION OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD WITH RESPECT THERETO, THE BORROWERS SHALL PAY TO THE LENDERS
SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SUBSECTION 3.12.


(B)           THE ADMINISTRATIVE AGENT WILL CALCULATE THE AGGREGATE OUTSTANDING
REVOLVING CREDIT WITH RESPECT TO ALL OF THE LENDERS (INCLUDING THE SWING LINE
LENDER) FROM TIME TO TIME, AND IN ANY EVENT NOT LESS FREQUENTLY THAN ONCE DURING
EACH CALENDAR MONTH.  IN MAKING SUCH CALCULATIONS, THE ADMINISTRATIVE AGENT WILL
RELY ON THE INFORMATION MOST RECENTLY RECEIVED BY IT FROM THE SWING LINE LENDER
IN RESPECT OF OUTSTANDING SWING LINE LOANS AND FROM THE ISSUING BANK IN RESPECT
OF OUTSTANDING L/C OBLIGATIONS.


(C)           IN THE EVENT THAT ON ANY DATE THE ADMINISTRATIVE AGENT CALCULATES
THAT THE AGGREGATE OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE
LENDERS (INCLUDING THE SWING LINE LENDER) EXCEEDS THE AGGREGATE REVOLVING
COMMITMENTS THEN IN EFFECT BY MORE THAN 5%, THE ADMINISTRATIVE AGENT WILL GIVE
NOTICE TO SUCH EFFECT TO PARENT BORROWER AND THE LENDERS.  FOLLOWING RECEIPT OF
ANY SUCH NOTICE, THE BORROWERS WILL, AS SOON AS PRACTICABLE BUT IN ANY EVENT
WITHIN FIVE BUSINESS DAYS OF RECEIPT OF SUCH NOTICE, FIRST, MAKE SUCH REPAYMENTS
OR PREPAYMENTS

93


--------------------------------------------------------------------------------



OF LOANS (TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH REPAYMENT OR
PREPAYMENT), SECOND, PAY ANY REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING AND,
THIRD, CASH COLLATERALIZE ANY OUTSTANDING L/C OBLIGATIONS ON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AS SHALL BE NECESSARY TO CAUSE THE
AGGREGATE OUTSTANDING REVOLVING CREDIT WITH RESPECT TO ALL OF THE LENDERS
(INCLUDING THE SWING LINE LENDER) TO NO LONGER EXCEED THE AGGREGATE REVOLVING
COMMITMENTS THEN IN EFFECT.  IF ANY SUCH REPAYMENT OR PREPAYMENT OF A
EUROCURRENCY LOAN PURSUANT TO THIS SUBSECTION OCCURS ON A DAY WHICH IS NOT THE
LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWERS
SHALL PAY TO THE LENDERS SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO
SUBSECTION 3.12.


SECTION 4.              REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE
ADMINISTRATIVE AGENT AND EACH LENDER TO MAKE THE EXTENSIONS OF CREDIT REQUESTED
TO BE MADE BY IT ON THE CLOSING DATE AND ON EACH BORROWING DATE THEREAFTER, THE
PARENT BORROWER HEREBY REPRESENTS AND WARRANTS, ON THE CLOSING DATE, AFTER
GIVING EFFECT TO THE TRANSACTIONS, AND ON EACH BORROWING DATE THEREAFTER, TO THE
ADMINISTRATIVE AGENT AND EACH LENDER THAT:


4.1           FINANCIAL CONDITION.  THE AUDITED CONSOLIDATED BALANCE SHEETS OF
SERVICEMASTER AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2005 AND
DECEMBER 31, 2006 AND THE CONSOLIDATED STATEMENTS OF INCOME, SHAREHOLDERS’
EQUITY AND CASH FLOWS FOR THE FISCAL YEARS ENDED DECEMBER 31, 2004, DECEMBER 31,
2005 AND DECEMBER 31, 2006, REPORTED ON BY AND ACCOMPANIED BY UNQUALIFIED
REPORTS FROM DELOITTE & TOUCHE LLP, PRESENT FAIRLY, IN ALL MATERIAL RESPECTS,
THE CONSOLIDATED FINANCIAL CONDITION AS AT SUCH DATE, AND THE CONSOLIDATED
RESULTS OF OPERATIONS AND CONSOLIDATED CASH FLOWS FOR THE RESPECTIVE FISCAL
YEARS THEN ENDED, OF SERVICEMASTER AND ITS CONSOLIDATED SUBSIDIARIES. ALL SUCH
FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND NOTES THERETO, HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIODS COVERED THEREBY (EXCEPT AS APPROVED BY A RESPONSIBLE OFFICER OF
SERVICEMASTER, AND DISCLOSED IN ANY SUCH SCHEDULES AND NOTES, AND SUBJECT TO THE
OMISSION OF FOOTNOTES FROM SUCH UNAUDITED FINANCIAL STATEMENTS).


4.2           NO CHANGE; SOLVENT.


(A)           EXCEPT FOR CHANGES (X) CONTEMPLATED OR PERMITTED BY THE MERGER
AGREEMENT OR (Y) RESULTING FROM THE ANNOUNCEMENT OF THE MERGER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY, FROM MARCH 18, 2007 THROUGH THE
CLOSING DATE, THERE HAS NOT BEEN ANY EVENT, CHANGE, CIRCUMSTANCE OR DEVELOPMENT
(INCLUDING ANY DAMAGE, DESTRUCTION OR LOSS WHETHER OR NOT COVERED BY INSURANCE)
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR WOULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE CHANGE (AS DEFINED IN THE MERGER AGREEMENT)
ON SERVICEMASTER.  AS OF THE CLOSING DATE, AFTER GIVING EFFECT TO THE
CONSUMMATION OF THE TRANSACTIONS OCCURRING ON THE CLOSING DATE, THE PARENT
BORROWER IS SOLVENT.


(B)           SINCE THE CLOSING DATE, THERE HAS NOT BEEN ANY EVENT, CHANGE,
CIRCUMSTANCE OR DEVELOPMENT WHICH, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR
WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.

94


--------------------------------------------------------------------------------



4.3           CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH OF THE LOAN
PARTIES (A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS INCORPORATION OR FORMATION, (B) HAS THE
CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO
OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT OPERATES AS LESSEE AND TO
CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, EXCEPT TO THE EXTENT THAT
THE FAILURE TO HAVE SUCH LEGAL RIGHT WOULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (C) IS DULY QUALIFIED AS A FOREIGN CORPORATION OR A
LIMITED LIABILITY COMPANY AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT
OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, OTHER THAN IN SUCH JURISDICTIONS
WHERE THE FAILURE TO BE SO QUALIFIED AND IN GOOD STANDING WOULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS IN COMPLIANCE
WITH ALL REQUIREMENTS OF LAW, EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY
THEREWITH WOULD NOT, IN THE AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


4.4           CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  EACH
LOAN PARTY HAS THE CORPORATE OR OTHER ORGANIZATIONAL POWER AND AUTHORITY, AND
THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM THE LOAN DOCUMENTS TO WHICH IT IS
A PARTY AND, IN THE CASE OF EACH BORROWER, TO OBTAIN EXTENSIONS OF CREDIT
HEREUNDER, AND EACH SUCH LOAN PARTY HAS TAKEN ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF EACH BORROWER, TO
AUTHORIZE THE EXTENSIONS OF CREDIT TO IT, IF ANY, ON THE TERMS AND CONDITIONS OF
THIS AGREEMENT, ANY NOTES AND THE LETTER OF CREDIT REQUEST.  NO CONSENT OR
AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER SIMILAR ACT BY OR IN RESPECT
OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED TO BE OBTAINED OR
MADE BY OR ON BEHALF OF ANY LOAN PARTY IN CONNECTION WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS TO WHICH
IT IS A PARTY OR, IN THE CASE OF EACH BORROWER, WITH THE EXTENSIONS OF CREDIT TO
IT, IF ANY, HEREUNDER, EXCEPT FOR (A) CONSENTS, AUTHORIZATIONS, NOTICES AND
FILINGS DESCRIBED IN SCHEDULE 4.4, ALL OF WHICH HAVE BEEN OBTAINED OR MADE PRIOR
TO OR ON THE CLOSING DATE, (B) FILINGS TO PERFECT THE LIENS CREATED BY THE
SECURITY DOCUMENTS, (C) FILINGS PURSUANT TO THE ASSIGNMENT OF CLAIMS ACT OF
1940, AS AMENDED (31 U.S.C. § 3727 ET SEQ.), IN RESPECT OF ACCOUNTS OF EACH
BORROWER AND ITS RESTRICTED SUBSIDIARIES THE OBLIGOR IN RESPECT OF WHICH IS THE
UNITED STATES OF AMERICA OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF
AND (D) CONSENTS, AUTHORIZATIONS, NOTICES AND FILINGS WHICH THE FAILURE TO
OBTAIN OR MAKE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH BORROWER,
AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY WILL BE DULY
EXECUTED AND DELIVERED ON BEHALF OF SUCH LOAN PARTY.  THIS AGREEMENT CONSTITUTES
A LEGAL, VALID AND BINDING OBLIGATION OF EACH BORROWER AND EACH OTHER LOAN
DOCUMENT TO WHICH ANY LOAN PARTY IS A PARTY WHEN EXECUTED AND DELIVERED WILL
CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE
AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE DOMESTIC OR FOREIGN BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW).


4.5           NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS BY ANY OF THE LOAN PARTIES, THE EXTENSIONS OF CREDIT HEREUNDER AND THE
USE OF THE

95


--------------------------------------------------------------------------------



PROCEEDS THEREOF (A) WILL NOT VIOLATE ANY REQUIREMENT OF LAW OR CONTRACTUAL
OBLIGATION OF SUCH LOAN PARTY IN ANY RESPECT THAT WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT AND (B) WILL NOT RESULT IN, OR REQUIRE, THE
CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN PERMITTED LIENS) ON ANY OF ITS
PROPERTIES OR REVENUES PURSUANT TO ANY SUCH REQUIREMENT OF LAW OR CONTRACTUAL
OBLIGATION.


4.6           NO MATERIAL LITIGATION.  NO LITIGATION, INVESTIGATION OR
PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR,
TO THE KNOWLEDGE OF THE PARENT BORROWER, THREATENED BY OR AGAINST THE PARENT
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR AGAINST ANY OF THEIR
RESPECTIVE PROPERTIES OR REVENUES, (A) EXCEPT AS DESCRIBED ON SCHEDULE 4.6,
WHICH IS SO PENDING OR THREATENED AT ANY TIME ON OR PRIOR TO THE CLOSING DATE
AND RELATES TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR (B) WHICH WOULD BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


4.7           NO DEFAULT.  NEITHER THE PARENT BORROWER, NOR ANY OF ITS
RESTRICTED SUBSIDIARIES IS IN DEFAULT UNDER OR WITH RESPECT TO ANY OF ITS
CONTRACTUAL OBLIGATIONS IN ANY RESPECT THAT WOULD BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING.


4.8           OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE PARENT BORROWER AND ITS
RESTRICTED SUBSIDIARIES HAS GOOD TITLE IN FEE SIMPLE TO, OR A VALID LEASEHOLD
INTEREST IN, ALL ITS MATERIAL REAL PROPERTY, AND GOOD TITLE TO, OR A VALID
LEASEHOLD INTEREST IN, ALL ITS OTHER MATERIAL PROPERTY, EXCEPT WHERE THE FAILURE
TO HAVE SUCH TITLE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND NONE OF SUCH PROPERTY IS SUBJECT TO ANY LIEN, EXCEPT FOR PERMITTED
LIENS.


4.9           INTELLECTUAL PROPERTY.  THE PARENT BORROWER AND EACH OF ITS
RESTRICTED SUBSIDIARIES OWNS, OR HAS THE LEGAL RIGHT TO USE, ALL UNITED STATES
PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES,
COPYRIGHTS, TECHNOLOGY, KNOW-HOW AND PROCESSES NECESSARY FOR EACH OF THEM TO
CONDUCT ITS BUSINESS SUBSTANTIALLY AS CURRENTLY CONDUCTED (THE “INTELLECTUAL
PROPERTY”) EXCEPT FOR THOSE THE FAILURE TO OWN OR HAVE SUCH LEGAL RIGHT TO USE
WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.10         NO BURDENSOME RESTRICTIONS.  NEITHER THE PARENT BORROWER NOR ANY OF
ITS RESTRICTED SUBSIDIARIES IS IN VIOLATION OF ANY REQUIREMENT OF LAW APPLICABLE
TO THE PARENT BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT WOULD BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.11         TAXES.  TO THE KNOWLEDGE OF THE PARENT BORROWER, EACH OF THE PARENT
BORROWER AND ITS RESTRICTED SUBSIDIARIES HAS FILED OR CAUSED TO BE FILED ALL
UNITED STATES FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT
ARE REQUIRED TO BE FILED BY IT AND HAS PAID (A) ALL TAXES SHOWN TO BE DUE AND
PAYABLE ON SUCH RETURNS AND (B) ALL TAXES SHOWN TO BE DUE AND PAYABLE ON ANY
ASSESSMENTS OF WHICH IT HAS RECEIVED NOTICE MADE AGAINST IT OR ANY OF ITS
PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON IT OR ANY OF ITS
PROPERTY BY ANY GOVERNMENTAL AUTHORITY AND NO TAX LIEN HAS BEEN FILED, AND NO
CLAIM IS BEING ASSERTED, WITH

96


--------------------------------------------------------------------------------



RESPECT TO ANY SUCH TAX, FEE OR OTHER CHARGE (OTHER THAN, FOR PURPOSES OF THIS
SUBSECTION 4.11, ANY (I) TAXES, FEES, OTHER CHARGES OR LIENS WITH RESPECT TO
WHICH THE FAILURE TO PAY, OR THE EXISTENCE THEREOF, IN THE AGGREGATE, WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT OR (II) TAXES, FEES OR OTHER CHARGES THE AMOUNT
OR VALIDITY OF WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH RESERVES IN
CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON THE BOOKS OF HOLDING, THE PARENT
BORROWER OR ONE OR MORE OF ITS RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE).


4.12         FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY EXTENSIONS OF
CREDIT WILL BE USED FOR ANY PURPOSE THAT VIOLATES THE PROVISIONS OF THE
REGULATIONS OF THE BOARD, INCLUDING WITHOUT LIMITATION, REGULATION T, REGULATION
U OR REGULATION X OF THE BOARD.


4.13         ERISA.


(A)           DURING THE FIVE YEAR PERIOD PRIOR TO EACH DATE AS OF WHICH THIS
REPRESENTATION IS MADE, OR DEEMED MADE, WITH RESPECT TO ANY PLAN (OR, WITH
RESPECT TO (F) OR (H) BELOW, AS OF THE DATE SUCH REPRESENTATION IS MADE OR
DEEMED MADE), NONE OF THE FOLLOWING EVENTS OR CONDITIONS, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, HAS RESULTED OR IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT:  (A) A REPORTABLE EVENT; (B) AN “ACCUMULATED FUNDING DEFICIENCY”
(WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA); (C) ANY
NONCOMPLIANCE WITH THE APPLICABLE PROVISIONS OF ERISA OR THE CODE; (D) A
TERMINATION OF A SINGLE EMPLOYER PLAN (OTHER THAN A STANDARD TERMINATION
PURSUANT TO SECTION 4041(B) OF ERISA); (E) A LIEN ON THE PROPERTY OF THE PARENT
BORROWER OR ITS RESTRICTED SUBSIDIARIES IN FAVOR OF THE PBGC OR A PLAN; (F) ANY
UNDERFUNDING WITH RESPECT TO ANY SINGLE EMPLOYER PLAN; (G) A COMPLETE OR PARTIAL
WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN BY THE PARENT BORROWER OR ANY COMMONLY
CONTROLLED ENTITY; (H) ANY LIABILITY OF THE PARENT BORROWER OR ANY COMMONLY
CONTROLLED ENTITY UNDER ERISA IF THE PARENT BORROWER OR ANY SUCH COMMONLY
CONTROLLED ENTITY WERE TO WITHDRAW COMPLETELY FROM ALL MULTIEMPLOYER PLANS AS OF
THE ANNUAL VALUATION DATE MOST CLOSELY PRECEDING THE DATE ON WHICH THIS
REPRESENTATION IS MADE OR DEEMED MADE; (I) THE REORGANIZATION OR INSOLVENCY OF
ANY MULTIEMPLOYER PLAN; OR (J) ANY TRANSACTIONS THAT RESULTED OR COULD
REASONABLY BE EXPECTED TO RESULT IN ANY LIABILITY TO THE PARENT BORROWER OR ANY
COMMONLY CONTROLLED ENTITY UNDER SECTION 4069 OF ERISA OR SECTION 4212(C) OF
ERISA; PROVIDED THAT THE REPRESENTATION MADE IN CLAUSES (B) AND (I) OF THIS
SUBSECTION 4.13(A) WITH RESPECT TO A MULTIEMPLOYER PLAN IS BASED ON KNOWLEDGE OF
THE PARENT BORROWER.


(B)           WITH RESPECT TO ANY FOREIGN PLAN, NONE OF THE FOLLOWING EVENTS OR
CONDITIONS EXISTS AND IS CONTINUING THAT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A)
SUBSTANTIAL NON-COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ANY AND
ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND ORDERS; (B) FAILURE TO BE
MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH APPLICABLE REGULATORY
AUTHORITIES; (C) ANY OBLIGATION OF THE PARENT BORROWER OR ITS RESTRICTED
SUBSIDIARIES IN CONNECTION WITH THE TERMINATION OR PARTIAL TERMINATION OF, OR
WITHDRAWAL FROM, ANY FOREIGN PLAN; (D) ANY LIEN ON THE PROPERTY OF THE PARENT
BORROWER OR ITS RESTRICTED SUBSIDIARIES IN FAVOR OF A GOVERNMENTAL AUTHORITY AS
A RESULT OF ANY ACTION OR INACTION REGARDING A FOREIGN PLAN; (E) FOR EACH
FOREIGN PLAN THAT IS A FUNDED OR INSURED PLAN, FAILURE TO BE FUNDED OR INSURED
ON AN ONGOING

97


--------------------------------------------------------------------------------



BASIS TO THE EXTENT REQUIRED BY APPLICABLE NON-U.S. LAW (USING ACTUARIAL METHODS
AND ASSUMPTIONS WHICH ARE CONSISTENT WITH THE VALUATIONS LAST FILED WITH THE
APPLICABLE GOVERNMENTAL AUTHORITIES); (F) ANY FACTS THAT, TO THE BEST KNOWLEDGE
OF THE PARENT BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, EXIST THAT WOULD
REASONABLY BE EXPECTED TO GIVE RISE TO A DISPUTE AND ANY PENDING OR THREATENED
DISPUTES THAT, TO THE BEST KNOWLEDGE OF THE PARENT BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES, WOULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
LIABILITY TO THE PARENT BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
CONCERNING THE ASSETS OF ANY FOREIGN PLAN (OTHER THAN INDIVIDUAL CLAIMS FOR THE
PAYMENT OF BENEFITS); AND (G) FAILURE TO MAKE ALL CONTRIBUTIONS IN A TIMELY
MANNER TO THE EXTENT REQUIRED BY APPLICABLE NON-U.S. LAW.


4.14         COLLATERAL.  UPON EXECUTION AND DELIVERY THEREOF BY THE PARTIES
THERETO, THE GUARANTEE AND COLLATERAL AGREEMENT, THE SECURITY AGREEMENT AND THE
MORTGAGES, IF ANY, WILL BE EFFECTIVE TO CREATE (TO THE EXTENT DESCRIBED THEREIN)
IN FAVOR OF THE REVOLVING COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL
DESCRIBED THEREIN, EXCEPT AS MAY BE LIMITED BY APPLICABLE DOMESTIC OR FOREIGN
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND
OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL
EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW)
AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.  WHEN (A) THE ACTIONS
SPECIFIED IN SCHEDULE 3 TO THE GUARANTEE AND COLLATERAL AGREEMENT HAVE BEEN DULY
TAKEN, (B) ALL APPLICABLE INSTRUMENTS, CHATTEL PAPER AND DOCUMENTS (EACH AS
DESCRIBED THEREIN) A SECURITY INTEREST IN WHICH IS PERFECTED BY POSSESSION HAVE
BEEN DELIVERED TO, AND/OR ARE IN THE CONTINUED POSSESSION OF, THE REVOLVING
COLLATERAL AGENT, (C) ALL ELECTRONIC CHATTEL PAPER AND PLEDGED STOCK (AS DEFINED
IN THE GUARANTEE AND COLLATERAL AGREEMENT) A SECURITY INTEREST IN WHICH IS
REQUIRED TO BE OR IS PERFECTED BY “CONTROL” (AS DESCRIBED IN THE UCC) ARE UNDER
THE “CONTROL” OF THE REVOLVING COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT, AS
AGENT FOR THE REVOLVING COLLATERAL AGENT AND AS DIRECTED BY THE REVOLVING
COLLATERAL AGENT AND (D) THE MORTGAGES, IF ANY, HAVE BEEN DULY RECORDED, THE
SECURITY INTERESTS GRANTED PURSUANT THERETO SHALL CONSTITUTE (TO THE EXTENT
DESCRIBED THEREIN) A PERFECTED SECURITY INTEREST IN, ALL RIGHT, TITLE AND
INTEREST OF EACH PLEDGOR OR MORTGAGOR (AS APPLICABLE) PARTY THERETO IN THE
COLLATERAL DESCRIBED THEREIN (EXCLUDING COMMERCIAL TORT CLAIMS, AS DEFINED IN
THE GUARANTEE AND COLLATERAL AGREEMENT, OTHER THAN SUCH COMMERCIAL TORT CLAIMS
SET FORTH ON SCHEDULE 7 THERETO (IF ANY)) WITH RESPECT TO SUCH PLEDGOR. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, CAPITALIZED TERMS THAT
ARE USED IN THIS SUBSECTION 4.14 AND NOT DEFINED IN THIS AGREEMENT ARE SO USED
AS DEFINED IN THE APPLICABLE SECURITY DOCUMENT.


4.15         INVESTMENT COMPANY ACT; OTHER REGULATIONS.  NONE OF THE BORROWERS
IS AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT. 
NONE OF THE BORROWERS IS SUBJECT TO REGULATION UNDER ANY FEDERAL OR STATE
STATUTE OR REGULATION (OTHER THAN REGULATION X OF THE BOARD) WHICH LIMITS ITS
ABILITY TO INCUR INDEBTEDNESS AS CONTEMPLATED HEREBY.


4.16         SUBSIDIARIES.  SCHEDULE 4.16 SETS FORTH ALL THE SUBSIDIARIES OF THE
PARENT BORROWER AT THE CLOSING DATE (AFTER GIVING EFFECT TO THE TRANSACTIONS),
THE JURISDICTION OF THEIR ORGANIZATION AND THE DIRECT OR INDIRECT OWNERSHIP
INTEREST OF THE PARENT BORROWER THEREIN.

98


--------------------------------------------------------------------------------



4.17         PURPOSE OF LOANS.  THE PROCEEDS OF REVOLVING LOANS AND SWING LINE
LOANS SHALL BE USED BY THE BORROWERS TO FINANCE THE WORKING CAPITAL AND BUSINESS
REQUIREMENTS OF, AND FOR CAPITAL EXPENDITURES AND OTHER GENERAL CORPORATE
PURPOSES OF, PARENT BORROWER AND ITS SUBSIDIARIES; PROVIDED THAT REVOLVING LOANS
IN A PRINCIPAL AMOUNT OF NO MORE THAN THE DOLLAR EQUIVALENT OF $50.0 MILLION MAY
BE USED BY THE PARENT BORROWER ON THE CLOSING DATE (A) TO FINANCE, IN PART, THE
TRANSACTIONS AND (B) TO PAY CERTAIN TRANSACTION FEES AND EXPENSES RELATED TO THE
TRANSACTIONS.


4.18         ENVIRONMENTAL MATTERS.  OTHER THAN AS DISCLOSED ON SCHEDULE 4.18 OR
EXCEPTIONS TO ANY OF THE FOLLOWING THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL ADVERSE EFFECT:

(a)           The Parent Borrower and its Restricted Subsidiaries:  (i) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all applicable Environmental Laws; (ii) hold all Environmental
Permits (each of which is in full force and effect) required for any of their
current operations or for any property owned, leased, or otherwise operated by
any of them and reasonably expect to timely obtain without material expense all
such Environmental Permits required for planned operations; (iii) are, and
within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits; and (iv) believe they will
be able to maintain compliance with Environmental Laws, including any reasonably
foreseeable future requirements thereto.

(b)           Materials of Environmental Concern have not been transported,
disposed of, emitted, discharged, or otherwise released or threatened to be
released, to or at any real property presently or formerly owned, leased or
operated by the Parent Borrower or any of its Restricted Subsidiaries or at any
other location, that would reasonably be expected to (i) give rise to liability
or other Environmental Costs of the Parent Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, or (ii) interfere with the
Parent Borrower’s or any of its Restricted Subsidiaries’ planned or continued
operations, or (iii) impair the fair saleable value of any real property owned
by the Parent Borrower or any of its Restricted Subsidiaries that is part of the
Collateral.

(c)           There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under any Environmental
Law to which the Parent Borrower or any of its Restricted Subsidiaries is, or to
the knowledge of the Parent Borrower or any of its Restricted Subsidiaries is
reasonably likely to be, named as a party that is pending or, to the knowledge
of the Parent Borrower or any of its Restricted Subsidiaries, threatened.

(d)           Neither the Parent Borrower nor any of its Restricted Subsidiaries
has received any written request for information, or been notified that it is a
potentially responsible party, under the United States federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or

99


--------------------------------------------------------------------------------


received any other written request for information from any Governmental
Authority with respect to any Materials of Environmental Concern.

(e)           Neither the Parent Borrower nor any of its Restricted Subsidiaries
has entered into or agreed to any consent decree, order, or settlement or other
agreement, nor is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum, relating to
compliance with or liability under any Environmental Law.


4.19         NO MATERIAL MISSTATEMENTS.  THE WRITTEN FACTUAL INFORMATION
(INCLUDING THE CONFIDENTIAL INFORMATION MEMORANDUM), REPORTS, FINANCIAL
STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED BY OR ON BEHALF OF THE PARENT
BORROWER TO THE ADMINISTRATIVE AGENT, THE OTHER REPRESENTATIVES AND THE LENDERS
IN CONNECTION WITH THE NEGOTIATION OF ANY LOAN DOCUMENT OR INCLUDED THEREIN OR
DELIVERED PURSUANT THERETO, TAKEN AS A WHOLE, DID NOT CONTAIN AS OF THE CLOSING
DATE ANY MATERIAL MISSTATEMENT OF FACT AND DID NOT OMIT TO STATE AS OF THE
CLOSING DATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING
IN THEIR PRESENTATION OF THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES
TAKEN AS A WHOLE.  IT IS UNDERSTOOD THAT (A) NO REPRESENTATION OR WARRANTY IS
MADE CONCERNING THE FORECASTS, ESTIMATES, PRO FORMA INFORMATION, PROJECTIONS AND
STATEMENTS AS TO ANTICIPATED FUTURE PERFORMANCE OR CONDITIONS, AND THE
ASSUMPTIONS ON WHICH THEY WERE BASED, CONTAINED IN ANY SUCH INFORMATION,
REPORTS, FINANCIAL STATEMENTS, EXHIBITS OR SCHEDULES, EXCEPT THAT AS OF THE DATE
SUCH FORECASTS, ESTIMATES, PRO FORMA INFORMATION, PROJECTIONS AND STATEMENTS
WERE GENERATED, (I) SUCH FORECASTS, ESTIMATES, PRO FORMA INFORMATION,
PROJECTIONS AND STATEMENTS WERE BASED ON THE GOOD FAITH ASSUMPTIONS OF THE
MANAGEMENT OF THE PARENT BORROWER AND (II) SUCH ASSUMPTIONS WERE BELIEVED BY
SUCH MANAGEMENT TO BE REASONABLE AND (B) SUCH FORECASTS, ESTIMATES, PRO FORMA
INFORMATION AND STATEMENTS, AND THE ASSUMPTIONS ON WHICH THEY WERE BASED, MAY OR
MAY NOT PROVE TO BE CORRECT.


4.20         LABOR MATTERS.  THERE ARE NO STRIKES PENDING OR, TO THE KNOWLEDGE
OF THE PARENT BORROWER, REASONABLY EXPECTED TO BE COMMENCED AGAINST THE PARENT
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
HOURS WORKED AND PAYMENTS MADE TO EMPLOYEES OF THE PARENT BORROWER AND EACH OF
ITS RESTRICTED SUBSIDIARIES HAVE NOT BEEN IN VIOLATION OF ANY APPLICABLE LAWS,
RULES OR REGULATIONS, EXCEPT WHERE SUCH VIOLATIONS WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.21         INSURANCE.  SCHEDULE 4.21 SETS FORTH A COMPLETE AND CORRECT LISTING
OF ALL INSURANCE THAT IS (A) MAINTAINED BY THE PARENT BORROWER AND ITS
RESTRICTED SUBSIDIARIES THAT ARE LOAN PARTIES AND (B) MATERIAL TO THE BUSINESS
AND OPERATIONS OF THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES TAKEN AS A
WHOLE MAINTAINED BY RESTRICTED SUBSIDIARIES OTHER THAN LOAN PARTIES, IN EACH
CASE AS OF THE CLOSING DATE, WITH THE AMOUNTS INSURED (AND ANY DEDUCTIBLES) SET
FORTH THEREIN.


4.22         ANTI-TERRORISM.  AS OF THE CLOSING DATE, THE PARENT BORROWER AND
ITS RESTRICTED SUBSIDIARIES ARE IN COMPLIANCE WITH THE UNITING AND STRENGTHENING
AMERICA BY

100


--------------------------------------------------------------------------------



PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF
2001, EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


SECTION 5.              CONDITIONS PRECEDENT.


5.1           CONDITIONS TO EFFECTIVENESS OF INITIAL EXTENSION OF CREDIT.  THIS
AGREEMENT, INCLUDING THE AGREEMENT OF EACH LENDER TO MAKE THE INITIAL EXTENSION
OF CREDIT REQUESTED TO BE MADE BY IT, SHALL BECOME EFFECTIVE ON THE DATE ON
WHICH THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED OR WAIVED;
PROVIDED, HOWEVER, THAT UPON THE SATISFACTION OR WAIVER OF THE CONDITIONS (OTHER
THAN THOSE SET FORTH IN CLAUSE (E)) SET FORTH IN THIS SUBSECTION 5.1 TO THE
EXTENT PROVIDED THEREBY, ALL OF THE OTHER CONDITIONS SET FORTH IN THIS
SUBSECTION 5.1, IF NOT SATISFIED OR WAIVED ON SUCH DATE, SHALL BE DEEMED TO HAVE
BEEN SATISFIED FOR ALL PURPOSES HEREUNDER AND ALL SUCH OTHER CONDITIONS, IF NOT
SATISFIED OR WAIVED ON SUCH DATE, SHALL AUTOMATICALLY BE CONVERTED INTO
COVENANTS TO ACCOMPLISH THE SATISFACTION OF THE APPLICABLE MATTERS DESCRIBED IN
SUCH CONDITIONS WITHIN THE TIME PERIOD REQUIRED BY SUBSECTION 6.11:

(a)           Loan Documents.  The Administrative Agent shall have received the
following Loan Documents, executed and delivered as required below, with, in the
case of clause (i), a copy for each Lender:

(i)           this Agreement, executed and delivered by a duly authorized
officer of the Parent Borrower;

(ii)          each of the Guarantee and Collateral Agreement and the Security
Agreement, executed and delivered by a duly authorized officer of each Loan
Party signatory thereto, and an Acknowledgement and Consent in the form attached
to the Guarantee and Collateral Agreement, executed and delivered by each Issuer
(as defined therein), if any, that is not a Loan Party; and

(iii)         the Intercreditor Agreement, executed and delivered by a duly
authorized officer of each Loan Party signatory thereto;

provided that clauses (a)(ii), (h) and (i) of this subsection 5.1
notwithstanding, to the extent any guarantee or collateral is not provided on
the Closing Date after Holding and its Subsidiaries having used commercially
reasonable efforts to do so (it being understood that UCC-1 financing statements
shall have been provided), the provisions of clauses (a)(ii), (h) and (i) shall
be deemed to have been satisfied and the Loan Parties shall be required to
provide such guarantees and collateral in accordance with the provisions set
forth in subsection 6.11.

(b)           Merger.  The Merger shall have been consummated (or shall be
consummated substantially concurrently with the satisfaction of the other
conditions precedent set forth in this subsection 5.1 unless arrangements shall
have been made for the return of the net proceeds of the Loans to the Lenders in
the event that the Merger shall not have been consummated on the Closing Date),
substantially pursuant to the

101


--------------------------------------------------------------------------------


provisions of the Merger Agreement without giving effect to any waiver or other
modification materially adverse to the interests of the Lenders that is not
approved by the Lead Arrangers (such approval not to be unreasonably withheld,
conditioned or delayed).

(c)           Debt Financing.

(I)            SUBSTANTIALLY CONCURRENTLY WITH THE SATISFACTION OF THE OTHER
CONDITIONS PRECEDENT SET FORTH IN THIS SUBSECTION 5.1, ACQUISITION CO. SHALL
HAVE ENTERED INTO THE SENIOR INTERIM LOAN AGREEMENT.

(II)           SUBSTANTIALLY CONCURRENTLY WITH THE SATISFACTION OF THE OTHER
CONDITIONS PRECEDENT SET FORTH IN THIS SUBSECTION 5.1, ACQUISITION CO. SHALL
HAVE ENTERED INTO THE TERM LOAN CREDIT AGREEMENT.

(III)          ON THE CLOSING DATE, THE ADMINISTRATIVE AGENT SHALL RECEIVE,
SUBSTANTIALLY CONCURRENTLY WITH THE SATISFACTION OF THE OTHER CONDITIONS
PRECEDENT SET FORTH IN THIS SUBSECTION 5.1, A COMPLETE AND CORRECT COPY OF THE
SENIOR INTERIM LOAN AGREEMENT AND THE TERM LOAN CREDIT AGREEMENT, CERTIFIED AS
SUCH BY AN APPROPRIATE OFFICER OF THE PARENT BORROWER.

(d)           Outstanding Indebtedness and Preferred Equity; No Defaults.  After
giving effect to the consummation of the Merger, the Parent Borrower and its
subsidiaries shall have no outstanding preferred equity or Indebtedness for
borrowed money, in each case held by third parties, except for indebtedness
incurred or issued pursuant to the Debt Financing, any Existing Indebtedness and
Indebtedness in respect of the Redeemed Notes.  Any existing Indebtedness for
borrowed money, other than the Debt Financing, any such Existing Indebtedness
and Indebtedness in respect of the 2007 Notes, shall have been repaid, defeased
or otherwise discharged (or irrevocable notice for the redemption thereof shall
have been given) substantially concurrently with or prior to the satisfaction of
the other conditions precedent set forth in this subsection 5.1.

(e)           Lien Searches.  The Administrative Agent shall have received the
results of a recent search by a Person reasonably satisfactory to the
Administrative Agent, of the UCC, judgment and tax lien filings that have been
filed with respect to personal property of the Parent Borrower and its
Subsidiaries in each of the jurisdictions set forth in Schedule 5.1(e).

(f)            Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:

(i)           the executed legal opinion of Debevoise & Plimpton LLP, special
New York counsel to each of Holding, the Parent Borrower and the other Loan
Parties, substantially in the form of Exhibit E-1; and

102


--------------------------------------------------------------------------------


(ii)           the executed legal opinion of Richards, Layton & Finger P.A.,
special Delaware counsel to each of Holding, the Parent Borrower and certain
other Loan Parties, substantially in the form of Exhibit E-2.

(g)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate from the Parent Borrower, dated the Closing Date,
substantially in the form of Exhibit H, with appropriate insertions and
attachments.

(h)           Perfected Liens.  The Revolving Collateral Agent shall have
obtained a valid security interest in the Collateral (to the extent contemplated
in the applicable Security Documents); and all documents, instruments, filings,
recordations and searches reasonably necessary in connection with the perfection
and, in the case of the filings with the U.S. Patent and Trademark Office and
the U.S. Copyright Office, protection of such security interests shall have been
executed and delivered or made, or, in the case of UCC filings, written
authorization to make such UCC filings shall have been delivered to the
Revolving Collateral Agent, and none of such Collateral shall be subject to any
other pledges, security interests or mortgages except for Permitted Liens;
provided that with respect to any such Collateral the security interest in which
may not be perfected by filing of a UCC financing statement or by making a
filing with the U.S. Patent and Trademark Office or the U.S. Copyright Office,
if perfection of the Revolving Collateral Agent’s security interest in such
collateral may not be accomplished on or before the Closing Date without undue
burden or expense, then delivery of documents and instruments for perfection of
such security interest shall not constitute a condition precedent to the initial
borrowings hereunder; and subject in each case to the proviso in clause (a) of
this subsection 5.1.

(i)            Pledged Stock; Stock Powers; Pledged Notes; Endorsements.  The
Revolving Collateral Agent or the Term Loan Collateral Agent (as bailee for
perfection on behalf of the Revolving Collateral Agent) shall have received
(subject to the proviso in clause (a) of this subsection 5.1):

(i)            the certificates, if any, representing the Pledged Stock under
(and as defined in) the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof; and

(ii)           the promissory notes representing each of the Pledged Notes under
(and as defined in) the Guarantee and Collateral Agreement, duly endorsed as
required by the Guarantee and Collateral Agreement.

(j)            Fees.  The Agents and the Lenders shall have received all fees
and expenses required to be paid or delivered by the Parent Borrower to them on
or prior to the Closing Date, including the fees referred to in subsection 3.5.

103


--------------------------------------------------------------------------------


(k)           Corporate Proceedings of the Loan Parties.  The Administrative
Agent shall have received a copy of the resolutions or equivalent action, in
form and substance reasonably satisfactory to the Administrative Agent, of the
Board of Directors of each Loan Party authorizing, as applicable, (i) the
execution, delivery and performance of this Agreement, any Notes and the other
Loan Documents to which it is or will be a party as of the Closing Date, (ii)
the Extensions of Credit to such Loan Party (if any) contemplated hereunder and
(iii) the granting by it of the Liens to be created pursuant to the Security
Documents to which it will be a party as of the Closing Date, certified by the
Secretary, an Assistant Secretary or other authorized representatives of such
Loan Party as of the Closing Date, which certificate shall be in substantially
the form of Exhibit I and shall state that the resolutions or other action
thereby certified have not been amended, modified (except as any later such
resolution or other action may modify any earlier such resolution or other
action), revoked or rescinded and are in full force and effect.

(l)            Incumbency Certificates of the Loan Parties.  The Administrative
Agent shall have received a certificate of each Loan Party, dated the Closing
Date, as to the incumbency and signature of the officers or other authorized
signatories of such Loan Party executing any Loan Document substantially in the
form of Exhibit I executed by a Responsible Officer or other authorized
representative and the Secretary, any Assistant Secretary or another authorized
representative of such Loan Party.

(m)          Governing Documents.  The Administrative Agent shall have received
copies of the certificate or articles of incorporation and by-laws (or other
similar governing documents serving the same purpose) of each Loan Party,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary, an Assistant Secretary or other authorized representative of such
Loan Party pursuant to a certificate substantially in the form of Exhibit I.

(n)           No Material Adverse Change.  Since March 18, 2007, there shall not
have been any Material Adverse Change (as defined in the Merger Agreement).

(o)           Representations and Warranties.  All representations and
warranties set forth in Section 4 and in the other Loan Documents shall, except
to the extent that they relate to a particular date, be true and correct in all
material respects; provided that any breach of any such representations or
warranties shall not constitute a failure to satisfy the condition set forth in
this clause (o) unless (x) such breach also constitutes a breach of a
representation or warranty of ServiceMaster in the Merger Agreement that would
result in Acquisition Co. having a right to terminate its obligations thereunder
or (y) such breach is a breach of the representations and warranties set forth
in subsection 4.4 (other than the second sentence thereof), 4.12 or 4.15.

(p)           Absence of Defaults.  There shall not exist (pro forma for the
Merger and the financing thereof) any Default or Event of Default; provided that
any Default or Event of Default resulting from (x) the failure to provide any
guarantee or collateral on the Closing Date after the use of commercially
reasonable efforts by Holding or any of its

104


--------------------------------------------------------------------------------


Subsidiaries to do so or (y) any breach of any representation or warranty made
by any Loan Party pursuant to any Loan Document, other than (A) to the extent
such breach also constitutes a breach of a representation or warranty of
ServiceMaster in the Merger Agreement that would result in Acquisition Co.
having a right to terminate its obligations thereunder or (B) such breach is a
breach of the representations and warranties set forth in subsection 4.4 (other
than the second sentence thereof), 4.12 or 4.15, shall in each case not
constitute a Default or Event of Default for purposes of this clause.

(q)           Solvency.  The Administrative Agent shall have received a
certificate of the chief financial officer of the Parent Borrower (or another
authorized financial officer of Acquisition Co. or Holding) certifying the
solvency of the Parent Borrower in customary form.

(r)            Equity Contribution.  Acquisition Co. shall have received (or
shall receive, substantially concurrently with the satisfaction of the other
conditions precedent set forth in this subsection 5.1) the Equity Contribution
in an amount of not less than $1,200.0 million.

The making of the initial Extensions of Credit by the Lenders hereunder shall
(except as set forth in the lead-in to this subsection 5.1) conclusively be
deemed to constitute an acknowledgement by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this subsection 5.1
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.


5.2           CONDITIONS TO EACH EXTENSION OF CREDIT.  THE AGREEMENT OF EACH
LENDER TO MAKE ANY EXTENSION OF CREDIT (INCLUDING, WITHOUT LIMITATION, EACH
SWING LINE LOAN, BUT EXCLUDING THE INITIAL EXTENSIONS OF CREDIT HEREUNDER)
REQUESTED TO BE MADE BY IT ON ANY DATE (OTHER THAN THE DATE OF THE INITIAL
EXTENSIONS OF CREDIT HEREUNDER) IS SUBJECT TO THE SATISFACTION OR WAIVER OF THE
FOLLOWING CONDITIONS PRECEDENT:

(a)           Representations and Warranties.  All representations and
warranties set forth in Section 4 and in the other Loan Documents shall, except
to the extent that they relate to a particular date, be true and correct in all
material respects on and as of such date as if made on and as of such date.

(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing.

(c)           Letter of Credit Request.  With respect to the issuance of any
Letter of Credit, the Issuing Bank shall have received a Letter of Credit
Request, completed to its satisfaction, and such other certificates, documents
and other papers and information as the Issuing Bank may reasonably request.

(d)           Designated Foreign Currency Borrowings.  With respect to any
Extension of Credit in a Designated Foreign Currency (other than one
constituting a Designated

105


--------------------------------------------------------------------------------


Foreign Currency as of the Closing Date), no change in national, financial or
economic conditions or currency exchange rates shall have occurred with respect
to such Designated Foreign Currency that would make it impracticable for such
Extension of Credit to be denominated in such Designated Foreign Currency.

Each borrowing of Loans by and Letter of Credit issued on behalf of any of the
Borrowers hereunder after the date of the initial Extension of Credit hereunder
shall constitute a representation and warranty by Parent Borrower as of the date
of such borrowing or such issuance that the conditions contained in this
subsection 5.2 have been satisfied.


SECTION 6.              AFFIRMATIVE COVENANTS.

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Revolving Commitments remain in effect, and thereafter until payment
in full of the Revolving Loans, all Reimbursement Obligations and any other
amount then due and owing to any Lender or any Agent hereunder and under any
Note and termination or expiration of all Letters of Credit (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) the Parent Borrower shall and (except in the case of
delivery of financial information, reports and notices) shall cause each of the
Material Restricted Subsidiaries to:


6.1           FINANCIAL STATEMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT FOR
DELIVERY TO EACH LENDER (AND THE ADMINISTRATIVE AGENT AGREES TO MAKE AND SO
DELIVER SUCH COPIES):

(a)           as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each fiscal year of the
Parent Borrower ending on or after December 31, 2007, (i) a copy of the
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of income, shareholders’ equity and cash flows for such year, setting forth in
each case, in comparative form the figures for and as of the end of the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by Deloitte & Touche LLP
or other independent certified public accountants of nationally recognized
standing not unacceptable to the Administrative Agent in its reasonable judgment
(it being agreed that the furnishing of the Parent Borrower’s annual report on
Form 10-K for such year, as filed with the SEC, will satisfy the Parent
Borrower’s obligation under this subsection 6.1(a) with respect to such year
except with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit) and (ii) a narrative report
and management’s discussion and analysis, in a form substantially similar to
past practice or otherwise reasonably satisfactory to the Administrative Agent,
of the financial condition and results of operations of the Parent Borrower for
such fiscal year, as compared to amounts for the previous fiscal year;

106


--------------------------------------------------------------------------------


(b)           as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each fiscal year of the Parent Borrower, (i) the unaudited
consolidated balance sheet of the Parent Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of the Parent Borrower and
its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter, setting forth in each case, in comparative
form the figures for and as of the corresponding periods of the previous year,
certified by a Responsible Officer of the Parent Borrower as being fairly stated
in all material respects (subject to normal year-end audit and other
adjustments) (it being agreed that the furnishing of the Parent Borrower’s
quarterly report on Form 10-Q for such quarter, as filed with the SEC, will
satisfy the Parent Borrower’s obligations under this subsection 6.1(b) with
respect to such quarter) and (ii) a narrative report and management’s discussion
and analysis, in form substantially similar to past practice or otherwise
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations for such fiscal quarter and the then elapsed portion
of the fiscal year, as compared to the comparable periods in the previous fiscal
year;

(c)           to the extent applicable, concurrently with any delivery of
consolidated financial statements under subsection 6.1(a) or (b) above, related
unaudited condensed consolidating financial statements reflecting the material
adjustments necessary (as determined by the Parent Borrower in good faith) to
eliminate the accounts of Unrestricted Subsidiaries (if any) from the accounts
of the Parent Borrower and its Restricted Subsidiaries;

(d)           all such financial statements delivered pursuant to subsection
6.1(a) or (b) to be (and, in the case of any financial statements delivered
pursuant to subsection 6.1(b) shall be certified by a Responsible Officer of the
Parent Borrower as being) complete and correct in all material respects in
conformity with GAAP and to be (and, in the case of any financial statements
delivered pursuant to subsection 6.1(b) shall be certified by a Responsible
Officer of the Parent Borrower as being) prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as approved by such accountants or officer, as the case may be, and disclosed
therein, and except, in the case of any financial statements delivered pursuant
to subsection 6.1(b), for the absence of certain notes).


6.2           CERTIFICATES; OTHER INFORMATION.  FURNISH TO THE ADMINISTRATIVE
AGENT FOR DELIVERY TO EACH LENDER (AND THE ADMINISTRATIVE AGENT AGREES TO MAKE
AND SO DELIVER SUCH COPIES):

(a)           concurrently with the delivery of the financial statements
referred to in subsection 6.1(a), a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the audit necessary therefor no knowledge was obtained of any Default or Event
of Default insofar as the same relates to

107


--------------------------------------------------------------------------------


any financial accounting matters covered by their audit, except as specified in
such certificate (which certificate may be limited to the extent required by
accounting rules or guidelines);

(b)           concurrently with the delivery of the financial statements and
reports referred to in subsections 6.1(a) and (b), a certificate signed by a
Responsible Officer of the Parent Borrower stating that, to the best of such
Responsible Officer’s knowledge, the Parent Borrower and its Subsidiaries during
such period has observed or performed all of its covenants and other agreements,
and satisfied every condition, contained in this Agreement or the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default, except, in each case, as specified in such certificate;

(c)           as soon as available, but in any event not later than the fifth
Business Day following the 90th day after the beginning of fiscal year 2008 of
the Parent Borrower, and the 90th day after the beginning of each fiscal year of
the Parent Borrower thereafter, a copy of the annual business plan for such year
by the Parent Borrower of the projected operating budget (including an annual
consolidated balance sheet, income statement and statement of cash flows of the
Parent Borrower and its Subsidiaries), each such business plan to be accompanied
by a certificate signed by the Parent Borrower and delivered by a Responsible
Officer of the Parent Borrower to the effect that such projections have been
prepared on the basis of assumptions believed by the Parent Borrower to be
reasonable at the time of preparation and delivery thereof;

(d)           within five Business Days after the same are sent, copies of all
financial statements and reports which Holding or the Parent Borrower sends to
its public security holders, and within five Business Days after the same are
filed, copies of all financial statements and periodic reports which Holding or
the Parent Borrower may file with the SEC or any successor or analogous
Governmental Authority;

(e)           within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Parent Borrower may file with the SEC or any successor or analogous
Governmental Authority, and such other documents or instruments as may be
reasonably requested by the Administrative Agent in connection therewith; and

(f)            with reasonable promptness, such additional information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time.


6.3           PAYMENT OF TAXES.  PAY, DISCHARGE OR OTHERWISE SATISFY AT OR
BEFORE THEY BECOME DELINQUENT, ALL ITS MATERIAL TAXES, EXCEPT WHERE THE AMOUNT
OR VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND RESERVES IN CONFORMITY WITH GAAP WITH
RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF THE

108


--------------------------------------------------------------------------------



PARENT BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, AS THE CASE MAY BE, AND
EXCEPT TO THE EXTENT THAT FAILURE TO DO SO, IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.4           MAINTENANCE OF EXISTENCE.  PRESERVE, RENEW AND KEEP IN FULL FORCE
AND EFFECT ITS CORPORATE EXISTENCE AND TAKE ALL REASONABLE ACTION TO MAINTAIN
ALL RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL
CONDUCT OF THE BUSINESS OF THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES,
TAKEN AS A WHOLE, EXCEPT AS OTHERWISE EXPRESSLY PERMITTED PURSUANT TO SUBSECTION
7.3 OR 7.4, PROVIDED THAT THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES
SHALL NOT BE REQUIRED TO MAINTAIN ANY SUCH RIGHTS, PRIVILEGES OR FRANCHISES AND
THE PARENT BORROWER’S RESTRICTED SUBSIDIARIES SHALL NOT BE REQUIRED TO MAINTAIN
SUCH EXISTENCE, IF THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT; AND COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND
REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY THEREWITH, IN
THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


6.5           MAINTENANCE OF PROPERTY; INSURANCE.


(A)           KEEP ALL PROPERTY USEFUL AND NECESSARY IN THE BUSINESS OF THE LOAN
PARTIES, TAKEN AS A WHOLE, IN GOOD WORKING ORDER AND CONDITION; MAINTAIN WITH
FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON, OR SELF
INSURE, ALL PROPERTY MATERIAL TO THE BUSINESS OF THE LOAN PARTIES, TAKEN AS A
WHOLE, IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH RISKS (BUT INCLUDING
IN ANY EVENT PUBLIC LIABILITY, PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS
ARE CONSISTENT WITH THE PAST PRACTICES OF THE LOAN PARTIES AND OTHERWISE AS ARE
USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY COMPANIES ENGAGED IN THE
SAME OR A SIMILAR BUSINESS; FURNISH TO THE ADMINISTRATIVE AGENT, UPON WRITTEN
REQUEST, INFORMATION IN REASONABLE DETAIL AS TO THE INSURANCE CARRIED; AND
ENSURE THAT AT ALL TIMES THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, SHALL BE NAMED AS ADDITIONAL INSURED WITH RESPECT TO LIABILITY
POLICIES, AND THE REVOLVING COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, SHALL BE NAMED AS LOSS PAYEE WITH RESPECT TO PROPERTY INSURANCE FOR THE
MORTGAGED PROPERTIES (IF ANY), MAINTAINED BY THE PARENT BORROWER AND ANY
SUBSIDIARY GUARANTOR THAT IS A LOAN PARTY; PROVIDED THAT, UNLESS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE REVOLVING COLLATERAL AGENT
SHALL TURN OVER TO THE PARENT BORROWER ANY AMOUNTS RECEIVED BY IT AS LOSS PAYEE
UNDER ANY SUCH PROPERTY INSURANCE MAINTAINED BY SUCH LOAN PARTIES, THE
DISPOSITION OF SUCH AMOUNTS TO BE SUBJECT TO THE PROVISIONS OF SUBSECTION 3.4(D)
TO THE EXTENT APPLICABLE, AND, UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, THE REVOLVING COLLATERAL AGENT AGREES THAT THE PARENT
BORROWER AND/OR THE APPLICABLE SUBSIDIARY GUARANTOR SHALL HAVE THE SOLE RIGHT TO
ADJUST OR SETTLE ANY CLAIMS UNDER SUCH INSURANCE.


(B)           WITH RESPECT TO EACH PROPERTY OF SUCH LOAN PARTIES SUBJECT TO A
MORTGAGE (IF ANY) ACQUIRED AFTER THE CLOSING DATE:

(I)            IF ANY PORTION OF ANY SUCH PROPERTY IS LOCATED IN AN AREA
IDENTIFIED AS A SPECIAL FLOOD HAZARD AREA BY THE FEDERAL EMERGENCY MANAGEMENT
AGENCY OR OTHER

109


--------------------------------------------------------------------------------


APPLICABLE AGENCY, SUCH LOAN PARTY SHALL MAINTAIN OR CAUSE TO BE MAINTAINED,
FLOOD INSURANCE TO THE EXTENT REQUIRED BY LAW.

(II)           THE APPLICABLE LOAN PARTY PROMPTLY SHALL COMPLY WITH AND CONFORM
TO (I) ALL PROVISIONS OF EACH SUCH INSURANCE POLICY, AND (II) ALL REQUIREMENTS
OF THE INSURERS APPLICABLE TO SUCH PARTY OR TO SUCH PROPERTY OR TO THE USE,
MANNER OF USE, OCCUPANCY, POSSESSION, OPERATION, MAINTENANCE, ALTERATION OR
REPAIR OF SUCH PROPERTY, EXCEPT FOR SUCH NON-COMPLIANCE OR NON-CONFORMITY AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  SUCH LOAN PARTY SHALL NOT USE OR PERMIT THE USE OF
SUCH PROPERTY IN ANY MANNER THAT WOULD REASONABLY BE EXPECTED TO RESULT IN THE
CANCELLATION OF ANY SUCH INSURANCE POLICY OR WOULD REASONABLY BE EXPECTED TO
VOID COVERAGE REQUIRED TO BE MAINTAINED WITH RESPECT TO SUCH PROPERTY PURSUANT
TO CLAUSE (A) OF THIS SUBSECTION 6.5.

(III)          IF ANY SUCH LOAN PARTY IS IN DEFAULT OF ITS OBLIGATIONS TO INSURE
OR DELIVER ANY SUCH PREPAID POLICY OR POLICIES, THE RESULT OF THAT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THEN THE
ADMINISTRATIVE AGENT, AT ITS OPTION UPON 10 DAYS’ WRITTEN NOTICE TO THE PARENT
BORROWER, MAY EFFECT SUCH INSURANCE FROM YEAR TO YEAR AT RATES SUBSTANTIALLY
SIMILAR TO THE RATE AT WHICH SUCH LOAN PARTY HAD INSURED SUCH PROPERTY, AND PAY
THE PREMIUM OR PREMIUMS THEREFORE, AND THE PARENT BORROWER SHALL PAY OR CAUSE TO
BE PAID TO THE ADMINISTRATIVE AGENT ON DEMAND SUCH PREMIUM OR PREMIUMS SO PAID
BY THE ADMINISTRATIVE AGENT WITH INTEREST FROM THE TIME OF PAYMENT AT A RATE PER
ANNUM EQUAL TO 2.00%.

(IV)          IF SUCH PROPERTY, OR ANY PART THEREOF, SHALL BE DESTROYED OR
DAMAGED AND THE REASONABLY ESTIMATED COST THEREOF WOULD EXCEED $5.0 MILLION THE
PARENT BORROWER SHALL GIVE PROMPT NOTICE THEREOF TO THE ADMINISTRATIVE AGENT. 
ALL INSURANCE PROCEEDS PAID OR PAYABLE IN CONNECTION WITH ANY DAMAGE OR CASUALTY
TO ANY SUCH PROPERTY SHALL BE APPLIED IN THE MANNER SPECIFIED IN SUBSECTION
6.5(A).


6.6           INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  KEEP
PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, COMPLETE AND CORRECT ENTRIES
IN CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW SHALL BE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES; AND
PERMIT REPRESENTATIVES OF THE ADMINISTRATIVE AGENT TO VISIT AND INSPECT ANY OF
ITS PROPERTIES AND EXAMINE AND, TO THE EXTENT REASONABLE, MAKE ABSTRACTS FROM
ANY OF ITS BOOKS AND RECORDS AND TO DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES
AND FINANCIAL AND OTHER CONDITION OF THE PARENT BORROWER AND ITS RESTRICTED
SUBSIDIARIES WITH OFFICERS AND EMPLOYEES OF THE PARENT BORROWER AND ITS
RESTRICTED SUBSIDIARIES AND WITH ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS,
IN EACH CASE AT ANY REASONABLE TIME, UPON REASONABLE NOTICE, PROVIDED THAT
(A) EXCEPT DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ONLY ONE SUCH VISIT
SHALL BE AT THE BORROWERS’ EXPENSE, AND (B) DURING THE CONTINUATION OF AN EVENT
OF DEFAULT, THE ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES MAY DO ANY OF THE
FOREGOING AT THE BORROWERS’ EXPENSE.

110


--------------------------------------------------------------------------------



6.7           NOTICES.  PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT AND
EACH LENDER OF:

(a)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, the occurrence of any Default or Event of Default;

(b)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, any litigation, investigation or proceeding which may
exist at any time between the Parent Borrower or any of its Restricted
Subsidiaries and any Governmental Authority, which would reasonably be expected
to be adversely determined and if adversely determined, as the case may be,
would reasonably be expected to have a Material Adverse Effect;

(c)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, any litigation or proceeding affecting the Parent
Borrower or any of its Restricted Subsidiaries that would reasonably be expected
to have a Material Adverse Effect;

(d)           the following events, as soon as possible and in any event within
30 days after a Responsible Officer of the Parent Borrower or any of its
Restricted Subsidiaries knows thereof:  (i) the occurrence or expected
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to a Single Employer Plan or
Multiemployer Plan, the creation of any Lien on the property of the Parent
Borrower or its Restricted Subsidiaries in favor of the PBGC or a Plan or any
withdrawal from, or the full or partial termination, Reorganization or
Insolvency of, any Multiemployer Plan; (ii) the institution of proceedings or
the taking of any other formal action by the PBGC or the Parent Borrower or any
of its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan or Multiemployer Plan; provided, however, that no such notice will
be required under clause (i) or (ii) above unless the event giving rise to such
notice, when aggregated with all other such events under clause (i) or (ii)
above, would be reasonably expected to result in a Material Adverse Effect; and

(e)           as soon as possible after a Responsible Officer of the Parent
Borrower knows thereof, (i) any release or discharge by the Parent Borrower or
any of its Restricted Subsidiaries of any Materials of Environmental Concern
required to be reported under applicable Environmental Laws to any Governmental
Authority, unless the Parent Borrower reasonably determines that the total
Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Parent Borrower
reasonably determines that the total Environmental Costs arising out of such
condition, circumstance, occurrence or event would not reasonably be expected to
have a Material

111


--------------------------------------------------------------------------------


Adverse Effect, or would not reasonably be expected to result in the imposition
of any lien or other material restriction on the title, ownership or
transferability of any facilities and properties owned, leased or operated by
the Parent Borrower or any of its Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect; and (iii) any proposed
action to be taken by the Parent Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to subject the Parent Borrower or any of its
Restricted Subsidiaries to any material additional or different requirements or
liabilities under Environmental Laws, unless the Parent Borrower reasonably
determines that the total Environmental Costs arising out of such proposed
action would not reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) setting forth details of the
occurrence referred to therein and stating what action the Parent Borrower (or,
if applicable, the relevant Commonly Controlled Entity or Subsidiary) proposes
to take with respect thereto.


6.8           ENVIRONMENTAL LAWS.  (I) COMPLY SUBSTANTIALLY WITH, AND REQUIRE
SUBSTANTIAL COMPLIANCE BY ALL TENANTS, SUBTENANTS, CONTRACTORS, AND INVITEES
WITH RESPECT TO ANY PROPERTY LEASED OR SUBLEASED FROM, OR OPERATED BY THE PARENT
BORROWER OR ITS RESTRICTED SUBSIDIARIES WITH, ALL APPLICABLE ENVIRONMENTAL LAWS
INCLUDING ALL ENVIRONMENTAL PERMITS AND ALL ORDERS AND DIRECTIONS OF ANY
GOVERNMENTAL AUTHORITY; (II) OBTAIN, COMPLY SUBSTANTIALLY WITH AND MAINTAIN ANY
AND ALL ENVIRONMENTAL PERMITS NECESSARY FOR ITS OPERATIONS AS CONDUCTED AND AS
PLANNED; AND (III) REQUIRE THAT ALL TENANTS, SUBTENANTS, CONTRACTORS, AND
INVITEES OBTAIN, COMPLY SUBSTANTIALLY WITH AND MAINTAIN ANY AND ALL
ENVIRONMENTAL PERMITS NECESSARY FOR THEIR OPERATIONS AS CONDUCTED AND AS
PLANNED, WITH RESPECT TO ANY PROPERTY LEASED OR SUBLEASED FROM, OR OPERATED BY
THE PARENT BORROWER OR ITS RESTRICTED SUBSIDIARIES.  NONCOMPLIANCE SHALL NOT
CONSTITUTE A BREACH OF THIS SUBSECTION 6.8, PROVIDED THAT, UPON LEARNING OF ANY
ACTUAL OR SUSPECTED NONCOMPLIANCE, THE PARENT BORROWER AND ANY SUCH AFFECTED
SUBSIDIARY SHALL PROMPTLY UNDERTAKE REASONABLE EFFORTS, IF ANY, TO ACHIEVE
COMPLIANCE, AND PROVIDED FURTHER THAT IN ANY CASE SUCH NONCOMPLIANCE WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.9           AFTER-ACQUIRED REAL PROPERTY AND FIXTURES AND FUTURE SUBSIDIARIES.


(A)           WITH RESPECT TO ANY OWNED REAL PROPERTY OR FIXTURES THEREON, IN
EACH CASE WITH A PURCHASE PRICE OR A FAIR MARKET VALUE AT THE TIME OF
ACQUISITION OF AT LEAST $4.0 MILLION IN WHICH THE PARENT BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES THAT IS A LOAN PARTY (AND IN ANY EVENT EXCLUDING ANY
FOREIGN SUBSIDIARY AND ANY EXCLUDED SUBSIDIARY) ACQUIRES OWNERSHIP RIGHTS AT ANY
TIME AFTER THE CLOSING DATE, PROMPTLY GRANT TO THE REVOLVING COLLATERAL AGENT
FOR THE BENEFIT OF THE APPLICABLE LENDERS, A LIEN OF RECORD ON ALL SUCH OWNED
REAL PROPERTY AND FIXTURES, UPON TERMS REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE REVOLVING COLLATERAL AGENT AND IN ACCORDANCE WITH ANY
APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY (INCLUDING ANY REQUIRED
APPRAISALS OF SUCH PROPERTY UNDER FIRREA); PROVIDED THAT (I) NOTHING IN THIS
SUBSECTION 6.9 SHALL DEFER OR IMPAIR THE ATTACHMENT OR PERFECTION OF ANY
SECURITY INTEREST IN ANY COLLATERAL COVERED BY ANY OF THE SECURITY DOCUMENTS
THAT WOULD ATTACH OR BE PERFECTED PURSUANT TO THE

112


--------------------------------------------------------------------------------



TERMS THEREOF WITHOUT ACTION BY ANY LOAN PARTY OR ANY OTHER PERSON, (II) NO SUCH
LIEN SHALL BE REQUIRED TO BE GRANTED AS CONTEMPLATED BY THIS SUBSECTION 6.9 ON
ANY OWNED REAL PROPERTY OR FIXTURES THE ACQUISITION OF WHICH IS OR IS TO BE
FINANCED OR REFINANCED IN WHOLE OR IN PART THROUGH THE INCURRENCE OF
INDEBTEDNESS PERMITTED BY SUBSECTION 7.1, UNTIL SUCH INDEBTEDNESS IS REPAID IN
FULL (AND NOT REFINANCED AS PERMITTED BY SUBSECTION 7.1) OR, AS THE CASE MAY BE,
THE PARENT BORROWER DETERMINES NOT TO PROCEED WITH SUCH FINANCING OR REFINANCING
AND (III) NO LIEN SHALL BE REQUIRED TO BE GRANTED AS CONTEMPLATED BY THIS
SUBSECTION 6.9 ON ANY PRINCIPAL PROPERTY (AS DEFINED IN THE EXISTING NOTES
INDENTURE AS IN EFFECT ON THE CLOSING DATE) UNTIL (X) SUCH TIME AS THE EXISTING
NOTES INDENTURE CEASES TO BE IN FULL FORCE AND EFFECT AS A RESULT OF THE
SATISFACTION AND DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS OR (Y) ANY LOAN
PARTY GRANTS ANY LIEN (OTHER THAN ANY LIEN ARISING PURSUANT TO OR BY REASON OF
ANY LOAN DOCUMENT) TO ANY PERSON ON SUCH PRINCIPAL PROPERTY RESULTING IN THE
EXISTING NOTES BECOMING EQUALLY AND RATABLY SECURED BY SUCH PRINCIPAL PROPERTY
PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE, FOR SO LONG AS THE
EXISTING NOTES ARE SO SECURED (AND ANY LIEN GRANTED TO THE REVOLVING COLLATERAL
AGENT OR ANY OTHER SECURED PARTY AS A RESULT OF THIS CLAUSE (Y) SHALL BE
AUTOMATICALLY RELEASED ONCE SUCH LIEN IS NO LONGER OUTSTANDING).  IN CONNECTION
WITH ANY SUCH GRANT TO THE REVOLVING COLLATERAL AGENT, FOR THE BENEFIT OF THE
LENDERS, OF A LIEN OF RECORD ON ANY SUCH REAL PROPERTY IN ACCORDANCE WITH THIS
SUBSECTION, THE PARENT BORROWER OR SUCH RESTRICTED SUBSIDIARY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE REVOLVING COLLATERAL AGENT ANY SURVEYS, TITLE
INSURANCE POLICIES, ENVIRONMENTAL REPORTS AND OTHER DOCUMENTS IN CONNECTION WITH
SUCH GRANT OF SUCH LIEN OBTAINED BY IT IN CONNECTION WITH THE ACQUISITION OF
SUCH OWNERSHIP RIGHTS IN SUCH REAL PROPERTY OR AS THE REVOLVING COLLATERAL AGENT
SHALL REASONABLY REQUEST (IN LIGHT OF THE VALUE OF SUCH REAL PROPERTY AND THE
COST AND AVAILABILITY OF SUCH SURVEYS, TITLE INSURANCE POLICIES, ENVIRONMENTAL
REPORTS AND OTHER DOCUMENTS AND WHETHER THE DELIVERY OF SUCH SURVEYS, TITLE
INSURANCE POLICIES, ENVIRONMENTAL REPORTS AND OTHER DOCUMENTS WOULD BE CUSTOMARY
IN CONNECTION WITH SUCH GRANT OF SUCH LIEN IN SIMILAR CIRCUMSTANCES).


(B)           WITH RESPECT TO ANY DOMESTIC SUBSIDIARY (OTHER THAN AN EXCLUDED
SUBSIDIARY) CREATED OR ACQUIRED (INCLUDING BY REASON OF ANY FOREIGN SUBSIDIARY
HOLDCO CEASING TO CONSTITUTE SAME) SUBSEQUENT TO THE CLOSING DATE BY THE PARENT
BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES (OTHER THAN AN EXCLUDED
SUBSIDIARY), PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF SUCH OCCURRENCE AND, IF
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SO REQUEST, PROMPTLY (I)
EXECUTE AND DELIVER TO THE REVOLVING COLLATERAL AGENT FOR THE BENEFIT OF THE
SECURED PARTIES SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE
REVOLVING COLLATERAL AGENT SHALL REASONABLY DEEM NECESSARY OR REASONABLY
ADVISABLE TO GRANT TO THE REVOLVING COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A PERFECTED SECURITY INTEREST (AS AND TO THE EXTENT PROVIDED IN
THE GUARANTEE AND COLLATERAL AGREEMENT) IN THE CAPITAL STOCK OF SUCH NEW
DOMESTIC SUBSIDIARY; PROVIDED THAT IF SUCH CAPITAL STOCK CONSTITUTES RESTRICTED
ASSETS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT), THEN NO SUCH
SECURITY INTEREST ON SUCH CAPITAL STOCK SHALL BE REQUIRED UNTIL (X) SUCH TIME AS
THE EXISTING NOTES INDENTURE CEASES TO BE IN FULL FORCE AND EFFECT AS A RESULT
OF THE SATISFACTION AND DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS OR (Y)
ANY LOAN PARTY GRANTS ANY LIEN (OTHER THAN ANY LIEN ARISING PURSUANT TO OR BY
REASON OF ANY LOAN DOCUMENT) TO ANY PERSON ON SUCH CAPITAL STOCK RESULTING IN
THE EXISTING NOTES BECOMING EQUALLY AND RATABLY SECURED BY SUCH CAPITAL STOCK
PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES

113


--------------------------------------------------------------------------------



INDENTURE, FOR SO LONG AS THE EXISTING NOTES ARE SO SECURED (AND ANY LIEN
GRANTED TO THE REVOLVING COLLATERAL AGENT OR ANY OTHER SECURED PARTY AS A RESULT
OF THIS CLAUSE (Y) SHALL BE AUTOMATICALLY RELEASED ONCE SUCH LIEN IS NO LONGER
OUTSTANDING), (II) DELIVER TO THE REVOLVING COLLATERAL AGENT OR TO SUCH AGENT
THEREFOR AS MAY BE PROVIDED BY THE INTERCREDITOR AGREEMENT, THE CERTIFICATES (IF
ANY) REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS,
EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PARENT OF
SUCH NEW DOMESTIC SUBSIDIARY AND (III) CAUSE SUCH NEW DOMESTIC SUBSIDIARY (A) TO
BECOME A PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT AND (B) TO TAKE ALL
ACTIONS REASONABLY DEEMED BY THE REVOLVING COLLATERAL AGENT TO BE NECESSARY OR
ADVISABLE TO CAUSE THE LIEN CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT IN
SUCH NEW DOMESTIC SUBSIDIARY’S COLLATERAL TO BE DULY PERFECTED IN ACCORDANCE
WITH ALL APPLICABLE REQUIREMENTS OF LAW, INCLUDING THE FILING OF FINANCING
STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REASONABLY REQUESTED BY THE REVOLVING
COLLATERAL AGENT.


(C)           (X) WITH RESPECT TO ANY FOREIGN SUBSIDIARY OR UNRESTRICTED
SUBSIDIARY (OTHER THAN AN EXCLUDED SUBSIDIARY) CREATED OR ACQUIRED SUBSEQUENT TO
THE CLOSING DATE BY THE PARENT BORROWER OR ANY OF ITS DOMESTIC SUBSIDIARIES
(OTHER THAN AN EXCLUDED SUBSIDIARY), THE CAPITAL STOCK OF WHICH IS OWNED
DIRECTLY BY THE PARENT BORROWER OR A DOMESTIC SUBSIDIARY (OTHER THAN AN EXCLUDED
SUBSIDIARY), PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF SUCH OCCURRENCE AND IF
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SO REQUEST (IT BEING UNDERSTOOD
THAT IF THE ADMINISTRATIVE AGENT DOES NOT SO REQUEST WITH RESPECT TO ANY SUCH
FOREIGN SUBSIDIARY OR UNRESTRICTED SUBSIDIARY THAT IT BELIEVES IS OR IS LIKELY
TO BECOME MATERIAL TO THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES TAKEN
AS A WHOLE, IT WILL PROVIDE NOTICE TO THE LENDERS THEREOF), PROMPTLY (I) EXECUTE
AND DELIVER TO THE REVOLVING COLLATERAL AGENT A NEW PLEDGE AGREEMENT OR SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE REVOLVING COLLATERAL
AGENT SHALL REASONABLY DEEM NECESSARY OR REASONABLY ADVISABLE TO GRANT TO THE
REVOLVING COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED SECURITY
INTEREST (AS AND TO THE EXTENT PROVIDED IN THE GUARANTEE AND COLLATERAL
AGREEMENT) IN THE CAPITAL STOCK OF SUCH NEW FOREIGN SUBSIDIARY OR UNRESTRICTED
SUBSIDIARY THAT IS DIRECTLY OWNED BY THE PARENT BORROWER OR ANY OF ITS DOMESTIC
SUBSIDIARIES (OTHER THAN AN EXCLUDED SUBSIDIARY); PROVIDED THAT, IF SUCH CAPITAL
STOCK CONSTITUTES RESTRICTED ASSETS (AS DEFINED IN THE GUARANTEE AND COLLATERAL
AGREEMENT), THEN NO SUCH SECURITY INTEREST ON SUCH CAPITAL STOCK SHALL BE
REQUIRED UNTIL (X) SUCH TIME AS THE EXISTING NOTES INDENTURE CEASES TO BE IN
FULL FORCE AND EFFECT AS A RESULT OF THE SATISFACTION AND DISCHARGE THEREOF IN
ACCORDANCE WITH ITS TERMS OR (Y) ANY LOAN PARTY GRANTS ANY LIEN (OTHER THAN ANY
LIEN ARISING PURSUANT TO OR BY REASON OF ANY LOAN DOCUMENT) TO ANY PERSON ON
SUCH CAPITAL STOCK RESULTING IN THE EXISTING NOTES BECOMING EQUALLY AND RATABLY
SECURED BY SUCH CAPITAL STOCK PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES
INDENTURE, FOR SO LONG AS THE EXISTING NOTES ARE SO SECURED (AND ANY LIEN
GRANTED TO THE REVOLVING COLLATERAL AGENT OR ANY OTHER SECURED PARTY AS A RESULT
OF THIS CLAUSE (Y) SHALL BE AUTOMATICALLY RELEASED ONCE SUCH LIEN IS NO LONGER
OUTSTANDING)  PROVIDED THAT IN NO EVENT SHALL MORE THAN 65% OF THE CAPITAL STOCK
OF ANY SUCH NEW FOREIGN SUBSIDIARY THAT IS SO OWNED BE REQUIRED TO BE SO PLEDGED
AND, PROVIDED, FURTHER, THAT NO SUCH PLEDGE OR SECURITY SHALL BE REQUIRED WITH
RESPECT TO ANY NON-WHOLLY OWNED FOREIGN SUBSIDIARY OR UNRESTRICTED SUBSIDIARY TO
THE EXTENT THAT THE GRANT OF SUCH PLEDGE OR SECURITY INTEREST WOULD VIOLATE THE
TERMS OF ANY AGREEMENTS UNDER WHICH THE INVESTMENT BY THE PARENT BORROWER OR ANY
OF ITS SUBSIDIARIES WAS MADE THEREIN AND (II) TO THE EXTENT REASONABLY DEEMED
ADVISABLE BY THE

114


--------------------------------------------------------------------------------



REVOLVING COLLATERAL AGENT, DELIVER TO THE REVOLVING COLLATERAL AGENT OR TO ANY
AGENT THEREFOR AS PROVIDED BY THE INTERCREDITOR AGREEMENT, THE CERTIFICATES, IF
ANY, REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS,
EXECUTED AND DELIVERED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE RELEVANT
PARENT OF SUCH NEW FOREIGN SUBSIDIARY OR UNRESTRICTED SUBSIDIARY AND TAKE SUCH
OTHER ACTION AS MAY BE REASONABLY DEEMED BY THE REVOLVING COLLATERAL AGENT TO BE
NECESSARY OR DESIRABLE TO PERFECT THE REVOLVING COLLATERAL AGENT’S SECURITY
INTEREST THEREIN.


(D)           AT ITS OWN EXPENSE, EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE THE
EXECUTION, ACKNOWLEDGEMENT AND DELIVERY OF, AND THEREAFTER REGISTER, FILE OR
RECORD IN AN APPROPRIATE GOVERNMENTAL OFFICE, ANY DOCUMENT OR INSTRUMENT
REASONABLY DEEMED BY THE REVOLVING COLLATERAL AGENT TO BE NECESSARY OR DESIRABLE
FOR THE CREATION, PERFECTION AND PRIORITY AND THE CONTINUATION OF THE VALIDITY,
PERFECTION AND PRIORITY OF THE FOREGOING LIENS OR ANY OTHER LIENS CREATED
PURSUANT TO THE SECURITY DOCUMENTS.


(E)           NOTWITHSTANDING ANYTHING TO CONTRARY IN THIS AGREEMENT, NOTHING IN
THIS SUBSECTION 6.9 SHALL REQUIRE THAT ANY LOAN PARTY GRANT A LIEN WITH RESPECT
TO ANY OWNED REAL PROPERTY OR FIXTURES IN WHICH SUCH SUBSIDIARY ACQUIRES
OWNERSHIP RIGHTS TO THE EXTENT THAT THE ADMINISTRATIVE AGENT, IN ITS REASONABLE
JUDGMENT, DETERMINES THAT THE GRANTING OF SUCH A LIEN IS IMPRACTICABLE.


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (X) NOTHING IN THIS SUBSECTION 6.9 (OR IN ANY OTHER
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) SHALL REQUIRE ANY LOAN
PARTY TO GRANT OR MAINTAIN ANY SECURITY INTEREST OR LIEN IN RESPECT OF ANY ASSET
AS A RESULT OF WHICH THE EXISTING NOTES WOULD BE REQUIRED TO BE EQUALLY AND
RATABLY SECURED PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE AS IN
EFFECT ON THE CLOSING DATE, UNLESS AND UNTIL (I) THE EXISTING NOTES INDENTURE
CEASES TO BE IN FULL FORCE AND EFFECT AS A RESULT OF THE SATISFACTION AND
DISCHARGE THEREOF IN ACCORDANCE WITH ITS TERMS OR (II) SUCH LOAN PARTY GRANTS
ANY LIEN (OTHER THAN ANY LIEN ARISING PURSUANT TO OR BY REASON OF ANY LOAN
DOCUMENT) TO ANY PERSON ON SUCH ASSET RESULTING IN THE EXISTING NOTES BECOMING
EQUALLY AND RATABLY SECURED BY SUCH ASSET PURSUANT TO SECTION 5.03 OF THE
EXISTING NOTES INDENTURE, FOR SO LONG AS THE EXISTING NOTES ARE SO SECURED (AND
ANY LIEN GRANTED TO THE REVOLVING COLLATERAL AGENT OR ANY OTHER SECURED PARTY AS
A RESULT OF THIS CLAUSE (II) SHALL BE AUTOMATICALLY RELEASED ONCE SUCH LIEN IS
NO LONGER OUTSTANDING) AND (Y) THE REVOLVING COLLATERAL AGENT AND EACH OTHER
SECURED PARTY SHALL TAKE SUCH ACTION TO EVIDENCE THE ABSENCE OR TERMINATION OF
ANY SECURITY INTEREST OR LIEN THAT WOULD GIVE RISE TO SUCH REQUIREMENT, OR THAT
ARISES AS A RESULT OF ANY LIEN REFERRED TO IN THE FOREGOING CLAUSE (II) ONCE
SUCH LIEN IS NO LONGER OUTSTANDING, AS THE PARENT BORROWER MAY REASONABLY
REQUEST.


6.10         INTEREST RATE PROTECTION.  NO LATER THAN 180 DAYS FOLLOWING THE
CLOSING DATE, ENTER INTO INTEREST RATE PROTECTION AGREEMENTS, WHICH, TOGETHER
WITH THE FIXED INTEREST RATES THEN APPLICABLE TO THE CONSOLIDATED FUNDED
INDEBTEDNESS OF THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES, SHALL
PROVIDE INTEREST RATE PROTECTION IN RESPECT OF AT LEAST 50% OF THE CONSOLIDATED
FUNDED INDEBTEDNESS OF THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES. 
SUCH INTEREST RATE PROTECTION AGREEMENTS SHALL BE IN FORM AND SUBSTANCE, AND FOR
A TERM, REASONABLY

115


--------------------------------------------------------------------------------



SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED THAT SUCH TERM SHALL NOT
EXCEED TWO YEARS UNLESS SO DETERMINED BY THE PARENT BORROWER.


6.11         POST-CLOSING SECURITY PERFECTION.  THE PARENT BORROWER AGREES TO
DELIVER OR CAUSE TO BE DELIVERED SUCH DOCUMENTS AND INSTRUMENTS, AND TAKE OR
CAUSE TO BE TAKEN SUCH OTHER ACTIONS AS MAY BE REASONABLY NECESSARY TO PROVIDE
THE PERFECTED SECURITY INTERESTS AND GUARANTEES DESCRIBED IN SUBSECTION
5.1(A)(II), 5.1(H) AND 5.1(I) THAT ARE NOT SO PROVIDED ON THE CLOSING DATE AND
TO SATISFY EACH OTHER CONDITION PRECEDENT THAT WAS NOT ACTUALLY SATISFIED, BUT
RATHER “DEEMED” SATISFIED ON THE CLOSING DATE PURSUANT TO THE PROVISIONS SET
FORTH IN SUBSECTION 5.1, AND IN ANY EVENT TO PROVIDE SUCH PERFECTED SECURITY
INTERESTS AND GUARANTEES AND TO SATISFY SUCH OTHER CONDITIONS WITHIN THE
APPLICABLE TIME PERIODS SET FORTH ON SCHEDULE 6.11, AS SUCH TIME PERIODS MAY BE
EXTENDED BY THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION.


SECTION 7.              NEGATIVE COVENANTS.  THE PARENT BORROWER HEREBY AGREES
THAT, FROM AND AFTER THE CLOSING DATE AND SO LONG AS THE REVOLVING COMMITMENTS
REMAIN IN EFFECT, AND THEREAFTER UNTIL PAYMENT IN FULL OF THE REVOLVING LOANS,
ALL REIMBURSEMENT OBLIGATIONS AND ANY OTHER AMOUNT THEN DUE AND OWING TO ANY
LENDER OR ANY AGENT HEREUNDER AND UNDER ANY NOTE, TERMINATION OR EXPIRATION OF
ALL LETTERS OF CREDIT (UNLESS CASH COLLATERALIZED OR OTHERWISE PROVIDED FOR IN A
MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT):


7.1           LIMITATION ON INDEBTEDNESS.


(A)           THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY MATERIAL
RESTRICTED SUBSIDIARY TO INCUR ANY INDEBTEDNESS; PROVIDED, HOWEVER, THAT (X) THE
PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY MAY INCUR INDEBTEDNESS IF ON THE
DATE OF THE INCURRENCE OF SUCH INDEBTEDNESS, AFTER GIVING EFFECT TO THE
INCURRENCE THEREOF, THE CONSOLIDATED COVERAGE RATIO WOULD BE EQUAL TO OR GREATER
THAN 2.00:1.00; AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED
PURSUANT TO THE PRECEDING CLAUSE (X) BY RESTRICTED SUBSIDIARIES THAT ARE NOT
SUBSIDIARY GUARANTORS SHALL NOT EXCEED THE GREATER OF $100.0 MILLION AND 7.5% OF
CONSOLIDATED TANGIBLE ASSETS AT ANY TIME OUTSTANDING.


(B)           NOTWITHSTANDING THE FOREGOING PARAGRAPH (A), THE PARENT BORROWER
AND ITS RESTRICTED SUBSIDIARIES MAY INCUR THE FOLLOWING INDEBTEDNESS:

(I)            INDEBTEDNESS INCURRED PURSUANT TO ANY CREDIT FACILITY (INCLUDING
BUT NOT LIMITED TO IN RESPECT OF LETTERS OF CREDIT OR BANKERS’ ACCEPTANCES
ISSUED OR CREATED THEREUNDER) AND INDEBTEDNESS INCURRED OTHER THAN UNDER ANY
CREDIT FACILITY, AND (WITHOUT LIMITING THE FOREGOING), IN EACH CASE, ANY
REFINANCING INDEBTEDNESS IN RESPECT THEREOF, IN A MAXIMUM PRINCIPAL AMOUNT AT
ANY TIME OUTSTANDING NOT EXCEEDING IN THE AGGREGATE THE AMOUNT EQUAL TO
(A) $3,500.0 MILLION, PLUS (B) IN THE EVENT OF ANY REFINANCING OF ANY SUCH
INDEBTEDNESS, THE AGGREGATE AMOUNT OF FEES, UNDERWRITING DISCOUNTS, PREMIUMS AND
OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH REFINANCING, MINUS
(C) THE AGGREGATE PRINCIPAL AMOUNT OF DELAYED DRAW TERM LOANS (IF ANY)
CLASSIFIED BY THE PARENT BORROWER AS REFINANCING INDEBTEDNESS INCURRED PURSUANT
TO CLAUSE 7.1(B)(III) BELOW TO REFINANCE ANY 2007 NOTES OR 2009 NOTES, MINUS
(D) THE AMOUNT, IF ANY, NOT BORROWED

116


--------------------------------------------------------------------------------


UNDER THE DELAYED DRAW TERM LOAN COMMITMENTS UPON THE TERMINATION THEREOF ON THE
DELAYED DRAW TERM LOAN COMMITMENT TERMINATION DATE (AS DEFINED IN THE TERM LOAN
CREDIT AGREEMENT);

(II)           INDEBTEDNESS (A) OF ANY RESTRICTED SUBSIDIARY TO THE PARENT
BORROWER OR (B) OF THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY TO ANY
RESTRICTED SUBSIDIARY; PROVIDED, THAT ANY SUBSEQUENT ISSUANCE OR TRANSFER OF ANY
CAPITAL STOCK OF SUCH RESTRICTED SUBSIDIARY TO WHICH SUCH INDEBTEDNESS IS OWED,
OR OTHER EVENT, THAT RESULTS IN SUCH RESTRICTED SUBSIDIARY CEASING TO BE A
RESTRICTED SUBSIDIARY OR ANY OTHER SUBSEQUENT TRANSFER OF SUCH INDEBTEDNESS
(EXCEPT TO THE PARENT BORROWER OR A RESTRICTED SUBSIDIARY) WILL BE DEEMED, IN
EACH CASE, AN INCURRENCE OF SUCH INDEBTEDNESS BY THE ISSUER THEREOF NOT
PERMITTED BY THIS SUBSECTION 7.1(B)(II);

(III)          (A) INDEBTEDNESS INCURRED PURSUANT TO THE SENIOR INTERIM LOAN
FACILITY IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING
(X) $1,150.0 MILLION, PLUS (Y) ANY INCREASE IN THE PRINCIPAL AMOUNT OF ANY SUCH
INDEBTEDNESS ATTRIBUTABLE TO ACCRETION OF ACCRETED VALUE OR THE PAYMENT OF
INTEREST IN THE FORM OF ADDITIONAL INDEBTEDNESS, PLUS (Z) IN THE EVENT OF ANY
REFINANCING OF ANY SUCH INDEBTEDNESS, THE AGGREGATE AMOUNT OF FEES, UNDERWRITING
DISCOUNTS, PREMIUMS AND OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH
SUCH REFINANCING, (B) ANY INDEBTEDNESS (OTHER THAN THE INDEBTEDNESS DESCRIBED IN
CLAUSE (II) ABOVE) OUTSTANDING ON THE CLOSING DATE AND (C) ANY REFINANCING
INDEBTEDNESS INCURRED IN RESPECT OF ANY INDEBTEDNESS DESCRIBED IN THIS
SUBSECTION 7.1(B)(III) OR SUBSECTION 7.1(A) ABOVE;

(IV)          PURCHASE MONEY OBLIGATIONS AND CAPITALIZED LEASE OBLIGATIONS, AND
ANY REFINANCING INDEBTEDNESS WITH RESPECT THERETO; PROVIDED THAT THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH PURCHASE MONEY OBLIGATIONS INCURRED TO FINANCE THE
ACQUISITION OF CAPITAL STOCK OF ANY PERSON AT ANY TIME OUTSTANDING PURSUANT TO
THIS CLAUSE SHALL NOT EXCEED AN AMOUNT EQUAL TO THE GREATER OF $125.0 MILLION
AND 10.0% OF CONSOLIDATED TANGIBLE ASSETS;

(V)           INDEBTEDNESS (A) SUPPORTED BY A LETTER OF CREDIT ISSUED PURSUANT
TO ANY CREDIT FACILITY IN A PRINCIPAL AMOUNT NOT EXCEEDING THE FACE AMOUNT OF
SUCH LETTER OF CREDIT OR (B) CONSISTING OF ACCOMMODATION GUARANTEES FOR THE
BENEFIT OF TRADE CREDITORS OF THE PARENT BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES;

(VI)          (A) GUARANTEES BY THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
OF INDEBTEDNESS OR ANY OTHER OBLIGATION OR LIABILITY OF THE PARENT BORROWER OR
ANY RESTRICTED SUBSIDIARY (OTHER THAN ANY INDEBTEDNESS INCURRED BY THE PARENT
BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, IN VIOLATION OF THIS
SUBSECTION 7.1), OR (B) WITHOUT LIMITING SUBSECTION 7.2, INDEBTEDNESS OF THE
PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY ARISING BY REASON OF ANY LIEN
GRANTED BY OR APPLICABLE TO SUCH PERSON SECURING INDEBTEDNESS OF THE PARENT
BORROWER OR ANY RESTRICTED SUBSIDIARY (OTHER THAN ANY INDEBTEDNESS INCURRED BY
THE PARENT BORROWER OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, IN
VIOLATION OF THIS SUBSECTION 7.1);

117


--------------------------------------------------------------------------------


(VII)         INDEBTEDNESS OF THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
(A) ARISING FROM THE HONORING OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN
AGAINST INSUFFICIENT FUNDS, PROVIDED THAT SUCH INDEBTEDNESS IS EXTINGUISHED
WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE, OR (B) CONSISTING OF GUARANTEES,
INDEMNITIES, OBLIGATIONS IN RESPECT OF EARNOUTS OR OTHER PURCHASE PRICE
ADJUSTMENTS, OR SIMILAR OBLIGATIONS, INCURRED IN CONNECTION WITH THE ACQUISITION
OR DISPOSITION OF ANY BUSINESS, ASSETS OR PERSON;

(VIII)        INDEBTEDNESS OF THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
IN RESPECT OF (A) LETTERS OF CREDIT, BANKERS’ ACCEPTANCES OR OTHER SIMILAR
INSTRUMENTS OR OBLIGATIONS ISSUED, OR RELATING TO LIABILITIES OR OBLIGATIONS
INCURRED, IN THE ORDINARY COURSE OF BUSINESS (INCLUDING THOSE ISSUED TO
GOVERNMENTAL ENTITIES IN CONNECTION WITH SELF-INSURANCE UNDER APPLICABLE
WORKERS’ COMPENSATION STATUTES), OR (B) COMPLETION GUARANTEES, SURETY, JUDGMENT,
APPEAL OR PERFORMANCE BONDS, OR OTHER SIMILAR BONDS, INSTRUMENTS OR OBLIGATIONS,
PROVIDED, OR RELATING TO LIABILITIES OR OBLIGATIONS INCURRED, IN THE ORDINARY
COURSE OF BUSINESS, INCLUDING IN RESPECT OF LIABILITIES OR OBLIGATIONS OF
FRANCHISEES OR (C) HEDGING OBLIGATIONS, ENTERED INTO FOR BONA FIDE HEDGING
PURPOSES, OR (D) MANAGEMENT GUARANTEES OR MANAGEMENT INDEBTEDNESS, OR (E) THE
FINANCING OF INSURANCE PREMIUMS IN THE ORDINARY COURSE OF BUSINESS, OR
(F) TAKE-OR-PAY OBLIGATIONS UNDER SUPPLY ARRANGEMENTS INCURRED IN THE ORDINARY
COURSE OF BUSINESS, OR (G) NETTING, OVERDRAFT PROTECTION AND OTHER ARRANGEMENTS
ARISING UNDER STANDARD BUSINESS TERMS OF ANY BANK AT WHICH THE PARENT BORROWER
OR ANY RESTRICTED SUBSIDIARY MAINTAINS AN OVERDRAFT, CASH POOLING OR OTHER
SIMILAR FACILITY OR ARRANGEMENT;

(IX)           INDEBTEDNESS (A) OF A SPECIAL PURPOSE SUBSIDIARY SECURED BY A
LIEN ON ALL OR PART OF THE ASSETS DISPOSED OF IN, OR OTHERWISE INCURRED IN
CONNECTION WITH, A FINANCING DISPOSITION OR (B) OTHERWISE INCURRED IN CONNECTION
WITH A SPECIAL PURPOSE FINANCING; PROVIDED THAT (1) SUCH INDEBTEDNESS IS NOT
RECOURSE TO THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY THAT IS NOT A
SPECIAL PURPOSE SUBSIDIARY (OTHER THAN WITH RESPECT TO SPECIAL PURPOSE FINANCING
UNDERTAKINGS); (2) IN THE EVENT SUCH INDEBTEDNESS SHALL BECOME RECOURSE TO THE
PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY THAT IS NOT A SPECIAL PURPOSE
SUBSIDIARY (OTHER THAN WITH RESPECT TO SPECIAL PURPOSE FINANCING UNDERTAKINGS),
SUCH INDEBTEDNESS WILL BE DEEMED TO BE, AND MUST BE CLASSIFIED BY THE PARENT
BORROWER AS, INCURRED AT SUCH TIME (OR AT THE TIME INITIALLY INCURRED) UNDER ONE
OR MORE OF THE OTHER PROVISIONS OF THIS SUBSECTION 7.1 FOR SO LONG AS SUCH
INDEBTEDNESS SHALL BE SO RECOURSE; AND (3) IN THE EVENT THAT AT ANY TIME
THEREAFTER SUCH INDEBTEDNESS SHALL COMPLY WITH THE PROVISIONS OF THE PRECEDING
SUBCLAUSE (1), THE PARENT BORROWER MAY CLASSIFY SUCH INDEBTEDNESS IN WHOLE OR IN
PART AS INCURRED UNDER THIS SUBSECTION 7.1(B)(IX);

(X)            [RESERVED];

(XI)           INDEBTEDNESS OF THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING AN AMOUNT
EQUAL TO (A) (1) THE FOREIGN BORROWING BASE LESS (2) THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS INCURRED BY SPECIAL PURPOSE SUBSIDIARIES THAT ARE FOREIGN
SUBSIDIARIES AND THEN OUTSTANDING PURSUANT TO CLAUSE (IX) OF THIS SUBSECTION
7.1(B) PLUS (B) IN THE EVENT OF ANY

118


--------------------------------------------------------------------------------


REFINANCING OF ANY INDEBTEDNESS INCURRED UNDER THIS CLAUSE (XI), THE AGGREGATE
AMOUNT OF FEES, UNDERWRITING DISCOUNTS, PREMIUMS AND OTHER COSTS AND EXPENSES
INCURRED IN CONNECTION WITH SUCH REFINANCING;

(XII)          CONTRIBUTION INDEBTEDNESS AND ANY REFINANCING INDEBTEDNESS WITH
RESPECT THERETO;

(XIII)         INDEBTEDNESS OF (A) THE PARENT BORROWER OR ANY RESTRICTED
SUBSIDIARY INCURRED TO FINANCE OR REFINANCE, OR OTHERWISE INCURRED IN CONNECTION
WITH ANY ACQUISITION OF ASSETS (INCLUDING CAPITAL STOCK), BUSINESS OR PERSON, OR
ANY MERGER OR CONSOLIDATION OF ANY PERSON WITH OR INTO THE PARENT BORROWER OR
ANY RESTRICTED SUBSIDIARY, OR (B) ANY PERSON THAT IS ACQUIRED BY OR MERGED OR
CONSOLIDATED WITH OR INTO THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
(INCLUDING INDEBTEDNESS THEREOF INCURRED IN CONNECTION WITH ANY SUCH
ACQUISITION, MERGER OR CONSOLIDATION), PROVIDED THAT ON THE DATE OF SUCH
ACQUISITION, MERGER OR CONSOLIDATION, AFTER GIVING EFFECT THERETO, EITHER (1)
THE PARENT BORROWER WOULD HAVE A CONSOLIDATED TOTAL LEVERAGE RATIO EQUAL TO OR
LESS THAN 7.25:1 OR (2) THE CONSOLIDATED TOTAL LEVERAGE RATIO OF THE PARENT
BORROWER WOULD EQUAL OR BE LESS THAN THE CONSOLIDATED TOTAL LEVERAGE RATIO OF
THE PARENT BORROWER IMMEDIATELY PRIOR TO GIVING EFFECT THERETO; AND ANY
REFINANCING INDEBTEDNESS WITH RESPECT TO ANY SUCH INDEBTEDNESS;

(XIV)        INDEBTEDNESS OF THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
INCURRED AS CONSIDERATION IN CONNECTION WITH, OR OTHERWISE TO FINANCE, ANY
ACQUISITION OF ASSETS (INCLUDING CAPITAL STOCK), BUSINESS OR PERSON, OR ANY
MERGER OR CONSOLIDATION OF ANY PERSON WITH OR INTO THE PARENT BORROWER OR ANY
RESTRICTED SUBSIDIARY AND ANY REFINANCING INDEBTEDNESS WITH RESPECT THERETO, IN
AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING $75.0
MILLION; AND

(XV)         INDEBTEDNESS OF THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY IN
AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING AN AMOUNT
EQUAL TO THE GREATER OF $150.0 MILLION AND 11.25% OF CONSOLIDATED TANGIBLE
ASSETS.


(C)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH, AND THE OUTSTANDING
PRINCIPAL AMOUNT OF ANY PARTICULAR INDEBTEDNESS INCURRED PURSUANT TO AND IN
COMPLIANCE WITH, THIS SUBSECTION 7.1, (I) ANY OTHER OBLIGATION OF THE OBLIGOR ON
SUCH INDEBTEDNESS (OR OF ANY OTHER PERSON WHO COULD HAVE INCURRED SUCH
INDEBTEDNESS UNDER THIS SUBSECTION 7.1) ARISING UNDER ANY GUARANTEE, LIEN OR
LETTER OF CREDIT, BANKERS’ ACCEPTANCE OR OTHER SIMILAR INSTRUMENT OR OBLIGATION
SUPPORTING SUCH INDEBTEDNESS SHALL BE DISREGARDED TO THE EXTENT THAT SUCH
GUARANTEE, LIEN OR LETTER OF CREDIT, BANKERS’ ACCEPTANCE OR OTHER SIMILAR
INSTRUMENT OR OBLIGATION SECURES THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS; (II)
IN THE EVENT THAT INDEBTEDNESS MEETS THE CRITERIA OF MORE THAN ONE OF THE TYPES
OF INDEBTEDNESS DESCRIBED IN SUBSECTION 7.1(B) ABOVE, THE PARENT BORROWER, IN
ITS SOLE DISCRETION, SHALL CLASSIFY SUCH ITEM OF INDEBTEDNESS AND MAY INCLUDE
THE AMOUNT AND TYPE OF SUCH INDEBTEDNESS IN ONE OR MORE OF SUCH CLAUSES
(INCLUDING IN PART UNDER ONE SUCH CLAUSE AND IN PART UNDER ANOTHER SUCH CLAUSE);
PROVIDED, THAT ANY INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (B)(XV) OF THIS
SUBSECTION 7.1 OR CLAUSE (B)(IV) OF THIS SUBSECTION 7.1 AS LIMITED

119


--------------------------------------------------------------------------------



BY THE PROVISO THERETO, SHALL, AT THE PARENT BORROWER’S ELECTION, CEASE TO BE
DEEMED INCURRED OR OUTSTANDING FOR PURPOSES OF SUCH CLAUSE BUT SHALL BE DEEMED
INCURRED FOR THE PURPOSES OF PARAGRAPH (A) OF THIS SUBSECTION 7.1 FROM AND AFTER
THE FIRST DATE ON WHICH SUCH RESTRICTED SUBSIDIARY COULD HAVE INCURRED SUCH
INDEBTEDNESS UNDER PARAGRAPH (A) OF THIS SUBSECTION 7.1 WITHOUT RELIANCE ON SUCH
CLAUSE; AND (III) THE AMOUNT OF INDEBTEDNESS ISSUED AT A PRICE THAT IS LESS THAN
THE PRINCIPAL AMOUNT THEREOF SHALL BE EQUAL TO THE AMOUNT OF THE LIABILITY IN
RESPECT THEREOF DETERMINED IN ACCORDANCE WITH GAAP.


(D)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH ANY DOLLAR-DENOMINATED
RESTRICTION ON THE INCURRENCE OF INDEBTEDNESS DENOMINATED IN A FOREIGN CURRENCY,
THE DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS INCURRED PURSUANT
THERETO SHALL BE CALCULATED BASED ON THE RELEVANT CURRENCY EXCHANGE RATE IN
EFFECT ON THE DATE THAT SUCH INDEBTEDNESS WAS INCURRED, IN THE CASE OF TERM
INDEBTEDNESS, OR FIRST COMMITTED, IN THE CASE OF ANY REVOLVING CREDIT
INDEBTEDNESS, PROVIDED THAT (X) THE DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF ANY
SUCH INDEBTEDNESS OUTSTANDING ON THE CLOSING DATE SHALL BE CALCULATED BASED ON
THE RELEVANT CURRENCY EXCHANGE RATE IN EFFECT ON THE CLOSING DATE, (Y) IF SUCH
INDEBTEDNESS IS INCURRED TO REFINANCE OTHER INDEBTEDNESS DENOMINATED IN A
FOREIGN CURRENCY (OR IN A DIFFERENT CURRENCY FROM SUCH INDEBTEDNESS SO BEING
INCURRED), AND SUCH REFINANCING WOULD CAUSE THE APPLICABLE DOLLAR-DENOMINATED
RESTRICTION TO BE EXCEEDED IF CALCULATED AT THE RELEVANT CURRENCY EXCHANGE RATE
IN EFFECT ON THE DATE OF SUCH REFINANCING, SUCH DOLLAR-DENOMINATED RESTRICTION
SHALL BE DEEMED NOT TO HAVE BEEN EXCEEDED SO LONG AS THE PRINCIPAL AMOUNT OF
SUCH REFINANCING INDEBTEDNESS DOES NOT EXCEED (I) THE OUTSTANDING OR COMMITTED
PRINCIPAL AMOUNT (WHICHEVER IS HIGHER) OF SUCH INDEBTEDNESS BEING REFINANCED
PLUS (II) THE AGGREGATE AMOUNT OF FEES, UNDERWRITING DISCOUNTS, PREMIUMS AND
OTHER COSTS AND EXPENSES INCURRED IN CONNECTION WITH SUCH REFINANCING AND (Z)
THE DOLLAR-EQUIVALENT PRINCIPAL AMOUNT OF INDEBTEDNESS DENOMINATED IN A FOREIGN
CURRENCY AND INCURRED PURSUANT TO A SENIOR CREDIT FACILITY SHALL BE CALCULATED
BASED ON THE RELEVANT CURRENCY EXCHANGE RATE IN EFFECT ON, AT THE PARENT
BORROWER’S OPTION, (I) THE CLOSING DATE, (II) ANY DATE ON WHICH ANY OF THE
RESPECTIVE COMMITMENTS UNDER SUCH SENIOR CREDIT FACILITY SHALL BE REALLOCATED
BETWEEN OR AMONG FACILITIES OR SUBFACILITIES HEREUNDER OR THEREUNDER, OR ON
WHICH SUCH RATE IS OTHERWISE CALCULATED FOR ANY PURPOSE THEREUNDER, OR (III) THE
DATE OF SUCH INCURRENCE.  THE PRINCIPAL AMOUNT OF ANY INDEBTEDNESS INCURRED TO
REFINANCE OTHER INDEBTEDNESS, IF INCURRED IN A DIFFERENT CURRENCY FROM THE
INDEBTEDNESS BEING REFINANCED, SHALL BE CALCULATED BASED ON THE CURRENCY
EXCHANGE RATE APPLICABLE TO THE CURRENCIES IN WHICH SUCH RESPECTIVE INDEBTEDNESS
IS DENOMINATED THAT IS IN EFFECT ON THE DATE OF SUCH REFINANCING.


7.2           LIMITATION ON LIENS.  THE PARENT BORROWER SHALL NOT, AND SHALL NOT
PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, CREATE OR
PERMIT TO EXIST ANY LIEN ON ANY OF ITS PROPERTY OR ASSETS, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, SECURING ANY INDEBTEDNESS, EXCEPT FOR THE FOLLOWING LIENS:

(a)           Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Parent Borrower and its
Restricted Subsidiaries or that are being contested in good faith and by
appropriate proceedings if

120


--------------------------------------------------------------------------------


adequate reserves with respect thereto are maintained on the books of the Parent
Borrower or a Subsidiary thereof, as the case may be, in accordance with GAAP;

(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations that are not overdue for a period of more than 60 days or
that are bonded or that are being contested in good faith and by appropriate
proceedings;

(c)           pledges, deposits or Liens in connection with workers’
compensation, unemployment insurance and other social security and other similar
legislation or other insurance-related obligations (including, without
limitation, pledges or deposits securing liability to insurance carriers under
insurance or self-insurance arrangements);

(d)           pledges, deposits or Liens to secure the performance of bids,
tenders, trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases, licenses, statutory obligations, completion
guarantees, surety, judgment, appeal or performance bonds, other similar bonds,
instruments or obligations, and other obligations of a like nature incurred in
the ordinary course of business;

(e)           easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, or leases or subleases granted to
others, in the ordinary course of business, which do not in the aggregate
materially interfere with the ordinary conduct of the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole;

(f)            Liens existing on, or provided for under written arrangements
existing on, the Closing Date, which Liens or arrangements are set forth on
Schedule 7.2, or (in the case of any such Liens securing Indebtedness of the
Parent Borrower or any of its Subsidiaries existing or arising under written
arrangements existing on the Closing Date) securing any Refinancing Indebtedness
in respect of such Indebtedness so long as the Lien securing such Refinancing
Indebtedness is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or under such written arrangements could secure) the
original Indebtedness;

(g)           (i) mortgages, liens, security interests, restrictions,
encumbrances or any other matters of record that have been placed by any
developer, landlord or other third party on property over which the Parent
Borrower or any Restricted Subsidiary has easement rights or on any leased
property and subordination or similar agreements relating thereto and (ii) any
condemnation or eminent domain proceedings affecting any real property;

121


--------------------------------------------------------------------------------


(h)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Hedging Obligations, Purchase
Money Obligations or Capitalized Lease Obligations Incurred in compliance with
subsection 7.1;

(i)            Liens arising out of judgments, decrees, orders or awards in
respect of which the Parent Borrower or any Restricted Subsidiary shall in good
faith be prosecuting an appeal or proceedings for review, which appeal or
proceedings shall not have been finally terminated, or if the period within
which such appeal or proceedings may be initiated shall not have expired;

(j)            leases, subleases, licenses or sublicenses to or from third
parties;

(k)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of (i) Indebtedness Incurred in
compliance with subsections 7.1(b)(i), (iii) (other than under the Senior
Interim Loan Facility, the Existing Notes, and Refinancing Indebtedness Incurred
in respect of Indebtedness under the Senior Interim Loan Facility, the Existing
Notes, or Indebtedness Incurred in compliance with subsection 7.1(a)), (iv),
(v), (vii), (viii), (ix) or (xi), (ii) Bank Indebtedness Incurred in compliance
with subsection 7.1(b)(xii), (xiv) or (xv), (iii) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor, (iv) Indebtedness or other
obligations of any Special Purpose Entity, or (v) obligations in respect of
Management Advances or Management Guarantees, in each case including Liens
securing any Guarantee of any thereof;

(l)            Liens existing on property or assets of a Person at the time such
Person becomes a Subsidiary of the Parent Borrower (or at the time the Parent
Borrower or a Restricted Subsidiary acquires such property or assets, including
any acquisition by means of a merger or consolidation with or into the Parent
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created in connection with, or in contemplation of, such other Person
becoming such a Subsidiary (or such acquisition of such property or assets), and
that such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate;

(m)          Liens on Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary that secure Indebtedness or other obligations of such
Unrestricted Subsidiary;

(n)           any encumbrance or restriction (including, but not limited to, put
and call agreements) with respect to Capital Stock of any joint venture or
similar arrangement pursuant to any joint venture or similar agreement;

(o)           Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Refinancing Indebtedness Incurred
in respect of any Indebtedness secured by, or securing any refinancing,
refunding, extension, renewal or

122


--------------------------------------------------------------------------------


replacement (in whole or in part) of any other obligation secured by, any other
Permitted Liens, provided that any such new Lien is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
obligations to which such Liens relate;

(p)           Liens (i) arising by operation of law (or by agreement to the same
effect) in the ordinary course of business, (ii) on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets, (iii) on receivables (including related rights), (iv) on
cash set aside at the time of the Incurrence of any Indebtedness or government
securities purchased with such cash, in either case to the extent that such cash
or government securities pre-fund the payment of interest on such Indebtedness
and are held in an escrow account or similar arrangement to be applied for such
purpose, (v) securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities
(including in connection with purchase orders and other agreements with
customers), (vi) in favor of the Parent Borrower or any Subsidiary (other than
Liens on property or assets of the Parent Borrower or any Subsidiary Guarantor
in favor of any Subsidiary that is not a Subsidiary Guarantor), (vii) arising
out of conditional sale, title retention, consignment or similar arrangements
for the sale of goods entered into in the ordinary course of business, (viii) on
inventory or other goods and proceeds securing obligations in respect of
bankers’ acceptances issued or created to facilitate the purchase, shipment or
storage of such inventory or other goods, (ix) relating to pooled deposit or
sweep accounts to permit satisfaction of overdraft, cash pooling or similar
obligations incurred in the ordinary course of business, (x) attaching to
commodity trading or other brokerage accounts incurred in the ordinary course of
business, (xi) arising in connection with repurchase agreements permitted under
subsection 7.1, on assets that are the subject of such repurchase agreements, or
(xii) in favor of any Special Purpose Entity in connection with any Financing
Disposition;

(q)           other Liens securing obligations incurred in the ordinary course
of business, which obligations do not exceed $40.0 million at any time
outstanding; and

(r)            Liens securing Indebtedness (including Liens securing any
Obligations in respect thereof) consisting of Indebtedness Incurred in
compliance with subsection 7.1, provided that on the date of the Incurrence of
such Indebtedness after giving effect to such Incurrence (or on the date of the
initial borrowing of such Indebtedness after giving pro forma effect to the
Incurrence of the entire committed amount of such Indebtedness), the
Consolidated Secured Leverage Ratio shall not exceed 5.00:1.00.


7.3           LIMITATION ON FUNDAMENTAL CHANGES.


(A)           EACH BORROWER WILL NOT CONSOLIDATE WITH OR MERGE WITH OR INTO, OR
CONVEY, TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL ITS ASSETS TO, ANY PERSON,
UNLESS:

123


--------------------------------------------------------------------------------


(I)            (A) IN THE CASE OF A U.S. BORROWER, THE RESULTING, SURVIVING OR
TRANSFEREE PERSON (THE “SUCCESSOR COMPANY”) WILL BE A PERSON ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF OR
THE DISTRICT OF COLUMBIA AND (B) THE SUCCESSOR COMPANY (IF NOT SUCH BORROWER)
WILL EXPRESSLY ASSUME ALL THE OBLIGATIONS OF SUCH BORROWER UNDER THIS AGREEMENT
AND THE LOAN DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY BY EXECUTING AND
DELIVERING TO THE ADMINISTRATIVE AGENT A JOINDER OR ONE OR MORE OTHER DOCUMENTS
OR INSTRUMENTS IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(II)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION (AND TREATING
ANY INDEBTEDNESS THAT BECOMES AN OBLIGATION OF THE SUCCESSOR COMPANY OR ANY
RESTRICTED SUBSIDIARY AS A RESULT OF SUCH TRANSACTION AS HAVING BEEN INCURRED BY
THE SUCCESSOR COMPANY OR SUCH RESTRICTED SUBSIDIARY AT THE TIME OF SUCH
TRANSACTION), NO DEFAULT WILL HAVE OCCURRED AND BE CONTINUING;

(III)          IN THE CASE OF THE PARENT BORROWER, IMMEDIATELY AFTER GIVING
EFFECT TO SUCH TRANSACTION, EITHER (A) THE PARENT BORROWER (OR, IF APPLICABLE
THE SUCCESSOR COMPANY WITH RESPECT THERETO) COULD INCUR AT LEAST $1.00 OF
ADDITIONAL INDEBTEDNESS PURSUANT TO SUBSECTION 7.1(A), OR (B) THE CONSOLIDATED
COVERAGE RATIO OF THE PARENT BORROWER (OR, IF APPLICABLE, THE SUCCESSOR COMPANY
WITH RESPECT THERETO) WOULD EQUAL OR EXCEED THE CONSOLIDATED COVERAGE RATIO OF
THE PARENT BORROWER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH TRANSACTION;

(IV)          EACH APPLICABLE SUBSIDIARY GUARANTOR (OTHER THAN (X) ANY
SUBSIDIARY GUARANTOR THAT WILL BE RELEASED FROM ITS OBLIGATIONS UNDER ITS
SUBSIDIARY GUARANTEE IN CONNECTION WITH SUCH TRANSACTION AND (Y) ANY PARTY TO
ANY SUCH CONSOLIDATION OR MERGER) SHALL HAVE DELIVERED A JOINDER OR OTHER
DOCUMENT OR INSTRUMENT IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, CONFIRMING ITS SUBSIDIARY GUARANTEE (OTHER THAN ANY SUBSIDIARY GUARANTEE
THAT WILL BE DISCHARGED OR TERMINATED IN CONNECTION WITH SUCH TRANSACTION);

(V)           TO THE EXTENT REQUIRED TO BE COLLATERAL PURSUANT TO THE TERMS OF
THE SECURITY DOCUMENTS AND THIS AGREEMENT, THE COLLATERAL OWNED BY THE SUCCESSOR
COMPANY WILL (A) CONTINUE TO CONSTITUTE COLLATERAL UNDER THE SECURITY DOCUMENTS
AND (B) BE SUBJECT TO A LIEN IN FAVOR OF THE REVOLVING COLLATERAL AGENT; AND

(VI)          THE PARENT BORROWER WILL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER AND A LEGAL OPINION EACH TO
THE EFFECT THAT SUCH CONSOLIDATION, MERGER OR TRANSFER COMPLIES WITH THE
PROVISIONS DESCRIBED IN THIS PARAGRAPH, PROVIDED THAT (X) IN GIVING SUCH OPINION
SUCH COUNSEL MAY RELY ON SUCH CERTIFICATE OF SUCH RESPONSIBLE OFFICER AS TO
COMPLIANCE WITH THE FOREGOING CLAUSES (II) AND (III) OF THIS SUBSECTION
7.3(A) AND AS TO ANY MATTERS OF FACT, AND (Y) NO SUCH LEGAL OPINION WILL BE
REQUIRED FOR A CONSOLIDATION, MERGER OR TRANSFER DESCRIBED IN CLAUSE (D) OF THIS
SUBSECTION 7.3.

124


--------------------------------------------------------------------------------



(B)           ANY INDEBTEDNESS THAT BECOMES AN OBLIGATION OF THE SUCCESSOR
COMPANY OR ANY RESTRICTED SUBSIDIARY (OR THAT IS DEEMED TO BE INCURRED BY ANY
RESTRICTED SUBSIDIARY THAT BECOMES A RESTRICTED SUBSIDIARY) AS A RESULT OF ANY
SUCH TRANSACTION UNDERTAKEN IN COMPLIANCE WITH THIS SUBSECTION 7.3, AND ANY
REFINANCING INDEBTEDNESS WITH RESPECT THERETO, SHALL BE DEEMED TO HAVE BEEN
INCURRED IN COMPLIANCE WITH SUBSECTION 7.1.


(C)           THE SUCCESSOR COMPANY WILL SUCCEED TO, AND BE SUBSTITUTED FOR, AND
MAY EXERCISE EVERY RIGHT AND POWER OF, THE APPLICABLE BORROWER UNDER THE LOAN
DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY, AND THEREAFTER THE PREDECESSOR
PARENT BORROWER OR THE APPLICABLE PREDECESSOR BORROWER, RESPECTIVELY, SHALL BE
RELIEVED OF ALL OBLIGATIONS AND COVENANTS UNDER THIS AGREEMENT, EXCEPT THAT THE
PREDECESSOR PARENT BORROWER OR THE APPLICABLE PREDECESSOR BORROWER,
RESPECTIVELY, IN THE CASE OF A LEASE OF ALL OR SUBSTANTIALLY ALL ITS ASSETS WILL
NOT BE RELEASED FROM THE OBLIGATION TO PAY THE PRINCIPAL OF AND INTEREST ON THE
REVOLVING LOANS MADE TO IT.


(D)           SUBSECTIONS 7.3(A)(II) AND (III) WILL NOT APPLY TO ANY TRANSACTION
IN WHICH ANY BORROWER CONSOLIDATES OR MERGES WITH OR INTO OR TRANSFERS ALL OR
SUBSTANTIALLY ALL ITS PROPERTIES AND ASSETS TO (X) AN AFFILIATE INCORPORATED OR
ORGANIZED FOR THE PURPOSE OF REINCORPORATING OR REORGANIZING THE PARENT BORROWER
OR SUCH BORROWER IN ANOTHER JURISDICTION OR CHANGING ITS LEGAL STRUCTURE TO A
CORPORATION OR OTHER ENTITY OR (Y) A RESTRICTED SUBSIDIARY OF THE PARENT
BORROWER OR SUCH BORROWER SO LONG AS ALL ASSETS OF THE PARENT BORROWER AND ITS
RESTRICTED SUBSIDIARIES IMMEDIATELY PRIOR TO SUCH TRANSACTION (OTHER THAN
CAPITAL STOCK OF SUCH RESTRICTED SUBSIDIARY) ARE OWNED BY SUCH RESTRICTED
SUBSIDIARY AND ITS RESTRICTED SUBSIDIARIES IMMEDIATELY AFTER THE CONSUMMATION
THEREOF.  SUBSECTION 7.3(A) WILL NOT APPLY TO (1) ANY TRANSACTION IN WHICH ANY
RESTRICTED SUBSIDIARY CONSOLIDATES WITH, MERGES INTO OR TRANSFERS ALL OR PART OF
ITS ASSETS TO THE PARENT BORROWER OR (2) THE TRANSACTIONS.


7.4           LIMITATION ON ASSET DISPOSITIONS; PROCEEDS FROM ASSET DISPOSITIONS
AND RECOVERY EVENTS.


(A)           THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY MATERIAL
RESTRICTED SUBSIDIARY TO, MAKE ANY ASSET DISPOSITION UNLESS:

(I)            THE PARENT BORROWER OR SUCH RESTRICTED SUBSIDIARY RECEIVES
CONSIDERATION (INCLUDING BY WAY OF RELIEF FROM, OR BY ANY OTHER PERSON ASSUMING
RESPONSIBILITY FOR, ANY LIABILITIES, CONTINGENT OR OTHERWISE) AT THE TIME OF
SUCH ASSET DISPOSITION AT LEAST EQUAL TO THE FAIR MARKET VALUE OF THE SHARES AND
ASSETS SUBJECT TO SUCH ASSET DISPOSITION, AS SUCH FAIR MARKET VALUE SHALL BE
DETERMINED IN GOOD FAITH BY THE PARENT BORROWER, WHICH DETERMINATION SHALL BE
CONCLUSIVE (INCLUDING AS TO THE VALUE OF ALL NON-CASH CONSIDERATION),

(II)           IN THE CASE OF ANY ASSET DISPOSITION (OR SERIES OF RELATED ASSET
DISPOSITIONS) HAVING A FAIR MARKET VALUE OF $25.0 MILLION OR MORE, AT LEAST 75%
OF THE CONSIDERATION THEREFOR (EXCLUDING, IN THE CASE OF AN ASSET DISPOSITION
(OR SERIES OF RELATED ASSET DISPOSITIONS), ANY CONSIDERATION BY WAY OF RELIEF
FROM, OR BY ANY OTHER PERSON ASSUMING RESPONSIBILITY FOR, ANY LIABILITIES,
CONTINGENT OR OTHERWISE, THAT ARE NOT

125


--------------------------------------------------------------------------------


INDEBTEDNESS) RECEIVED BY THE PARENT BORROWER OR SUCH RESTRICTED SUBSIDIARY IS
IN THE FORM OF CASH, AND

(III)          TO THE EXTENT REQUIRED BY SUBSECTION 7.4(B) AN AMOUNT EQUAL TO
100% OF THE NET AVAILABLE CASH FROM SUCH ASSET DISPOSITION IS APPLIED BY THE
PARENT BORROWER (OR ANY RESTRICTED SUBSIDIARY, AS THE CASE MAY BE) AS PROVIDED
IN SUCH SUBSECTION.


(B)           IN THE EVENT THAT ON OR AFTER THE CLOSING DATE, (X) PARENT
BORROWER OR ANY RESTRICTED SUBSIDIARY SHALL MAKE AN ASSET DISPOSITION OR (Y) A
RECOVERY EVENT SHALL OCCUR, AN AMOUNT EQUAL TO 100% OF THE NET AVAILABLE CASH
FROM SUCH ASSET DISPOSITION OR RECOVERY EVENT SHALL BE APPLIED BY PARENT
BORROWER (OR ANY RESTRICTED SUBSIDIARY, AS THE CASE MAY BE) AS FOLLOWS:

(I)            FIRST, (X) TO THE EXTENT PARENT BORROWER OR SUCH RESTRICTED
SUBSIDIARY ELECTS, TO REINVEST OR COMMIT TO REINVEST IN THE BUSINESS OF PARENT
BORROWER AND ITS RESTRICTED SUBSIDIARIES (INCLUDING ANY INVESTMENT IN ADDITIONAL
ASSETS BY PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY) WITHIN 450 DAYS FROM THE
LATER OF THE DATE OF SUCH ASSET DISPOSITION AND THE DATE OF RECEIPT OF SUCH NET
AVAILABLE CASH (OR, IF SUCH REINVESTMENT IS IN A PROJECT AUTHORIZED BY THE BOARD
OF DIRECTORS THAT WILL TAKE LONGER THAN SUCH 450 DAYS TO COMPLETE, THE PERIOD OF
TIME NECESSARY TO COMPLETE SUCH PROJECT) OR (Y) IN THE CASE OF ANY ASSET
DISPOSITION BY ANY RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR, TO
THE EXTENT THAT THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY ELECTS (OR IS
REQUIRED BY THE TERMS OF ANY INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY THAT IS
NOT A SUBSIDIARY GUARANTOR), TO PREPAY, REPAY OR PURCHASE ANY SUCH INDEBTEDNESS
OR (IN THE CASE OF LETTERS OF CREDIT, BANKERS’ ACCEPTANCES OR OTHER SIMILAR
INSTRUMENTS) CASH COLLATERALIZE ANY SUCH INDEBTEDNESS (IN EACH CASE OTHER THAN
INDEBTEDNESS OWED TO THE PARENT BORROWER OR A RESTRICTED SUBSIDIARY) WITHIN 450
DAYS AFTER THE LATER OF THE DATE OF SUCH ASSET DISPOSITION AND THE DATE OF
RECEIPT OF SUCH NET AVAILABLE CASH; AND

(II)           SECOND, TO THE EXTENT OF THE BALANCE OF SUCH NET AVAILABLE CASH
AFTER APPLICATION IN ACCORDANCE WITH CLAUSE (I) ABOVE (SUCH BALANCE, THE “EXCESS
PROCEEDS”) TO FUND ANY GENERAL CORPORATE PURPOSES (INCLUDING BUT NOT LIMITED TO
THE REPAYMENT OF SENIOR INTERIM LOANS, SENIOR NOTES, EXISTING NOTES OR
SUBORDINATED OBLIGATIONS) (TO THE EXTENT CONSISTENT WITH ANY OTHER APPLICABLE
PROVISION OF THIS AGREEMENT).


(C)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 7.4,
THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES SHALL NOT BE REQUIRED TO
APPLY ANY NET AVAILABLE CASH OR EQUIVALENT AMOUNT IN ACCORDANCE WITH THIS
SUBSECTION 7.4 (X) EXCEPT TO THE EXTENT THAT THE AGGREGATE NET AVAILABLE CASH
FROM ALL ASSET DISPOSITIONS AND RECOVERY EVENTS OR EQUIVALENT AMOUNT THAT IS NOT
APPLIED IN ACCORDANCE WITH THIS SUBSECTION 7.4 EXCEEDS $50.0 MILLION AND (Y) IN
THE CASE OF ANY ASSET DISPOSITION BY, OR RECOVERY EVENT RELATING TO ANY ASSET
OF, ANY RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR, TO THE EXTENT
THAT (I) ANY NET AVAILABLE CASH FROM SUCH ASSET DISPOSITION OR RECOVERY EVENT IS
SUBJECT TO ANY RESTRICTION ON THE TRANSFER OF ALL OR ANY PORTION THEREOF
DIRECTLY OR INDIRECTLY TO THE PARENT BORROWER, INCLUDING BY REASON OF APPLICABLE
LAW OR AGREEMENT (OTHER THAN ANY AGREEMENT ENTERED INTO PRIMARILY FOR THE
PURPOSE OF

126


--------------------------------------------------------------------------------



IMPOSING SUCH A RESTRICTION) OR (II) IN THE GOOD FAITH DETERMINATION OF THE
PARENT BORROWER (WHICH DETERMINATION SHALL BE CONCLUSIVE) THE TRANSFER OF ALL OR
ANY PORTION OF ANY NET AVAILABLE CASH FROM SUCH ASSET DISPOSITION DIRECTLY OR
INDIRECTLY TO THE PARENT BORROWER COULD REASONABLY BE EXPECTED TO GIVE RISE TO
OR RESULT IN (A) ANY VIOLATION OF APPLICABLE LAW, (B) ANY LIABILITY (CRIMINAL,
CIVIL, ADMINISTRATIVE OR OTHER) FOR ANY OF THE OFFICERS, DIRECTORS OR
SHAREHOLDERS OF THE PARENT BORROWER, ANY RESTRICTED SUBSIDIARY OR ANY PARENT,
(C) ANY VIOLATION OF THE PROVISIONS OF ANY JOINT VENTURE OR OTHER MATERIAL
AGREEMENT GOVERNING OR BINDING UPON THE PARENT BORROWER OR ANY RESTRICTED
SUBSIDIARY, (D) ANY MATERIAL RISK OF ANY SUCH VIOLATION OR LIABILITY REFERRED TO
IN ANY OF THE PRECEDING CLAUSES (A), (B) AND (C), (E) ANY ADVERSE TAX
CONSEQUENCE FOR THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY, OR (F) ANY
COST, EXPENSE, LIABILITY OR OBLIGATION (INCLUDING, WITHOUT LIMITATION, ANY TAX)
OTHER THAN ROUTINE AND IMMATERIAL OUT-OF-POCKET EXPENSES.


(D)           FOR THE PURPOSES OF SUBSECTION 7.4(A)(II) ABOVE, THE FOLLOWING ARE
DEEMED TO BE CASH:  (1) TEMPORARY CASH INVESTMENTS AND CASH EQUIVALENTS, (2) THE
ASSUMPTION OF INDEBTEDNESS OF THE PARENT BORROWER (OTHER THAN DISQUALIFIED STOCK
OF THE PARENT BORROWER) OR ANY RESTRICTED SUBSIDIARY AND THE RELEASE OF THE
PARENT BORROWER OR SUCH RESTRICTED SUBSIDIARY FROM ALL LIABILITY ON PAYMENT OF
THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IN CONNECTION WITH SUCH ASSET
DISPOSITION, (3) INDEBTEDNESS OF ANY RESTRICTED SUBSIDIARY THAT IS NO LONGER A
RESTRICTED SUBSIDIARY AS A RESULT OF SUCH ASSET DISPOSITION, TO THE EXTENT THAT
THE PARENT BORROWER AND EACH OTHER RESTRICTED SUBSIDIARY ARE RELEASED FROM ANY
GUARANTEE OF PAYMENT OF THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS IN CONNECTION
WITH SUCH ASSET DISPOSITION, (4) SECURITIES RECEIVED BY THE PARENT BORROWER OR
ANY RESTRICTED SUBSIDIARY FROM THE TRANSFEREE THAT ARE CONVERTED BY THE PARENT
BORROWER OR SUCH RESTRICTED SUBSIDIARY INTO CASH WITHIN 180 DAYS, (5)
CONSIDERATION CONSISTING OF INDEBTEDNESS OF THE PARENT BORROWER OR ANY
RESTRICTED SUBSIDIARY, (6) ADDITIONAL ASSETS AND (7) ANY DESIGNATED NONCASH
CONSIDERATION RECEIVED BY THE PARENT BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IN AN ASSET DISPOSITION HAVING AN AGGREGATE FAIR MARKET VALUE,
TAKEN TOGETHER WITH ALL OTHER DESIGNATED NONCASH CONSIDERATION RECEIVED PURSUANT
TO THIS CLAUSE, NOT TO EXCEED AN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING EQUAL
TO THE GREATER OF $125.0 MILLION AND 10.0% OF CONSOLIDATED TANGIBLE ASSETS (WITH
THE FAIR MARKET VALUE OF EACH ITEM OF DESIGNATED NONCASH CONSIDERATION BEING
MEASURED AT THE TIME RECEIVED AND WITHOUT GIVING EFFECT TO SUBSEQUENT CHANGES IN
VALUE).


7.5           LIMITATION ON DIVIDENDS AND OTHER RESTRICTED PAYMENTS.


(A)           THE PARENT BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY MATERIAL
RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, (I) DECLARE OR PAY ANY
DIVIDEND OR MAKE ANY DISTRIBUTION ON OR IN RESPECT OF ITS CAPITAL STOCK
(INCLUDING ANY SUCH PAYMENT IN CONNECTION WITH ANY MERGER OR CONSOLIDATION TO
WHICH THE PARENT BORROWER IS A PARTY) EXCEPT (X) DIVIDENDS OR DISTRIBUTIONS
PAYABLE SOLELY IN ITS CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) AND (Y)
DIVIDENDS OR DISTRIBUTIONS PAYABLE TO THE PARENT BORROWER OR ANY RESTRICTED
SUBSIDIARY (AND, IN THE CASE OF ANY SUCH RESTRICTED SUBSIDIARY MAKING SUCH
DIVIDEND OR DISTRIBUTION, TO OTHER HOLDERS OF ITS CAPITAL STOCK ON NO MORE THAN
A PRO RATA BASIS, MEASURED BY VALUE), (II) PURCHASE, REDEEM, RETIRE OR OTHERWISE
ACQUIRE FOR VALUE ANY CAPITAL STOCK OF THE PARENT BORROWER HELD BY PERSONS OTHER
THAN THE PARENT BORROWER OR A RESTRICTED SUBSIDIARY (OTHER THAN ANY ACQUISITION
OF CAPITAL STOCK

127


--------------------------------------------------------------------------------



DEEMED TO OCCUR UPON THE EXERCISE OF OPTIONS IF SUCH CAPITAL STOCK REPRESENTS A
PORTION OF THE EXERCISE PRICE THEREOF), (III) VOLUNTARILY PURCHASE, REPURCHASE,
REDEEM OR DEFEASE OR OTHERWISE VOLUNTARILY ACQUIRE OR RETIRE FOR VALUE, PRIOR TO
SCHEDULED MATURITY, SCHEDULED REPAYMENT OR SCHEDULED SINKING FUND PAYMENT,
SENIOR INTERIM LOAN FACILITY INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, ANY
SENIOR NOTES), EXISTING NOTES OR SUBORDINATED OBLIGATIONS (OTHER THAN A
PURCHASE, REPURCHASE, REDEMPTION, DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT
FOR VALUE IN ANTICIPATION OF SATISFYING A SINKING FUND OBLIGATION, PRINCIPAL
INSTALLMENT OR FINAL MATURITY, IN EACH CASE DUE WITHIN ONE YEAR OF THE DATE OF
SUCH ACQUISITION OR RETIREMENT) OR (IV) MAKE ANY INVESTMENT (OTHER THAN A
PERMITTED INVESTMENT) IN ANY PERSON (ANY SUCH DIVIDEND, DISTRIBUTION, PURCHASE,
REPURCHASE, REDEMPTION, DEFEASANCE, OTHER ACQUISITION OR RETIREMENT OR
INVESTMENT BEING HEREIN REFERRED TO AS A “RESTRICTED PAYMENT”), IF AT THE TIME
THE PARENT BORROWER OR SUCH RESTRICTED SUBSIDIARY MAKES SUCH RESTRICTED PAYMENT
AND AFTER GIVING EFFECT THERETO:

(1)           A DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (OR WOULD RESULT
THEREFROM);

(2)           THE PARENT BORROWER COULD NOT INCUR AT LEAST AN ADDITIONAL $1.00
OF INDEBTEDNESS PURSUANT TO SUBSECTION 7.1(A); OR

(3)           THE AGGREGATE AMOUNT OF SUCH RESTRICTED PAYMENT AND ALL OTHER
RESTRICTED PAYMENTS (THE AMOUNT SO EXPENDED, IF OTHER THAN IN CASH, TO BE AS
DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS, WHOSE DETERMINATION SHALL BE
CONCLUSIVE AND EVIDENCED BY A RESOLUTION OF THE BOARD OF DIRECTORS) DECLARED OR
MADE SUBSEQUENT TO THE CLOSING DATE AND THEN OUTSTANDING WOULD EXCEED, WITHOUT
DUPLICATION, THE SUM OF:

(A)          50% OF THE CONSOLIDATED NET INCOME ACCRUED DURING THE PERIOD
(TREATED AS ONE ACCOUNTING PERIOD) BEGINNING ON APRIL 1, 2007 TO THE END OF THE
MOST RECENT FISCAL QUARTER ENDING PRIOR TO THE DATE OF SUCH RESTRICTED PAYMENT
FOR WHICH CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT BORROWER ARE AVAILABLE
(OR, IN CASE SUCH CONSOLIDATED NET INCOME SHALL BE A NEGATIVE NUMBER, 100% OF
SUCH NEGATIVE NUMBER);

(B)           THE AGGREGATE NET CASH PROCEEDS AND THE FAIR VALUE (AS DETERMINED
IN GOOD FAITH BY THE PARENT BORROWER) OF PROPERTY OR ASSETS RECEIVED (X) BY THE
PARENT BORROWER AS CAPITAL CONTRIBUTIONS TO THE PARENT BORROWER AFTER THE
CLOSING DATE OR FROM THE ISSUANCE OR SALE (OTHER THAN TO A RESTRICTED
SUBSIDIARY) OF ITS CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK OR DESIGNATED
PREFERRED STOCK) AFTER THE CLOSING DATE (OTHER THAN EXCLUDED CONTRIBUTIONS AND
CONTRIBUTION AMOUNTS) OR (Y) BY THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
FROM THE ISSUANCE AND SALE BY THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
AFTER THE CLOSING DATE OF INDEBTEDNESS THAT SHALL HAVE BEEN CONVERTED INTO OR
EXCHANGED FOR CAPITAL STOCK OF THE PARENT BORROWER (OTHER THAN DISQUALIFIED
STOCK OR DESIGNATED PREFERRED STOCK) OR ANY PARENT, PLUS THE AMOUNT OF ANY CASH
AND THE FAIR VALUE (AS DETERMINED IN GOOD FAITH BY THE PARENT BORROWER) OF ANY
PROPERTY OR ASSETS,

128


--------------------------------------------------------------------------------


RECEIVED BY THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY UPON SUCH
CONVERSION OR EXCHANGE;

(C)           (I) THE AGGREGATE AMOUNT OF CASH AND THE FAIR VALUE (AS DETERMINED
IN GOOD FAITH BY THE PARENT BORROWER) OF ANY PROPERTY OR ASSETS RECEIVED FROM
DIVIDENDS, DISTRIBUTIONS, INTEREST PAYMENTS, RETURN OF CAPITAL, REPAYMENTS OF
INVESTMENTS OR OTHER TRANSFERS OF ASSETS TO THE PARENT BORROWER OR ANY
RESTRICTED SUBSIDIARY FROM ANY UNRESTRICTED SUBSIDIARY, INCLUDING DIVIDENDS OR
OTHER DISTRIBUTIONS RELATED TO DIVIDENDS OR OTHER DISTRIBUTIONS MADE PURSUANT TO
SUBSECTION 7.5(B)(X) BELOW, PLUS (II) THE AGGREGATE AMOUNT RESULTING FROM THE
REDESIGNATION OF ANY UNRESTRICTED SUBSIDIARY AS A RESTRICTED SUBSIDIARY (VALUED
IN EACH CASE AS PROVIDED IN THE DEFINITION OF “INVESTMENT”); AND

(D)          IN THE CASE OF ANY DISPOSITION OR REPAYMENT OF ANY INVESTMENT
CONSTITUTING A RESTRICTED PAYMENT (WITHOUT DUPLICATION OF ANY AMOUNT DEDUCTED IN
CALCULATING THE AMOUNT OF INVESTMENTS AT ANY TIME OUTSTANDING INCLUDED IN THE
AMOUNT OF RESTRICTED PAYMENTS), THE AGGREGATE AMOUNT OF CASH AND THE FAIR VALUE
(AS DETERMINED IN GOOD FAITH BY THE PARENT BORROWER) OF ANY PROPERTY OR ASSETS
RECEIVED BY THE PARENT BORROWER OR A RESTRICTED SUBSIDIARY WITH RESPECT TO ALL
SUCH DISPOSITIONS AND REPAYMENTS.


(B)           THE PROVISIONS OF SUBSECTION 7.5(A) ABOVE DO NOT PROHIBIT ANY OF
THE FOLLOWING (EACH, A “PERMITTED PAYMENT”):

(I)            (X) ANY PURCHASE, REDEMPTION, REPURCHASE, DEFEASANCE OR OTHER
ACQUISITION OR RETIREMENT OF CAPITAL STOCK OF THE PARENT BORROWER (“TREASURY
CAPITAL STOCK”), SENIOR INTERIM LOAN FACILITY INDEBTEDNESS (INCLUDING, WITHOUT
LIMITATION, ANY SENIOR NOTES), EXISTING NOTES OR SUBORDINATED OBLIGATIONS MADE
BY EXCHANGE (INCLUDING ANY SUCH EXCHANGE PURSUANT TO THE EXERCISE OF A
CONVERSION RIGHT OR PRIVILEGE IN CONNECTION WITH WHICH CASH IS PAID IN LIEU OF
THE ISSUANCE OF FRACTIONAL SHARES) FOR, OR OUT OF THE PROCEEDS OF THE
SUBSTANTIALLY CONCURRENT ISSUANCE OR SALE OF, CAPITAL STOCK OF THE PARENT
BORROWER (OTHER THAN DISQUALIFIED STOCK AND OTHER THAN CAPITAL STOCK ISSUED OR
SOLD TO A SUBSIDIARY) (“REFUNDING CAPITAL STOCK”) OR A SUBSTANTIALLY CONCURRENT
CAPITAL CONTRIBUTION TO THE PARENT BORROWER, IN EACH CASE OTHER THAN EXCLUDED
CONTRIBUTIONS AND CONTRIBUTION AMOUNTS; PROVIDED, THAT THE NET CASH PROCEEDS
FROM SUCH ISSUANCE, SALE OR CAPITAL CONTRIBUTION SHALL BE EXCLUDED IN SUBSEQUENT
CALCULATIONS UNDER SUBSECTION 7.5(A)(3)(B) ABOVE AND (Y) IF IMMEDIATELY PRIOR TO
SUCH ACQUISITION OR RETIREMENT OF SUCH TREASURY CAPITAL STOCK, DIVIDENDS THEREON
WERE PERMITTED PURSUANT TO SUBSECTION 7.5(B)(XV), DIVIDENDS ON SUCH REFUNDING
CAPITAL STOCK IN AN AGGREGATE AMOUNT PER ANNUM NOT EXCEEDING THE AGGREGATE
AMOUNT PER ANNUM OF DIVIDENDS SO PERMITTED ON SUCH TREASURY CAPITAL STOCK;

(II)           ANY PURCHASE, REDEMPTION, REPURCHASE, DEFEASANCE OR OTHER
ACQUISITION OR RETIREMENT OF SENIOR INTERIM LOAN FACILITY INDEBTEDNESS
(INCLUDING, WITHOUT LIMITATION, SENIOR INTERIM LOANS AND ANY SENIOR NOTES),
EXISTING NOTES OR SUBORDINATED OBLIGATIONS

129


--------------------------------------------------------------------------------


(W) MADE BY EXCHANGE FOR, OR OUT OF THE PROCEEDS OF THE SUBSTANTIALLY CONCURRENT
ISSUANCE OR SALE OF, INDEBTEDNESS OF THE PARENT BORROWER (OTHER THAN THE
EXISTING NOTES) OR REFINANCING INDEBTEDNESS, IN EACH CASE INCURRED IN COMPLIANCE
WITH SUBSECTION 7.1, (X) FROM DECLINED AMOUNTS AS CONTEMPLATED BY SUBSECTION
3.4(F) (OR ANY OTHER PROVISION PERMITTING THE PURCHASE, REDEMPTION, REPURCHASE,
DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT OF SENIOR NOTES, EXISTING NOTES OR
SUBORDINATED OBLIGATIONS WITH DECLINED MANDATORY PREPAYMENTS) OF THE TERM LOAN
CREDIT AGREEMENT, (Y) FOLLOWING THE OCCURRENCE OF A CHANGE OF CONTROL (OR OTHER
SIMILAR EVENT DESCRIBED THEREIN AS A “CHANGE OF CONTROL”) BUT ONLY IF THE PARENT
BORROWER SHALL HAVE COMPLIED WITH SUBSECTION 7.8(A), OR (Z) CONSTITUTING
ACQUIRED INDEBTEDNESS;

(III)          ANY DIVIDEND PAID WITHIN 60 DAYS AFTER THE DATE OF DECLARATION
THEREOF IF AT SUCH DATE OF DECLARATION SUCH DIVIDEND WOULD HAVE COMPLIED WITH
SUBSECTION 7.5(A) ABOVE;

(IV)          INVESTMENTS OR OTHER RESTRICTED PAYMENTS IN AN AGGREGATE AMOUNT
OUTSTANDING AT ANY TIME NOT TO EXCEED THE AMOUNT OF EXCLUDED CONTRIBUTIONS;

(V)           LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS BY THE PARENT BORROWER
TO ANY PARENT TO PERMIT ANY PARENT TO REPURCHASE OR OTHERWISE ACQUIRE ITS
CAPITAL STOCK (INCLUDING ANY OPTIONS, WARRANTS OR OTHER RIGHTS IN RESPECT
THEREOF), OR PAYMENTS BY THE PARENT BORROWER TO REPURCHASE OR OTHERWISE ACQUIRE
CAPITAL STOCK OF ANY PARENT OR THE PARENT BORROWER (INCLUDING ANY OPTIONS,
WARRANTS OR OTHER RIGHTS IN RESPECT THEREOF), IN EACH CASE FROM MANAGEMENT
INVESTORS, SUCH PAYMENTS, LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS NOT TO
EXCEED AN AMOUNT (NET OF REPAYMENTS OF ANY SUCH LOANS OR ADVANCES) EQUAL TO (X)
(1) $30.0 MILLION PLUS (2) $10.0 MILLION MULTIPLIED BY THE NUMBER OF CALENDAR
YEARS THAT HAVE COMMENCED SINCE THE CLOSING DATE, PLUS (Y) THE NET CASH PROCEEDS
RECEIVED BY THE PARENT BORROWER SINCE THE CLOSING DATE FROM, OR AS A CAPITAL
CONTRIBUTION FROM, THE ISSUANCE OR SALE TO MANAGEMENT INVESTORS OF CAPITAL STOCK
(INCLUDING ANY OPTIONS, WARRANTS OR OTHER RIGHTS IN RESPECT THEREOF), TO THE
EXTENT SUCH NET CASH PROCEEDS ARE NOT INCLUDED IN ANY CALCULATION UNDER
SUBSECTION 7.5(A)(3)(B)(X) ABOVE,  PLUS (Z) THE CASH PROCEEDS OF KEY MAN LIFE
INSURANCE POLICIES RECEIVED BY THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY
(OR BY ANY PARENT AND CONTRIBUTED TO THE PARENT BORROWER) SINCE THE CLOSING DATE
TO THE EXTENT SUCH CASH PROCEEDS ARE NOT INCLUDED IN ANY CALCULATION UNDER
SUBSECTION 7.5(A)(3)(A) ABOVE; PROVIDED THAT ANY CANCELLATION OF INDEBTEDNESS
OWING TO THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY BY ANY MANAGEMENT
INVESTOR IN CONNECTION WITH ANY REPURCHASE OR OTHER ACQUISITION OF CAPITAL STOCK
(INCLUDING ANY OPTIONS, WARRANTS OR OTHER RIGHTS IN RESPECT THEREOF) FROM ANY
MANAGEMENT INVESTOR SHALL NOT CONSTITUTE A RESTRICTED PAYMENT FOR PURPOSES OF
THIS SUBSECTION 7.5 OR ANY OTHER PROVISION OF THIS AGREEMENT;

(VI)          THE PAYMENT BY THE PARENT BORROWER OF, OR LOANS, ADVANCES,
DIVIDENDS OR DISTRIBUTIONS BY THE PARENT BORROWER TO ANY PARENT TO PAY,
DIVIDENDS ON THE COMMON STOCK OR EQUITY OF THE PARENT BORROWER OR ANY PARENT
FOLLOWING A PUBLIC OFFERING OF SUCH COMMON STOCK OR EQUITY IN AN AMOUNT NOT TO
EXCEED IN ANY FISCAL YEAR 6% OF THE

130


--------------------------------------------------------------------------------


AGGREGATE GROSS PROCEEDS RECEIVED BY THE PARENT BORROWER (WHETHER DIRECTLY, OR
INDIRECTLY THROUGH A CONTRIBUTION TO COMMON EQUITY CAPITAL) IN OR FROM SUCH
PUBLIC OFFERING;

(VII)         RESTRICTED PAYMENTS (INCLUDING LOANS OR ADVANCES) IN AN AGGREGATE
AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED AN AMOUNT (NET OF REPAYMENTS OF ANY
SUCH LOANS OR ADVANCES) EQUAL TO THE GREATER OF $50.0 MILLION AND 3.75% OF
CONSOLIDATED TANGIBLE ASSETS;

(VIII)        LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS TO ANY PARENT OR OTHER
PAYMENTS BY THE PARENT BORROWER OR ANY RESTRICTED SUBSIDIARY (A) TO SATISFY OR
PERMIT ANY PARENT TO SATISFY OBLIGATIONS UNDER THE MANAGEMENT AGREEMENTS, (B)
PURSUANT TO THE TAX SHARING AGREEMENT, OR (C) TO PAY OR PERMIT ANY PARENT TO PAY
ANY PARENT EXPENSES OR ANY RELATED TAXES;

(IX)           PAYMENTS BY THE PARENT BORROWER, OR LOANS, ADVANCES, DIVIDENDS OR
DISTRIBUTIONS BY THE PARENT BORROWER TO ANY PARENT TO MAKE PAYMENTS, TO HOLDERS
OF CAPITAL STOCK OF THE PARENT BORROWER OR ANY PARENT IN LIEU OF ISSUANCE OF
FRACTIONAL SHARES OF SUCH CAPITAL STOCK, NOT TO EXCEED $5.0 MILLION IN THE
AGGREGATE OUTSTANDING AT ANY TIME;

(X)            DIVIDENDS OR OTHER DISTRIBUTIONS OF CAPITAL STOCK, INDEBTEDNESS
OR OTHER SECURITIES OF UNRESTRICTED SUBSIDIARIES;

(XI)           ANY RESTRICTED PAYMENT PURSUANT TO OR IN CONNECTION WITH THE
TRANSACTIONS;

(XII)          DIVIDENDS TO HOLDERS OF ANY CLASS OR SERIES OF DISQUALIFIED
STOCK, OR OF ANY PREFERRED STOCK OF A RESTRICTED SUBSIDIARY, INCURRED IN
ACCORDANCE WITH SUBSECTION 7.1;

(XIII)         RESTRICTED PAYMENTS (INCLUDING LOANS OR ADVANCES) IN AN AGGREGATE
AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED AN AMOUNT (NET OF ANY REPAYMENTS OF
ANY SUCH LOANS OR ADVANCES) EQUAL TO CUMULATIVE RETAINED EXCESS CASH FLOW,
PROVIDED THAT, IN THE CASE OF SUCH A RESTRICTED PAYMENT THAT IS A DIVIDEND OR
DISTRIBUTION ON OR IN RESPECT OF, OR A PURCHASE, REDEMPTION, RETIREMENT OR OTHER
ACQUISITION FOR VALUE OF, CAPITAL STOCK OF THE PARENT BORROWER, AT THE TIME OF
SUCH RESTRICTED PAYMENT, THE CONSOLIDATED COVERAGE RATIO IS GREATER THAN OR
EQUAL TO 2.0:1.0 FOR THE FOUR FISCAL QUARTER PERIOD OF THE PARENT BORROWER
ENDING ON THE LAST DAY OF THE MOST RECENTLY COMPLETED FISCAL YEAR OR QUARTER FOR
WHICH FINANCIAL STATEMENTS OF THE PARENT BORROWER HAVE BEEN DELIVERED UNDER
SUBSECTION 6.1(A) OR (B);

(XIV)        RESTRICTED PAYMENTS (INCLUDING LOANS OR ADVANCES) IN AN AGGREGATE
AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED AN AMOUNT (NET OF ANY REPAYMENTS OF
ANY SUCH LOANS OR ADVANCES) EQUAL TO NET AVAILABLE CASH TO THE EXTENT PERMITTED
BY SUBSECTION 7.4(B)(III), PROVIDED THAT, IN THE CASE OF SUCH A RESTRICTED
PAYMENT THAT IS A DIVIDEND OR DISTRIBUTION ON OR IN RESPECT OF, OR A PURCHASE,
REDEMPTION, RETIREMENT OR OTHER

131


--------------------------------------------------------------------------------


ACQUISITION FOR VALUE OF, CAPITAL STOCK OF HOLDING PARENT, AT THE TIME OF SUCH
RESTRICTED PAYMENT, THE CONSOLIDATED COVERAGE RATIO IS GREATER THAN OR EQUAL TO
2.0:1.0 FOR THE FOUR FISCAL QUARTER PERIOD OF THE PARENT BORROWER ENDING ON THE
LAST DATE OF THE MOST RECENTLY COMPLETED FISCAL YEAR OR QUARTER FOR WHICH
FINANCIAL STATEMENTS OF PARENT BORROWER HAVE BEEN DELIVERED UNDER SUBSECTION
6.1(A) OR (B);

(XV)         (A) DIVIDENDS ON ANY DESIGNATED PREFERRED STOCK OF THE PARENT
BORROWER ISSUED AFTER THE CLOSING DATE, PROVIDED THAT AT THE TIME OF SUCH
ISSUANCE AND AFTER GIVING EFFECT THERETO ON A PRO FORMA BASIS, THE CONSOLIDATED
COVERAGE RATIO WOULD BE AT LEAST 2.00 TO 1.00, OR (B) ANY DIVIDEND ON REFUNDING
CAPITAL STOCK THAT IS PREFERRED STOCK IN EXCESS OF THE AMOUNT OF DIVIDENDS
THEREON PERMITTED BY CLAUSE (I) OF THIS PARAGRAPH (B), PROVIDED THAT AT THE TIME
OF THE DECLARATION OF SUCH DIVIDEND AND AFTER GIVING EFFECT THERETO ON A PRO
FORMA BASIS, THE CONSOLIDATED COVERAGE RATIO WOULD BE AT LEAST 2.00:1.00, OR (C)
LOANS, ADVANCES, DIVIDENDS OR DISTRIBUTIONS TO ANY PARENT TO PERMIT DIVIDENDS ON
ANY DESIGNATED PREFERRED STOCK OF ANY PARENT ISSUED AFTER THE CLOSING DATE, IN
AN AMOUNT (NET OF REPAYMENTS OF ANY SUCH LOANS OR ADVANCES) NOT EXCEEDING THE
AGGREGATE CASH PROCEEDS RECEIVED BY THE PARENT BORROWER FROM THE ISSUANCE OR
SALE OF SUCH DESIGNATED PREFERRED STOCK OF SUCH PARENT;

(XVI)        INVESTMENTS IN UNRESTRICTED SUBSIDIARIES IN AN AGGREGATE AMOUNT
OUTSTANDING AT ANY TIME NOT EXCEEDING THE GREATER OF $50.0 MILLION AND 5.0% OF
CONSOLIDATED TANGIBLE ASSETS; AND

(XVII)       DISTRIBUTIONS OR PAYMENTS OF SPECIAL PURPOSE FINANCING FEES;

provided, that (A) in the case of subsections 7.5(b)(i)(y), (iii), (vi), (ix),
(xiii) and (xv)(B), the net amount of any such Permitted Payment shall be
included in subsequent calculations of the amount of Restricted Payments, (B) in
all cases other than pursuant to clause (A) immediately above, the net amount of
any such Permitted Payment shall be excluded in subsequent calculations of the
amount of Restricted Payments and (C) solely with respect to subsections
7.5(b)(vii) and (xiii), no Default or Event of Default shall have occurred or be
continuing at the time of any such Permitted Payment after giving effect
thereto.  For the avoidance of doubt, nothing in this subsection 7.5 shall
restrict the making of any “AHYDO catch up payment” required by the Senior
Interim Loan Facility or the Senior Notes Indenture.


(C)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 7.5
AND FOR SO LONG AS ANY SENIOR INTERIM LOANS REMAIN OUTSTANDING, THE PARENT
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS MATERIAL RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, PAY ANY CASH DIVIDEND OR MAKE ANY CASH
DISTRIBUTION ON OR IN RESPECT OF THE PARENT BORROWER’S CAPITAL STOCK OR PURCHASE
FOR CASH OR OTHERWISE ACQUIRE FOR CASH ANY CAPITAL STOCK OF THE PARENT BORROWER
OR ANY PARENT, FOR THE PURPOSE OF PAYING ANY CASH DIVIDEND OR MAKING ANY CASH
DISTRIBUTION TO, OR ACQUIRING CAPITAL STOCK OF THE PARENT BORROWER OR ANY PARENT
FOR CASH FROM, THE INVESTORS, OR GUARANTEE ANY INDEBTEDNESS OF ANY AFFILIATE OF
THE PARENT BORROWER FOR THE PURPOSE OF PAYING SUCH DIVIDEND, MAKING SUCH
DISTRIBUTION OR SO ACQUIRING SUCH CAPITAL STOCK TO OR FROM THE INVESTORS, IN
EACH CASE BY MEANS OF UTILIZATION OF THE CUMULATIVE RESTRICTED PAYMENT CREDIT
PROVIDED BY

132


--------------------------------------------------------------------------------



SUBSECTION 7.5(A)(3), OR THE EXCEPTIONS PROVIDED BY SUBSECTIONS 7.5(B)(III),
(VII), (X), (XIII), (XIV) OR (XVI) OR CLAUSES (XV) OR (XVIII) OF THE DEFINITION
OF PERMITTED INVESTMENTS, UNLESS AT THE TIME AND AFTER GIVING EFFECT TO SUCH
PAYMENT, (X) THE CONSOLIDATED TOTAL LEVERAGE RATIO OF THE PARENT BORROWER WOULD
HAVE BEEN EQUAL TO OR LESS THAN 6.0 TO 1.0, (Y) IF APPLICABLE, THE PARENT
BORROWER SHALL HAVE MADE A CASH INTEREST ELECTION WITH RESPECT TO THE SENIOR
INTERIM LOAN FACILITY (INCLUDING, WITHOUT LIMITATION, THE SENIOR INTERIM LOANS
AND ANY SENIOR NOTES) (OR ANY PERIOD IN WHICH THE PARENT BORROWER PAID INTEREST
IN KIND WITH RESPECT TO THE SENIOR INTERIM LOAN FACILITY (INCLUDING, WITHOUT
LIMITATION, THE SENIOR INTERIM LOANS AND ANY SENIOR NOTES) SHALL HAVE EXPIRED)
AND (Z) SUCH PAYMENT IS OTHERWISE IN COMPLIANCE WITH THIS SUBSECTION 7.5;
PROVIDED THAT NOTWITHSTANDING THE REFINANCING IN FULL OF THE SENIOR INTERIM
LOANS, TO THE EXTENT THAT ANY AGREEMENT GOVERNING THE INDEBTEDNESS SO
REFINANCING THE SENIOR INTERIM LOANS INCLUDES A PROVISION SUBSTANTIALLY SIMILAR
TO THIS PROVISION, THE FOREGOING PARAGRAPH (C) (AS MODIFIED AS APPROPRIATE TO
CONFORM TO SUCH PROVISION) SHALL CONTINUE TO APPLY NOTWITHSTANDING THE
REFINANCING OF THE SENIOR INTERIM LOANS FOR SO LONG AS SUCH INDEBTEDNESS SHALL
REMAIN OUTSTANDING.


7.6           LIMITATION ON TRANSACTIONS WITH AFFILIATES.


(A)           THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY MATERIAL
RESTRICTED SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO OR CONDUCT ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS (INCLUDING THE PURCHASE, SALE,
LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY SERVICE) WITH ANY
AFFILIATE OF THE PARENT BORROWER (AN “AFFILIATE TRANSACTION”) INVOLVING
AGGREGATE CONSIDERATION IN EXCESS OF $10.0 MILLION UNLESS (I) THE TERMS OF SUCH
AFFILIATE TRANSACTION ARE NOT MATERIALLY LESS FAVORABLE TO THE PARENT BORROWER
OR SUCH RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, THAN THOSE THAT COULD BE
OBTAINED AT THE TIME IN A TRANSACTION WITH A PERSON WHO IS NOT SUCH AN AFFILIATE
AND (II) IF SUCH AFFILIATE TRANSACTION INVOLVES AGGREGATE CONSIDERATION IN
EXCESS OF $40.0 MILLION, THE TERMS OF SUCH AFFILIATE TRANSACTION HAVE BEEN
APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS.  FOR PURPOSES OF THIS
PARAGRAPH, ANY AFFILIATE TRANSACTION SHALL BE DEEMED TO HAVE SATISFIED THE
REQUIREMENTS SET FORTH IN THIS SUBSECTION 7.6(A) IF (X) SUCH AFFILIATE
TRANSACTION IS APPROVED BY A MAJORITY OF THE DISINTERESTED DIRECTORS OR (Y) IN
THE EVENT THERE ARE NO DISINTERESTED DIRECTORS, A FAIRNESS OPINION IS PROVIDED
BY A NATIONALLY RECOGNIZED APPRAISAL OR INVESTMENT BANKING FIRM WITH RESPECT TO
SUCH AFFILIATE TRANSACTION.


(B)           THE PROVISIONS OF SUBSECTION 7.6(A) ABOVE WILL NOT APPLY TO:

(I)            ANY RESTRICTED PAYMENT TRANSACTION,

(II)           (1) THE ENTERING INTO, MAINTAINING OR PERFORMANCE OF ANY
EMPLOYMENT OR CONSULTING CONTRACT, COLLECTIVE BARGAINING AGREEMENT, BENEFIT
PLAN, PROGRAM OR ARRANGEMENT, RELATED TRUST AGREEMENT OR ANY OTHER SIMILAR
ARRANGEMENT FOR OR WITH ANY CURRENT OR FORMER EMPLOYEE, OFFICER, DIRECTOR OR
CONSULTANT OF OR TO THE PARENT BORROWER, ANY RESTRICTED SUBSIDIARY OR ANY PARENT
HERETOFORE OR HEREAFTER ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS,
INCLUDING VACATION, HEALTH, INSURANCE, DEFERRED COMPENSATION, SEVERANCE,
RETIREMENT, SAVINGS OR OTHER SIMILAR PLANS, PROGRAMS OR ARRANGEMENTS,
(2) PAYMENTS, COMPENSATION, PERFORMANCE OF INDEMNIFICATION OR CONTRIBUTION
OBLIGATIONS, THE MAKING OR CANCELLATION OF LOANS, OR ANY ISSUANCE, GRANT OR

133


--------------------------------------------------------------------------------


AWARD OF STOCK, OPTIONS, OTHER EQUITY-RELATED INTERESTS OR OTHER SECURITIES, TO
ANY SUCH EMPLOYEES, OFFICERS, DIRECTORS OR CONSULTANTS IN THE ORDINARY COURSE OF
BUSINESS, (3) THE PAYMENT OF REASONABLE FEES TO DIRECTORS OF THE PARENT BORROWER
OR ANY OF ITS SUBSIDIARIES OR ANY PARENT (AS DETERMINED IN GOOD FAITH BY THE
PARENT BORROWER OR SUCH SUBSIDIARY), (4) ANY TRANSACTION WITH AN OFFICER OR
DIRECTOR OF THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY PARENT IN THE
ORDINARY COURSE OF BUSINESS NOT INVOLVING MORE THAN $100,000 IN ANY ONE CASE, OR
(5) MANAGEMENT ADVANCES AND PAYMENTS IN RESPECT THEREOF (OR IN REIMBURSEMENT OF
ANY EXPENSES REFERRED TO IN THE DEFINITION OF SUCH TERM),

(III)          ANY TRANSACTION BETWEEN OR AMONG ANY OF THE PARENT BORROWER, ONE
OR MORE RESTRICTED SUBSIDIARIES, AND/OR ONE OR MORE SPECIAL PURPOSE ENTITIES,

(IV)          ANY TRANSACTION ARISING OUT OF AGREEMENTS OR INSTRUMENTS IN
EXISTENCE ON THE CLOSING DATE (OTHER THAN ANY TAX SHARING AGREEMENT OR
MANAGEMENT AGREEMENT REFERRED TO IN SUBSECTION 7.6(B)(VII) BELOW), AND ANY
PAYMENTS MADE PURSUANT THERETO,

(V)           ANY TRANSACTION IN THE ORDINARY COURSE OF BUSINESS ON TERMS THAT
ARE FAIR TO THE PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES IN THE
REASONABLE DETERMINATION OF THE BOARD OF DIRECTORS OR SENIOR MANAGEMENT OF THE
PARENT BORROWER, OR ARE NOT MATERIALLY LESS FAVORABLE TO THE PARENT BORROWER OR
THE RELEVANT RESTRICTED SUBSIDIARY THAN THOSE THAT COULD BE OBTAINED AT THE TIME
IN A TRANSACTION WITH A PERSON WHO IS NOT AN AFFILIATE OF THE PARENT BORROWER,

(VI)          ANY TRANSACTION IN THE ORDINARY COURSE OF BUSINESS, OR APPROVED BY
A MAJORITY OF THE BOARD OF DIRECTORS, BETWEEN THE PARENT BORROWER OR ANY
RESTRICTED SUBSIDIARY AND ANY AFFILIATE OF THE PARENT BORROWER CONTROLLED BY THE
PARENT BORROWER THAT IS A JOINT VENTURE OR SIMILAR ENTITY,

(VII)         (1) THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY TAX SHARING
AGREEMENT AND ANY MANAGEMENT AGREEMENTS AND (2) PAYMENTS TO CDR OR ANY OF ITS
AFFILIATES (W) OF FEES OF UP TO $55.0 MILLION IN THE AGGREGATE, PLUS
OUT-OF-POCKET EXPENSES, IN CONNECTION WITH THE TRANSACTIONS, (X) FOR ANY
MANAGEMENT CONSULTING, FINANCIAL ADVISORY, FINANCING, UNDERWRITING OR PLACEMENT
SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING ACTIVITIES, OF UP TO
$7.5 MILLION IN ANY FISCAL YEAR (OR SUCH OTHER AMOUNT AS MAY BE APPROVED BY A
MAJORITY OF THE DISINTERESTED DIRECTORS), (Y) IN CONNECTION WITH ANY
ACQUISITION, DISPOSITION, MERGER, RECAPITALIZATION OR SIMILAR TRANSACTIONS,
WHICH PAYMENTS ARE MADE PURSUANT TO THE MANAGEMENT AGREEMENTS OR ARE APPROVED BY
A MAJORITY OF THE BOARD OF DIRECTORS IN GOOD FAITH, AND (Z) OF ALL OUT-OF-POCKET
EXPENSES INCURRED IN CONNECTION WITH SUCH SERVICES OR ACTIVITIES,

(VIII)        THE TRANSACTIONS, ALL TRANSACTIONS IN CONNECTION THEREWITH
(INCLUDING BUT NOT LIMITED TO THE FINANCING THEREOF), AND ALL FEES AND EXPENSES
PAID OR PAYABLE IN CONNECTION WITH THE TRANSACTIONS,

134


--------------------------------------------------------------------------------


(IX)           ANY ISSUANCE OR SALE OF CAPITAL STOCK (OTHER THAN DISQUALIFIED
STOCK) OF THE PARENT BORROWER OR CAPITAL CONTRIBUTION TO THE PARENT BORROWER,
AND

(X)            ANY INVESTMENT BY ANY INVESTOR IN SECURITIES OF THE PARENT
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES SO LONG AS (I) SUCH SECURITIES
ARE BEING OFFERED GENERALLY TO OTHER INVESTORS ON THE SAME OR MORE FAVORABLE
TERMS AND (II) SUCH INVESTMENT BY ALL INVESTORS CONSTITUTES LESS THAN 5% OF THE
PROPOSED OR OUTSTANDING ISSUE AMOUNT OF SUCH CLASS OF SECURITIES.


7.7           LIMITATION ON DISPOSITIONS OF COLLATERAL.  THE PARENT BORROWER
WILL NOT, AND WILL NOT PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY THAT IS A LOAN
PARTY TO, CONVEY, SELL, TRANSFER, LEASE, OR OTHERWISE DISPOSE OF ANY OF THE
COLLATERAL IN ANY ASSET DISPOSITION, OR ATTEMPT, OFFER OR CONTRACT TO DO SO
(UNLESS SUCH ATTEMPT, OFFER OR CONTRACT IS CONDITIONED UPON OBTAINING ANY
REQUISITE CONSENT OF THE LENDERS HEREUNDER), EXCEPT FOR ANY ASSET DISPOSITION
MADE OR TO BE MADE IN ACCORDANCE WITH SUBSECTION 7.4, AND THE ADMINISTRATIVE
AGENT SHALL, AND THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT TO,
EXECUTE SUCH RELEASES OF LIENS AND TAKE SUCH OTHER ACTIONS AS THE PARENT
BORROWER MAY REASONABLY REQUEST IN CONNECTION WITH ANY ASSET DISPOSITION (OR ANY
TRANSACTION EXCLUDED FROM THE DEFINITION OF SUCH TERM).


7.8           LIMITATION ON OPTIONAL PAYMENTS AND MODIFICATIONS OF DEBT
INSTRUMENTS AND OTHER DOCUMENTS.  THE PARENT BORROWER WILL NOT, AND WILL NOT
PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY TO:

(a)           in the event of the occurrence of a Change of Control, repurchase
or repay any Senior Interim Loan Facility Indebtedness (including, without
limitation, any Senior Notes incurred pursuant to subsection 7.1(b)(iii)) then
outstanding pursuant to any of the Senior Interim Loan Documents, the Senior
Notes Indenture or the Existing Notes, unless the Parent Borrower shall have (i)
made payment in full of the Revolving Loans and any other amounts then due and
owing to any Lender or the Administrative Agent hereunder and under any
Revolving Note and the Revolving Commitments shall have been terminated and no
Letters of Credit shall be outstanding (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent) or
(ii) made an offer to pay the Revolving Loans and any amounts then due and owing
to each Lender and the Administrative Agent hereunder and under any Note in
respect of each Lender and terminate the Revolving Commitments and cash
collateralize all outstanding Letters of Credit in a manner reasonably
satisfactory to the Administrative Agent and shall have made payment in full
thereof to each such Lender or the Administrative Agent that has accepted such
offer and terminated the Revolving Commitments in respect of each such Lender
that has accepted such offer.  Upon the Parent Borrower having made all payments
of Revolving Loans and other amounts then due and owing to any Lender and
terminating the Revolving Commitments required by the preceding sentence, any
Event of Default arising under subsection 8(j) by reason of such Change of
Control shall be deemed not to have occurred or be continuing;

135


--------------------------------------------------------------------------------


(b)           amend, supplement, waive or otherwise modify any of the provisions
of the Senior Interim Loan Documents or the Senior Notes Indenture under which
any Senior Interim Loan Facility Indebtedness is outstanding (including, without
limitation, any Senior Notes incurred pursuant to subsection 7.1(b)(iii)) or the
Existing Notes Indenture:

(i)            except as permitted pursuant to subsection 7.1 or 7.5, which
shortens the fixed maturity or increases the principal amount of, or increases
the rate or shortens the time of payment of interest on, or increases the amount
or shortens the time of payment of any principal or premium payable whether at
maturity, at a date fixed for prepayment or by acceleration or otherwise of the
Senior Interim Loan Facility Indebtedness evidenced by such Senior Interim Loan
Documents or Existing Notes, or increases the amount of, or accelerates the time
of payment of, any fees or other amounts payable in connection therewith;

(ii)           which relates to any material affirmative or negative covenants
or any events of default or remedies thereunder and the effect of which is to
subject the Parent Borrower or any of its Restricted Subsidiaries to any more
onerous or more restrictive provisions; or

(iii)          which otherwise adversely affects the interests of the Lenders as
senior secured creditors with respect to such Senior Interim Loan Documents or
Existing Notes or the interests of the Lenders under this Agreement or any other
Loan Document in any material respect.

The provisions of this subsection 7.8(b) shall not restrict or prohibit (x) any
refinancing of the Senior Interim Loan Facility or any Indebtedness in respect
thereof or Existing Notes (in whole or in part) permitted pursuant to subsection
7.5 or (y) any Incurrence of Additional Notes (as defined in any Senior Notes
Indenture) permitted pursuant to subsection 7.1; or

(c)           effect any extension, refinancing, refunding, replacement or
renewal of Indebtedness under the Term Loan Documents, unless such refinancing
Indebtedness, to the extent secured by any assets of any Loan Party, is secured
only by assets of the Loan Parties that constitute Collateral for the
obligations of the Parent Borrower hereunder and under the other Loan Documents
pursuant to a security agreement subject to the Intercreditor Agreement or
another intercreditor agreement that is no less favorable to the Secured Parties
than the Intercreditor Agreement (as the same may be amended, supplemented,
waived or otherwise modified from time to time, a “Replacement Intercreditor
Agreement”).


7.9           [RESERVED].


7.10         [RESERVED].

136


--------------------------------------------------------------------------------



7.11         LIMITATION ON NEGATIVE PLEDGE CLAUSES.  PARENT BORROWER WILL NOT,
AND WILL NOT PERMIT ANY MATERIAL RESTRICTED SUBSIDIARY TO ENTER INTO WITH ANY
PERSON ANY AGREEMENT WHICH PROHIBITS OR LIMITS THE ABILITY OF PARENT BORROWER OR
ANY OF ITS RESTRICTED SUBSIDIARIES THAT ARE LOAN PARTIES (OTHER THAN ANY
EXCLUDED SUBSIDIARY) TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN IN
FAVOR OF THE LENDERS IN RESPECT OF OBLIGATIONS AND LIABILITIES UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS UPON ANY OF ITS PROPERTY, ASSETS OR
REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OTHER THAN (A) THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY RELATED DOCUMENTS, THE TERM LOAN
DOCUMENTS, THE SENIOR INTERIM LOAN FACILITY, THE EXISTING NOTES INDENTURE AND
THE EXISTING NOTES, (B) ANY AGREEMENTS IN RESPECT OF ANY INDUSTRIAL REVENUE OR
DEVELOPMENT BONDS, CAPITALIZED LEASE OBLIGATIONS, PURCHASE MONEY OBLIGATIONS OR
HEDGING OBLIGATIONS, ACQUISITION AGREEMENTS OR AGREEMENTS IN CONNECTION WITH ANY
SPECIAL PURPOSE FINANCING PERMITTED BY THIS AGREEMENT (IN WHICH CASES, ANY
PROHIBITION OR LIMITATION SHALL ONLY BE EFFECTIVE AGAINST THE ASSETS FINANCED OR
ACQUIRED THEREBY OR OTHERWISE SUBJECT THERETO), (C) OPERATING LEASES OF REAL
PROPERTY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS, (D) ANY AGREEMENT
GOVERNING INDEBTEDNESS AND/OR OTHER OBLIGATIONS SECURED BY A PERMITTED LIEN (IN
WHICH CASE ANY PROHIBITION OR LIMITATION SHALL ONLY BE EFFECTIVE AGAINST THE
ASSETS SUBJECT TO SUCH PERMITTED LIEN) OR (E) WITH RESPECT TO PROPERTY, ASSETS
OR REVENUES OF ANY FOREIGN SUBSIDIARY THAT DO NOT CONSTITUTE COLLATERAL.


7.12         LIMITATION ON LINES OF BUSINESS.  PARENT BORROWER WILL NOT, AND
WILL NOT PERMIT MATERIAL RESTRICTED SUBSIDIARY TO ENTER INTO ANY BUSINESS,
EITHER DIRECTLY OR THROUGH ANY SUBSIDIARY OR JOINT VENTURE OR SIMILAR
ARRANGEMENT DESCRIBED IN SUBSECTION 7.9, EXCEPT FOR THOSE BUSINESSES OF THE SAME
GENERAL TYPE AS THOSE IN WHICH PARENT BORROWER AND ITS RESTRICTED SUBSIDIARIES
ARE ENGAGED ON THE CLOSING DATE OR WHICH ARE REASONABLY RELATED THERETO.


7.13         FISCAL YEAR.  THE PARENT BORROWER SHALL NOT CHANGE ITS FISCAL
YEAR-END TO A DATE OTHER THAN DECEMBER 31; PROVIDED THAT THE PARENT BORROWER
MAY, UPON WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, CHANGE ITS FISCAL YEAR-END
TO ANY OTHER FISCAL YEAR-END REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


SECTION 8.              EVENTS OF DEFAULT.

If any of the following events shall occur and be continuing:

(a)           Any Borrower shall fail to pay any principal of any Revolving Loan
or any Reimbursement Obligation when due in accordance with the terms hereof
(whether at stated maturity, by mandatory prepayment or otherwise); or any of
the Borrowers shall fail to pay any interest on any Revolving Loan or any
Reimbursement Obligation or any other amount payable hereunder within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or that is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document

137


--------------------------------------------------------------------------------


shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or

(c)           Any Loan Party shall default in the observance or performance of
any agreement contained in subsection 6.7(a) or Section 7 of this Agreement;
provided that, in the case of a default in the observance or performance of its
obligations under subsection 6.7(a) hereof, such default shall have continued
unremedied for a period of two days after a Responsible Officer of the Parent
Borrower shall have discovered or should have discovered such default; or

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8), and
such default shall continue unremedied for a period ending on the earlier of (i)
the date 32 days after a Responsible Officer of the Parent Borrower shall have
discovered or should have discovered such default and (ii) the date 15 days
after written notice has been given to the Parent Borrower by the Administrative
Agent or the Required Lenders; or

(e)           (i) Any Loan Party or any of its Restricted Subsidiaries shall
default in any payment of principal of or interest on any Indebtedness for
borrowed money, or any Loan Party or any of its Material Restricted Subsidiaries
shall default in any payment of principal of or interest on any Indebtedness, in
each case (excluding the Revolving Loans and any Indebtedness owed to the Parent
Borrower or any Loan Party) in excess of $50.0 million beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) any Loan Party or any of its
Material Restricted Subsidiaries shall default in the observance or performance
of any other agreement or condition relating to any Indebtedness (excluding the
Revolving Loans) referred to in clause (i) above or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice or lapse of time if required, such Indebtedness to become due
prior to its stated maturity (an “Acceleration”), and such time shall have
lapsed and, if any notice (a “Default Notice”) shall be required to commence a
grace period or declare the occurrence of an event of default before notice of
Acceleration may be delivered, such Default Notice shall have been given; or

(f)            If (i) any Loan Party or any of its Material Restricted
Subsidiaries shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, trustee, custodian, conservator or other
similar official for it or for

138


--------------------------------------------------------------------------------


all or any substantial part of its assets, or any Loan Party or any of its
Material Restricted Subsidiaries shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against any Loan Party or any
of its Material Restricted Subsidiaries any case, proceeding or other action of
a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Loan Party or any of its Material
Restricted Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party or
any of its Material Restricted Subsidiaries shall take any corporate or other
similar organizational action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) any Loan Party or any of its Material Restricted
Subsidiaries shall be generally unable to, or shall admit in writing its general
inability to, pay its debts as they become due; or

(g)           (i)  Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
or (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), or, on and after the effectiveness of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of either of the Parent Borrower or any
Commonly Controlled Entity, or (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA, or
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA, or
(v) either of the Parent Borrower or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Administrative Agent is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would be reasonably expected to result in a Material
Adverse Effect; or

(h)           One or more judgments or decrees shall be entered against any Loan
Party or any of its Material Restricted Subsidiaries involving in the aggregate
at any time a liability (net of any insurance or indemnity payments actually
received in respect thereof prior to or within 60 days from the entry thereof,
or to be received in respect thereof in the event any appeal thereof shall be
unsuccessful) of $50.0 million or more, and all such

139


--------------------------------------------------------------------------------


judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or

(i)            Any of the Security Documents shall cease for any reason to be in
full force and effect (other than pursuant to the terms hereof or thereof), or
any Borrower or any Loan Party, in each case that is a party to any of the
Security Documents shall so assert in writing, or (ii) the Lien created by any
of the Security Documents shall cease to be perfected and enforceable in
accordance with its terms or of the same effect as to perfection and priority
purported to be created thereby with respect to any significant portion of the
Collateral (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of 20 days; or


(J)            A CHANGE OF CONTROL SHALL HAVE OCCURRED;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower, the
Revolving Commitments shall automatically immediately terminate and the
Revolving Loans hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement (including, without limitation, all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Revolving Commitments, if any, to be terminated forthwith,
whereupon the Revolving Commitments, if any, shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Parent Borrower, declare the Revolving Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement
(including, without limitation, all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

With respect to any Letter of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to the preceding
paragraph, the Parent Borrower shall at such time deposit in a cash collateral
account opened by the Administrative Agent an amount in cash equal to the
aggregate then undrawn and unexpired amount of such Letter of Credit.  The
Parent Borrower hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank and the L/C Participants, a security interest in such cash
collateral to secure all obligations of the Parent Borrower in respect of such
Letter of Credit under this Agreement and the other Loan Documents.  The Parent
Borrower shall execute and deliver to the Administrative Agent, for the account
of the Issuing Bank and the L/C Participants, such further documents and
instruments as the Administrative Agent may request to evidence the

140


--------------------------------------------------------------------------------


creation and perfection of such security interest in such cash collateral
account.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letter of Credit,
and the unused portion thereof after all such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder.  After all Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrowers hereunder shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Parent Borrower.  Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, no Lender in its capacity as a
Secured Party or as beneficiary of any security granted pursuant to the Security
Documents shall have any right to exercise remedies in respect of such security
without the prior written consent of the Required Lenders.

Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.


SECTION 9.              THE AGENTS AND THE OTHER REPRESENTATIVES.


9.1           APPOINTMENT.  EACH LENDER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS CITIBANK, N.A., AS THE ADMINISTRATIVE AGENT AND REVOLVING COLLATERAL
AGENT OF SUCH LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH
SUCH LENDER IRREVOCABLY AUTHORIZES CITIBANK, N.A., AS ADMINISTRATIVE AGENT FOR
SUCH LENDER, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM
SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO OR REQUIRED OF THE ADMINISTRATIVE
AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH
SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, THE AGENTS AND THE OTHER
REPRESENTATIVES SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT, IN THE
CASE OF THE ADMINISTRATIVE AGENT AND THE REVOLVING COLLATERAL AGENT, THOSE
EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND
NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE AGENTS OR THE OTHER REPRESENTATIVES.  EACH OF THE
AGENTS MAY PERFORM ANY OF THEIR RESPECTIVE DUTIES UNDER THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ANY OTHER INSTRUMENTS AND AGREEMENTS REFERRED TO HEREIN
OR THEREIN BY OR THROUGH ITS RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES
OR AFFILIATES (IT BEING UNDERSTOOD AND AGREED, FOR AVOIDANCE OF DOUBT AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THAT THE ADMINISTRATIVE AGENT
AND REVOLVING COLLATERAL AGENT MAY PERFORM ANY OF THEIR RESPECTIVE DUTIES UNDER
THE SECURITY DOCUMENTS BY OR THROUGH ONE OR MORE OF THEIR RESPECTIVE
AFFILIATES).


9.2           DELEGATION OF DUTIES.  IN PERFORMING ITS FUNCTIONS AND DUTIES
UNDER THIS AGREEMENT, EACH AGENT SHALL ACT SOLELY AS AGENT FOR THE LENDERS AND,
AS APPLICABLE, THE OTHER SECURED PARTIES, AND NO AGENT ASSUMES ANY (AND SHALL
NOT BE DEEMED TO HAVE ASSUMED ANY) OBLIGATION OR RELATIONSHIP OF AGENCY OR TRUST
WITH OR FOR THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES.  EACH AGENT MAY
EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY
OR THROUGH AGENTS OR ATTORNEYS-IN-FACT (INCLUDING THE REVOLVING COLLATERAL AGENT

141


--------------------------------------------------------------------------------



IN THE CASE OF THE ADMINISTRATIVE AGENT), AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  NO AGENT SHALL BE
RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT
OR COUNSEL SELECTED BY IT WITH REASONABLE CARE.


9.3           EXCULPATORY PROVISIONS.  NONE OF THE ADMINISTRATIVE AGENT OR ANY
OTHER REPRESENTATIVE NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES SHALL BE (A) LIABLE FOR ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT FOR THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH PERSON OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES) OR (B) RESPONSIBLE IN ANY MANNER TO ANY OF THE
LENDERS FOR (I) ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY
ANY BORROWER OR ANY OTHER LOAN PARTY OR ANY OFFICER THEREOF CONTAINED IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR
OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE ADMINISTRATIVE
AGENT OR ANY OTHER REPRESENTATIVE UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, (II) FOR THE VALUE, VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY NOTES OR ANY
OTHER LOAN DOCUMENT, (III) FOR ANY FAILURE OF ANY BORROWER OR ANY OTHER LOAN
PARTY TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT,
(IV) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR CONDITIONS
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (V) THE SATISFACTION OF ANY OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 5, OR (VI) THE EXISTENCE OR POSSIBLE
EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  NEITHER THE ADMINISTRATIVE AGENT
NOR ANY OTHER REPRESENTATIVE SHALL BE UNDER ANY OBLIGATION TO ANY LENDER TO
ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE
AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY BORROWER OR ANY
OTHER LOAN PARTY.  EACH LENDER AGREES THAT, EXCEPT FOR NOTICES, REPORTS AND
OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE
ADMINISTRATIVE AGENT HEREUNDER OR GIVEN TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF OR WITH COPIES FOR THE LENDERS, THE ADMINISTRATIVE AGENT AND THE
OTHER REPRESENTATIVES SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY
LENDER WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS,
PROPERTY, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF
ANY BORROWER OR ANY OTHER LOAN PARTY WHICH MAY COME INTO THE POSSESSION OF THE
ADMINISTRATIVE AGENT AND THE OTHER REPRESENTATIVES OR ANY OF THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.


9.4           RELIANCE BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED (AND SHALL HAVE NO
LIABILITY TO ANY PERSON) IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR TELETYPE MESSAGE,
STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE
AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR
PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO
THE BORROWERS), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF
ANY NOTE AS THE OWNER THEREOF FOR ALL PURPOSES UNLESS SUCH NOTE SHALL HAVE BEEN
TRANSFERRED IN ACCORDANCE WITH SUBSECTION 10.6 AND ALL ACTIONS REQUIRED BY SUCH
SUBSECTION IN CONNECTION WITH SUCH TRANSFER SHALL HAVE BEEN TAKEN.  ANY REQUEST,
AUTHORITY OR CONSENT OF ANY PERSON OR ENTITY WHO, AT THE TIME OF MAKING SUCH
REQUEST OR GIVING SUCH AUTHORITY

142


--------------------------------------------------------------------------------


or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.  The Administrative
Agent shall be fully justified as between itself and the Lenders in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
and/or such other requisite percentage of the Lenders as is required pursuant to
subsection 10.1(a) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and any Notes and the
other Loan Documents in accordance with a request of the Required Lenders and/or
such other requisite percentage of the Lenders as is required pursuant to
subsection 10.1(a), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Revolving Loans.


9.5           NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM A LENDER OR A
BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF
DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT
THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE AGENT
SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL
TAKE SUCH ACTION REASONABLY PROMPTLY WITH RESPECT TO SUCH DEFAULT OR EVENT OF
DEFAULT AS SHALL BE DIRECTED BY THE REQUIRED LENDERS AND/OR SUCH OTHER REQUISITE
PERCENTAGE OF THE LENDERS AS IS REQUIRED PURSUANT TO SUBSECTION 10.1(A);
PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH
DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE
SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE
LENDERS.


9.6           ACKNOWLEDGEMENTS AND REPRESENTATIONS BY LENDERS.  EACH LENDER
EXPRESSLY ACKNOWLEDGES THAT NONE OF THE ADMINISTRATIVE AGENT OR THE OTHER
REPRESENTATIVES NOR ANY OF THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ATTORNEYS-IN-FACT OR AFFILIATES HAS MADE ANY REPRESENTATIONS OR WARRANTIES TO IT
AND THAT NO ACT BY THE ADMINISTRATIVE AGENT OR ANY OTHER REPRESENTATIVE
HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF ANY BORROWER OR ANY
OTHER LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY
BY THE ADMINISTRATIVE AGENT OR SUCH OTHER REPRESENTATIVE TO ANY LENDER.  EACH
LENDER REPRESENTS TO THE ADMINISTRATIVE AGENT, THE OTHER REPRESENTATIVES AND
EACH OF THE LOAN PARTIES THAT, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT, THE OTHER REPRESENTATIVES OR ANY OTHER LENDER, AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, IT HAS MADE AND
WILL MAKE, ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWERS
AND THE OTHER LOAN PARTIES, IT HAS MADE ITS OWN DECISION TO MAKE ITS LOANS
HEREUNDER AND ENTER INTO THIS AGREEMENT AND IT WILL MAKE ITS OWN DECISIONS IN
TAKING OR NOT TAKING ANY ACTION UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OTHER REPRESENTATIVE SHALL HAVE ANY DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
OR THE HOLDER OF ANY NOTE WITH ANY CREDIT

143


--------------------------------------------------------------------------------



OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER COMING INTO ITS POSSESSION
BEFORE THE MAKING OF THE REVOLVING LOANS OR AT ANY TIME OR TIMES THEREAFTER. 
EACH LENDER REPRESENTS TO EACH OTHER PARTY HERETO THAT IT IS A BANK, SAVINGS AND
LOAN ASSOCIATION OR OTHER SIMILAR SAVINGS INSTITUTION, INSURANCE COMPANY,
INVESTMENT FUND OR COMPANY OR OTHER FINANCIAL INSTITUTION WHICH MAKES OR
ACQUIRES COMMERCIAL LOANS IN THE ORDINARY COURSE OF ITS BUSINESS, THAT IT IS
PARTICIPATING HEREUNDER AS A LENDER FOR SUCH COMMERCIAL PURPOSES, AND THAT IT
HAS THE KNOWLEDGE AND EXPERIENCE TO BE AND IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF BEING A LENDER HEREUNDER.  EACH LENDER ACKNOWLEDGES AND AGREES TO
COMPLY WITH THE PROVISIONS OF SUBSECTION 10.6 APPLICABLE TO THE LENDERS
HEREUNDER.


9.7           INDEMNIFICATION.


(A)           THE LENDERS AGREE TO INDEMNIFY EACH AGENT (OR ANY AFFILIATE
THEREOF) AND THE OTHER REPRESENTATIVES (OR ANY AFFILIATE THEREOF) (TO THE EXTENT
NOT REIMBURSED BY THE BORROWERS OR ANY OTHER LOAN PARTY AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWERS TO DO SO), RATABLY ACCORDING TO THEIR RESPECTIVE
TOTAL CREDIT PERCENTAGES, IN EFFECT ON THE DATE ON WHICH INDEMNIFICATION IS
SOUGHT UNDER THIS SUBSECTION 9.7 (OR, IF INDEMNIFICATION IS SOUGHT AFTER THE
DATE UPON WHICH THE REVOLVING LOAN COMMITMENTS SHALL HAVE TERMINATED AND THE
REVOLVING LOANS SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH THEIR
TOTAL CREDIT PERCENTAGES IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH
MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING THE PAYMENT OF THE REVOLVING
LOANS) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT
(OR ANY AFFILIATE THEREOF) IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY ANY AGENT (OR ANY AFFILIATE
THEREOF) UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS TO THE EXTENT ARISING FROM (A) SUCH AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR (B) CLAIMS MADE OR LEGAL PROCEEDINGS
COMMENCED AGAINST SUCH AGENT BY ANY SECURITY HOLDER OR CREDITOR THEREOF ARISING
OUT OF AND BASED UPON RIGHTS AFFORDED ANY SUCH SECURITY HOLDER OR CREDITOR
SOLELY IN ITS CAPACITY AS SUCH.  THE OBLIGATIONS TO INDEMNIFY THE ISSUING BANK
AND SWING LINE LENDER SHALL BE RATABLE AMONG THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE REVOLVING COMMITMENTS (OR, IF THE REVOLVING COMMITMENTS HAVE
BEEN TERMINATED, THE OUTSTANDING PRINCIPAL AMOUNT OF THEIR RESPECTIVE REVOLVING
LOANS AND L/C OBLIGATIONS AND THEIR RESPECTIVE PARTICIPATING INTERESTS IN THE
OUTSTANDING LETTERS OF CREDIT) AND SHALL BE PAYABLE ONLY BY THE LENDERS.  THE
AGREEMENTS IN THIS SUBSECTION 9.7 SHALL SURVIVE THE PAYMENT OF THE REVOLVING
LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


(B)           ANY AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE
ANY ACTION HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT (EXCEPT ACTIONS EXPRESSLY
REQUIRED TO BE TAKEN BY IT HEREUNDER OR UNDER THE LOAN DOCUMENTS) UNLESS IT
SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS PRO RATA AGAINST
ANY AND ALL LIABILITY, COST AND EXPENSE THAT IT MAY INCUR BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.

144


--------------------------------------------------------------------------------



(C)           THE PROVISIONS OF THIS SUBSECTION 9.7 SHALL APPLY TO THE ISSUING
BANK IN ITS CAPACITY AS SUCH TO THE SAME EXTENT THAT SUCH PROVISIONS APPLY TO
THE ADMINISTRATIVE AGENT.


9.8           THE AGENTS AND OTHER REPRESENTATIVES IN THEIR INDIVIDUAL
CAPACITY.  THE AGENTS, THE OTHER REPRESENTATIVES AND THEIR AFFILIATES MAY MAKE
LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH
ANY BORROWER OR ANY OTHER LOAN PARTY AS THOUGH THE ADMINISTRATIVE AGENT AND THE
OTHER REPRESENTATIVES WERE NOT THE ADMINISTRATIVE AGENT OR THE OTHER
REPRESENTATIVES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  WITH RESPECT TO
REVOLVING LOANS MADE OR RENEWED BY THEM AND ANY NOTE ISSUED TO THEM AND WITH
RESPECT TO ANY LETTER OF CREDIT ISSUED OR PARTICIPATED IN BY THEM, THE AGENTS
AND THE OTHER REPRESENTATIVES SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY LENDER AND MAY EXERCISE THE SAME
AS THOUGH THEY WERE NOT AN AGENT OR AN OTHER REPRESENTATIVE, AND THE TERMS
“LENDER” AND “LENDERS” SHALL INCLUDE THE AGENTS AND THE OTHER REPRESENTATIVES IN
THEIR INDIVIDUAL CAPACITIES.


9.9           COLLATERAL MATTERS.


(A)           EACH LENDER AUTHORIZES AND DIRECTS THE REVOLVING COLLATERAL AGENT
TO ENTER INTO THE SECURITY DOCUMENTS, THE INTERCREDITOR AGREEMENT, AND ANY
REPLACEMENT INTERCREDITOR AGREEMENT FOR THE BENEFIT OF THE LENDERS AND THE OTHER
SECURED PARTIES.  EACH LENDER HEREBY AGREES, AND EACH HOLDER OF ANY NOTE OR
PARTICIPANT IN LETTERS OF CREDIT BY THE ACCEPTANCE THEREOF WILL BE DEEMED TO
AGREE, THAT, EXCEPT AS OTHERWISE SET FORTH HEREIN, ANY ACTION TAKEN BY THE
ADMINISTRATIVE AGENT, THE REVOLVING COLLATERAL AGENT OR THE REQUIRED LENDERS IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, THE SECURITY DOCUMENTS, THE
INTERCREDITOR AGREEMENT OR ANY REPLACEMENT INTERCREDITOR AGREEMENT, AND THE
EXERCISE BY THE AGENTS OR THE REQUIRED LENDERS OF THE POWERS SET FORTH HEREIN OR
THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO,
SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE LENDERS.  THE ADMINISTRATIVE
AGENT AND THE REVOLVING COLLATERAL AGENT ARE HEREBY AUTHORIZED ON BEHALF OF ALL
OF THE LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM
ANY LENDER, FROM TIME TO TIME, TO TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL
OR SECURITY DOCUMENTS WHICH MAY BE NECESSARY TO PERFECT AND MAINTAIN PERFECTED
THE SECURITY INTEREST IN AND LIENS UPON THE COLLATERAL GRANTED PURSUANT TO THE
SECURITY DOCUMENTS.


(B)           THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT AND THE
REVOLVING COLLATERAL AGENT, AS APPLICABLE, IN EACH CASE AT ITS OPTION AND IN ITS
DISCRETION, TO (A) RELEASE ANY LIEN GRANTED TO OR HELD BY SUCH AGENT UPON ANY
COLLATERAL (I) UPON PAYMENT AND SATISFACTION OF ALL OF THE OBLIGATIONS UNDER THE
LOAN DOCUMENTS AT ANY TIME ARISING UNDER OR IN RESPECT OF THIS AGREEMENT OR THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND
TERMINATION OF THE REVOLVING COMMITMENTS WITH NO LETTERS OF CREDIT OUTSTANDING
(UNLESS CASH COLLATERALIZED OR OTHERWISE PROVIDED FOR IN A MANNER REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT), (II) CONSTITUTING PROPERTY BEING SOLD
OR OTHERWISE DISPOSED OF (TO PERSONS OTHER THAN A LOAN PARTY) UPON THE SALE OR
OTHER DISPOSITION THEREOF IN COMPLIANCE WITH SUBSECTION 7.4, (III) IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS (OR SUCH GREATER
AMOUNT, TO THE EXTENT REQUIRED BY SUBSECTION 10.1) OR (IV) AS OTHERWISE MAY BE
EXPRESSLY PROVIDED IN THE RELEVANT SECURITY DOCUMENTS OR (B) ENTER INTO ANY
INTERCREDITOR AGREEMENT ON BEHALF OF, AND

145


--------------------------------------------------------------------------------



BINDING WITH RESPECT TO, THE LENDERS AND THEIR INTEREST IN DESIGNATED ASSETS, TO
GIVE EFFECT TO ANY SPECIAL PURPOSE FINANCING, INCLUDING TO CLARIFY THE
RESPECTIVE RIGHTS OF ALL PARTIES IN AND TO DESIGNATED ASSETS.  UPON REQUEST BY
THE ADMINISTRATIVE AGENT OR THE REVOLVING COLLATERAL AGENT, AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING SUCH AGENT’S AUTHORITY TO RELEASE PARTICULAR
TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SUBSECTION 9.9.


(C)           THE LENDERS HEREBY AUTHORIZE THE ADMINISTRATIVE AGENT AND THE
REVOLVING COLLATERAL AGENT, AS THE CASE MAY BE, IN EACH CASE AT ITS OPTION AND
IN ITS DISCRETION, TO ENTER INTO ANY AMENDMENT, AMENDMENT AND RESTATEMENT,
RESTATEMENT, WAIVER, SUPPLEMENT OR MODIFICATION, AND TO MAKE OR CONSENT TO ANY
FILINGS OR TO TAKE ANY OTHER ACTIONS, IN EACH CASE AS CONTEMPLATED BY SUBSECTION
10.17.  UPON REQUEST BY ANY AGENT, AT ANY TIME, THE LENDERS WILL CONFIRM IN
WRITING THE ADMINISTRATIVE AGENT’S AND THE REVOLVING COLLATERAL AGENT’S
AUTHORITY UNDER THIS SUBSECTION 9.9(C).


(D)           NO AGENT SHALL HAVE ANY OBLIGATION WHATSOEVER TO THE LENDERS TO
ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY THE PARENT BORROWER OR ANY OF
ITS SUBSIDIARIES OR IS CARED FOR, PROTECTED OR INSURED OR THAT THE LIENS GRANTED
TO ANY AGENT HEREIN OR PURSUANT HERETO HAVE BEEN PROPERLY OR SUFFICIENTLY OR
LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE EXERCISING AT ALL OR IN ANY
MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY ANY OF THE RIGHTS,
AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE AGENTS IN THIS SUBSECTION 9.9
OR IN ANY OF THE SECURITY DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN
RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED THERETO, EACH
AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION,
GIVEN SUCH AGENT’S OWN INTEREST IN THE COLLATERAL AS LENDER AND THAT NO AGENT
SHALL HAVE ANY DUTY OR LIABILITY WHATSOEVER TO THE LENDERS, EXCEPT FOR ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


(E)           THE REVOLVING COLLATERAL AGENT MAY, AND HEREBY DOES, APPOINT THE
ADMINISTRATIVE AGENT AS ITS AGENT FOR THE PURPOSES OF HOLDING ANY COLLATERAL
AND/OR PERFECTING THE REVOLVING COLLATERAL AGENT’S SECURITY INTEREST THEREIN AND
FOR THE PURPOSE OF TAKING SUCH OTHER ACTION WITH RESPECT TO THE COLLATERAL AS
SUCH AGENTS MAY FROM TIME TO TIME AGREE.


(F)            IN CONNECTION WITH THE SALE OR OTHER DISPOSITION OF THE CAPITAL
STOCK OF ANY BORROWER OTHER THAN THE PARENT BORROWER (OTHER THAN TO THE PARENT
BORROWER OR A RESTRICTED SUBSIDIARY) OR ANY OTHER TRANSACTION PURSUANT TO WHICH
SUCH BORROWER SHALL NO LONGER BE A RESTRICTED SUBSIDIARY, UPON WRITTEN NOTICE BY
THE PARENT BORROWER TO THE ADMINISTRATIVE AGENT, IDENTIFYING SUCH BORROWER,
DESCRIBING SUCH SALE, DISPOSITION OR OTHER TRANSACTION AND CERTIFYING THAT SUCH
TRANSACTION COMPLIES WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL EXECUTE
AND DELIVER TO SUCH BORROWER (AT ITS EXPENSE) ALL RELEASES OR OTHER DOCUMENTS
NECESSARY OR REASONABLY DESIRABLE FOR THE RELEASE OF SUCH BORROWER FROM ITS
OBLIGATIONS AS A BORROWER HEREUNDER, AND THE REVOLVING COLLATERAL AGENT SHALL
EXECUTE AND DELIVER TO SUCH BORROWER (AT ITS EXPENSE) ALL RELEASES OR OTHER
DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS) NECESSARY OR
REASONABLY DESIRABLE FOR THE RELEASE OF THE LIENS CREATED UNDER THE SECURITY
DOCUMENTS IN ANY PROPERTY OR ASSETS OF SUCH BORROWER, AS SUCH BORROWER MAY
REASONABLY REQUEST, PROVIDED THAT THE REVOLVING LOANS MADE TO AND REIMBURSEMENT
OBLIGATIONS, IF ANY, OF SUCH BORROWER HAVE BEEN PAID IN FULL (OR ASSIGNED TO AND
ASSUMED BY ANOTHER BORROWER).

146


--------------------------------------------------------------------------------



9.10         SUCCESSOR AGENT.  SUBJECT TO THE APPOINTMENT OF A SUCCESSOR AS SET
FORTH HEREIN, THE ADMINISTRATIVE AGENT AND THE REVOLVING COLLATERAL AGENT MAY
RESIGN AS ADMINISTRATIVE AGENT OR REVOLVING COLLATERAL AGENT, RESPECTIVELY, UPON
10 DAYS’ NOTICE TO THE LENDERS AND THE PARENT BORROWER.  IF THE ADMINISTRATIVE
AGENT OR REVOLVING COLLATERAL AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT OR
REVOLVING COLLATERAL AGENT, AS APPLICABLE, UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, THEN THE REQUIRED LENDERS SHALL APPOINT FROM AMONG THE LENDERS A
SUCCESSOR AGENT FOR THE LENDERS, WHICH SUCCESSOR AGENT SHALL BE SUBJECT TO
APPROVAL BY THE PARENT BORROWER (WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), WHEREUPON SUCH SUCCESSOR AGENT SHALL SUCCEED TO THE
RIGHTS, POWERS AND DUTIES OF THE ADMINISTRATIVE AGENT OR THE REVOLVING
COLLATERAL AGENT, AS APPLICABLE, AND THE TERM “ADMINISTRATIVE AGENT” OR
“REVOLVING COLLATERAL AGENT,” AS APPLICABLE, SHALL MEAN SUCH SUCCESSOR AGENT
EFFECTIVE UPON SUCH APPOINTMENT AND APPROVAL, AND THE FORMER AGENT’S RIGHTS,
POWERS AND DUTIES AS ADMINISTRATIVE AGENT OR REVOLVING COLLATERAL AGENT, AS
APPLICABLE, SHALL BE TERMINATED, WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE
PART OF SUCH FORMER AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT OR ANY HOLDERS
OF THE REVOLVING LOANS.  AFTER ANY RETIRING AGENT’S RESIGNATION OR REMOVAL AS
AGENT, THE PROVISIONS OF THIS SECTION 9 SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  ADDITIONALLY, AFTER ANY RETIRING
AGENT’S RESIGNATION AS SUCH AGENT, THE PROVISIONS OF THIS SUBSECTION 9.10 SHALL
INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE
IT WAS SUCH AGENT UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  AFTER THE
RESIGNATION OF THE ADMINISTRATIVE AGENT PURSUANT TO THE PRECEDING PROVISIONS OF
THIS SUBSECTION 9.10, THE RESIGNING ADMINISTRATIVE AGENT (X) SHALL NOT BE
REQUIRED TO ACT AS ISSUING BANK FOR ANY LETTERS OF CREDIT TO BE ISSUED AFTER THE
DATE OF SUCH RESIGNATION AND (Y) SHALL NOT BE REQUIRED TO ACT AS SWING LINE
LENDER WITH RESPECT TO SWING LINE LOANS TO BE MADE AFTER THE DATE OF SUCH
RESIGNATION (AND ALL OUTSTANDING SWING LINE LOANS OF SUCH RESIGNING
ADMINISTRATIVE AGENT SHALL BE REQUIRED TO BE REPAID IN FULL UPON ITS
RESIGNATION), ALTHOUGH THE RESIGNING ADMINISTRATIVE AGENT SHALL RETAIN ALL
RIGHTS HEREUNDER AS ISSUING BANK AND SWING LINE LENDER WITH RESPECT TO ALL
LETTERS OF CREDIT ISSUED BY IT, AND ALL SWING LINE LOANS MADE BY IT, PRIOR TO
THE EFFECTIVENESS OF ITS RESIGNATION AS ADMINISTRATIVE AGENT HEREUNDER.


9.11         OTHER REPRESENTATIVES.  NONE OF THE ENTITIES IDENTIFIED AS JOINT
BOOKRUNNERS AND JOINT LEAD ARRANGERS PURSUANT TO THE DEFINITION OF OTHER
REPRESENTATIVE CONTAINED HEREIN, SHALL HAVE ANY DUTIES OR RESPONSIBILITIES
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT IN ITS CAPACITY AS SUCH.


9.12         WITHHOLDING TAX.  TO THE EXTENT REQUIRED BY ANY APPLICABLE LAW, THE
ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY PAYMENT TO ANY LENDER AN AMOUNT
EQUIVALENT TO ANY APPLICABLE WITHHOLDING TAX.  IF THE INTERNAL REVENUE SERVICE
OR ANY OTHER AUTHORITY OF THE UNITED STATES OR OTHER JURISDICTION ASSERTS A
CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT PROPERLY WITHHOLD TAX FROM AMOUNTS
PAID TO OR FOR THE ACCOUNT OF ANY LENDER FOR ANY REASON (INCLUDING, WITHOUT
LIMITATION, BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED OR NOT PROPERLY
EXECUTED, OR BECAUSE SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A
CHANGE IN CIRCUMSTANCE THAT RENDERED THE EXEMPTION FROM, OR REDUCTION OF,
WITHHOLDING TAX INEFFECTIVE), SUCH LENDER SHALL INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT (TO THE EXTENT THAT THE ADMINISTRATIVE AGENT HAS NOT
ALREADY BEEN REIMBURSED BY ANY BORROWER AND WITHOUT LIMITING THE OBLIGATION OF

147


--------------------------------------------------------------------------------



SUCH BORROWER TO DO SO) FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE
ADMINISTRATIVE AGENT AS TAX OR OTHERWISE, INCLUDING ANY INTEREST, ADDITIONS TO
TAX OR PENALTIES THERETO, TOGETHER WITH ALL EXPENSES INCURRED, INCLUDING LEGAL
EXPENSES AND ANY OTHER OUT-OF-POCKET EXPENSES.


9.13         APPROVED ELECTRONIC COMMUNICATIONS.  EACH OF THE LENDERS AND THE
LOAN PARTIES AGREE, THAT THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, MAKE THE APPROVED ELECTRONIC COMMUNICATIONS AVAILABLE TO THE
LENDERS BY POSTING SUCH APPROVED ELECTRONIC COMMUNICATIONS ON INTRALINKS™ OR A
SUBSTANTIALLY SIMILAR ELECTRONIC PLATFORM CHOSEN BY THE ADMINISTRATIVE AGENT TO
BE ITS ELECTRONIC TRANSMISSION SYSTEM (THE “APPROVED ELECTRONIC PLATFORM”).  THE
APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC PLATFORM ARE
PROVIDED (SUBJECT TO SUBSECTION 10.16) “AS IS” AND “AS AVAILABLE”.

Each of the Lenders and (subject to subsection 10.16) each of the Loan Parties
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.


SECTION 10.            MISCELLANEOUS.


10.1         AMENDMENTS AND WAIVERS.


(A)           NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT, NOR ANY TERMS
HEREOF OR THEREOF, MAY BE AMENDED, SUPPLEMENTED, MODIFIED OR WAIVED EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION 10.1.  THE REQUIRED LENDERS
MAY, OR, WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE
AGENT AND THE REVOLVING COLLATERAL AGENT MAY, FROM TIME TO TIME, (X) ENTER INTO
WITH THE RESPECTIVE LOAN PARTIES HERETO OR THERETO, AS THE CASE MAY BE, WRITTEN
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE OTHER LOAN DOCUMENTS
FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT OR TO THE OTHER LOAN
DOCUMENTS OR CHANGING, IN ANY MANNER THE RIGHTS OR OBLIGATIONS OF THE LENDERS OR
THE LOAN PARTIES HEREUNDER OR THEREUNDER OR (Y) WAIVE AT ANY LOAN PARTY’S
REQUEST, ON SUCH TERMS AND CONDITIONS AS THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT OR THE REVOLVING COLLATERAL AGENT, AS THE CASE MAY BE, MAY
SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR ANY DEFAULT OR EVENT OF DEFAULT AND ITS CONSEQUENCES;
PROVIDED, HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT, SUPPLEMENT OR
MODIFICATION SHALL:

(I)            REDUCE OR FORGIVE THE AMOUNT OR EXTEND THE SCHEDULED DATE OF
MATURITY OF ANY REVOLVING LOAN OR ANY REIMBURSEMENT OBLIGATION HEREUNDER OR OF
ANY SCHEDULED INSTALLMENT THEREOF OR REDUCE THE STATED RATE OF ANY INTEREST,
COMMISSION OR FEE PAYABLE HEREUNDER (OTHER THAN AS A RESULT OF ANY WAIVER OF THE
APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) OR EXTEND THE
SCHEDULED DATE OF ANY PAYMENT THEREOF OR INCREASE THE AMOUNT OR EXTEND THE
EXPIRATION DATE OF ANY LENDER’S REVOLVING LOAN COMMITMENT OR CHANGE THE CURRENCY
IN WHICH ANY REVOLVING LOAN OR REIMBURSEMENT OBLIGATION IS PAYABLE, IN EACH CASE
WITHOUT THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY (IT BEING
UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS,

148


--------------------------------------------------------------------------------


DEFAULTS OR EVENTS OF DEFAULT OR OF A MANDATORY REDUCTION IN THE AGGREGATE
REVOLVING COMMITMENT OF ALL LENDERS SHALL NOT CONSTITUTE AN INCREASE OF THE
REVOLVING COMMITMENT OF ANY LENDER, AND THAT AN INCREASE IN THE AVAILABLE
PORTION OF ANY REVOLVING COMMITMENT OF ANY LENDER SHALL NOT CONSTITUTE AN
INCREASE IN THE REVOLVING COMMITMENT OF SUCH LENDER);

(II)           AMEND, MODIFY OR WAIVE ANY PROVISION OF THIS SUBSECTION 10.1(A)
OR REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS OR
SUPERMAJORITY LENDERS, OR CONSENT TO THE ASSIGNMENT OR TRANSFER BY ANY BORROWER
OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN PURSUANT TO SUBSECTION 7.3 OR 10.6(A)), IN EACH CASE
WITHOUT THE WRITTEN CONSENT OF ALL THE LENDERS;

(III)          RELEASE ANY GUARANTOR UNDER ANY SECURITY DOCUMENT, OR, IN THE
AGGREGATE (IN A SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS), ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL WITHOUT THE CONSENT OF ALL OF THE LENDERS,
EXCEPT AS EXPRESSLY PERMITTED HEREBY OR BY ANY SECURITY DOCUMENT (AS SUCH
DOCUMENTS ARE IN EFFECT ON THE DATE HEREOF OR, IF LATER, THE DATE OF EXECUTION
AND DELIVERY THEREOF IN ACCORDANCE WITH THE TERMS HEREOF);

(IV)          REQUIRE ANY LENDER TO MAKE REVOLVING LOANS HAVING AN INTEREST
PERIOD OF LONGER THAN SIX MONTHS WITHOUT THE CONSENT OF SUCH LENDER;

(V)           AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 9 WITHOUT THE
WRITTEN CONSENT OF THE THEN ADMINISTRATIVE AGENT AND OF ANY OTHER REPRESENTATIVE
AFFECTED THEREBY;

(VI)          AMEND, MODIFY OR WAIVE THE ORDER OF APPLICATION OF PAYMENTS SET
FORTH IN SUBSECTION 4.1 OF THE INTERCREDITOR AGREEMENT WITHOUT (X) THE CONSENT
OF THE SUPERMAJORITY LENDERS AND (Y) FROM THE CLOSING DATE UNTIL THE FIRST DATE
ON WHICH ORIGINAL LENDERS NO LONGER CONSTITUTE SUPERMAJORITY LENDERS (SUCH DATE,
THE “SUPERMAJORITY TERMINATION DATE”), THE CONSENT OF THE REQUIRED NON-ORIGINAL
LENDERS;

(VII)         AMEND, MODIFY OR WAIVE THE PROVISIONS OF ANY LETTER OF CREDIT OR
ANY L/C OBLIGATION WITHOUT THE WRITTEN CONSENT OF THE ISSUING BANK AND EACH
AFFECTED L/C PARTICIPANT; OR

(VIII)        AMEND, MODIFY OR WAIVE ANY PROVISION OF THE SWING LINE NOTE (IF
ANY) OR SUBSECTION 2.7 WITHOUT THE WRITTEN CONSENT OF THE SWING LINE LENDER AND
EACH OTHER LENDER, IF ANY, WHICH HOLDS, OR IS REQUIRED TO PURCHASE, A
PARTICIPATION IN ANY SWING LINE LOAN PURSUANT TO SUBSECTION 2.7(D);

provided further that, notwithstanding the foregoing, the Revolving Collateral
Agent may, in its discretion, release the Lien on Collateral valued in the
aggregate not in excess of $7.5 million in any fiscal year without the consent
of any Lender.

The Administrative Agent agrees promptly to notify the Borrower of the
occurrence of the Supermajority Termination Date.


(B)           ANY WAIVER AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION PURSUANT
TO THIS SUBSECTION 10.1 SHALL APPLY TO EACH OF THE LENDERS AND SHALL BE BINDING
UPON THE LOAN PARTIES, THE LENDERS, THE ISSUING BANK, THE ADMINISTRATIVE AGENT
AND ALL FUTURE HOLDERS OF THE

149


--------------------------------------------------------------------------------



REVOLVING LOANS.  IN THE CASE OF ANY WAIVER, EACH OF THE LOAN PARTIES, THE
LENDERS AND THE ADMINISTRATIVE AGENT SHALL BE RESTORED TO THEIR FORMER POSITION
AND RIGHTS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND ANY DEFAULT OR
EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT CONTINUING; BUT NO
SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT OR EVENT OF DEFAULT,
OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


(C)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, THIS
AGREEMENT MAY BE AMENDED (OR AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF
THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND THE PARENT BORROWER (X) TO
ADD ONE OR MORE ADDITIONAL CREDIT FACILITIES TO THIS AGREEMENT AND TO PERMIT THE
EXTENSIONS OF CREDIT FROM TIME TO TIME OUTSTANDING THEREUNDER AND THE ACCRUED
INTEREST AND FEES IN RESPECT THEREOF TO SHARE RATABLY IN THE BENEFITS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE EXISTING FACILITIES AND THE
ACCRUED INTEREST AND FEES IN RESPECT THEREOF, (Y) TO INCLUDE, AS APPROPRIATE,
THE LENDERS HOLDING SUCH CREDIT FACILITIES IN ANY REQUIRED VOTE OR ACTION OF THE
REQUIRED LENDERS OR OF THE LENDERS OF EACH FACILITY HEREUNDER AND (Z) TO PROVIDE
CLASS PROTECTION FOR ANY ADDITIONAL CREDIT FACILITIES IN A MANNER CONSISTENT
WITH THOSE PROVIDED THE ORIGINAL FACILITIES PURSUANT TO THE PROVISIONS OF
SUBSECTION 10.1(A) AS ORIGINALLY IN EFFECT.


(D)           NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, ANY SECURITY
DOCUMENT MAY BE AMENDED (OR AMENDED AND RESTATED), RESTATED, WAIVED,
SUPPLEMENTED OR MODIFIED AS CONTEMPLATED BY SUBSECTION 10.17 WITH THE WRITTEN
CONSENT OF THE AGENT PARTY THERETO AND THE LOAN PARTY PARTY THERETO.


(E)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS AGREEMENT AND/OR ANY OTHER
LOAN DOCUMENT AS CONTEMPLATED BY SUBSECTION 10.1(A), THE CONSENT OF EACH LENDER,
THE SUPERMAJORITY LENDERS OR EACH AFFECTED LENDER, AS APPLICABLE, IS REQUIRED
AND THE CONSENT OF THE REQUIRED LENDERS AT SUCH TIME IS OBTAINED BUT THE CONSENT
OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED
(EACH SUCH OTHER LENDER, A “NON-CONSENTING LENDER”), THEN THE PARENT BORROWER
MAY, ON PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AND THE NON-CONSENTING
LENDER, REPLACE SUCH NON-CONSENTING LENDER BY CAUSING SUCH LENDER TO (AND SUCH
LENDER SHALL BE OBLIGATED TO) ASSIGN PURSUANT TO SUBSECTION 10.6 (WITH THE
ASSIGNMENT FEE AND ANY OTHER COSTS AND EXPENSES TO BE PAID BY THE PARENT
BORROWER IN SUCH INSTANCE) ALL OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO ONE OR MORE ASSIGNEES; PROVIDED THAT NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION TO THE PARENT BORROWER TO FIND A
REPLACEMENT LENDER; PROVIDED, FURTHER, THAT THE APPLICABLE ASSIGNEE SHALL HAVE
AGREED TO THE APPLICABLE CHANGE, WAIVER, DISCHARGE OR TERMINATION OF THIS
AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS; AND PROVIDED, FURTHER, THAT ALL
OBLIGATIONS OF THE PARENT BORROWER OWING TO THE NON-CONSENTING LENDER RELATING
TO THE REVOLVING LOANS AND PARTICIPATIONS SO ASSIGNED SHALL BE PAID IN FULL BY
THE ASSIGNEE LENDER TO SUCH NON-CONSENTING LENDER CONCURRENTLY WITH SUCH
ASSIGNMENT AND ACCEPTANCE.  IN CONNECTION WITH ANY SUCH REPLACEMENT UNDER THIS
SUBSECTION 10.1(E), IF THE NON-CONSENTING LENDER DOES NOT EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE AND/OR ANY
OTHER DOCUMENTATION NECESSARY TO REFLECT SUCH REPLACEMENT WITHIN A PERIOD OF
TIME DEEMED REASONABLE BY THE ADMINISTRATIVE AGENT AFTER THE LATER OF (A) THE
DATE ON WHICH THE REPLACEMENT LENDER EXECUTES AND DELIVERS SUCH ASSIGNMENT AND
ACCEPTANCE AND/OR

150


--------------------------------------------------------------------------------



SUCH OTHER DOCUMENTATION AND (B) THE DATE AS OF WHICH ALL OBLIGATIONS OF THE
PARENT BORROWER OWING TO THE NON-CONSENTING LENDER RELATING TO THE REVOLVING
LOANS AND PARTICIPATIONS SO ASSIGNED SHALL BE PAID IN FULL BY THE ASSIGNEE
LENDER TO SUCH NON-CONSENTING LENDER, THEN SUCH NON-CONSENTING LENDER SHALL BE
DEEMED TO HAVE EXECUTED AND DELIVERED SUCH ASSIGNMENT AND ACCEPTANCE AND/OR SUCH
OTHER DOCUMENTATION AS OF SUCH DATE AND EACH BORROWER SHALL BE ENTITLED (BUT NOT
OBLIGATED) TO EXECUTE AND DELIVER SUCH ASSIGNMENT AND ACCEPTANCE AND/OR SUCH
OTHER DOCUMENTATION ON BEHALF OF SUCH NON-CONSENTING LENDER.


(F)            A FOREIGN SUBSIDIARY LISTED ON SCHEDULE E MAY BECOME A FOREIGN
SUBSIDIARY BORROWER BY (X) DELIVERY TO THE ADMINISTRATIVE AGENT OF A JOINDER
AGREEMENT EXECUTED BY SUCH FOREIGN SUBSIDIARY AND PARENT BORROWER AND APPROVED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE NEXT SENTENCE AND (Y)
COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SUBSECTION 10.1(F) (INCLUDING
CLAUSES (I) AND (II) BELOW), AND THEREUPON SUCH FOREIGN SUBSIDIARY SHALL FOR ALL
PURPOSES OF THIS AGREEMENT BE A PARTY TO AND A FOREIGN SUBSIDIARY BORROWER UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT MAY, TO
THE EXTENT REASONABLE, CONDITION SUCH APPROVAL ON THE RECEIPT OF INFORMATION
REQUIRED BY LAW, CUSTOMARY CLOSING OPINIONS AND CERTIFICATES, AND THE
SATISFACTION OF OTHER REASONABLE AND CUSTOMARY DOCUMENTARY CONDITIONS.  SCHEDULE
E MAY BE SUPPLEMENTED, BY THE PARENT BORROWER BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, FROM TIME TO TIME TO ADD FOREIGN SUBSIDIARIES THAT MAY
BECOME ADDITIONAL FOREIGN SUBSIDIARY BORROWERS SO LONG AS ANY SUCH FOREIGN
SUBSIDIARY BORROWER IS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SUCH FOREIGN SUBSIDIARY BORROWER IS ORGANIZED IN THE UNITED KINGDOM OR ANOTHER
JURISDICTION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  A FOREIGN
SUBSIDIARY LISTED ON SCHEDULE E SHALL BECOME A FOREIGN SUBSIDIARY BORROWER UPON
DELIVERY OF THE JOINDER AGREEMENT DESCRIBED ABOVE:

(I)            IF THE PARENT BORROWER SHALL HAVE PROVIDED AT LEAST TEN (10)
BUSINESS DAYS’ WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF ITS INTENTION TO
HAVE A PERSON LISTED ON SCHEDULE E BECOME A FOREIGN SUBSIDIARY BORROWER (WHICH
NOTICE SHALL SPECIFY THE NAME OF SUCH FOREIGN SUBSIDIARY BORROWER AND ITS
JURISDICTION OF ORGANIZATION) (WITH THE ADMINISTRATIVE AGENT HEREBY AGREEING TO
PROMPTLY FURNISH ANY SUCH NOTICE RECEIVED FROM THE PARENT BORROWER TO EACH
LENDER) AND EITHER:

(x)            the Administrative Agent shall not have received from any Lender,
prior to the date occurring five (5) Business Days after the Administrative
Agent shall have furnished the applicable written notice from Parent Borrower to
such Lender, written notice to the effect that (i) in accordance with then
applicable credit policies of such Lender, as applied consistently, such Lender
does not generally provide Extensions of Credit in the jurisdiction of
organization of the proposed Foreign Subsidiary Borrower or (ii) such Lender is
prohibited by any Requirement of Law from providing extensions of credit in such
jurisdiction (with each Lender, if any, which provides such notice with respect
to any jurisdiction being herein called a “Restricted Lender” with respect to
such jurisdiction); or

(y)           there is one or more Restricted Lenders with respect to the
relevant jurisdiction, and:

151


--------------------------------------------------------------------------------


(I)            the Administrative Agent (or one or more of its Affiliates acting
as the “fronting” Lender to the applicable Foreign Subsidiary Borrower)
determines in its sole discretion to provide to such Restricted Lenders legally
effective “fronting” arrangements on terms and conditions customary for Citibank
N.A. (including with respect to voting, payment of fees and interest and
indemnities by any applicable Restricted Lender; it being understood that no
Borrower shall have any greater liability or obligation by reason of such
“fronting” arrangement than in would in the absence of such arrangement) and
reasonably satisfactory to such Restricted Lender, pursuant to which (a)
Citibank N.A. or its relevant Affiliate (in its individual capacity) shall act
as the “fronting” Lender for such Restricted Lender(s) in respect of Extensions
of Credit otherwise required to be made to the respective Foreign Subsidiary
Borrower pursuant to the Revolving Commitments of the respective Restricted
Lender(s), and (b) such Restricted Lender(s) shall act as “indemnifying
lender(s)” in respect of Extensions of Credit made by Citibank N.A. (in its
capacity as “fronting” Lender) to such Foreign Subsidiary Borrower, and

(II)           in order to implement the “fronting” and “indemnity” arrangements
described in the immediately preceding clause (I), each of the Borrowers and the
Administrative Agent shall have entered into either (a) amendments to this
Agreement, the Exhibits hereto and any other Loan Documents in form and
substance reasonably satisfactory to the Administrative Agent and Parent
Borrower or (b) at the option of the Administrative Agent in its reasonable
discretion, ancillary documents in form and substance reasonably satisfactory to
the Administrative Agent and the Parent Borrower (which documents shall be
thereafter deemed, for all purposes, to be “Loan Documents” hereunder) (it being
hereby acknowledged and agreed by each Lender that such Lender shall have no
right to consent to any amendment to the Credit Agreement effected in accordance
with this clause (A) effected by the Administrative Agent and the Borrowers);

provided that notwithstanding any provision herein to the contrary, in the event
preceding clause (y) of this subsection 10.1(f)(i) is applicable, and any
Restricted Lender decides for any reason not to agree to (or avail itself of)
the “fronting” and “indemnity” arrangements provided pursuant thereto, unless
such “fronting” or “indemnity” arrangement is not reasonably satisfactory to
such Restricted Lender, (1) such Restricted Lender shall remain obligated to
directly fund all Extensions of Credit pursuant to its Revolving Commitment
(including, without limitation, to Foreign Subsidiary Borrowers) unless and
until (and then to the extent) it assigns such Revolving Commitment to another
Person in accordance with the relevant requirements of subsection 10.6 and (2)
the provisions of this subsection 10.1(f)(i) shall not be applicable; and

152


--------------------------------------------------------------------------------


(II)           IF THE REQUIREMENTS APPLICABLE TO A FOREIGN SUBSIDIARY BORROWER
CONTAINED IN THE DEFINITION OF “FOREIGN SUBSIDIARY BORROWER” ARE SATISFIED.

Upon the execution by the Parent Borrower and delivery to the Administrative
Agent of a Foreign Subsidiary Borrower Termination with respect to any Foreign
Subsidiary Borrower (including any Foreign Subsidiary Borrower described in
clause (i) of the definition thereof), such Foreign Subsidiary shall cease to be
a Foreign Subsidiary Borrower; provided that no Foreign Subsidiary Borrower
Termination shall be effective as to any Foreign Subsidiary Borrower (other than
to terminate its right to borrow additional Revolving Loans under this
Agreement) at any time when any principal of or interest on any Revolving Loan
or any Letter of Credit to such Foreign Subsidiary Borrower shall be outstanding
hereunder, unless the obligations of such Foreign Subsidiary Borrower shall have
been assumed by another Borrower on terms and conditions reasonably satisfactory
to the Administrative Agent.  In the event that any Foreign Subsidiary Borrower
shall cease to be a Subsidiary of the Parent Borrower, the Parent Borrower shall
promptly execute and deliver to the Administrative Agent a Foreign Subsidiary
Borrower Termination terminating its status as a Foreign Subsidiary Borrower,
subject to the proviso in the immediately preceding sentence.  Promptly
following its receipt of any Joinder Agreement or Foreign Subsidiary Borrower
Termination, the Administrative Agent shall send a copy thereof to each Lender.


10.2         NOTICES.


(A)           ALL NOTICES, REQUESTS, AND DEMANDS TO OR UPON THE RESPECTIVE
PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING (INCLUDING TELECOPY), AND,
UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN OR MADE WHEN DELIVERED BY HAND, OR THREE DAYS AFTER BEING DEPOSITED IN THE
MAIL, POSTAGE PREPAID, OR, IN THE CASE OF TELECOPY NOTICE, WHEN RECEIVED, OR, IN
THE CASE OF DELIVERY BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER, WHEN
RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE OF THE BORROWERS, ADMINISTRATIVE
AGENT AND THE REVOLVING COLLATERAL AGENT, AND AS SET FORTH IN SCHEDULE A IN THE
CASE OF THE OTHER PARTIES HERETO, OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER
NOTIFIED BY THE RESPECTIVE PARTIES HERETO AND ANY FUTURE HOLDERS OF THE
REVOLVING LOANS:

 

Any Borrower:

The ServiceMaster Company

 

 

860 Ridge Lake Boulevard

 

 

Memphis, Tennessee 38120

 

 

Attention: Treasurer

 

 

Telephone: (901) 766-1400

 

 

Facsimile: (901) 766-1107

 

 

 

 

with copies to:

The ServiceMaster Company

 

 

860 Ridge Lake Boulevard

 

 

Memphis, Tennessee 38120

 

 

Attention: General Counsel

 

 

Telephone: (901) 766-1400

 

 

Facsimile: (901) 766-1107

 

153


--------------------------------------------------------------------------------


 

 

with copies to:

Debevoise & Plimpton LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Attention: David A. Brittenham, Esq.

 

 

Facsimile: (212) 909-6836

 

 

Telephone: (212) 909-6000

 

 

 

 

The Administrative Agent:

Citibank, N.A.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Carl S. Cho

 

 

Facsimile: (866) 492-5916

 

 

Telephone: (212) 723-9295

 

 

 

 

with copies to:

Citigroup Global Markets Inc.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Valerie Burrows

 

 

Facsimile: (212) 994-0961

 

 

Telephone: (302) 894-6065

 

 

 

 

The Revolving Collateral Agent:

Citibank, N.A.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Carl S. Cho

 

 

Facsimile: (866) 492-5916

 

 

Telephone: (212) 723-9295

 

 

 

 

with copies to:

Citigroup Global Markets Inc.

 

 

390 Greenwich Street

 

 

New York, New York 10013

 

 

Attention: Valerie Burrows

 

 

Facsimile: (212) 994-0961

 

 

Telephone: (302) 894-6065

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.


(B)           WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF ANY LOAN PARTY AND
ITS SUBSIDIARIES TO CONFIRM IN WRITING ANY TELEPHONIC NOTICE PERMITTED TO BE
GIVEN HEREUNDER, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER (IN THE CASE OF
A BORROWING OF SWING LINE LOANS) OR ANY ISSUING BANK (IN THE CASE OF THE
ISSUANCE OF A LETTER OF CREDIT), AS THE CASE MAY BE, MAY PRIOR TO RECEIPT OF
WRITTEN CONFIRMATION ACT WITHOUT LIABILITY UPON THE BASIS OF SUCH TELEPHONIC
NOTICE, BELIEVED BY THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER OR SUCH
ISSUING BANK IN GOOD FAITH TO BE FROM A RESPONSIBLE OFFICER.

154


--------------------------------------------------------------------------------



10.3         NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
LOAN PARTY, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY,
POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED
ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES
PROVIDED BY LAW.


10.4         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE HEREUNDER AND IN THE OTHER LOAN DOCUMENTS (OR IN ANY
AMENDMENT, MODIFICATION OR SUPPLEMENT HERETO OR THERETO) AND IN ANY CERTIFICATE
DELIVERED PURSUANT HERETO OR SUCH OTHER LOAN DOCUMENTS SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE REVOLVING LOANS
HEREUNDER.


10.5         PAYMENT OF EXPENSES AND TAXES.  THE PARENT BORROWER AGREES (A) TO
PAY OR REIMBURSE THE AGENTS AND THE OTHER REPRESENTATIVES FOR (1) ALL THEIR
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH (I) THE
SYNDICATION OF THE FACILITIES AND THE DEVELOPMENT, PREPARATION, EXECUTION AND
DELIVERY OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION
HEREWITH OR THEREWITH, (II) THE CONSUMMATION AND ADMINISTRATION OF THE
TRANSACTIONS (INCLUDING THE SYNDICATION OF THE REVOLVING COMMITMENTS)
CONTEMPLATED HEREBY AND THEREBY AND (III) EFFORTS TO MONITOR THE LOANS AND
VERIFY, PROTECT, EVALUATE, ASSESS, APPRAISE, COLLECT, SELL, LIQUIDATE OR
OTHERWISE DISPOSE OF ANY OF THE COLLATERAL, AND (2) (I) THE REASONABLE FEES AND
DISBURSEMENTS OF CAHILL GORDON & REINDEL LLP, AND SUCH OTHER SPECIAL OR LOCAL
COUNSEL, CONSULTANTS, ADVISORS, APPRAISERS AND AUDITORS WHOSE RETENTION (OTHER
THAN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT) IS APPROVED BY THE PARENT
BORROWER, (B) TO PAY OR REIMBURSE EACH LENDER, THE LEAD ARRANGERS, THE ISSUING
BANK AND THE AGENTS FOR ALL THEIR REASONABLE AND DOCUMENTED COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN
CONNECTION HEREWITH OR THEREWITH, INCLUDING THE FEES AND DISBURSEMENTS OF
COUNSEL TO THE AGENTS AND THE LENDERS, (C) TO PAY, INDEMNIFY, OR REIMBURSE EACH
LENDER, THE LEAD ARRANGERS, THE ISSUING BANK AND THE AGENTS FOR, AND HOLD EACH
LENDER, THE LEAD ARRANGERS, THE ISSUING BANK AND THE AGENTS HARMLESS FROM, ANY
AND ALL RECORDING AND FILING FEES AND ANY AND ALL LIABILITIES WITH RESPECT TO,
OR RESULTING FROM ANY DELAY IN PAYING, STAMP, EXCISE AND OTHER SIMILAR TAXES, IF
ANY, WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF, OR CONSUMMATION OR ADMINISTRATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF,
OR ANY WAIVER OR CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, AND (D) TO PAY, INDEMNIFY OR REIMBURSE
EACH LENDER, THE LEAD ARRANGERS, THE ISSUING BANK, EACH AGENT, THEIR RESPECTIVE
AFFILIATES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS,
MEMBERS, AGENTS AND CONTROLLING PERSONS (EACH, AN “INDEMNITEE”) FOR, AND HOLD
EACH INDEMNITEE HARMLESS FROM AND AGAINST, ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING ANY
OF THE FOREGOING RELATING TO

155


--------------------------------------------------------------------------------



THE USE OF PROCEEDS OF THE REVOLVING LOANS OR THE VIOLATION OF, NONCOMPLIANCE
WITH OR LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THE PROPERTY OF THE PARENT
BORROWER OR ANY OF ITS SUBSIDIARIES (ALL THE FOREGOING IN THIS CLAUSE (D),
COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), PROVIDED THAT NO BORROWER SHALL
HAVE ANY OBLIGATION HEREUNDER TO THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY
ISSUING BANK, ANY LEAD ARRANGER OR ANY LENDER (OR ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, MEMBERS, AGENTS AND CONTROLLING PERSONS) WITH RESPECT TO
INDEMNIFIED LIABILITIES ARISING FROM (I) THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL NON-APPEALABLE DECISION, OR BY SETTLEMENT TANTAMOUNT THERETO) OF THE
ADMINISTRATIVE AGENT, ANY SUCH OTHER AGENT, ANY ISSUING BANK, ANY SUCH LEAD
ARRANGER OR ANY SUCH LENDER (OR ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, MEMBERS, AGENTS
AND CONTROLLING PERSONS), (II) CLAIMS MADE OR LEGAL PROCEEDINGS COMMENCED
AGAINST THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, ANY ISSUING BANK, ANY LEAD
ARRANGER OR ANY SUCH LENDER BY ANY SECURITY HOLDER OR CREDITOR THEREOF ARISING
OUT OF AND BASED UPON RIGHTS AFFORDED ANY SUCH SECURITY HOLDER OR CREDITOR
SOLELY IN ITS CAPACITY AS SUCH, (III) ANY MATERIAL BREACH OF ANY LOAN DOCUMENT
BY THE PARTY TO BE INDEMNIFIED OR (IV) DISPUTES AMONG THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK, THE LENDERS AND/OR THEIR TRANSFEREES.  TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW, NO INDEMNITEE SHALL BE LIABLE FOR ANY
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THE FACILITIES.  ALL
AMOUNTS DUE UNDER THIS SUBSECTION 10.5 SHALL BE PAYABLE NOT LATER THAN 30 DAYS
AFTER WRITTEN DEMAND THEREFOR.  STATEMENTS REFLECTING AMOUNTS PAYABLE BY THE
LOAN PARTIES PURSUANT TO THIS SUBSECTION 10.5 SHALL BE SUBMITTED TO THE ADDRESS
OF THE PARENT BORROWER SET FORTH IN SUBSECTION 10.2, OR TO SUCH OTHER PERSON OR
ADDRESS AS MAY BE HEREAFTER DESIGNATED BY THE PARENT BORROWER IN A NOTICE TO THE
ADMINISTRATIVE AGENT.  NOTWITHSTANDING THE FOREGOING, EXCEPT AS PROVIDED IN
CLAUSES (B) AND (C) ABOVE, THE BORROWERS SHALL HAVE NO OBLIGATION UNDER THIS
SUBSECTION 10.5 TO ANY INDEMNITEE WITH RESPECT TO ANY TAXES IMPOSED, LEVIED,
COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY.  THE AGREEMENTS
IN THIS SUBSECTION 10.5 SHALL SURVIVE REPAYMENT OF THE REVOLVING LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


10.6         SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), EXCEPT THAT (I) OTHER THAN IN ACCORDANCE WITH SUBSECTION 7.3
OR AS CONTEMPLATED BY SUBSECTION 9.9(F), NONE OF THE BORROWERS MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY
BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN
ACCORDANCE WITH THIS SUBSECTION 10.6.


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER OTHER THAN A CONDUIT LENDER MAY, IN THE ORDINARY COURSE OF
BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, ASSIGN TO ONE OR MORE ASSIGNEES
(EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ITS REVOLVING COMMITMENT AND/OR LOANS,

156


--------------------------------------------------------------------------------



PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED, IT BEING AGREED THAT, IN THE
CASE OF ANY FOREIGN SUBSIDIARY BORROWER, ANY INCREASE IN ANY NON-EXCLUDED TAXES
SHALL NOT BE A REASONABLE BASIS FOR WITHHOLDING CONSENT) OF:

(A)          The Parent Borrower, provided that no consent of the Parent
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
subsection 8(a) or (f) has occurred and is continuing, any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Parent Borrower’s prior written consent shall be required for
such assignment; and

(B)           the Administrative Agent.

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitments or Loans, as the case may be, the
amount of Revolving Commitments or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5.0 million unless the Parent Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Parent
Borrower shall be required if an Event of Default under subsection 8(a) or (f)
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that for concurrent assignments to two
or more Approved Funds such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.

157


--------------------------------------------------------------------------------


(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ACCEPTANCE THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF (AND
BOUND BY ANY RELATED OBLIGATIONS UNDER) SUBSECTIONS 3.10, 3.11, 3.12, 3.13 AND
10.5).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SUBSECTION 10.6 SHALL BE TREATED
FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN
SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SUBSECTION.

(IV)          THE BORROWERS HEREBY DESIGNATE THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT AGREES, TO SERVE AS THE PARENT BORROWER’S AGENT, SOLELY FOR
PURPOSES OF THIS SUBSECTION 10.6, TO MAINTAIN AT ONE OF ITS OFFICES IN NEW YORK,
NEW YORK A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER
FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND INTEREST AND PRINCIPAL AMOUNT OF THE REVOLVING LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR, AND THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND THE LENDERS SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWERS, THE REVOLVING COLLATERAL AGENT, THE
ISSUING BANK AND ANY LENDER (WITH RESPECT TO ITS OWN INTEREST ONLY), AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SUBSECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SUBSECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT
AND ACCEPTANCE, RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER AND
GIVE PROMPT NOTICE OF SUCH ASSIGNMENT AND RECORDATION TO THE PARENT BORROWER. 
NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS
BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

(VI)          ON OR PRIOR TO THE EFFECTIVE DATE OF ANY ASSIGNMENT PURSUANT TO
THIS SUBSECTION 10.6(B), THE ASSIGNING LENDER SHALL SURRENDER ANY OUTSTANDING
NOTES HELD BY IT ALL OR A PORTION OF WHICH ARE BEING ASSIGNED.  ANY NOTES
SURRENDERED BY THE ASSIGNING LENDER SHALL BE RETURNED BY THE ADMINISTRATIVE
AGENT TO THE PARENT BORROWER MARKED “CANCELLED”.

NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SUBSECTION 10.6(B) OR ANY OTHER
PROVISION OF THIS AGREEMENT, IF THE PARENT BORROWER SHALL HAVE CONSENTED THERETO
IN WRITING (SUCH

158


--------------------------------------------------------------------------------


CONSENT NOT TO BE UNREASONABLY WITHHELD), THE ADMINISTRATIVE AGENT SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO EFFECTUATE ASSIGNMENTS OF REVOLVING LOANS
AND COMMITMENTS VIA AN ELECTRONIC SETTLEMENT SYSTEM ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE PARENT BORROWER AS DESIGNATED IN WRITING FROM TIME
TO TIME TO THE LENDERS BY THE ADMINISTRATIVE AGENT (THE “SETTLEMENT SERVICE”). 
AT ANY TIME WHEN THE ADMINISTRATIVE AGENT ELECTS, IN ITS SOLE DISCRETION, TO
IMPLEMENT SUCH SETTLEMENT SERVICE, EACH SUCH ASSIGNMENT SHALL BE EFFECTED BY THE
ASSIGNING LENDER AND PROPOSED ASSIGNEE PURSUANT TO THE PROCEDURES THEN IN EFFECT
UNDER THE SETTLEMENT SERVICE, WHICH PROCEDURES SHALL BE SUBJECT TO THE PRIOR
WRITTEN APPROVAL OF THE PARENT BORROWER AND SHALL BE CONSISTENT WITH THE OTHER
PROVISIONS OF THIS SUBSECTION 10.6(B).  EACH ASSIGNING LENDER AND PROPOSED
ASSIGNEE SHALL COMPLY WITH THE REQUIREMENTS OF THE SETTLEMENT SERVICE IN
CONNECTION WITH EFFECTING ANY ASSIGNMENT OF REVOLVING LOANS AND COMMITMENTS
PURSUANT TO THE SETTLEMENT SERVICE.  IF SO ELECTED BY EACH OF THE ADMINISTRATIVE
AGENT AND THE PARENT BORROWER IN WRITING (IT BEING UNDERSTOOD THAT THE PARENT
BORROWER SHALL HAVE NO OBLIGATION TO MAKE SUCH AN ELECTION), THE ADMINISTRATIVE
AGENT’S AND THE PARENT BORROWER’S APPROVAL OF SUCH ASSIGNEE SHALL BE DEEMED TO
HAVE BEEN AUTOMATICALLY GRANTED WITH RESPECT TO ANY TRANSFER EFFECTED THROUGH
THE SETTLEMENT SERVICE.  ASSIGNMENTS AND ASSUMPTIONS OF THE REVOLVING LOANS AND
COMMITMENTS SHALL BE EFFECTED BY THE PROVISIONS OTHERWISE SET FORTH HEREIN UNTIL
ADMINISTRATIVE AGENT NOTIFIES LENDERS OF THE SETTLEMENT SERVICE AS SET FORTH
HEREIN.  THE PARENT BORROWER MAY WITHDRAW ITS CONSENT TO THE USE OF THE
SETTLEMENT SERVICE AT ANY TIME UPON AT LEAST 10 BUSINESS DAYS PRIOR WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT, AND THEREAFTER ASSIGNMENTS AND ASSUMPTIONS
OF THE REVOLVING LOANS AND COMMITMENTS SHALL BE EFFECTED BY THE PROVISIONS
OTHERWISE SET FORTH HEREIN.

FURTHERMORE, NO ASSIGNEE, WHICH AS OF THE DATE OF ANY ASSIGNMENT TO IT PURSUANT
TO THIS SUBSECTION 10.6(B) WOULD BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SUBSECTION 3.10, 3.11 OR 10.5 OTHER THAN, IN THE CASE OF ANY FOREIGN
SUBSIDIARY BORROWER, ANY GREATER PAYMENT OF ADDITIONAL AMOUNTS UNDER SUBSECTION
3.11, THAN THE ASSIGNING LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE AS OF SUCH
DATE UNDER SUCH SUBSECTIONS WITH RESPECT TO THE RIGHTS ASSIGNED, SHALL BE
ENTITLED TO RECEIVE SUCH GREATER PAYMENTS UNLESS THE ASSIGNMENT WAS MADE AFTER
AN EVENT OF DEFAULT UNDER SUBSECTION 8(A) OR (F) HAS OCCURRED AND IS CONTINUING
OR THE PARENT BORROWER HAS EXPRESSLY CONSENTED IN WRITING TO WAIVE THE BENEFIT
OF THIS PROVISION AT THE TIME OF SUCH ASSIGNMENT.


(C)           (I)  ANY LENDER OTHER THAN A CONDUIT LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, WITHOUT THE
CONSENT OF THE PARENT BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE REVOLVING LOANS OWING TO IT); PROVIDED THAT
(A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B)
SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS, (C) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY
SUCH LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AND (D) THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE
THAT SUCH LENDER SHALL RETAIN

159


--------------------------------------------------------------------------------



THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1) REQUIRES
THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE PROVISO TO
THE SECOND SENTENCE OF SUBSECTION 10.1(A) AND (2) DIRECTLY AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SUBSECTION, THE PARENT
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF (AND
SHALL HAVE THE RELATED OBLIGATIONS UNDER) SUBSECTIONS 3.10, 3.11, 3.12, 3.13 AND
10.5 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SUBSECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SUBSECTION 10.7(B) AS THOUGH IT WERE A LENDER, PROVIDED THAT SUCH PARTICIPANT
SHALL BE SUBJECT TO SUBSECTION 10.7(A) AS THOUGH IT WERE A LENDER.

(ii)           No Loan Party shall be obligated to make any greater payment
under subsection 3.10, 3.11 or 10.5 other than, in the case of any Foreign
Subsidiary Borrower, any greater payment of additional amounts under subsection
3.11, than it would have been obligated to make in the absence of any
participation, unless the sale of such participation is made with the prior
written consent of the Parent Borrower and the Parent Borrower expressly waives
the benefit of this provision at the time of such participation.  No Participant
shall be entitled to the benefits of subsection 3.11 to the extent such
Participant fails to comply with subsection 3.11(b) and/or (c) or to provide the
forms and certificates referenced therein to the Lender that granted such
participation and such failure increases the obligation of the Parent Borrower
under subsection 3.11.

(iii)          Subject to paragraph (c)(ii), any Lender other than a Conduit
Lender may also sell participations on terms other than the terms set forth in
paragraph (c)(i) above, provided such participations are on terms and to
Participants satisfactory to the Parent Borrower and the Parent Borrower has
consented to such terms and Participants in writing.


(D)           ANY LENDER, WITHOUT THE CONSENT OF THE BORROWERS OR THE
ADMINISTRATIVE AGENT, MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK, AND THIS SUBSECTION 10.6 SHALL NOT APPLY TO ANY SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE (BY FORECLOSURE OR OTHERWISE) ANY SUCH
PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(E)           NO ASSIGNMENT OR PARTICIPATION MADE OR PURPORTED TO BE MADE TO ANY
ASSIGNEE OR PARTICIPANT SHALL BE EFFECTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE PARENT BORROWER IF IT WOULD REQUIRE THE PARENT BORROWER TO MAKE ANY FILING
WITH ANY GOVERNMENTAL AUTHORITY OR QUALIFY ANY LOAN OR NOTE UNDER THE LAWS OF
ANY JURISDICTION, AND THE PARENT BORROWER SHALL BE ENTITLED TO REQUEST AND
RECEIVE SUCH INFORMATION AND ASSURANCES AS IT MAY REASONABLY REQUEST FROM ANY
LENDER OR ANY ASSIGNEE OR PARTICIPANT TO DETERMINE WHETHER ANY SUCH FILING OR
QUALIFICATION IS REQUIRED OR WHETHER ANY ASSIGNMENT OR PARTICIPATION IS
OTHERWISE IN ACCORDANCE WITH APPLICABLE LAW.

160


--------------------------------------------------------------------------------



(F)            NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE REVOLVING LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING
LENDER WITHOUT THE CONSENT OF THE PARENT BORROWER OR THE ADMINISTRATIVE AGENT
AND WITHOUT REGARD TO THE LIMITATIONS SET FORTH IN SUBSECTION 10.6(B).  EACH
BORROWER, EACH LENDER AND THE ADMINISTRATIVE AGENT HEREBY CONFIRMS THAT IT WILL
NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING
AGAINST A CONDUIT LENDER ANY DOMESTIC OR FOREIGN BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY STATE, FEDERAL OR
PROVINCIAL BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT
IN FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT
LENDER; PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER
HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR
ANY LOSS, COST, DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH
A PROCEEDING AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE. 
EACH SUCH INDEMNIFYING LENDER SHALL PAY IN FULL ANY CLAIM RECEIVED FROM THE
PARENT BORROWER PURSUANT TO THIS SUBSECTION 10.6(F) WITHIN 30 BUSINESS DAYS OF
RECEIPT OF A CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE PARENT BORROWER
SPECIFYING IN REASONABLE DETAIL THE CAUSE AND AMOUNT OF THE LOSS, COST, DAMAGE
OR EXPENSE IN RESPECT OF WHICH THE CLAIM IS BEING ASSERTED, WHICH CERTIFICATE
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  WITHOUT LIMITING THE INDEMNIFICATION
OBLIGATIONS OF ANY INDEMNIFYING LENDER PURSUANT TO THIS SUBSECTION 10.6(F), IN
THE EVENT THAT THE INDEMNIFYING LENDER FAILS TIMELY TO COMPENSATE THE PARENT
BORROWER FOR SUCH CLAIM, ANY LOANS HELD BY THE RELEVANT CONDUIT LENDER SHALL, IF
REQUESTED BY THE PARENT BORROWER, BE ASSIGNED PROMPTLY TO THE LENDER THAT
ADMINISTERS THE CONDUIT LENDER AND THE DESIGNATION OF SUCH CONDUIT LENDER SHALL
BE VOID.


(G)           IF THE PARENT BORROWER WISHES TO REPLACE IN WHOLE OR IN PART THE
REVOLVING LOANS OR COMMITMENTS WITH ONES HAVING DIFFERENT TERMS, IT SHALL HAVE
THE OPTION, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT AND SUBJECT TO AT LEAST
THREE BUSINESS DAYS’ ADVANCE NOTICE TO THE LENDERS, INSTEAD OF PREPAYING THE
REVOLVING LOANS OR REDUCING OR TERMINATING THE COMMITMENTS TO BE REPLACED, TO
(I) REQUIRE THE LENDERS TO ASSIGN SUCH LOANS OR COMMITMENTS TO THE
ADMINISTRATIVE AGENT OR ITS DESIGNEES AND (II) AMEND THE TERMS THEREOF IN
ACCORDANCE WITH SUBSECTION 10.1 (WITH SUCH REPLACEMENT, IF APPLICABLE, BEING
DEEMED TO HAVE BEEN MADE PURSUANT TO SUB-SECTION 10.1(D)).  PURSUANT TO ANY SUCH
ASSIGNMENT, ALL LOANS AND COMMITMENTS TO BE REPLACED SHALL BE PURCHASED AT PAR
(ALLOCATED AMONG THE LENDERS UNDER SUCH FACILITY IN THE SAME MANNER AS WOULD BE
REQUIRED IF SUCH LOANS WERE BEING OPTIONALLY PREPAID OR SUCH COMMITMENTS WERE
BEING OPTIONALLY REDUCED OR TERMINATED BY THE BORROWERS), ACCOMPANIED BY PAYMENT
OF ANY ACCRUED INTEREST AND FEES THEREON AND ANY AMOUNTS OWING PURSUANT TO
SUBSECTION 3.12.  BY RECEIVING SUCH PURCHASE PRICE, THE LENDERS SHALL
AUTOMATICALLY BE DEEMED TO HAVE ASSIGNED THE REVOLVING LOANS OR COMMITMENTS
PURSUANT TO THE TERMS OF THE FORM OF ASSIGNMENT AND ACCEPTANCE ATTACHED HERETO
AS EXHIBIT G, AND ACCORDINGLY NO OTHER ACTION BY SUCH LENDERS SHALL BE REQUIRED
IN CONNECTION THEREWITH.  THE PROVISIONS OF THIS PARAGRAPH ARE INTENDED TO
FACILITATE THE MAINTENANCE OF THE PERFECTION AND PRIORITY OF EXISTING SECURITY
INTERESTS IN THE COLLATERAL DURING ANY SUCH REPLACEMENT.

161


--------------------------------------------------------------------------------



10.7         ADJUSTMENTS; SET-OFF; CALCULATIONS; COMPUTATIONS.


(A)           IF ANY LENDER (A “BENEFITED LENDER”) SHALL AT ANY TIME RECEIVE ANY
PAYMENT OF ALL OR PART OF ITS REVOLVING LOANS OR REIMBURSEMENT OBLIGATIONS OWING
TO IT, OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF
(WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR
PROCEEDINGS OF THE NATURE REFERRED TO IN SUBSECTION 8(F), OR OTHERWISE (EXCEPT
PURSUANT TO SUBSECTION 3.4, 3.13(D) OR 10.6)), IN A GREATER PROPORTION THAN ANY
SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT
OF SUCH OTHER LENDER’S LOANS OR THE REIMBURSEMENT OBLIGATIONS, AS THE CASE MAY
BE, OWING TO IT, OR INTEREST THEREON, SUCH BENEFITED LENDER SHALL PURCHASE FOR
CASH FROM THE OTHER LENDERS, AN INTEREST (BY PARTICIPATION, ASSIGNMENT OR
OTHERWISE) IN SUCH PORTION OF EACH SUCH OTHER LENDER’S LOANS OR THE
REIMBURSEMENT OBLIGATIONS, AS THE CASE MAY BE, OWING TO IT, OR SHALL PROVIDE
SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS
THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE
EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF
THE LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS
PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH
PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO
THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST.


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO ANY BORROWER, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY EACH BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SUBSECTION 8(A)
TO SET OFF AND APPROPRIATE AND APPLY AGAINST ANY AMOUNT THEN DUE AND PAYABLE
UNDER SUBSECTION 8(A) BY ANY BORROWER ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS,
INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE
ACCOUNT OF SUCH BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE PARENT
BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


10.8         JUDGMENT.


(A)           IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT AGAINST ANY
LOAN PARTY IN ANY COURT IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT
INTO ANY OTHER CURRENCY (SUCH OTHER CURRENCY BEING HEREINAFTER IN THIS
SUBSECTION 10.8 REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE UNDER ANY
LOAN DOCUMENT IN ANY CURRENCY (THE “OBLIGATION CURRENCY”) OTHER THAN THE
JUDGMENT CURRENCY, THE CONVERSION SHALL BE MADE AT THE RATE OF EXCHANGE
PREVAILING ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE OF ACTUAL PAYMENT
OF THE AMOUNT DUE, IN THE CASE OF ANY PROCEEDING IN THE COURTS OF ANY OTHER
JURISDICTION THAT WILL GIVE EFFECT TO SUCH CONVERSION BEING MADE ON SUCH DATE,
OR THE DATE ON WHICH THE JUDGMENT IS GIVEN, IN THE CASE OF ANY PROCEEDING IN THE
COURTS OF ANY OTHER JURISDICTION (THE APPLICABLE DATE AS OF WHICH SUCH
CONVERSION IS MADE PURSUANT TO THIS SUBSECTION 10.8 BEING HEREINAFTER IN THIS
SUBSECTION 10.8 REFERRED TO AS THE “JUDGMENT CONVERSION DATE”).

162


--------------------------------------------------------------------------------



(B)           IF, IN THE CASE OF ANY PROCEEDING IN THE COURT OF ANY JURISDICTION
REFERRED TO IN SUBSECTION 10.8(A), THERE IS A CHANGE IN THE RATE OF EXCHANGE
PREVAILING BETWEEN THE JUDGMENT CONVERSION DATE AND THE DATE OF ACTUAL RECEIPT
FOR VALUE OF THE AMOUNT DUE, THE APPLICABLE LOAN PARTY SHALL PAY SUCH ADDITIONAL
AMOUNT (IF ANY, BUT IN ANY EVENT NOT A LESSER AMOUNT) AS MAY BE NECESSARY TO
ENSURE THAT THE AMOUNT ACTUALLY RECEIVED IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY WHICH COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF THE JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
ORDER AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CONVERSION DATE. ANY
AMOUNT DUE FROM ANY LOAN PARTY UNDER THIS SUBSECTION 10.8(B) SHALL BE DUE AS A
SEPARATE DEBT AND SHALL NOT BE AFFECTED BY JUDGMENT BEING OBTAINED FOR ANY OTHER
AMOUNTS DUE UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS.


(C)           THE TERM “RATE OF EXCHANGE” IN THIS SUBSECTION 10.8 MEANS THE RATE
OF EXCHANGE AT WHICH THE ADMINISTRATIVE AGENT, ON THE RELEVANT DATE AT OR ABOUT
12:00 NOON (NEW YORK TIME), WOULD BE PREPARED TO SELL, IN ACCORDANCE WITH ITS
NORMAL COURSE FOREIGN CURRENCY EXCHANGE PRACTICES, THE OBLIGATION CURRENCY
AGAINST THE JUDGMENT CURRENCY.


10.9         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY
TELECOPY), AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET OF THE COPIES OF THIS AGREEMENT
SIGNED BY ALL THE PARTIES SHALL BE DELIVERED TO THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT.


10.10       SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


10.11       INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE ENTIRE AGREEMENT OF EACH OF THE LOAN PARTIES PARTY HERETO, THE AGENTS, THE
ISSUING BANK AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND
THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY ANY OF THE
LOAN PARTIES PARTY HERETO, THE ADMINISTRATIVE AGENT OR ANY LENDER RELATIVE TO
THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN
THE OTHER LOAN DOCUMENTS.


10.12       GOVERNING LAW.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

163


--------------------------------------------------------------------------------



10.13       SUBMISSION TO JURISDICTION; WAIVERS.


(A)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(I)            SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(II)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(III)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, IN THE CASE OF THE
PARENT BORROWER, TO THE PARENT BORROWER (OR, IN THE CASE OF ANY FOREIGN
SUBSIDIARY BORROWER, AS SPECIFIED IN PARAGRAPH (B)), THE APPLICABLE LENDER OR
THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AT THE ADDRESS SPECIFIED IN
SUBSECTION 10.2 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT, ANY
SUCH LENDER AND ANY SUCH BORROWER SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(IV)          AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND

(V)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SUBSECTION ANY CONSEQUENTIAL OR PUNITIVE DAMAGES.


(B)           UPON ANY FOREIGN SUBSIDIARY BECOMING A FOREIGN SUBSIDIARY BORROWER
IN ACCORDANCE WITH SUBSECTION 
10.1(F), SUCH FOREIGN SUBSIDIARY BORROWER HEREBY AGREES TO IRREVOCABLY AND
UNCONDITIONALLY APPOINT AN AGENT FOR SERVICE OF PROCESS LOCATED IN THE CITY OF
NEW YORK (THE “NEW YORK PROCESS AGENT”), REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AS ITS AGENT TO RECEIVE ON BEHALF OF SUCH FOREIGN
SUBSIDIARY BORROWER AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING
IN ANY SUCH NEW YORK STATE OR FEDERAL COURT DESCRIBED IN PARAGRAPH (A) OF THIS
SUBSECTION 10.13 AND AGREES PROMPTLY TO APPOINT A SUCCESSOR NEW YORK PROCESS
AGENT IN THE CITY OF NEW YORK (WHICH SUCCESSOR NEW YORK PROCESS AGENT SHALL
ACCEPT SUCH APPOINTMENT IN A WRITING REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) PRIOR TO THE TERMINATION FOR ANY REASON OF THE APPOINTMENT
OF THE INITIAL NEW YORK PROCESS AGENT.  IN ANY SUCH ACTION OR PROCEEDING IN SUCH
NEW YORK STATE OR FEDERAL COURT, SUCH SERVICE MAY BE MADE ON SUCH FOREIGN
SUBSIDIARY BORROWER BY DELIVERING A COPY OF SUCH PROCESS TO SUCH FOREIGN
SUBSIDIARY BORROWER IN CARE OF THE NEW YORK PROCESS AGENT AT THE NEW YORK
PROCESS AGENT’S ADDRESS AND BY

164


--------------------------------------------------------------------------------



DEPOSITING A COPY OF SUCH PROCESS IN THE MAILS BY CERTIFIED OR REGISTERED AIR
MAIL, ADDRESSED TO SUCH FOREIGN SUBSIDIARY BORROWER AT ITS ADDRESS SPECIFIED IN
SUBSECTION 10.2 WITH (IF APPLICABLE) A COPY TO THE PARENT BORROWER (SUCH SERVICE
TO BE EFFECTIVE UPON SUCH RECEIPT BY THE NEW YORK PROCESS AGENT AND THE
DEPOSITING OF SUCH PROCESS IN THE MAILS AS AFORESAID).  EACH OF THE FOREIGN
SUBSIDIARY BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY AUTHORIZES AND
DIRECTS THE NEW YORK PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN
ALTERNATE METHOD OF SERVICE, EACH OF THE FOREIGN SUBSIDIARY BORROWERS
IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY SUCH ACTION OR PROCEEDING IN SUCH NEW YORK STATE OR FEDERAL COURT BY
MAILING OF COPIES OF SUCH PROCESS TO SUCH FOREIGN SUBSIDIARY BORROWER BY
CERTIFIED OR REGISTERED AIR MAIL AT ITS ADDRESS SPECIFIED IN SUBSECTION 10.2. 
EACH OF THE FOREIGN SUBSIDIARY BORROWERS AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.


(C)           TO THE EXTENT THAT ANY FOREIGN SUBSIDIARY BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY LEGAL
ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY COURT OR FROM SET-OFF OR
ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE)
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY, SUCH FOREIGN SUBSIDIARY BORROWER
HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND ANY NOTE.


10.14       ACKNOWLEDGEMENTS.  EACH BORROWER HEREBY ACKNOWLEDGES THAT:

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)           neither the Administrative Agent nor any Agent, Other
Representative, Issuing Bank or Lender has any fiduciary relationship with or
duty to any Borrower or any other Loan Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Administrative Agent and Lenders, on the one hand, and the
Borrowers, on the other hand, in connection herewith or therewith is solely that
of creditor and debtor; and

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among any of the Borrowers and the Lenders.


10.15       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

165


--------------------------------------------------------------------------------



10.16       CONFIDENTIALITY.


(A)           EACH AGENT, EACH ISSUING BANK, EACH LEAD ARRANGER AND EACH LENDER
AGREES TO KEEP CONFIDENTIAL ANY INFORMATION (X) PROVIDED TO IT BY OR ON BEHALF
OF HOLDING, OR ANY OF ITS SUBSIDIARIES PURSUANT TO OR IN CONNECTION WITH THE
LOAN DOCUMENTS OR (Y) OBTAINED BY SUCH AGENT OR LENDER BASED ON A REVIEW OF THE
BOOKS AND RECORDS OF HOLDING OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT NOTHING
HEREIN SHALL PREVENT ANY LENDER FROM DISCLOSING ANY SUCH INFORMATION (I) TO ANY
AGENT, ANY OTHER REPRESENTATIVE OR ANY OTHER LENDER, (II) TO ANY TRANSFEREE, OR
PROSPECTIVE TRANSFEREE OR ANY CREDITOR OR ANY ACTUAL OR PROSPECTIVE COUNTERPARTY
(OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE
BORROWERS AND ITS OBLIGATIONS WHICH AGREES TO COMPLY WITH THE PROVISIONS OF THIS
SUBSECTION (OR WITH OTHER CONFIDENTIALITY PROVISIONS SATISFACTORY TO AND
CONSENTED TO IN WRITING BY THE PARENT BORROWER) PURSUANT TO A WRITTEN INSTRUMENT
(OR ELECTRONICALLY RECORDED AGREEMENT FROM ANY PERSON LISTED ABOVE IN THIS
CLAUSE (II), WHICH PERSON HAS BEEN APPROVED BY THE BORROWERS (SUCH APPROVAL NOT
BE UNREASONABLY WITHHELD), IN RESPECT TO ANY ELECTRONIC INFORMATION (WHETHER
POSTED OR OTHERWISE DISTRIBUTED ON INTRALINKS OR ANY OTHER ELECTRONIC
DISTRIBUTION SYSTEM) FOR THE BENEFIT OF HOLDING AND THE BORROWERS (IT BEING
UNDERSTOOD THAT EACH RELEVANT LENDER SHALL BE SOLELY RESPONSIBLE FOR OBTAINING
SUCH INSTRUMENT (OR SUCH ELECTRONICALLY RECORDED AGREEMENT)), (III) TO ITS
AFFILIATES AND THE EMPLOYEES, OFFICERS, DIRECTORS, AGENTS, ATTORNEYS,
ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS OF IT AND ITS AFFILIATES, PROVIDED
THAT SUCH LENDER SHALL INFORM EACH SUCH PERSON OF THE AGREEMENT UNDER THIS
SUBSECTION 10.16 AND TAKE REASONABLE ACTIONS TO CAUSE COMPLIANCE BY ANY SUCH
PERSON REFERRED TO IN THIS CLAUSE (III) WITH THIS AGREEMENT (INCLUDING, WHERE
APPROPRIATE, TO CAUSE ANY SUCH PERSON TO ACKNOWLEDGE ITS AGREEMENT TO BE BOUND
BY THE AGREEMENT UNDER THIS SUBSECTION 10.16), (IV) UPON THE REQUEST OR DEMAND
OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER SUCH LENDER OR ITS
AFFILIATES OR TO THE EXTENT REQUIRED IN RESPONSE TO ANY ORDER OF ANY COURT OR
OTHER GOVERNMENTAL AUTHORITY OR AS SHALL OTHERWISE BE REQUIRED PURSUANT TO ANY
REQUIREMENT OF LAW, PROVIDED THAT SUCH LENDER SHALL, UNLESS PROHIBITED BY ANY
REQUIREMENT OF LAW, NOTIFY THE PARENT BORROWER OF ANY DISCLOSURE PURSUANT TO
THIS CLAUSE (IV) AS FAR IN ADVANCE AS IS REASONABLY PRACTICABLE UNDER SUCH
CIRCUMSTANCES, (V) WHICH HAS BEEN PUBLICLY DISCLOSED OTHER THAN IN BREACH OF
THIS AGREEMENT, (VI) IN CONNECTION WITH THE EXERCISE OF ANY REMEDY HEREUNDER,
UNDER ANY LOAN DOCUMENT OR UNDER ANY INTEREST RATE PROTECTION AGREEMENT, (VII)
IN CONNECTION WITH PERIODIC REGULATORY EXAMINATIONS AND REVIEWS CONDUCTED BY THE
NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY GOVERNMENTAL AUTHORITY
HAVING JURISDICTION OVER SUCH LENDER OR ITS AFFILIATES (TO THE EXTENT
APPLICABLE), (VIII) IN CONNECTION WITH ANY LITIGATION TO WHICH SUCH LENDER (OR,
WITH RESPECT TO ANY INTEREST RATE PROTECTION AGREEMENT, ANY AFFILIATE OF ANY
LENDER PARTY THERETO) MAY BE A PARTY, SUBJECT TO THE PROVISO IN CLAUSE (IV), AND
(IX) IF, PRIOR TO SUCH INFORMATION HAVING BEEN SO PROVIDED OR OBTAINED, SUCH
INFORMATION WAS ALREADY IN AN AGENT’S, ARRANGER’S OR A LENDER’S POSSESSION ON A
NON-CONFIDENTIAL BASIS WITHOUT A DUTY OF CONFIDENTIALITY TO HOLDING OR THE
BORROWERS (OR ANY OF THEIR RESPECTIVE AFFILIATES) BEING VIOLATED.


(B)           EACH LENDER ACKNOWLEDGES THAT ANY SUCH INFORMATION REFERRED TO IN
SUBSECTION 10.16(A), AND ANY INFORMATION (INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS) FURNISHED BY THE PARENT BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE PARENT BORROWER, THE
OTHER LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES OR THEIR

166


--------------------------------------------------------------------------------



RESPECTIVE SECURITIES.  EACH LENDER REPRESENTS AND CONFIRMS THAT SUCH LENDER HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION; THAT SUCH LENDER WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION
IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING UNITED STATES
FEDERAL AND STATE SECURITIES LAWS; AND THAT SUCH LENDER HAS IDENTIFIED TO THE
ADMINISTRATIVE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.


10.17       ADDITIONAL INDEBTEDNESS.  IN CONNECTION WITH THE INCURRENCE BY ANY
LOAN PARTY OR ANY SUBSIDIARY THEREOF OF ADDITIONAL INDEBTEDNESS, EACH OF THE
ADMINISTRATIVE AGENT AND THE REVOLVING COLLATERAL AGENT AGREE TO EXECUTE AND
DELIVER ANY AMENDMENTS, AMENDMENTS AND RESTATEMENTS, RESTATEMENTS OR WAIVERS OF
OR SUPPLEMENTS TO OR OTHER MODIFICATIONS TO, ANY SECURITY DOCUMENT (INCLUDING
BUT NOT LIMITED TO ANY MORTGAGES), AND TO MAKE OR CONSENT TO ANY FILINGS OR TAKE
ANY OTHER ACTIONS IN CONNECTION THEREWITH, AS MAY BE REASONABLY DEEMED BY THE
PARENT BORROWER TO BE NECESSARY OR REASONABLY DESIRABLE FOR ANY LIEN ON THE
ASSETS OF ANY LOAN PARTY PERMITTED TO SECURE SUCH ADDITIONAL INDEBTEDNESS TO
BECOME A VALID, PERFECTED LIEN (WITH SUCH PRIORITY AS MAY BE DESIGNATED BY THE
RELEVANT LOAN PARTY OR SUBSIDIARY, TO THE EXTENT SUCH PRIORITY IS PERMITTED BY
THE LOAN DOCUMENTS) PURSUANT TO THE SECURITY DOCUMENT BEING SO AMENDED, AMENDED
AND RESTATED, RESTATED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED OR OTHERWISE.


10.18       USA PATRIOT ACT NOTICE.  EACH LENDER HEREBY NOTIFIES EACH BORROWER
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. LAW
107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”), IT IS REQUIRED
TO OBTAIN, VERIFY, AND RECORD INFORMATION THAT IDENTIFIES EACH BORROWER AND EACH
SUBSIDIARY GUARANTOR, WHICH INFORMATION INCLUDES THE NAME OF EACH BORROWER AND
EACH SUBSIDIARY GUARANTOR AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY EACH BORROWER AND EACH SUBSIDIARY GUARANTOR IN ACCORDANCE WITH THE
PATRIOT ACT, AND EACH BORROWER AGREES TO PROVIDE SUCH INFORMATION FROM TIME TO
TIME TO ANY LENDER.


10.19       SPECIAL PROVISIONS REGARDING PLEDGES OF CAPITAL STOCK IN, AND
PROMISSORY NOTES OWED BY, PERSONS NOT ORGANIZED IN THE U.S.  TO THE EXTENT ANY
SECURITY DOCUMENT REQUIRES OR PROVIDES FOR THE PLEDGE OF PROMISSORY NOTES ISSUED
BY, OR CAPITAL STOCK IN, ANY PERSON ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES, IT IS ACKNOWLEDGED THAT, AS OF THE CLOSING DATE, NO
ACTIONS HAVE BEEN REQUIRED TO BE TAKEN TO PERFECT, UNDER LOCAL LAW OF THE
JURISDICTION OF THE PERSON WHO ISSUED THE RESPECTIVE PROMISSORY NOTES OR WHOSE
CAPITAL STOCK IS PLEDGED, UNDER THE SECURITY DOCUMENTS.  THE PARENT BORROWER
HEREBY AGREES THAT, FOLLOWING ANY REQUEST BY THE ADMINISTRATIVE AGENT OR
REQUIRED LENDERS TO DO SO, THE PARENT BORROWER SHALL, AND SHALL CAUSE ITS
RESTRICTED SUBSIDIARIES TO, TAKE (TO THE EXTENT THEY MAY LAWFULLY DO SO) SUCH
ACTIONS (INCLUDING THE MAKING OF ANY FILINGS AND THE DELIVERY OF APPROPRIATE
LEGAL OPINIONS) UNDER THE LOCAL LAW OF ANY JURISDICTION WITH RESPECT TO WHICH
SUCH ACTIONS HAVE NOT ALREADY BEEN TAKEN AS ARE REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT OR REQUIRED LENDERS TO BE NECESSARY OR REASONABLY DESIRABLE
IN ORDER TO FULLY PERFECT, PRESERVE OR PROTECT THE SECURITY INTERESTS GRANTED
PURSUANT TO THE VARIOUS SECURITY DOCUMENTS UNDER THE LAWS OF SUCH JURISDICTIONS.

167


--------------------------------------------------------------------------------


[Signature Pages Follow]

168


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers, as of the
date first written above.

BORROWER:

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Chief Financial Officer

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

BORROWER:

TRUGREEN LIMITED PARTNERSHIP

 

 

 

By:

TRUGREEN, INC., its general partner

 

 

 

By:

/s/ Jim Kaput

 

 

 

Name:

Jim Kaput

 

 

Title:

Senior Vice President

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

BORROWER:

THE TERMINIX INTERNATIONAL COMPANY
LIMITED PARTNERSHIP

 

 

 

By:

TERMINIX INTERNATIONAL, INC., its general partner

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Treasurer

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:  Assistant Treasurer

 

S-1


--------------------------------------------------------------------------------


 

AGENT:

CITIBANK, N.A.,

 

as Administrative Agent, Revolving Collateral

 

Agent , Issuing Bank and a Lender

 

 

 

 

 

 

 

By:

/s/ Timothy P. Dilworth

 

 

 

Name:

Timothy P. Dilworth

 

 

Title:

Vice President

 

S-2


--------------------------------------------------------------------------------


 

AGENT:

JPMORGAN CHASE BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Kathryn A. Duncan

 

 

 

Name:

Kathryn A. Duncan

 

 

Title:

Managing Director

 

S-3


--------------------------------------------------------------------------------


 

LENDERS:

Blue Ridge Investments, L.L.C.

 

 

 

 

 

By:

/s/ Daven Patel

 

 

 

Name:

Daven Patel

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

 

 

By:

/s/ Bruce H. Mendelsohn

 

 

 

Name:

Bruce H. Mendelsohn

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

By:

/s/ Henry F. D’Alessandro

 

 

 

Name:

Henry F. D’Alessandro

 

 

Title:

Vice President

 

S-4


--------------------------------------------------------------------------------


EXHIBIT A-1 TO
REVOLVING CREDIT AGREEMENT

FORM OF REVOLVING NOTE

THIS REVOLVING NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE REVOLVING CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING NOTE AND THE
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH REVOLVING CREDIT AGREEMENT.

$                    

New York, New York

 

, 2007

 

FOR VALUE RECEIVED, the undersigned, [                    , a                   
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of                            (the “Lender”) and its successors and
assigns, at the office of Citibank, N.A., in lawful money of the United States
of America (or, in the case of Loans denominated in a Designated Foreign
Currency (as defined in the Revolving Credit Agreement referred to below)
evidenced hereby, the relevant Designated Foreign Currency in which the 
Revolving Loans evidenced hereby are made) and in immediately available funds,
the aggregate unpaid principal amount of the Revolving Loans made by the Lender
to the undersigned pursuant to subsection 2.1 of the Revolving Credit Agreement
referred to below, which sum shall be payable on the Maturity Date, provided
that, notwithstanding the fact that the principal amount of this Note is
denominated in Dollars, to the extent provided in the Revolving Credit
Agreement, all payments hereunder with respect to  Revolving Loans denominated
in a Designated Foreign Currency evidenced hereby shall be made in the relevant
Designated Foreign Currency in which the  Revolving Loans evidenced hereby are
made, whether or not the Dollar Equivalent (as defined in the Revolving Credit
Agreement) of such amounts, when added to the outstanding principal amount of
the  Revolving Loans denominated in Dollars (as defined in the Revolving Credit
Agreement) evidenced hereby, would exceed the stated principal amount of this
Note.

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in subsection 3.1 of the Revolving Credit
Agreement until such principal amount is paid in full (after, as well as before,
judgment).

This Revolving Note is one of the Revolving Notes referred to in, and is subject
in all respects to, the Revolving Credit Agreement, dated as of July 24, 2007
(as amended, supplemented, waived or otherwise modified from time to time, the
“Revolving Credit Agreement”), among The ServiceMaster Company, a Delaware
corporation (the “Parent

A-1


--------------------------------------------------------------------------------


Borrower”), the U.S. Subsidiary Borrowers (as defined therein), the Foreign
Subsidiary Borrowers (as defined therein) from time to time parties thereto
(together with U.S. Subsidiary Borrowers and the Parent Borrower, the
“Borrowers”), the several banks and other financial institutions from time to
time parties thereto (including the Lender) (the “Lenders”), Citibank, N.A., as
administrative agent, collateral agent and issuing bank for such banks and
financial institutions and JPMorgan Chase Bank, N.A., as syndication agent, and
is entitled to the benefits thereof, is secured and guaranteed as provided
therein and is subject to optional and mandatory prepayment in whole or in part
as provided therein.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Revolving Note in respect thereof.  Each holder
hereof, by its acceptance of this Revolving Note, agrees to the terms of, and to
be bound by and to observe the provisions applicable to the Lenders contained
in, the Revolving Credit Agreement.  Terms used herein which are defined in the
Revolving Credit Agreement shall have such defined meanings unless otherwise
defined herein or unless the context otherwise requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Revolving Credit Agreement, all amounts then remaining unpaid on this Revolving
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

Name:

 

Title:

 

A-2


--------------------------------------------------------------------------------


EXHIBIT A-2 TO
REVOLVING CREDIT AGREEMENT

FORM OF SWING LINE NOTE

$               

New York, New York

 

, 2007

 

FOR VALUE RECEIVED, the undersigned, [                  , a                   
corporation (the “Borrower”), hereby unconditionally promises to pay to the
order of CITIBANK, N.A. (the “Swing Line Lender”) and its successors and
assigns, at the office of Citibank, N.A., 390 Greenwich Street New York, New
York 10013, in lawful money of the United States of America (or, in the case of
Loans denominated in a Designated Foreign Currency (as defined in the Revolving
Credit Agreement referred to below) evidenced hereby, the relevant Designated
Foreign Currency in which the Swing Line Loans evidenced hereby are made) and in
immediately available funds, the aggregate unpaid principal amount of the Swing
Line Loans made by the Lender to the undersigned pursuant to subsection 2.7 of
the Revolving Credit Agreement referred to below, which sum shall be payable on
the Maturity Date, provided that, notwithstanding the fact that the principal
amount of this Note is denominated in Dollars, to the extent provided in the
Revolving Credit Agreement, all payments hereunder with respect to Swing Line
Loans denominated in any Designated Foreign Currency evidenced hereby shall be
made in the relevant Designated Foreign Currency in which the Swing Line Loans
evidenced hereby are made, whether or not the Dollar Equivalent (as defined in
the Revolving Credit Agreement) of such amounts, when added to the outstanding
principal amount of the Swing Line Loans denominated in Dollars (as defined in
the Revolving Credit Agreement) evidenced hereby, would exceed the stated
principal amount of this Note.

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in subsection 3.1 of the Revolving Credit
Agreement until paid in full (both before and after judgment).

This Swing Line Note is the Swing Line Note referred to in, and is subject in
all respects to, the Revolving Credit Agreement, dated as of July 24, 2007 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Revolving Credit Agreement”), among the The ServiceMaster Company, a Delaware
corporation (the “Parent Borrower”), the U.S. Subsidiary Borrowers, the Foreign
Subsidiary Borrowers from time to time parties thereto (together with the U.S.
Subsidiary Borrowers and the Parent Borrower, the “Borrowers”), the several
banks and other financial institutions from time to time parties thereto
(including the Swing Line Lender) (the “Lenders”), Citibank, N.A., as
administrative agent, revolving collateral agent and issuing bank for such banks
and financial institutions and JPMorgan Chase Bank, N.A., as syndication agent,
and is entitled to the benefits thereof, is secured and guaranteed as provided
therein and in the Loan Documents and is subject to optional

A-3


--------------------------------------------------------------------------------


and mandatory prepayment in whole or in part as provided therein.  Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Swing Line Note in respect thereof.  The holder hereof, by its acceptance of
this Swing Line Note, agrees to the terms of, and to be bound by and to observe
the provisions applicable to the Lenders contained in, the Revolving Credit
Agreement.  Terms used herein which are defined in the Revolving Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Revolving Credit Agreement, all amounts remaining unpaid on this Swing Line Note
shall become, or may be declared to be, immediately due and payable all as
provided therein.

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swing Line Note.

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

Name:

 

Title:

 

A-4


--------------------------------------------------------------------------------


EXHIBIT B TO
REVOLVING CREDIT
AGREEMENT

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

See Exhibit 10.7

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C TO
REVOLVING CREDIT AGREEMENT

FORM OF INTERCREDITOR AGREEMENT

 

See Exhibit 10.15

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D TO
REVOLVING CREDIT AGREEMENT

FORM OF MORTGAGE

Assessor’s Parcel Number:             



This Mortgage was prepared in consulta
tion with counsel in the state in which the
Mortgaged Property is located by the at
torney named below and after recording
please return to:



Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY 10005
Attention:              , Esq.

 

 

(Space Above Line For Recorder’s Use Only)

 

 

 

This document is intended

 

to be recorded in

 

[County], [State]

 

MORTGAGE, SECURITY AGREEMENT,

AND ASSIGNMENT OF LEASES AND RENTS AND

FIXTURE FILING

 

by

 

[THE SERVICEMASTER COMPANY],

as Mortgagor,

 

to

CITIBANK, N.A.,

as Administrative and Revolving Collateral Agent,

as Mortgagee,

 

 

Dated as of              , 2007

 

D-1


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

 

W I T N E S S E T H:

D-1

 

Granting Clauses

D-3

 

Terms and Conditions

D-5

1.

 

defined terms

D-5

2.

 

WARRANTY OF TITLE

D-5

3.

 

PAYMENT OF OBLIGATIONS

D-5

4.

 

REQUIREMENTS

D-6

5.

 

PAYMENT OF TAXES AND OTHER IMPOSITIONS

D-6

6.

 

INSURANCE

D-6

7.

 

RESTRICTIONS ON LIENS AND ENCUMBRANCES

D-6

8.

 

DUE ON SALE AND OTHER TRANSFER RESTRICTIONS

D-7

9.

 

CONDEMNATION/EMINENT DOMAIN

D-7

10.

 

FURTHER ASSURANCES

D-7

11.

 

MORTGAGEE’S RIGHT TO PERFORM

D-7

12.

 

REMEDIES

D-7

13.

 

RIGHT OF MORTGAGEE TO CREDIT SALE

D-8

14.

 

APPOINTMENT OF RECEIVER

D-9

15.

 

EXTENSION, RELEASE, ETC.

D-9

16.

 

SECURITY AGREEMENT UNDER UNIFORM COMMERCIAL CODE

D-10

17.

 

ASSIGNMENT OF RENTS

D-10

18.

 

ADDITIONAL RIGHTS

D-11

19.

 

NOTICES

D-11

20.

 

NO ORAL MODIFICATION

D-12

21.

 

PARTIAL INVALIDITY

D-12

22.

 

MORTGAGOR’S WAIVER OF RIGHTS

D-13

23.

 

REMEDIES NOT EXCLUSIVE

D-13

24.

 

MULTIPLE SECURITY

D-13

25.

 

SUCCESSORS AND ASSIGNS

D-14

26.

 

NO WAIVERS, ETC.

D-15

27.

 

GOVERNING LAW, ETC.

D-15

28.

 

CERTAIN DEFINITIONS

D-15

29.

 

LAST DOLLARS SECURED; PRIORITY

D-15

30.

 

RELEASE

D-16

31.

 

CONFLICT WITH REVOLVING CREDIT AGREEMENT

D-16

32.

 

EASEMENTS

D-16

33.

 

INTERCREDITOR AGREEMENT

D-16

 

D-i


--------------------------------------------------------------------------------


MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS AND FIXTURE FILING(1)

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING, dated as of               is made by [THE SERVICEMASTER COMPANY], a
Delaware corporation (“Mortgagor”), whose address is               , to
Citibank, N.A.., as Administrative Agent and Revolving Collateral Agent (in such
capacity, “Mortgagee”), a                                               having
an office at                            .  References to this “Mortgage” shall
mean this instrument and any and all renewals, modifications, amendments,
supplements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or successor agreements, the “Revolving Credit Agreement”),
among the ServiceMaster Company (the “Parent Borrower”), certain domestic and
foreign Subsidiaries of the Parent Borrower (together with the Parent Borrower,
the “Borrowers”), the several banks and other financial institutions from time
to time parties thereto (as further defined in the Revolving Credit Agreement,
the “Lenders”), CITIBANK, N.A., as administrative agent (in its specific
capacity as administrative agent, the “Administrative Agent”), revolving
collateral agent (in its specific capacity as revolving collateral agent, the
“Revolving Collateral Agent”) for the Lenders and JP MORGAN CHASE BANK, N.A., as
syndication agent, the Lenders have severally agreed to make extensions of
credit to the Borrowers upon the terms and subject to the conditions set forth
therein;

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Term Loan Credit Agreement”), Borrower
(as defined in the Term Loan Credit Agreement), the several banks and other
financial institutions from time to time parties thereto (as further defined in
the Term Loan Credit Agreement, the “Term Loan Lenders”), CITIBANK, N.A., as
administrative agent (in its specific capacity as administrative agent, the
“Term Loan Administrative Agent”), collateral agent (in its specific capacity as
collateral agent, the “Term Loan Collateral Agent”) for the Term Loan Lenders
thereunder, and JP MORGAN CHASE BANK, N.A., as syndication agent, the Term Loan
Lenders have severally agreed to make

--------------------------------------------------------------------------------

(1)           Savings clause to be added once agreed.

D-1


--------------------------------------------------------------------------------


extensions of credit to the Borrowers (as defined in the Term Loan Credit
Agreement) upon the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Revolving Credit Guarantee and
Collateral Agreement”), among the Borrowers (as defined in the Revolving Credit
Guarantee and Collateral Agreement), certain of the subsidiaries of the
Borrowers (as defined in the Revolving Credit Guarantee and Collateral
Agreement), the Administrative Agent and the Revolving Collateral Agent, the
Borrowers (as defined in the Revolving Credit Guarantee and Collateral
Agreement) and such subsidiaries have granted a Lien (as defined in the
Revolving Credit Guarantee and Collateral Agreement) to the Revolving Collateral
Agent for the benefit of the Secured Parties (as defined in the Revolving Credit
Guarantee and Collateral Agreement) on the Security Collateral (as defined in
the Revolving Credit Guarantee and Collateral Agreement);

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
among the Parent Borrower, certain of the subsidiaries of the Parent Borrower,
the Term Loan Administrative Agent and the Term Loan Collateral Agent, the
Parent Borrower and such subsidiaries have granted a Lien (as defined in the
Guarantee and Collateral Agreement) to the Term Loan Collateral Agent for the
benefit of the Secured Parties (as defined in the Guarantee and Collateral
Agreement) on the Security Collateral (as defined in the Guarantee and
Collateral Agreement);

WHEREAS, pursuant to that certain Mortgage, dated as of the date hereof (the
“Term Loan Mortgage”), among Mortgagor, the Administrative Agent and the Term
Loan Collateral Agent, Mortgagor has granted a mortgage Lien (as defined in the
Term Loan Mortgage) to the Term Loan Collateral Agent for the benefit of the
Secured Parties (as defined in the Term Loan Credit Agreement) on the Mortgaged
Property;

WHEREAS, the Revolving Collateral Agent, the Administrative Agent, the Term Loan
Collateral Agent and the Term Loan Administrative Agent have entered into an
Intercreditor Agreement, acknowledged by the Parent Borrower and the Credit
Parties (as defined in the Intercreditor Agreement), dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, subject to section 21 hereof, the “Intercreditor Agreement”);

WHEREAS, Mortgagor (i) is the owner of the fee simple estate in the parcel(s) of
real property described on Schedule A attached hereto (the “Owned Land”); and
(ii) owns, leases or otherwise has the right to use all of the buildings,
improvements, structures, and fixtures now or subsequently located on the Owned
Land (the “Improvements”; the Owned Land and the Improvements being collectively
referred to as the “Real Estate”);

WHEREAS, pursuant to the Revolving Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

D-2


--------------------------------------------------------------------------------


[WHEREAS, the Borrowers and the Mortgagor are engaged in related businesses, and
the Mortgagor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Revolving Credit Agreement;]

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Revolving Credit Agreement that the
Mortgagor shall execute and deliver this Mortgage to the Mortgagee and;

NOW, THEREFORE, in consideration of the premises and to induce the Mortgagee and
the Lenders to enter into the Revolving Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrowers
thereunder, the Mortgagor hereby agrees with the Mortgagee, for the ratable
benefit of the Secured Parties, as follows:

Granting Clauses

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees to secure the Obligations (as defined in
the Revolving Credit Guarantee and Collateral Agreement) of such Mortgagor (the
“Obligations”).

MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES TO MORTGAGEE AND ITS ASSIGNS, SUBJECT ONLY TO THE PERMITTED
EXCEPTIONS:


R.            THE OWNED LAND;


S.             ALL RIGHT, TITLE AND INTEREST MORTGAGOR NOW HAS OR MAY HEREAFTER
ACQUIRE IN AND TO THE IMPROVEMENTS OR ANY PART THEREOF (WHETHER OWNED IN FEE BY
MORTGAGOR OR HELD OTHERWISE);


T.            ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR IN, TO AND UNDER ALL
EASEMENTS, RIGHTS OF WAY, LICENSES, OPERATING AGREEMENTS, ABUTTING STRIPS AND
GORES OF LAND, STREETS, WAYS, ALLEYS, PASSAGES, SEWER RIGHTS, WATERS, WATER
COURSES, WATER AND FLOWAGE RIGHTS, DEVELOPMENT RIGHTS, AIR RIGHTS, MINERAL AND
SOIL RIGHTS, PLANTS, STANDING AND FALLEN TIMBER, AND ALL ESTATES, RIGHTS,
TITLES, INTERESTS, PRIVILEGES, LICENSES, TENEMENTS, HEREDITAMENTS AND
APPURTENANCES BELONGING, RELATING OR APPERTAINING TO THE REAL ESTATE, AND ANY
REVERSIONS, REMAINDERS, RENTS, ISSUES, PROFITS AND REVENUE THEREOF AND ALL LAND
LYING IN THE BED OF ANY STREET, ROAD OR AVENUE, IN FRONT OF OR ADJOINING THE
REAL ESTATE TO THE CENTER LINE THEREOF;


U.            ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR IN AND TO ALL OF THE
FIXTURES, CHATTELS, BUSINESS MACHINES, MACHINERY, APPARATUS, EQUIPMENT,
FURNISHINGS, FITTINGS, AND ARTICLES OF PERSONAL PROPERTY OF EVERY KIND AND
NATURE WHATSOEVER, AND ALL APPURTENANCES AND ADDITIONS THERETO AND SUBSTITUTIONS
OR REPLACEMENTS THEREOF (TOGETHER WITH, IN EACH CASE, ATTACHMENTS, COMPONENTS,
PARTS AND ACCESSORIES) CURRENTLY OWNED OR SUBSEQUENTLY ACQUIRED BY MORTGAGOR AND
NOW OR SUBSEQUENTLY ATTACHED TO, THE REAL ESTATE (ALL OF THE FOREGOING IN THIS
PARAGRAPH (D) BEING REFERRED TO AS THE “EQUIPMENT”);

D-3


--------------------------------------------------------------------------------



V.            ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR IN AND TO ALL
SUBSTITUTES AND REPLACEMENTS OF, AND ALL ADDITIONS AND IMPROVEMENTS TO, THE REAL
ESTATE AND THE EQUIPMENT, SUBSEQUENTLY ACQUIRED BY OR RELEASED TO MORTGAGOR OR
CONSTRUCTED, ASSEMBLED OR PLACED BY MORTGAGOR ON THE REAL ESTATE, IMMEDIATELY
UPON SUCH ACQUISITION, RELEASE, CONSTRUCTION, ASSEMBLING OR PLACEMENT, INCLUDING
ANY AND ALL BUILDING MATERIALS WHETHER STORED AT THE REAL ESTATE OR OFFSITE,
AND, IN EACH SUCH CASE, WITHOUT ANY FURTHER DEED, CONVEYANCE, ASSIGNMENT OR
OTHER ACT BY MORTGAGOR;


W.           ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR IN, TO AND UNDER ALL
LEASES, SUBLEASES, UNDERLETTINGS, CONCESSION AGREEMENTS, MANAGEMENT AGREEMENTS,
LICENSES AND OTHER AGREEMENTS RELATING TO THE USE OR OCCUPANCY OF THE REAL
ESTATE OR THE EQUIPMENT OR ANY PART THEREOF, NOW EXISTING OR SUBSEQUENTLY
ENTERED INTO BY MORTGAGOR AND WHETHER WRITTEN OR ORAL AND ALL GUARANTEES OF ANY
OF THE FOREGOING (COLLECTIVELY, AS ANY OF THE FOREGOING MAY BE AMENDED,
RESTATED, EXTENDED, RENEWED OR MODIFIED FROM TIME TO TIME, THE “LEASES”), AND
ALL RIGHTS OF MORTGAGOR IN RESPECT OF CASH AND SECURITIES DEPOSITED THEREUNDER
AND THE RIGHT TO RECEIVE AND COLLECT THE REVENUES, INCOME, RENTS, ISSUES AND
PROFITS THEREOF, TOGETHER WITH ALL OTHER RENTS, ROYALTIES, ISSUES, PROFITS,
REVENUE, INCOME AND OTHER BENEFITS ARISING FROM THE USE AND ENJOYMENT OF THE
MORTGAGED PROPERTY (AS DEFINED BELOW) (COLLECTIVELY, THE “RENTS”);


X.            ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR, TO THE EXTENT
ASSIGNABLE, IN AND TO ALL UNEARNED PREMIUMS UNDER INSURANCE POLICIES NOW OR
SUBSEQUENTLY OBTAINED BY MORTGAGOR RELATING TO THE REAL ESTATE OR EQUIPMENT AND
MORTGAGOR’S INTEREST IN AND TO ALL PROCEEDS OF ANY SUCH INSURANCE POLICIES
(INCLUDING TITLE INSURANCE POLICIES) INCLUDING THE RIGHT TO COLLECT AND RECEIVE
SUCH PROCEEDS, SUBJECT TO THE PROVISIONS RELATING TO INSURANCE GENERALLY SET
FORTH BELOW; AND ALL AWARDS AND OTHER COMPENSATION, INCLUDING THE INTEREST
PAYABLE THEREON AND THE RIGHT TO COLLECT AND RECEIVE THE SAME, MADE TO THE
PRESENT OR ANY SUBSEQUENT OWNER OF THE REAL ESTATE OR EQUIPMENT FOR THE TAKING
BY EMINENT DOMAIN, CONDEMNATION OR OTHERWISE, OF ALL OR ANY PART OF THE REAL
ESTATE OR ANY EASEMENT OR OTHER RIGHT THEREIN, SUBJECT TO THE PROVISIONS
RELATING TO CONDEMNATION AWARDS GENERALLY SET FORTH BELOW;


Y.            TO THE EXTENT NOT PROHIBITED UNDER THE APPLICABLE CONTRACT,
CONSENT, LICENSE OR OTHER ITEM UNLESS THE APPROPRIATE CONSENT HAS BEEN OBTAINED,
ALL RIGHT, TITLE AND INTEREST OF MORTGAGOR IN AND TO (I) ALL CONTRACTS FROM TIME
TO TIME EXECUTED BY MORTGAGOR OR ANY MANAGER OR AGENT ON ITS BEHALF RELATING TO
THE OWNERSHIP, CONSTRUCTION, MAINTENANCE, REPAIR, OPERATION, OCCUPANCY, SALE OR
FINANCING OF THE REAL ESTATE OR EQUIPMENT OR ANY PART THEREOF AND ALL AGREEMENTS
AND OPTIONS RELATING TO THE PURCHASE OR LEASE OF ANY PORTION OF THE REAL ESTATE
OR ANY PROPERTY WHICH IS ADJACENT OR PERIPHERAL TO THE REAL ESTATE, TOGETHER
WITH THE RIGHT TO EXERCISE SUCH OPTIONS AND ALL LEASES OF EQUIPMENT, (II) ALL
CONSENTS, LICENSES, BUILDING PERMITS, CERTIFICATES OF OCCUPANCY AND OTHER
GOVERNMENTAL APPROVALS RELATING TO CONSTRUCTION, COMPLETION, OCCUPANCY, USE OR
OPERATION OF THE REAL ESTATE OR ANY PART THEREOF, AND (III) ALL DRAWINGS, PLANS,
SPECIFICATIONS AND SIMILAR OR RELATED ITEMS RELATING TO THE REAL ESTATE; AND


Z.            ALL PROCEEDS, BOTH CASH AND NONCASH, OF THE FOREGOING; BUT
EXCLUDING ANY ASSETS OR INTERESTS IN ASSETS TRANSFERRED IN CONNECTION WITH ANY
SPECIAL PURPOSE FINANCING (AS DEFINED IN THE REVOLVING CREDIT AGREEMENT), OR
SUBJECT TO ANY LIENS OF THE TYPE REFERRED TO IN

D-4


--------------------------------------------------------------------------------



SUBSECTION 7.2(K)(I) (WITH RESPECT TO INDEBTEDNESS UNDER SUBSECTION 7.1(B)(IX)),
OR SUBSECTION 7.2(K)(IV).


(ALL OF THE FOREGOING PROPERTY AND RIGHTS AND INTERESTS NOW OWNED OR HELD OR
SUBSEQUENTLY ACQUIRED BY MORTGAGOR AND DESCRIBED IN THE FOREGOING CLAUSES (A)
THROUGH (D) ARE COLLECTIVELY REFERRED TO AS THE “PREMISES”, AND THOSE DESCRIBED
IN THE FOREGOING CLAUSES (A) THROUGH (I) ARE COLLECTIVELY REFERRED TO AS THE
“MORTGAGED PROPERTY”).

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Obligations are fully paid and performed, provided,
however, that the condition of this Mortgage is such that if the Obligations are
fully paid and performed, then the mortgage hereby granted shall cease,
terminate and become void.

This Mortgage covers present and future advances and re-advances, in the
aggregate amount of the obligations secured hereby, made by the Secured Parties
for the benefit of Mortgagor, and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage.  The maximum amount
of the obligations secured hereby will not exceed
                                    ($                                   ).

The rules of construction set forth in the Intercreditor Agreement shall be
applicable to this Mortgage mutatis mutandis.

Terms and Conditions

Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:


1.             DEFINED TERMS.  CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN
SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE REVOLVING CREDIT AGREEMENT. 
REFERENCES IN THIS MORTGAGE TO THE “DEFAULT RATE” SHALL MEAN THE INTEREST RATE
APPLICABLE PURSUANT TO SUBSECTION 3.1(C) OF THE REVOLVING CREDIT AGREEMENT. 
REFERENCES HEREIN TO THE “SECURED PARTIES” MEAN THE REFERENCE TO THE SECURED
PARTIES AS DEFINED IN [THE REVOLVING CREDIT GUARANTEE AND COLLATERAL AGREEMENT].


2.             WARRANTY OF TITLE.  MORTGAGOR WARRANTS THAT IT HAS GOOD RECORD
TITLE IN FEE SIMPLE TO THE REAL ESTATE, AND GOOD TITLE TO THE REST OF THE
MORTGAGED PROPERTY, SUBJECT ONLY TO THE MATTERS THAT ARE SET FORTH IN SCHEDULE B
OF THE TITLE INSURANCE POLICY OR POLICIES BEING ISSUED TO MORTGAGEE TO INSURE
THE LIEN OF THIS MORTGAGE AND ANY OTHER LIEN OR ENCUMBRANCE AS PERMITTED BY
SUBSECTION 7.2 OF THE REVOLVING CREDIT AGREEMENT (THE “PERMITTED LIENS”). 
MORTGAGOR SHALL WARRANT, DEFEND AND PRESERVE SUCH TITLE AND THE LIEN OF THIS
MORTGAGE AGAINST ALL CLAIMS OF ALL PERSONS AND ENTITIES (NOT INCLUDING THE
HOLDERS OF THE PERMITTED LIENS).  MORTGAGOR REPRESENTS AND WARRANTS THAT IT HAS
THE RIGHT TO MORTGAGE THE MORTGAGED PROPERTY.


3.             PAYMENT OF OBLIGATIONS.  MORTGAGOR SHALL PAY AND PERFORM THE
OBLIGATIONS AT THE TIMES AND PLACES AND IN THE MANNER SPECIFIED IN THE LOAN
DOCUMENTS.

D-5


--------------------------------------------------------------------------------



4.             REQUIREMENTS.  MORTGAGOR SHALL PROMPTLY COMPLY WITH ALL
COVENANTS, RESTRICTIONS AND CONDITIONS NOW OR LATER OF RECORD WHICH MAY BE
APPLICABLE TO ANY OF THE MORTGAGED PROPERTY, OR TO THE USE, MANNER OF USE,
OCCUPANCY, POSSESSION, OPERATION, MAINTENANCE, ALTERATION, REPAIR OR
RECONSTRUCTION OF ANY OF THE MORTGAGED PROPERTY, EXCEPT WHERE A FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.             PAYMENT OF TAXES AND OTHER IMPOSITIONS.  (A)  PROMPTLY WHEN DUE
OR PRIOR TO THE DATE ON WHICH ANY FINE, PENALTY, INTEREST OR COST MAY BE ADDED
THERETO OR IMPOSED, MORTGAGOR SHALL PAY AND DISCHARGE ALL TAXES, CHARGES AND
ASSESSMENTS OF EVERY KIND AND NATURE, ALL CHARGES FOR ANY EASEMENT OR AGREEMENT
MAINTAINED FOR THE BENEFIT OF ANY OF THE REAL ESTATE, ALL GENERAL AND SPECIAL
ASSESSMENTS, LEVIES, PERMITS, INSPECTION AND LICENSE FEES, ALL WATER AND SEWER
RENTS AND CHARGES, VAULT TAXES AND ALL OTHER PUBLIC CHARGES EVEN IF UNFORESEEN
OR EXTRAORDINARY, IMPOSED UPON OR ASSESSED AGAINST OR WHICH MAY BECOME A LIEN ON
ANY OF THE REAL ESTATE, OR ARISING IN RESPECT OF THE OCCUPANCY, USE OR
POSSESSION THEREOF, TOGETHER WITH ANY PENALTIES OR INTEREST ON ANY OF THE
FOREGOING (ALL OF THE FOREGOING ARE COLLECTIVELY REFERRED TO HEREIN AS THE
“IMPOSITIONS”), EXCEPT WHERE THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED
IN ACCORDANCE WITH THE PROVISIONS OF THE REVOLVING CREDIT AGREEMENT.  UPON
REQUEST BY MORTGAGEE, MORTGAGOR SHALL WITHIN 30 DAYS AFTER THE REQUEST OF
MORTGAGEE, DELIVER TO MORTGAGEE EVIDENCE REASONABLY ACCEPTABLE TO MORTGAGEE
SHOWING THE PAYMENT OF ANY SUCH IMPOSITION.  IF BY LAW ANY IMPOSITION, AT
MORTGAGOR’S OPTION, MAY BE PAID IN INSTALLMENTS (WHETHER OR NOT INTEREST SHALL
ACCRUE ON THE UNPAID BALANCE OF SUCH IMPOSITION), MORTGAGOR MAY ELECT TO PAY
SUCH IMPOSITION IN SUCH INSTALLMENTS AND SHALL BE RESPONSIBLE FOR THE PAYMENT OF
SUCH INSTALLMENTS WITH INTEREST, IF ANY.

(B)           NOTHING HEREIN SHALL AFFECT ANY RIGHT OR REMEDY OF MORTGAGEE UNDER
THIS MORTGAGE OR OTHERWISE, WITHOUT NOTICE OR DEMAND TO MORTGAGOR, TO PAY ANY
IMPOSITION AFTER THE DATE SUCH IMPOSITION SHALL HAVE BECOME DUE, AND ADD TO THE
OBLIGATIONS THE AMOUNT SO PAID, TOGETHER WITH INTEREST FROM THE TIME OF PAYMENT
AT THE DEFAULT RATE.  ANY SUMS PAID BY MORTGAGEE IN DISCHARGE OF ANY IMPOSITIONS
SHALL BE (I) A LIEN ON THE PREMISES SECURED HEREBY PRIOR TO ANY RIGHT OR TITLE
TO, INTEREST IN, OR CLAIM UPON THE PREMISES SUBORDINATE TO THE LIEN OF THIS
MORTGAGE, AND (II) PAYABLE ON DEMAND BY MORTGAGOR TO MORTGAGEE TOGETHER WITH
INTEREST AT THE DEFAULT RATE AS SET FORTH ABOVE.

(C)           MORTGAGOR SHALL NOT BE ENTITLED TO ANY CREDIT AGAINST THE
OBLIGATIONS BY REASON OF THE PAYMENT OF IMPOSITIONS.


6.             INSURANCE.  MORTGAGOR SHALL MAINTAIN INSURANCE IN ACCORDANCE WITH
THE PROVISIONS OF THE REVOLVING CREDIT AGREEMENT.


7.             RESTRICTIONS ON LIENS AND ENCUMBRANCES.  EXCEPT FOR THE LIEN OF
THIS MORTGAGE AND THE PERMITTED LIENS AND EXCEPT AS OTHERWISE PERMITTED PURSUANT
TO THE TERMS OF THE REVOLVING CREDIT AGREEMENT, MORTGAGOR SHALL NOT FURTHER
MORTGAGE, NOR OTHERWISE ENCUMBER THE MORTGAGED PROPERTY NOR CREATE OR SUFFER TO
EXIST ANY LIEN, CHARGE OR ENCUMBRANCE ON THE MORTGAGED PROPERTY, OR ANY PART
THEREOF, WHETHER SUPERIOR OR SUBORDINATE TO THE LIEN OF THIS MORTGAGE AND
WHETHER RECOURSE OR NON-RECOURSE.

D-6


--------------------------------------------------------------------------------



8.             DUE ON SALE AND OTHER TRANSFER RESTRICTIONS.  EXCEPT AS PERMITTED
BY THE REVOLVING CREDIT AGREEMENT, MORTGAGOR SHALL NOT SELL, TRANSFER, CONVEY OR
ASSIGN ALL OR ANY PORTION OF, OR ANY INTEREST IN, THE MORTGAGED PROPERTY.


9.             CONDEMNATION/EMINENT DOMAIN.  PROMPTLY UPON OBTAINING KNOWLEDGE
OF THE INSTITUTION OF ANY PROCEEDINGS FOR THE CONDEMNATION OF THE MORTGAGED
PROPERTY, OR ANY MATERIAL PORTION THEREOF, MORTGAGOR WILL NOTIFY MORTGAGEE OF
THE PENDENCY OF SUCH PROCEEDINGS.  ALL AWARDS AND PROCEEDS RELATING TO SUCH
CONDEMNATION SHALL BE DEEMED PROCEEDS FROM A RECOVERY EVENT AND APPLIED IN THE
MANNER SPECIFIED IN THE REVOLVING CREDIT AGREEMENT.


10.           FURTHER ASSURANCES.  TO FURTHER ASSURE MORTGAGEE’S RIGHTS UNDER
THIS MORTGAGE, MORTGAGOR AGREES PROMPTLY UPON DEMAND OF MORTGAGEE TO DO ANY ACT
OR EXECUTE ANY ADDITIONAL DOCUMENTS (INCLUDING, BUT NOT LIMITED TO, SECURITY
AGREEMENTS ON ANY PERSONALTY INCLUDED OR TO BE INCLUDED IN THE MORTGAGED
PROPERTY AND A SEPARATE ASSIGNMENT OF EACH LEASE IN RECORDABLE FORM) AS MAY BE
REASONABLY REQUIRED BY MORTGAGEE TO CONFIRM THE LIEN OF THIS MORTGAGE AND ALL
OTHER RIGHTS OR BENEFITS CONFERRED ON MORTGAGEE BY THIS MORTGAGE.


11.           MORTGAGEE’S RIGHT TO PERFORM.  IF MORTGAGOR FAILS TO PERFORM ANY
OF THE COVENANTS OR AGREEMENTS OF MORTGAGOR UNDER THIS MORTGAGE, WITHIN THE
APPLICABLE GRACE PERIOD, IF ANY, PROVIDED FOR IN THIS MORTGAGE OR IN THE
REVOLVING CREDIT AGREEMENT, MORTGAGEE, WITHOUT WAIVING OR RELEASING MORTGAGOR
FROM ANY OBLIGATION OR DEFAULT UNDER THIS MORTGAGE, MAY, AT ANY TIME UPON 10
DAYS’ WRITTEN NOTICE TO MORTGAGOR (BUT SHALL BE UNDER NO OBLIGATION TO) PAY OR
PERFORM THE SAME, AND THE AMOUNT OR COST THEREOF, WITH INTEREST AT THE DEFAULT
RATE, SHALL IMMEDIATELY BE DUE FROM MORTGAGOR TO MORTGAGEE AND THE SAME SHALL BE
SECURED BY THIS MORTGAGE AND SHALL BE A LIEN ON THE MORTGAGED PROPERTY PRIOR TO
ANY RIGHT, TITLE TO, INTEREST IN, OR CLAIM UPON THE MORTGAGED PROPERTY ATTACHING
SUBSEQUENT TO THE LIEN OF THIS MORTGAGE.  NO PAYMENT OR ADVANCE OF MONEY BY
MORTGAGEE UNDER THIS SECTION SHALL BE DEEMED OR CONSTRUED TO CURE MORTGAGOR’S
DEFAULT OR WAIVE ANY RIGHT OR REMEDY OF MORTGAGEE.


12.           REMEDIES.  (A)  SUBJECT TO THE TERMS OF ANY DOCUMENT GOVERNING ANY
SPECIAL PURPOSE FINANCING, AND UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
ANY EVENT OF DEFAULT, MORTGAGEE MAY IMMEDIATELY TAKE SUCH ACTION, WITHOUT NOTICE
OR DEMAND, AS IT DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST
MORTGAGOR AND IN AND TO THE MORTGAGED PROPERTY, INCLUDING THE FOLLOWING ACTIONS,
EACH OF WHICH MAY BE PURSUED CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH
MANNER AS MORTGAGEE MAY DETERMINE, IN ITS SOLE DISCRETION, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF MORTGAGEE:

(i)            Mortgagee may, to the extent permitted by applicable law, (A)
institute and maintain an action of mortgage foreclosure against all or any part
of the Mortgaged Property, (B) institute and maintain an action on the Loans or
the Revolving Credit Agreement, the Revolving Credit Guarantee and Collateral
Agreement or any other Loan Document, (C) sell all or part of the Mortgaged
Property (Mortgagor expressly granting to Mortgagee the power of sale), or (D)
take such other action at law or in equity for the enforcement of this Mortgage
or any of the Loan Documents as the law may allow.  Mortgagee may proceed in any
such action to final judgment and execution thereon for all sums due hereunder,
together with interest thereon as provided in the Revolving

D-7


--------------------------------------------------------------------------------


Credit Agreement and all reasonable out-of-pocket costs of suit, including
reasonable out-of-pocket attorneys’ fees and disbursements.  Interest at the
Default Rate shall be due on any judgment obtained by Mortgagee from the date of
judgment until actual payment is made of the full amount of the judgment.
Mortgagor agrees that in addition to all other rights of Mortgagee hereunder and
without waiving or modifying any of its rights, Mortgagee may to the maximum
extent permitted by law, foreclose and at its sole option utilize the provisions
of any statute which allows Mortgagee to obtain the Mortgaged Property by using
a shortened redemption period; and

(II)           SUBJECT TO THE TERMS OF ANY DOCUMENT GOVERNING ANY SPECIAL
PURPOSE FINANCING, MORTGAGEE MAY PERSONALLY, OR BY ITS AGENTS, ATTORNEYS AND
EMPLOYEES AND WITHOUT REGARD TO THE ADEQUACY OR INADEQUACY OF THE MORTGAGED
PROPERTY OR ANY OTHER COLLATERAL AS SECURITY FOR THE OBLIGATIONS ENTER INTO AND
UPON THE MORTGAGED PROPERTY AND EACH AND EVERY PART THEREOF AND EXCLUDE
MORTGAGOR AND ITS AGENTS AND EMPLOYEES THEREFROM WITHOUT LIABILITY FOR TRESPASS,
DAMAGE OR OTHERWISE (MORTGAGOR HEREBY AGREEING TO SURRENDER POSSESSION OF THE
MORTGAGED PROPERTY TO MORTGAGEE UPON DEMAND AT ANY SUCH TIME) AND USE, OPERATE,
MANAGE, MAINTAIN AND CONTROL THE MORTGAGED PROPERTY AND EVERY PART THEREOF.
SUBJECT TO THE TERMS OF ANY DOCUMENT GOVERNING ANY SPECIAL PURPOSE FINANCING,
FOLLOWING SUCH ENTRY AND TAKING OF POSSESSION, MORTGAGEE SHALL BE ENTITLED,
WITHOUT LIMITATION, (X) TO LEASE ALL OR ANY PART OR PARTS OF THE MORTGAGED
PROPERTY FOR SUCH PERIODS OF TIME AND UPON SUCH CONDITIONS AS MORTGAGEE MAY, IN
ITS DISCRETION, DEEM PROPER, (Y) TO ENFORCE, CANCEL OR MODIFY ANY LEASE AND (Z)
GENERALLY TO EXECUTE, DO AND PERFORM ANY OTHER ACT, DEED, MATTER OR THING
CONCERNING THE MORTGAGED PROPERTY AS MORTGAGEE SHALL DEEM APPROPRIATE AS FULLY
AS MORTGAGOR MIGHT DO.

(B)           IN CASE OF A FORECLOSURE SALE, THE REAL ESTATE MAY BE SOLD, AT
MORTGAGEE’S ELECTION, IN ONE PARCEL OR IN MORE THAN ONE PARCEL AND MORTGAGEE IS
SPECIFICALLY EMPOWERED (WITHOUT BEING REQUIRED TO DO SO, AND IN ITS SOLE AND
ABSOLUTE DISCRETION) TO CAUSE SUCCESSIVE SALES OF PORTIONS OF THE MORTGAGED
PROPERTY TO BE HELD.

(C)           IN THE EVENT OF ANY BREACH OF ANY OF THE COVENANTS, AGREEMENTS,
TERMS OR CONDITIONS CONTAINED IN THIS MORTGAGE, MORTGAGEE SHALL BE ENTITLED TO
ENJOIN SUCH BREACH AND OBTAIN SPECIFIC PERFORMANCE OF ANY COVENANT, AGREEMENT,
TERM OR CONDITION AND MORTGAGEE SHALL HAVE THE RIGHT TO INVOKE ANY EQUITABLE
RIGHT OR REMEDY AS THOUGH OTHER REMEDIES WERE NOT PROVIDED FOR IN THIS MORTGAGE.

It is agreed that if an Event of Default shall occur and be continuing, any and
all proceeds of the Mortgaged Property received by the Mortgagee shall be held
by the Mortgagee for the benefit of the Secured Parties as collateral security
for the Obligations (whether matured or unmatured), and/or then or at any time
thereafter may, in the sole discretion of the Mortgagee, be applied by the
Mortgagee against the Obligations then due and owing in the order of priority
set forth in the Intercreditor Agreement.


13.           RIGHT OF MORTGAGEE TO CREDIT SALE.  UPON THE OCCURRENCE OF ANY
SALE MADE UNDER THIS MORTGAGE, WHETHER MADE UNDER THE POWER OF SALE OR BY VIRTUE
OF JUDICIAL PROCEEDINGS OR OF A JUDGMENT OR DECREE OF FORECLOSURE AND SALE,
MORTGAGEE MAY BID FOR AND ACQUIRE THE

D-8


--------------------------------------------------------------------------------


Mortgaged Property or any part thereof.  In lieu of paying cash therefor,
Mortgagee may make settlement for the purchase price by crediting upon the
Obligations or other sums secured by this Mortgage, the net sales price after
deducting therefrom the expenses of sale and the reasonable, out-of-pocket cost
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage.  In such event, this Mortgage, the Loan Documents and documents
evidencing expenditures secured hereby may be presented to the person or persons
conducting the sale in order that the amount so used or applied may be credited
upon the Obligations as having been paid.


14.           APPOINTMENT OF RECEIVER.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, MORTGAGEE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, AS A MATTER OF RIGHT AND WITHOUT NOTICE TO MORTGAGOR, AND WITHOUT REGARD TO
THE ADEQUACY OR INADEQUACY OF THE MORTGAGED PROPERTY OR ANY OTHER COLLATERAL OR
THE INTEREST OF MORTGAGOR THEREIN AS SECURITY FOR THE OBLIGATIONS, SHALL HAVE
THE RIGHT TO APPLY TO ANY COURT HAVING JURISDICTION TO APPOINT A RECEIVER OR
RECEIVERS OR OTHER MANAGER OF THE MORTGAGED PROPERTY, AND MORTGAGOR HEREBY
IRREVOCABLY CONSENTS TO SUCH APPOINTMENT AND WAIVES NOTICE OF ANY APPLICATION
THEREFOR (EXCEPT AS MAY BE REQUIRED BY LAW).  ANY SUCH RECEIVER OR RECEIVERS OR
MANAGER SHALL HAVE ALL THE USUAL POWERS AND DUTIES OF RECEIVERS IN LIKE OR
SIMILAR CASES AND ALL THE POWERS AND DUTIES OF MORTGAGEE IN CASE OF ENTRY AS
PROVIDED IN THIS MORTGAGE, INCLUDING AND TO THE EXTENT PERMITTED BY LAW, THE
RIGHT TO ENTER INTO LEASES OF ALL OR ANY PART OF THE MORTGAGED PROPERTY, AND
SHALL CONTINUE AS SUCH AND EXERCISE ALL SUCH POWERS UNTIL THE DATE OF
CONFIRMATION OF SALE OF THE MORTGAGED PROPERTY UNLESS SUCH RECEIVERSHIP IS
SOONER TERMINATED.


15.           EXTENSION, RELEASE, ETC.  (A)  WITHOUT AFFECTING THE LIEN OR
CHARGE OF THIS MORTGAGE UPON ANY PORTION OF THE MORTGAGED PROPERTY NOT THEN OR
THERETOFORE RELEASED AS SECURITY FOR THE FULL AMOUNT OF THE OBLIGATIONS,
MORTGAGEE MAY, FROM TIME TO TIME AND WITHOUT NOTICE, AGREE TO (I) RELEASE ANY
PERSON LIABLE FOR THE INDEBTEDNESS BORROWED OR GUARANTEED UNDER THE LOAN
DOCUMENTS, (II) EXTEND THE MATURITY OR ALTER ANY OF THE TERMS OF THE
INDEBTEDNESS BORROWED OR GUARANTEED UNDER THE LOAN DOCUMENTS OR ANY OTHER
GUARANTY THEREOF, (III) GRANT OTHER INDULGENCES, (IV) RELEASE OR RECONVEY, OR
CAUSE TO BE RELEASED OR RECONVEYED AT ANY TIME AT MORTGAGEE’S OPTION ANY PARCEL,
PORTION OR ALL OF THE MORTGAGED PROPERTY, (V) TAKE OR RELEASE ANY OTHER OR
ADDITIONAL SECURITY FOR ANY OBLIGATION HEREIN MENTIONED, OR (VI) MAKE
COMPOSITIONS OR OTHER ARRANGEMENTS WITH DEBTORS IN RELATION THERETO.

(B)           NO RECOVERY OF ANY JUDGMENT BY MORTGAGEE AND NO LEVY OF AN
EXECUTION UNDER ANY JUDGMENT UPON THE MORTGAGED PROPERTY OR UPON ANY OTHER
PROPERTY OF MORTGAGOR SHALL AFFECT THE LIEN OF THIS MORTGAGE OR ANY LIENS,
RIGHTS, POWERS OR REMEDIES OF MORTGAGEE HEREUNDER, AND SUCH LIENS, RIGHTS,
POWERS AND REMEDIES SHALL CONTINUE UNIMPAIRED.

(C)           IF MORTGAGEE SHALL HAVE THE RIGHT TO FORECLOSE THIS MORTGAGE OR TO
DIRECT A POWER OF SALE, MORTGAGOR AUTHORIZES MORTGAGEE AT ITS OPTION TO
FORECLOSE THE LIEN OF THIS MORTGAGE OR DIRECT THE SALE OF THE MORTGAGED
PROPERTY, AS THE CASE MAY BE, SUBJECT TO THE RIGHTS OF ANY TENANTS OF THE
MORTGAGED PROPERTY.  THE FAILURE TO MAKE ANY SUCH TENANTS PARTIES DEFENDANT TO
ANY SUCH FORECLOSURE PROCEEDING AND TO FORECLOSE THEIR RIGHTS, OR TO PROVIDE
NOTICE TO SUCH TENANTS AS REQUIRED IN ANY STATUTORY PROCEDURE GOVERNING A SALE
OF THE MORTGAGED PROPERTY, OR TO TERMINATE SUCH TENANT’S RIGHTS IN SUCH SALE
WILL NOT BE ASSERTED BY MORTGAGOR AS A DEFENSE TO ANY PROCEEDING

D-9


--------------------------------------------------------------------------------


INSTITUTED BY MORTGAGEE TO COLLECT THE OBLIGATIONS OR TO FORECLOSE THE LIEN OF
THIS MORTGAGE.

(D)           UNLESS EXPRESSLY PROVIDED OTHERWISE, IN THE EVENT THAT OWNERSHIP
OF THIS MORTGAGE AND TITLE TO THE MORTGAGED PROPERTY OR ANY ESTATE THEREIN SHALL
BECOME VESTED IN THE SAME PERSON OR ENTITY, THIS MORTGAGE SHALL NOT MERGE IN
SUCH TITLE BUT SHALL CONTINUE AS A VALID LIEN ON THE MORTGAGED PROPERTY FOR THE
AMOUNT SECURED HEREBY.


16.           SECURITY AGREEMENT UNDER UNIFORM COMMERCIAL CODE.  (A) SUBJECT TO
THE TERMS OF ANY DOCUMENT GOVERNING ANY SPECIAL PURPOSE FINANCING, IT IS THE
INTENTION OF THE PARTIES HERETO THAT THIS MORTGAGE SHALL CONSTITUTE A “SECURITY
AGREEMENT” WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE (THE “CODE”) OF THE
STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED.  IF AN EVENT OF DEFAULT SHALL
OCCUR AND BE CONTINUING, THEN IN ADDITION TO HAVING ANY OTHER RIGHT OR REMEDY
AVAILABLE AT LAW OR IN EQUITY, MORTGAGEE SHALL HAVE THE OPTION OF EITHER (I)
PROCEEDING UNDER THE CODE AND EXERCISING SUCH RIGHTS AND REMEDIES AS MAY BE
PROVIDED TO A SECURED PARTY BY THE CODE WITH RESPECT TO ALL OR ANY PORTION OF
THE MORTGAGED PROPERTY WHICH IS PERSONAL PROPERTY (INCLUDING, WITHOUT
LIMITATION, TAKING POSSESSION OF AND SELLING SUCH PROPERTY) OR (II) TREATING
SUCH PROPERTY AS REAL PROPERTY AND PROCEEDING WITH RESPECT TO BOTH THE REAL AND
PERSONAL PROPERTY CONSTITUTING THE MORTGAGED PROPERTY IN ACCORDANCE WITH
MORTGAGEE’S RIGHTS, POWERS AND REMEDIES WITH RESPECT TO THE REAL PROPERTY (IN
WHICH EVENT THE DEFAULT PROVISIONS OF THE CODE SHALL NOT APPLY).  IF MORTGAGEE
SHALL ELECT TO PROCEED UNDER THE CODE, THEN TEN DAYS’ NOTICE OF SALE OF THE
PERSONAL PROPERTY SHALL BE DEEMED REASONABLE NOTICE AND THE REASONABLE EXPENSES
OF RETAKING, HOLDING, PREPARING FOR SALE, SELLING AND THE LIKE INCURRED BY
MORTGAGEE SHALL INCLUDE REASONABLE, OUT-OF-POCKET ATTORNEYS’ FEES AND LEGAL
EXPENSES.  AT MORTGAGEE’S REQUEST, DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, MORTGAGOR SHALL ASSEMBLE THE PERSONAL PROPERTY AND MAKE IT AVAILABLE TO
MORTGAGEE AT A PLACE DESIGNATED BY MORTGAGEE WHICH IS REASONABLY CONVENIENT TO
BOTH PARTIES.

(B)           MORTGAGOR AND MORTGAGEE AGREE, TO THE EXTENT PERMITTED BY LAW,
THAT: (I) ALL OF THE GOODS DESCRIBED WITHIN THE DEFINITION OF THE WORD
“EQUIPMENT” ARE OR ARE TO BECOME FIXTURES ON THE REAL ESTATE; (II) THIS MORTGAGE
UPON RECORDING OR REGISTRATION IN THE REAL ESTATE RECORDS OF THE PROPER OFFICE
SHALL CONSTITUTE A FINANCING STATEMENT FILED AS A “FIXTURE FILING” WITHIN THE
MEANING OF [SECTIONS 9-334 AND 9-502] OF THE CODE; (III) MORTGAGOR IS A DELAWARE
CORPORATION WITH A ORGANIZATION IDENTIFICATION NUMBER AS [             ]; AND
(IV) THE ADDRESSES OF MORTGAGOR AND MORTGAGEE ARE AS SET FORTH ON THE FIRST PAGE
OF THIS MORTGAGE.


17.           ASSIGNMENT OF RENTS.  (A)  SUBJECT TO THE TERMS OF ANY DOCUMENT
GOVERNING ANY SPECIAL PURPOSE FINANCING, MORTGAGOR HEREBY ASSIGNS TO MORTGAGEE
THE RENTS AS FURTHER SECURITY FOR THE PAYMENT OF AND PERFORMANCE OF THE
OBLIGATIONS, AND MORTGAGOR GRANTS TO MORTGAGEE THE RIGHT TO ENTER THE MORTGAGED
PROPERTY FOR THE PURPOSE OF COLLECTING THE SAME AND TO LET THE MORTGAGED
PROPERTY OR ANY PART THEREOF, AND TO APPLY THE RENTS ON ACCOUNT OF THE
OBLIGATIONS.  THE FOREGOING ASSIGNMENT AND GRANT IS PRESENT AND ABSOLUTE AND
SHALL CONTINUE IN EFFECT UNTIL THE OBLIGATIONS ARE FULLY PAID AND PERFORMED, BUT
MORTGAGEE HEREBY WAIVES THE RIGHT TO ENTER THE MORTGAGED PROPERTY FOR THE
PURPOSE OF COLLECTING THE RENTS AND MORTGAGOR SHALL BE ENTITLED TO COLLECT,
RECEIVE, USE AND RETAIN THE RENTS UNTIL THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, SUCH RIGHT OF MORTGAGOR TO COLLECT, RECEIVE,
USE AND RETAIN THE

D-10


--------------------------------------------------------------------------------



RENTS MAY BE REVOKED BY MORTGAGEE UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY EVENT OF DEFAULT UNDER THIS MORTGAGE BY GIVING NOT LESS THAN TEN DAYS’
WRITTEN NOTICE OF SUCH REVOCATION TO MORTGAGOR; IN THE EVENT SUCH NOTICE IS
GIVEN, MORTGAGOR SHALL PAY OVER TO MORTGAGEE, OR TO ANY RECEIVER APPOINTED TO
COLLECT THE RENTS, ANY LEASE SECURITY DEPOSITS, AND SHALL PAY MONTHLY IN ADVANCE
TO MORTGAGEE, OR TO ANY SUCH RECEIVER, THE FAIR AND REASONABLE RENTAL VALUE AS
DETERMINED BY MORTGAGEE FOR THE USE AND OCCUPANCY OF SUCH PART OF THE MORTGAGED
PROPERTY AS MAY BE IN THE POSSESSION OF MORTGAGOR OR ANY AFFILIATE OF MORTGAGOR,
AND UPON DEFAULT IN ANY SUCH PAYMENT MORTGAGOR AND ANY SUCH AFFILIATE WILL
VACATE AND SURRENDER THE POSSESSION OF THE MORTGAGED PROPERTY TO MORTGAGEE OR TO
SUCH RECEIVER, AND IN DEFAULT THEREOF MAY BE EVICTED BY SUMMARY PROCEEDINGS OR
OTHERWISE.  MORTGAGOR SHALL NOT ACCEPT PREPAYMENTS OF INSTALLMENTS OF RENT TO
BECOME DUE FOR A PERIOD OF MORE THAN ONE MONTH IN ADVANCE (EXCEPT FOR SECURITY
DEPOSITS AND ESTIMATED PAYMENTS OF PERCENTAGE RENT, IF ANY).

(B)           MORTGAGOR HAS NOT AFFIRMATIVELY DONE ANY ACT WHICH WOULD PREVENT
MORTGAGEE FROM, OR LIMIT MORTGAGEE IN, ACTING UNDER ANY OF THE PROVISIONS OF THE
FOREGOING ASSIGNMENT.

(C)           EXCEPT FOR ANY MATTER DISCLOSED IN THE REVOLVING CREDIT AGREEMENT,
NO ACTION HAS BEEN BROUGHT OR, SO FAR AS IS KNOWN TO MORTGAGOR, IS THREATENED,
WHICH WOULD INTERFERE IN ANY WAY WITH THE RIGHT OF MORTGAGOR TO EXECUTE THE
FOREGOING ASSIGNMENT AND PERFORM ALL OF MORTGAGOR’S OBLIGATIONS CONTAINED IN
THIS SECTION AND IN THE LEASES.


18.           ADDITIONAL RIGHTS.  THE HOLDER OF ANY SUBORDINATE LIEN OR
SUBORDINATE MORTGAGE ON THE MORTGAGED PROPERTY SHALL HAVE NO RIGHT TO TERMINATE
ANY LEASE WHETHER OR NOT SUCH LEASE IS SUBORDINATE TO THIS MORTGAGE NOR SHALL
MORTGAGOR CONSENT TO ANY HOLDER OF ANY SUBORDINATE LIEN OR SUBORDINATE MORTGAGE
JOINING ANY TENANT UNDER ANY LEASE IN ANY ACTION TO FORECLOSE THE LIEN OR
MODIFY, INTERFERE WITH, DISTURB OR TERMINATE THE RIGHTS OF ANY TENANT UNDER ANY
LEASE.  BY RECORDATION OF THIS MORTGAGE ALL SUBORDINATE LIENHOLDERS AND THE
MORTGAGEES UNDER SUBORDINATE MORTGAGES ARE SUBJECT TO AND NOTIFIED OF THIS
PROVISION, AND ANY ACTION TAKEN BY ANY SUCH LIENHOLDER OR MORTGAGEE CONTRARY TO
THIS PROVISION SHALL BE NULL AND VOID.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, MORTGAGEE MAY, IN ITS SOLE DISCRETION AND
WITHOUT REGARD TO THE ADEQUACY OF ITS SECURITY UNDER THIS MORTGAGE, APPLY ALL OR
ANY PART OF ANY AMOUNTS ON DEPOSIT WITH MORTGAGEE UNDER THIS MORTGAGE AGAINST
ALL OR ANY PART OF THE OBLIGATIONS.  ANY SUCH APPLICATION SHALL NOT BE CONSTRUED
TO CURE OR WAIVE ANY DEFAULT OR EVENT OF DEFAULT OR INVALIDATE ANY ACT TAKEN BY
MORTGAGEE ON ACCOUNT OF SUCH DEFAULT OR EVENT OF DEFAULT.


19.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE GIVEN IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION 11.2 OF
THE REVOLVING CREDIT AGREEMENT TO MORTGAGOR AND TO MORTGAGEE AS SPECIFIED
THEREIN.

If to Mortgagor:

[The ServiceMaster Company

 

860 Ridge Lake Boulevard

 

Memphis, Tennessee 38120

 

Attention: Treasurer

 

Telephone: 901-766-1400

 

D-11


--------------------------------------------------------------------------------


 

Facsimile: 901.766.1107]

 

 

with copies to:

The ServiceMaster Company

 

860 Ridge Lake Boulevard

 

Memphis, Tennessee 38120

 

Attention: General Counsel

 

Telephone: 901-766-1400

 

Facsimile: 901.766.1107

 

 

with copies to:

Debevoise & Plimpton LLP

 

919 Third Avenue, New York, New York 10022

 

Attention: [David A. Brittenham, Esq.]

 

Facsimile: [(212) 909-6836]

 

Telephone: [(212) 909-6000]

 

 

 

 

If to Mortgagee:

Citibank, N.A.

 

 

 

 

Attn:

 

 

 

 

Fax:

 

 

 


20.           NO ORAL MODIFICATION.  NONE OF THE TERMS OR PROVISIONS OF THIS
MORTGAGE MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY EACH AFFECTED CREDIT PARTY AND THE REVOLVING
COLLATERAL AGENT; PROVIDED THAT ANY PROVISION OF THIS MORTGAGE IMPOSING
OBLIGATIONS ON ANY CREDIT PARTY MAY BE WAIVED BY THE REVOLVING COLLATERAL AGENT
IN A WRITTEN INSTRUMENT EXECUTED BY THE REVOLVING COLLATERAL AGENT.  FOR THE
AVOIDANCE OF DOUBT, IT IS UNDERSTOOD AND AGREED THAT ANY AMENDMENT, AMENDMENT
AND RESTATEMENT, WAIVER, SUPPLEMENT OR OTHER MODIFICATION OF OR TO THE
INTERCREDITOR AGREEMENT THAT WOULD HAVE THE EFFECT, DIRECTLY OR INDIRECTLY,
THROUGH ANY REFERENCE HEREIN TO THE INTERCREDITOR AGREEMENT OR OTHERWISE, OF
WAIVING, AMENDING, SUPPLEMENTING OR OTHERWISE MODIFYING THIS MORTGAGE, OR ANY
TERM OR PROVISION HEREOF, OR ANY RIGHT OR OBLIGATION OF ANY CREDIT PARTY
HEREUNDER OR IN RESPECT HEREOF, SHALL NOT BE GIVEN SUCH EFFECT EXCEPT PURSUANT
TO A WRITTEN INSTRUMENT EXECUTED BY EACH AFFECTED CREDIT PARTY AND THE REVOLVING
COLLATERAL AGENT IN ACCORDANCE WITH THIS SUBSECTION 20.


21.           PARTIAL INVALIDITY.  IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS MORTGAGE SHALL FOR ANY REASON BE HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER PROVISION HEREOF, BUT EACH SHALL BE
CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN
INCLUDED.  NOTWITHSTANDING TO THE CONTRARY ANYTHING CONTAINED IN THIS MORTGAGE
OR IN ANY PROVISIONS OF ANY LOAN DOCUMENT, THE OBLIGATIONS OF MORTGAGOR AND OF
ANY OTHER OBLIGOR UNDER ANY LOAN DOCUMENTS SHALL BE SUBJECT TO THE LIMITATION
THAT MORTGAGEE SHALL NOT CHARGE, TAKE OR RECEIVE, NOR SHALL MORTGAGOR OR ANY
OTHER OBLIGOR BE OBLIGATED TO PAY TO MORTGAGEE, ANY AMOUNTS CONSTITUTING
INTEREST IN EXCESS OF THE MAXIMUM RATE PERMITTED BY LAW TO BE CHARGED BY
MORTGAGEE.

D-12


--------------------------------------------------------------------------------



22.           MORTGAGOR’S WAIVER OF RIGHTS.  TO THE FULLEST EXTENT PERMITTED BY
LAW, MORTGAGOR WAIVES THE BENEFIT OF ALL LAWS NOW EXISTING OR THAT MAY
SUBSEQUENTLY BE ENACTED PROVIDING FOR (A) ANY APPRAISEMENT BEFORE SALE OF ANY
PORTION OF THE MORTGAGED PROPERTY, (B) ANY EXTENSION OF THE TIME FOR THE
ENFORCEMENT OF THE COLLECTION OF THE OBLIGATIONS OR THE CREATION OR EXTENSION OF
A PERIOD OF REDEMPTION FROM ANY SALE MADE IN COLLECTING SUCH DEBT AND (C)
EXEMPTION OF THE MORTGAGED PROPERTY FROM ATTACHMENT, LEVY OR SALE UNDER
EXECUTION OR EXEMPTION FROM CIVIL PROCESS.  TO THE FULL EXTENT MORTGAGOR MAY DO
SO, MORTGAGOR AGREES THAT MORTGAGOR WILL NOT AT ANY TIME INSIST UPON, PLEAD,
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF ANY LAW NOW OR HEREAFTER IN FORCE
PROVIDING FOR ANY APPRAISEMENT, VALUATION, STAY, EXEMPTION, EXTENSION OR
REDEMPTION, OR REQUIRING FORECLOSURE OF THIS MORTGAGE BEFORE EXERCISING ANY
OTHER REMEDY GRANTED HEREUNDER AND MORTGAGOR, FOR MORTGAGOR AND ITS SUCCESSORS
AND ASSIGNS, AND FOR ANY AND ALL PERSONS EVER CLAIMING ANY INTEREST IN THE
MORTGAGED PROPERTY, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES AND RELEASES
ALL RIGHTS OF REDEMPTION, VALUATION, APPRAISEMENT, STAY OF EXECUTION, NOTICE OF
ELECTION TO MATURE (EXCEPT AS EXPRESSLY PROVIDED IN THE REVOLVING CREDIT
AGREEMENT) OR DECLARE DUE THE WHOLE OF THE SECURED INDEBTEDNESS AND MARSHALLING
IN THE EVENT OF EXERCISE BY MORTGAGEE OF THE FORECLOSURE RIGHTS, POWER OF SALE,
OR OTHER RIGHTS HEREBY CREATED.


23.           REMEDIES NOT EXCLUSIVE.  SUBJECT TO THE TERMS OF ANY DOCUMENT
GOVERNING ANY SPECIAL PURPOSE FINANCING, MORTGAGEE SHALL BE ENTITLED TO ENFORCE
PAYMENT AND PERFORMANCE OF THE OBLIGATIONS AND TO EXERCISE ALL RIGHTS AND POWERS
UNDER THIS MORTGAGE OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR OTHER AGREEMENT
OR ANY LAWS NOW OR HEREAFTER IN FORCE, NOTWITHSTANDING SOME OR ALL OF THE
OBLIGATIONS MAY NOW OR HEREAFTER BE OTHERWISE SECURED, WHETHER BY MORTGAGE,
SECURITY AGREEMENT, PLEDGE, LIEN, ASSIGNMENT OR OTHERWISE.  NEITHER THE
ACCEPTANCE OF THIS MORTGAGE NOR ITS ENFORCEMENT, SHALL PREJUDICE OR IN ANY
MANNER AFFECT MORTGAGEE’S RIGHTS TO REALIZE UPON OR ENFORCE ANY OTHER SECURITY
NOW OR HEREAFTER HELD BY MORTGAGEE, IT BEING AGREED THAT MORTGAGEE SHALL BE
ENTITLED TO ENFORCE THIS MORTGAGE AND ANY OTHER SECURITY NOW OR HEREAFTER HELD
BY MORTGAGEE IN SUCH ORDER AND MANNER AS MORTGAGEE MAY DETERMINE IN ITS ABSOLUTE
DISCRETION.  NO REMEDY HEREIN CONFERRED UPON OR RESERVED TO MORTGAGEE IS
INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY HEREIN OR BY LAW PROVIDED OR
PERMITTED, BUT EACH SHALL BE CUMULATIVE AND SHALL BE IN ADDITION TO EVERY OTHER
REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY
STATUTE.  EVERY POWER OR REMEDY GIVEN BY ANY OF THE LOAN DOCUMENTS TO MORTGAGEE
OR TO WHICH EITHER MAY OTHERWISE BE ENTITLED, MAY BE EXERCISED, CONCURRENTLY OR
INDEPENDENTLY, FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED EXPEDIENT BY
MORTGAGEE, AS THE CASE MAY BE.  IN NO EVENT SHALL MORTGAGEE, IN THE EXERCISE OF
THE REMEDIES PROVIDED IN THIS MORTGAGE (INCLUDING IN CONNECTION WITH THE
ASSIGNMENT OF RENTS TO MORTGAGEE, OR THE APPOINTMENT OF A RECEIVER AND THE ENTRY
OF SUCH RECEIVER ON TO ALL OR ANY PART OF THE MORTGAGED PROPERTY), BE DEEMED A
“MORTGAGEE IN POSSESSION,” AND MORTGAGEE SHALL NOT IN ANY WAY BE MADE LIABLE FOR
ANY ACT, EITHER OF COMMISSION OR OMISSION, IN CONNECTION WITH THE EXERCISE OF
SUCH REMEDIES.


24.           MULTIPLE SECURITY.  IF (A) THE PREMISES SHALL CONSIST OF ONE OR
MORE PARCELS, WHETHER OR NOT CONTIGUOUS AND WHETHER OR NOT LOCATED IN THE SAME
COUNTY, OR (B) IN ADDITION TO THIS MORTGAGE, MORTGAGEE SHALL NOW OR HEREAFTER
HOLD OR BE THE MORTGAGEE OF ONE OR MORE ADDITIONAL MORTGAGES, LIENS, DEEDS OF
TRUST OR OTHER SECURITY (DIRECTLY OR INDIRECTLY) FOR THE OBLIGATIONS UPON OTHER
PROPERTY IN THE STATE IN WHICH THE PREMISES ARE LOCATED (WHETHER OR NOT SUCH
PROPERTY IS OWNED BY MORTGAGOR OR BY OTHERS) OR (C) BOTH THE CIRCUMSTANCES
DESCRIBED IN

D-13


--------------------------------------------------------------------------------


clauses (a) and (b) shall be true, then to the fullest extent permitted by law,
Mortgagee may, at its election, commence or consolidate in a single foreclosure
action all foreclosure proceedings against all such collateral securing the
Obligations (including the Mortgaged Property), which action may be brought or
consolidated in the courts of, or sale conducted in, any county in which any of
such collateral is located.  Mortgagor acknowledges that the right to maintain a
consolidated  foreclosure action is a specific inducement to Mortgagee to extend
the indebtedness borrowed pursuant to or guaranteed by the Loan Documents, and
Mortgagor expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have.  Mortgagor further agrees that if
Mortgagee shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Mortgaged Property or against any collateral other than
the Mortgaged Property, which collateral directly or indirectly secures the
Obligations, or if Mortgagee shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State in which the Premises are located, Mortgagee may commence or continue any 
foreclosure proceedings and exercise its other remedies granted in this Mortgage
against all or any part of the Mortgaged Property and Mortgagor waives any
objections to the commencement or continuation of a foreclosure of this Mortgage
or exercise of any other remedies hereunder based on such other proceedings or
judgments, and waives any right to seek to dismiss, stay, remove, transfer or
consolidate either any action under this Mortgage or such other proceedings on
such basis.  Neither the commencement nor continuation of proceedings to
foreclose this Mortgage, nor the exercise of any other rights hereunder nor the
recovery of any judgment by Mortgagee in any such proceedings or the occurrence
of any sale in any such proceedings shall prejudice, limit or preclude
Mortgagee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State in which the Premises are located) which directly or
indirectly secures the Obligations, and Mortgagor expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other sales or proceedings or exercise of any remedies in such sales or
proceedings based upon any action or judgment connected to this Mortgage, and
Mortgagor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other sales or proceedings or any sale or action under
this Mortgage on such basis.  It is expressly understood and agreed that to the
fullest extent permitted by law, Mortgagee may, at its election, cause the sale
of all collateral which is the subject of a single  foreclosure action at either
a single sale or at multiple sales conducted simultaneously and take such other
measures as are appropriate in order to effect the agreement of the parties to
dispose of and administer all collateral securing the Obligations (directly or
indirectly) in the most economical and least time-consuming manner.


25.           SUCCESSORS AND ASSIGNS.  ALL COVENANTS OF MORTGAGOR CONTAINED IN
THIS MORTGAGE ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE BENEFIT OF MORTGAGEE,
AND ITS SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON OR ENTITY SHALL HAVE
STANDING TO REQUIRE COMPLIANCE WITH SUCH COVENANTS OR BE DEEMED, UNDER ANY
CIRCUMSTANCES, TO BE A BENEFICIARY OF SUCH COVENANTS, ANY OR ALL OF WHICH MAY BE
FREELY WAIVED IN WHOLE OR IN PART BY MORTGAGEE AT ANY TIME IF IN ITS SOLE
DISCRETION IT DEEMS SUCH A WAIVER ADVISABLE.  ALL SUCH COVENANTS OF MORTGAGOR
SHALL RUN WITH THE

D-14


--------------------------------------------------------------------------------


land and bind Mortgagor, the successors and assigns of Mortgagor (and each of
them) and all subsequent owners, encumbrancers and tenants of the Mortgaged
Property, and shall inure to the benefit of Mortgagee and its successors and
assigns.  The word “Mortgagor” shall be construed as if it read “Mortgagors”
whenever the sense of this Mortgage so requires and if there shall be more than
one Mortgagor, the obligations of the Mortgagors shall be joint and several.


26.           NO WAIVERS, ETC.  ANY FAILURE BY MORTGAGEE TO INSIST UPON THE
STRICT PERFORMANCE BY MORTGAGOR OF ANY OF THE TERMS AND PROVISIONS OF THIS
MORTGAGE SHALL NOT BE DEEMED TO BE A WAIVER OF ANY OF THE TERMS AND PROVISIONS
HEREOF, AND MORTGAGEE, NOTWITHSTANDING ANY SUCH FAILURE, SHALL HAVE THE RIGHT
THEREAFTER TO INSIST UPON THE STRICT PERFORMANCE BY MORTGAGOR OF ANY AND ALL OF
THE TERMS AND PROVISIONS OF THIS MORTGAGE TO BE PERFORMED BY MORTGAGOR. 
MORTGAGEE MAY RELEASE, REGARDLESS OF CONSIDERATION AND WITHOUT THE NECESSITY FOR
ANY NOTICE TO OR CONSENT BY THE HOLDER OF ANY SUBORDINATE LIEN ON THE MORTGAGED
PROPERTY, ANY PART OF THE SECURITY HELD FOR THE OBLIGATIONS SECURED BY THIS
MORTGAGE WITHOUT, AS TO THE REMAINDER OF THE SECURITY, IN ANY WAY IMPAIRING OR
AFFECTING THE LIEN OF THIS MORTGAGE OR THE PRIORITY OF SUCH LIEN OVER ANY
SUBORDINATE LIEN OR MORTGAGE.


27.           GOVERNING LAW, ETC.  THE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF, AND ALL ASPECTS OF
THE RIGHTS, OBLIGATIONS AND DUTIES CREATED UNDER, THIS MORTGAGE, EXCEPT WHERE
THE LAWS OF THE STATE OF           ARE REQUIRED TO GOVERN THE ENFORCEMENT OF THE
SECURITY OF THE OBLIGATIONS.


28.           CERTAIN DEFINITIONS.  UNLESS THE CONTEXT CLEARLY INDICATES A
CONTRARY INTENT OR UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, WORDS USED IN
THIS MORTGAGE SHALL BE USED INTERCHANGEABLY IN SINGULAR OR PLURAL FORM AND THE
WORD “MORTGAGOR” SHALL MEAN “EACH MORTGAGOR OR ANY SUBSEQUENT OWNER OR OWNERS OF
THE MORTGAGED PROPERTY OR ANY PART THEREOF OR INTEREST THEREIN,” THE WORD
“MORTGAGEE” SHALL MEAN “MORTGAGEE OR ANY SUCCESSOR ADMINISTRATIVE AGENT,
COLLATERAL AGENT,” THE WORD “PERSON” SHALL INCLUDE ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST, UNINCORPORATED ASSOCIATION,
GOVERNMENT, GOVERNMENTAL AUTHORITY, OR OTHER ENTITY, AND THE WORDS “MORTGAGED
PROPERTY” SHALL INCLUDE ANY PORTION OF THE MORTGAGED PROPERTY OR INTEREST
THEREIN.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED HEREIN SHALL
INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS, AND THE SINGULAR
FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL AND VICE VERSA.  THE
CAPTIONS IN THIS MORTGAGE ARE FOR CONVENIENCE OR REFERENCE ONLY AND IN NO WAY
LIMIT OR AMPLIFY THE PROVISIONS HEREOF.


29.           LAST DOLLARS SECURED; PRIORITY.  THIS MORTGAGE SECURES ONLY A
PORTION OF THE INDEBTEDNESS OWING OR WHICH MAY BECOME OWING BY THE MORTGAGOR TO
THE SECURED PARTIES.  THE PARTIES AGREE THAT ANY PAYMENTS OR REPAYMENTS OF SUCH
INDEBTEDNESS SHALL BE AND BE DEEMED TO BE APPLIED FIRST TO THE PORTION OF THE
INDEBTEDNESS THAT IS NOT SECURED HEREBY, IT BEING THE PARTIES’ INTENT THAT THE
PORTION OF THE INDEBTEDNESS LAST REMAINING UNPAID SHALL BE SECURED HEREBY.  IF
AT ANY TIME THIS MORTGAGE SHALL SECURE LESS THAN ALL OF THE PRINCIPAL AMOUNT OF
THE OBLIGATIONS, IT IS EXPRESSLY AGREED THAT ANY REPAYMENTS OF THE PRINCIPAL
AMOUNT OF THE OBLIGATIONS SHALL NOT REDUCE THE AMOUNT OF THE LIEN OF THIS
MORTGAGE UNTIL THE LIEN AMOUNT SHALL EQUAL THE PRINCIPAL AMOUNT OF THE
OBLIGATIONS OUTSTANDING.

D-15


--------------------------------------------------------------------------------



30.           RELEASE.  IF ANY OF THE MORTGAGED PROPERTY SHALL BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF BY ANY MORTGAGOR IN A TRANSACTION PERMITTED
BY THE REVOLVING CREDIT AGREEMENT (INCLUDING, WITHOUT LIMITATION, A SPECIAL
PURPOSE FINANCING), THEN THE MORTGAGEE, AT THE REQUEST AND SOLE EXPENSE OF SUCH
MORTGAGOR, SHALL EXECUTE AND DELIVER TO SUCH MORTGAGOR ALL RELEASES OR OTHER
DOCUMENTS REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED
HEREBY ON SUCH MORTGAGED PROPERTY.  THE MORTGAGOR SHALL DELIVER TO THE
MORTGAGEE, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED
RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE SALE OR OTHER DISPOSITION
IN REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION
THEREWITH, TOGETHER WITH A CERTIFICATION BY THE MORTGAGOR STATING THAT SUCH
TRANSACTION IS IN COMPLIANCE WITH, AND PERMITTED BY, THE REVOLVING CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


31.           CONFLICT WITH REVOLVING CREDIT AGREEMENT.  IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE TERMS AND PROVISIONS OF THIS MORTGAGE AND
THE TERMS AND PROVISIONS OF THE REVOLVING CREDIT AGREEMENT, THE TERMS AND
PROVISIONS OF THE REVOLVING CREDIT AGREEMENT SHALL GOVERN, OTHER THAN WITH
RESPECT TO THE SECTION OF THIS MORTGAGE CAPTIONED “GOVERNING LAW, ETC.”.  BY
THEIR EXECUTION OF THE REVOLVING CREDIT AGREEMENT, EACH LENDER HEREBY AGREES
THAT IT SHALL NOT HAVE THE RIGHT TO INSTITUTE ANY SUIT FOR ENFORCEMENT OF ANY
NOTE OR ANY OTHER INDEBTEDNESS SECURED BY THIS MORTGAGE OR ANY OTHER SECURITY
DOCUMENT, IF AND TO THE EXTENT THAT THE INSTITUTION OR PROSECUTION THEREOF OR
THE ENTRY OF JUDGMENT THEREIN WOULD, UPON APPLICABLE LAW, RESULT IN THE
SURRENDER, IMPAIRMENT, WAIVER OR LOSS OF THE LIEN OF THIS MORTGAGE OR ANY OTHER
SECURITY DOCUMENT OR IMPEDE OR DELAY THE ENFORCEMENT OF THE LIEN OF THIS
MORTGAGE OR ANY OTHER SECURITY DOCUMENT.


32.           EASEMENTS.  AT ANY TIME, OR FROM TIME TO TIME, WITHOUT LIABILITY
THEREFOR AND WITH TEN (10) DAY’S PRIOR WRITTEN NOTICE TO MORTGAGEE, UPON WRITTEN
REQUEST OF MORTGAGOR AND WITHOUT AFFECTING THE EFFECT OF THIS MORTGAGE UPON THE
REMAINDER OF THE MORTGAGED PROPERTY, MORTGAGEE SHALL JOIN IN GRANTING ANY
EASEMENT, RIGHT OF WAY, ENCUMBRANCE OR LIEN ON ALL OR ANY PORTION OF THE
MORTGAGED PROPERTY, SO LONG AS MORTGAGOR CERTIFIES TO MORTGAGEE THAT SUCH
EASEMENT, RIGHT OF WAY, ENCUMBRANCE OR LIEN IS A PERMITTED LIEN.


33.           INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IT IS THE UNDERSTANDING OF THE PARTIES THAT THE LIENS (AS DEFINED IN
THE INTERCREDITOR AGREEMENT) GRANTED PURSUANT TO THIS MORTGAGE (X) PRIOR TO THE
DISCHARGE OF TERM LOAN OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BE PARI PASSU AND EQUAL IN PRIORITY TO THE LIENS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT) GRANTED TO THE TERM LOAN AGENT FOR THE BENEFIT OF THE
HOLDERS OF THE TERM LOAN OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT)
TO SECURE THE TERM LOAN OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR AGREEMENT)
PURSUANT TO THE APPLICABLE TERM LOAN DOCUMENTS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) AND (Y) PRIOR TO THE DISCHARGE OF ADDITIONAL OBLIGATIONS (AS DEFINED
IN THE INTERCREDITOR AGREEMENT) THAT ARE ADDITIONAL OBLIGATIONS (AS DEFINED IN
THE INTERCREDITOR AGREEMENT), BE PARI PASSU AND EQUAL IN PRIORITY TO THE LIENS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT) GRANTED TO ANY ADDITIONAL AGENT (AS
DEFINED IN THE REVOLVING CREDIT GUARANTEE AND COLLATERAL AGREEMENT) FOR THE
BENEFIT OF THE HOLDERS OF THE APPLICABLE ADDITIONAL OBLIGATIONS (AS DEFINED IN
THE INTERCREDITOR AGREEMENT) THAT ARE ADDITIONAL OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), TO SECURE SUCH ADDITIONAL OBLIGATIONS (AS DEFINED IN
THE INTERCREDITOR AGREEMENT) PURSUANT TO THE APPLICABLE ADDITIONAL DOCUMENTS (AS

D-16


--------------------------------------------------------------------------------


defined in the Intercreditor Agreement).  The Revolving Collateral Agent
acknowledges and agrees that the relative priority of such Liens (as defined in
the Intercreditor Agreement) granted to the Revolving Collateral Agent, the Term
Loan Collateral Agent and any Additional Agent (as defined in the Intercreditor
Agreement) may be determined solely pursuant to the Intercreditor Agreement, and
not by priority as a matter of law or otherwise.  Notwithstanding anything
herein to the contrary, the Liens (as defined in the Intercreditor Agreement)
and security interest granted to the Revolving Collateral Agent pursuant to this
Mortgage and the exercise of any right or remedy by the Revolving Collateral
Agent hereunder are subject to the provisions of the Intercreditor Agreement. 
In the event of any conflict between the terms of the Intercreditor Agreement
and this Mortgage, the terms of the Intercreditor Agreement shall govern and
control as among the Revolving Collateral Agent, the Term Loan Collateral Agent
and any Additional Agent (as defined in the Intercreditor Agreement). 
Notwithstanding any other provision hereof, (x) for so long as any Term Loan
Obligations (as defined in the Intercreditor Agreement) remain outstanding, any
obligation hereunder to physically deliver to the Revolving Collateral Agent any
Security Collateral (as defined in the Revolving Credit Guarantee and Collateral
Agreement) shall be satisfied by causing such Security Collateral (as defined in
the Revolving Credit Guarantee and Collateral Agreement) to be physically
delivered to the Term Loan Collateral Agent to be held in accordance with the
Intercreditor Agreement and (y) for so long as any Additional Obligations (as
defined in the Intercreditor Agreement) that are Additional Obligations (as
defined in the Intercreditor Agreement) remain outstanding, any obligation
hereunder to physically deliver to the Revolving Collateral Agent any Security
Collateral (as defined in the Revolving Credit Guarantee and Collateral
Agreement) shall be satisfied by causing such Security Collateral (as defined in
the Revolving Credit Guarantee and Collateral Agreement) to be physically
delivered to any Additional Agent (as defined in the Revolving Credit Guarantee
and Collateral Agreement) to be held in accordance with the Intercreditor
Agreement.

[SIGNATURE PAGE FOLLOWS]

D-17


--------------------------------------------------------------------------------


This Mortgage has been duly executed by [THE SERVICEMASTER COMPANY] and is
intended to be effective as the date first above written.

[THE SERVICEMASTER COMPANY],

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

D-18


--------------------------------------------------------------------------------


 

STATE OF

)

 

 

) ss.

 

COUNTY OF

)

 

This instrument was acknowledged before me on           ,             by
               as                 of [THE SERVICEMASTER COMPANY].

 

 

 

 

 

NOTARY PUBLIC

 

My Commission Expires

 

 

 

D-19


--------------------------------------------------------------------------------


Schedule A

Description of the Owned Land

D-1


--------------------------------------------------------------------------------


EXHIBIT E-1 TO
REVOLVING CREDIT AGREEMENT

FORM OF OPINION OF DEBEVOISE & PLIMPTON LLP

July   , 2007

Citibank, N.A., as
    Administrative Agent and Collateral Agent
    under the Credit Agreement referred to below
390 Greenwich Street
New York, New York 10013

Each of the Lenders named in Schedule I
attached hereto that are parties
to the Credit Agreement referred to below

ServiceMaster Revolving Credit Agreement

Ladies and Gentlemen:

We have acted as special New York counsel to (i) The ServiceMaster Company, a
Delaware corporation (the “Parent Borrower”), (ii)TruGreen Limited Partnership,
a Delaware limited partnership (“TruGreen”), (iii) The Terminix International
Company Limited Partnership, a Delaware limited partnership (“Terminix” and,
together with TruGreen, the “Subsidiary Borrowers” and, together with the Parent
Borrower, the “Borrowers”), (iv) CDRSVM Holding, Inc., a Delaware corporation
(“Holdings”) and (v) each of the Subsidiary Parties referred to below, in
connection with the preparation, and execution and delivery today, of (a) the
Revolving Credit Agreement, dated as of July 24, 2007 (the “Credit Agreement”),
among the Borrowers, the several banks and other financial institutions parties
thereto (collectively, the “Lenders”), and Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and collateral agent (in
such capacity, the “Collateral Agent”) and (b) the agreements to which Holdings,
any Borrower or any Subsidiary Party is today a party that are listed in
Schedule II hereto (together with the Credit Agreement, the “Loan Documents”).

The opinions expressed below are furnished to you pursuant to Section 5.1(f)(i)
of the Credit Agreement.  Unless otherwise defined herein, terms defined in or
defined by reference in the Credit Agreement and used herein shall have the
meanings assigned thereto in the Credit Agreement.  The term “Guarantee and
Collateral Agreement” has the meaning specified in Schedule II hereto. The term
“Security Agreement” has the meaning specified in Schedule II hereto. The term
“Intercreditor Agreement” has the meaning specified therefor in the Credit
Agreement. The term “Investment Company Act” means the Investment Company Act of
1940, as amended.  The term “Loan Parties” means the Borrowers, Holdings and the
Subsidiary Parties.  The term “Material Adverse Effect”

 


--------------------------------------------------------------------------------


means a material adverse effect on the business, operations, property or
condition (financial or otherwise) of the Parent Borrower and its Subsidiaries
taken as a whole.  The term “Obligations” has the meaning specified therefor in
the Guarantee and Collateral Agreement.  The term “Pledged Notes” means those
promissory notes constituting “instruments” (within the meaning of Section
9-102(a)(47) of the UCC) and described in Schedule 2 of the Guarantee and
Collateral Agreement that are delivered to the Term Loan Collateral Agent acting
as agent for the Collateral Agent on the date hereof.  The term “Terminix
Pledged Note” means the “Pledged Note” as defined in the Security Agreement to
the extent constituting an “instrument” (within the meaning of Section
9-102(a)(47) of the UCC).  The term “Pledged Stock” means those shares of
Pledged Stock (as defined in the Guarantee and Collateral Agreement)
constituting “certificated securities” (as defined in Section 8-102 of the UCC)
and described in Schedule 2 to the Guarantee and Collateral Agreement that are
delivered to the Term Loan Collateral Agent acting as agent for the Collateral
Agent in certificated form on the date hereof.  The term “Subsidiary Parties”
means the following Subsidiaries of the Parent Borrower:  (1) InStar Services
Holdings, LLC, InStar Services Management, LLC, MM Maids L.L.C., SM Clean
L.L.C., TruGreen Companies L.L.C. and TruGreen LandCare L.L.C., each a Delaware
limited liability company, (2) InStar Services Group, L.P., Merry Maids Limited
Partnership, ServiceMaster Consumer Services Limited Partnership and
ServiceMaster Residential/Commercial Services Limited Partnership, each a
Delaware limited partnership, and (3) InStar Services Group, Inc., ServiceMaster
Consumer Services, Inc., ServiceMaster Holding Corporation, ServiceMaster
Management Corporation, Terminix International, Inc. and TruGreen, Inc., each a
Delaware corporation.  The term “Secured Parties” has the meaning specified
therefor in the Guarantee and Collateral Agreement.  The term “Term Loan
Collateral Agent” has the meaning assigned to it in the Intercreditor Agreement.

The term “UCC” means the Uniform Commercial Code as in effect in the State of
New York on the date hereof.

In arriving at the opinions expressed below,

(a)        we have examined and relied on the originals, or copies certified or
otherwise identified to our satisfaction, of the Loan Documents,

(b)        we have examined and relied on such corporate, limited liability
company, and limited partnership documents and records of Holdings, the Parent
Borrower and its Subsidiaries and such other instruments and certificates of
public officials, officers and representatives of Holdings, the Parent Borrower
and its Subsidiaries and other Persons as we have deemed necessary or
appropriate for the purposes of this opinion,

(c)        we have examined and relied as to factual matters upon, and assumed
the accuracy of, the representations and warranties contained in or made
pursuant to the Loan Documents, and

2


--------------------------------------------------------------------------------


(d)        we have made such investigations of law as we have deemed appropriate
as a basis for this opinion.

In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to us as originals, (b) the genuineness of all
signatures on all documents that we examined, (c) the conformity to authentic
originals of documents submitted to us as certified, conformed or photostatic
copies, (d) the due authorization of each of the Loan Documents by each party
thereto, (e) the due execution and delivery of each of the Loan Documents by
each party thereto, (f) the enforceability of each Loan Document against each
party thereto (other than the Loan Parties), (g) the valid existence and good
standing of each Loan Party, (h) the corporate, limited liability company,
limited partnership, or other power and authority, as applicable, of each party
to each of the Loan Documents to enter into and perform its obligations under
such Loan Document, (i) the correctness of the legal opinion letter delivered as
of the date hereof by  Richards, Layton & Finger, P.A., special Delaware counsel
to certain of the Loan Parties, (j) that the proceeds of the Loans (as defined
in the Credit Agreement) have been disbursed in whole or in part and (k) that
the Merger has been consummated.

Based upon and subject to the foregoing and the qualifications hereinafter set
forth, we are of the opinion that:


1.     EXCEPT FOR (A) ANY CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES AND
FILINGS THAT HAVE BEEN OBTAINED OR MADE, (B) FILINGS IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, AND APPROPRIATE
OFFICES UNDER ANY APPLICABLE STATE TRADEMARK LAWS, (C) FILINGS TO PERFECT THE
SECURITY INTERESTS CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, (D) ANY
MORTGAGE FILINGS RELATED TO ANY OF THE LOAN DOCUMENTS, (E) FILINGS OR CONSENTS
REQUIRED TO CREATE OR PERFECT ANY LIEN ON COLLATERAL CONSTITUTING MOBILE GOODS
COVERED BY A CERTIFICATE OF TITLE AND (F) THOSE CONSENTS, AUTHORIZATIONS,
APPROVALS, NOTICES AND FILINGS THAT IF NOT MADE, OBTAINED OR DONE, WOULD NOT, TO
OUR KNOWLEDGE, HAVE A MATERIAL ADVERSE EFFECT, TO OUR KNOWLEDGE NO CONSENT OR
AUTHORIZATION OF, APPROVAL BY, NOTICE TO, OR FILING WITH, ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT OR GOVERNMENTAL AUTHORITY IS REQUIRED UNDER
UNITED STATES FEDERAL OR NEW YORK STATE LAW TO BE OBTAINED OR MADE ON OR PRIOR
TO THE DATE HEREOF BY ANY BORROWER IN CONNECTION WITH ITS EXECUTION AND DELIVERY
OF, OR PERFORMANCE OF ITS OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY, OR WITH ITS BORROWINGS UNDER THE CREDIT AGREEMENT, OR IN CONNECTION WITH
THE VALIDITY OR ENFORCEABILITY AGAINST IT OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY.


2.     EXCEPT FOR (A) ANY CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES AND
FILINGS THAT HAVE BEEN OBTAINED OR MADE, (B) FILINGS IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, AND APPROPRIATE
OFFICES UNDER ANY APPLICABLE STATE TRADEMARK LAWS, (C) FILINGS TO PERFECT THE
SECURITY INTERESTS CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT, (D) ANY
MORTGAGE FILINGS RELATED TO ANY OF THE LOAN DOCUMENTS,

3


--------------------------------------------------------------------------------



(E) FILINGS OR CONSENTS REQUIRED TO CREATE OR PERFECT ANY LIEN ON COLLATERAL
CONSTITUTING MOBILE GOODS COVERED BY A CERTIFICATE OF TITLE AND (F) THOSE
CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES AND FILINGS THAT IF NOT MADE,
OBTAINED OR DONE, WOULD NOT, TO OUR KNOWLEDGE, HAVE A MATERIAL ADVERSE EFFECT,
TO OUR KNOWLEDGE NO CONSENT OR AUTHORIZATION OF, APPROVAL BY, NOTICE TO, OR
FILING WITH, ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT OR GOVERNMENTAL
AUTHORITY IS REQUIRED UNDER UNITED STATES FEDERAL OR NEW YORK STATE LAW TO BE
OBTAINED OR MADE ON OR PRIOR TO THE DATE HEREOF BY HOLDINGS IN CONNECTION WITH
ITS EXECUTION AND DELIVERY OF, OR PERFORMANCE OF ITS OBLIGATIONS UNDER, THE
GUARANTEE AND COLLATERAL AGREEMENT OR IN CONNECTION WITH THE VALIDITY OR
ENFORCEABILITY AGAINST IT OF THE GUARANTEE AND COLLATERAL AGREEMENT.


3.     EXCEPT FOR (A) ANY CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES AND
FILINGS THAT HAVE BEEN OBTAINED OR MADE, (B) FILINGS IN THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE, AND APPROPRIATE
OFFICES UNDER ANY APPLICABLE STATE TRADEMARK LAWS, (C) FILINGS TO PERFECT THE
SECURITY INTERESTS CREATED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR THE
SECURITY AGREEMENT, (D) ANY MORTGAGE FILINGS RELATED TO ANY OF THE LOAN
DOCUMENTS, (E) FILINGS OR CONSENTS REQUIRED TO CREATE OR PERFECT ANY LIEN ON
COLLATERAL CONSTITUTING MOBILE GOODS COVERED BY A CERTIFICATE OF TITLE AND
(F) THOSE CONSENTS, AUTHORIZATIONS, APPROVALS, NOTICES AND FILINGS THAT IF NOT
MADE, OBTAINED OR DONE, WOULD NOT, TO OUR KNOWLEDGE, HAVE A MATERIAL ADVERSE
EFFECT, TO OUR KNOWLEDGE NO CONSENT OR AUTHORIZATION OF, APPROVAL BY, NOTICE TO,
OR FILING WITH, ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT OR
GOVERNMENTAL AUTHORITY IS REQUIRED UNDER UNITED STATES FEDERAL OR NEW YORK STATE
LAW TO BE OBTAINED OR MADE ON OR PRIOR TO THE DATE HEREOF BY ANY SUBSIDIARY
PARTY IN CONNECTION WITH ITS EXECUTION AND DELIVERY OF, OR PERFORMANCE OF ITS
OBLIGATIONS UNDER, THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OR IN CONNECTION
WITH THE VALIDITY OR ENFORCEABILITY AGAINST IT OF THE LOAN DOCUMENTS TO WHICH IT
IS A PARTY.


4.     (A)          EACH OF THE LOAN DOCUMENTS TO WHICH ANY BORROWER IS A PARTY
CONSTITUTES A VALID AND BINDING OBLIGATION OF SUCH BORROWER ENFORCEABLE AGAINST
SUCH BORROWER IN ACCORDANCE WITH ITS TERMS.

(b)          The Guarantee and Collateral Agreement constitutes a valid and
binding obligation of Holdings enforceable against Holdings in accordance with
its terms.

(c)          Each of the Loan Documents to which any Subsidiary Party is a party
constitutes a valid and binding obligation of such Subsidiary Party enforceable
against such Subsidiary Party in accordance with its terms.


5.     (A)          THE EXECUTION AND DELIVERY BY ANY BORROWER OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY (X) WILL NOT VIOLATE (I) ANY EXISTING UNITED
STATES FEDERAL OR NEW YORK STATE LAW, RULE OR REGULATION APPLICABLE TO SUCH
BORROWER OR (II) ANY CONTRACT LISTED IN SCHEDULE III HERETO TO WHICH SUCH
BORROWER IS A PARTY, EXCEPT, IN EACH CASE UNDER THIS

4


--------------------------------------------------------------------------------



CLAUSE (X), FOR SUCH VIOLATIONS THAT, TO OUR KNOWLEDGE, WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT, AND (Y) WILL NOT RESULT IN, OR REQUIRE, THE CREATION OR
IMPOSITION OF ANY LIEN (OTHER THAN UNDER THE LOAN DOCUMENTS OR THE TERM LOAN
DOCUMENTS) ON ANY OF ITS PROPERTIES OR REVENUES BY OPERATION OF ANY LAW, RULE OR
REGULATION REFERRED TO IN THE PRECEDING CLAUSE (X) OR PURSUANT TO ANY SUCH
CONTRACT.

(b)          The execution and delivery by Holdings of the Guarantee and
Collateral Agreement (x) will not violate (i) any existing United States federal
or New York State law, rule or regulation applicable to Holdings or (ii) any
contract listed in Schedule III hereto to which Holdings is a party, except, in
each case under this clause (x), for such violations that, to our knowledge,
would not have a Material Adverse Effect, and (y) will not result in, or
require, the creation or imposition of any Lien (other than under the Loan
Documents or the Term Loan Documents) on any of its properties or revenues by
operation of any law, rule or regulation referred to in the preceding clause (x)
or pursuant to any such contract.

(c)          The execution and delivery by any Subsidiary Party of the Loan
Documents to which it is a party (x) will not violate (i) any existing United
States federal or New York State law, rule or regulation applicable to such
Subsidiary Party or (ii) any contract listed in Schedule III hereto to which
such Subsidiary Party is a party, except, in each case under this clause (x),
for such violations that, to our knowledge, would not have a Material Adverse
Effect, and (y) will not result in, or require, the creation or imposition of
any Lien (other than under the Loan Documents or the Term Loan Documents) on any
of its properties or revenues by operation of any law, rule or regulation
referred to in the preceding clause (x) or pursuant to any such contract.


6.     (A)          THE GUARANTEE AND COLLATERAL AGREEMENT IS EFFECTIVE TO
CREATE A VALID SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, AS SECURITY FOR THE OBLIGATIONS (AS AND TO THE
EXTENT DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT), IN ALL OF THE
COLLATERAL DESCRIBED THEREIN THAT IS OF THE TYPE IN WHICH A SECURITY INTEREST
CAN BE CREATED UNDER ARTICLE 9 OF THE UCC (THE “ARTICLE 9 COLLATERAL”), TO
THE EXTENT THE UCC IS APPLICABLE TO THE CREATION OF SUCH SECURITY INTEREST.


(B)          THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE A VALID SECURITY
INTEREST IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, AS SECURITY FOR THE OBLIGATIONS (AS AND TO THE EXTENT DESCRIBED IN THE
SECURITY AGREEMENT), IN THE TERMINIX PLEDGED NOTE, TO THE EXTENT THE UCC IS
APPLICABLE TO THE CREATION OF SUCH SECURITY INTEREST.


(C)          UPON THE DELIVERY OF THE ARTICLE 9 COLLATERAL (INCLUDING ANY
PLEDGED NOTES) IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY POSSESSION
PURSUANT TO THE UCC TO (AND PROVIDED THAT THE SAME REMAINS IN THE POSSESSION OF)
THE COLLATERAL AGENT (OR THE TERM LOAN COLLATERAL AGENT ACTING AS AGENT FOR THE
COLLATERAL AGENT), THE COLLATERAL AGENT, FOR

5


--------------------------------------------------------------------------------



THE BENEFIT OF THE SECURED PARTIES, WILL HAVE A PERFECTED SECURITY INTEREST IN
SUCH ARTICLE 9 COLLATERAL.


(D)          UPON DELIVERY OF THE PLEDGED STOCK (IN CERTIFICATED FORM) IN EITHER
BEARER FORM OR REGISTERED FORM (ISSUED OR ENDORSED IN EACH CASE IN THE NAME OF
THE COLLATERAL AGENT OR IN BLANK) TO (AND RETENTION OF CONTROL (AS DEFINED IN
SECTION 8-106 OF THE UCC) THEREOF BY) THE COLLATERAL AGENT (OR THE TERM LOAN
COLLATERAL AGENT ACTING AS AGENT FOR THE COLLATERAL AGENT), THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WILL HAVE A PERFECTED SECURITY
INTEREST THEREIN, TO THE EXTENT THE UCC IS APPLICABLE TO THE PERFECTION OF SUCH
SECURITY INTEREST.


(E)          UPON THE DELIVERY OF THE TERMINIX PLEDGED NOTE TO (AND PROVIDED
THAT THE SAME REMAINS IN THE POSSESSION OF) THE COLLATERAL AGENT (OR THE TERM
LOAN COLLATERAL AGENT ACTING AS AGENT FOR THE COLLATERAL AGENT), THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WILL HAVE A PERFECTED SECURITY
INTEREST IN THE TERMINIX PLEDGED NOTE.


7.     NONE OF THE BORROWERS IS AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT.

*     *     *

Our opinions set forth above are subject to the effects of (i) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization and
moratorium laws and other similar laws relating to or affecting creditors’
rights or remedies generally, (ii) general equitable principles (whether
considered in a proceeding in equity or at law), (iii) an implied covenant of
good faith, reasonableness and fair dealing, and concepts of materiality,
(iv) limitations on the enforceability of indemnification, contribution or
exculpation under applicable laws, rules or regulations (including court
decisions) or public policy and (v) possible judicial action giving effect to
foreign laws or foreign governmental or judicial action affecting or relating to
the rights or remedies of creditors.  In addition, applicable laws and
interpretations may affect the validity or enforceability of certain provisions
of the Loan Documents, but such limitations do not, in our opinion, make the
remedies provided for therein inadequate for the practical realization of the
principal benefits intended to be provided thereby (subject to the other
qualifications expressed herein).

Without limiting the foregoing, we express no opinion as to the validity,
binding effect or enforceability of the penultimate paragraph of Section 8 of
the Credit Agreement, subsection 9.9(d) of the Credit Agreement, Section 2.2 of
the Guarantee and Collateral Agreement or any provision of any Loan Document
that purports to (i) prohibit any Loan Party from transferring its respective
rights in the collateral described in the Loan Documents or any proceeds
thereof, as contemplated by Section 9-401 of the UCC, (ii) permit the Collateral
Agent or any other Secured Party to vote or otherwise exercise any rights with
respect to any of the collateral under the Loan Documents absent

6


--------------------------------------------------------------------------------


compliance with the requirements of applicable laws and regulations as to the
voting of or other exercise of rights with respect to such collateral,
(iii) waive, release or vary any defense, right or privilege of, or any duties
owing to, any Loan Party to the extent that such waiver, release or variation
may be limited by Section 1-102(3), 9-602 or 9-603 of the UCC or other
provisions of applicable law, (iv) grant a right to collect any amount that a
court determines to constitute unearned interest, (v) grant any right of set-off
with respect to any contingent or unmatured obligation, (vi) maintain or impose
any obligation to pay any amount in U.S. dollars where a final judgment
concerning such obligation is rendered in another currency, or specify any
method or rate of exchange, (vii) constitute a waiver of inconvenient forum or
improper venue, or (viii) relate to the subject matter jurisdiction of a court
to adjudicate any controversy.

We express no opinion as to the creation, validity or perfection of any security
interest, or the validity, binding effect or enforceability of any Loan
Document, to the extent that such Loan Document grants or purports to grant
(a) a security interest (i) that is not governed by the UCC (including but not
limited to any such security interest with respect to (A) copyrights, copyright
licenses, patents, patent licenses, trademarks and trademark licenses or
(B) insurance policies), (ii) in commercial tort claims, letter-of-credit
rights, fixtures, cooperative interests, farm products, as-extracted collateral
or timber to be cut, (iii) in any property the terms of or governing which void
or prohibit, or are violated by, the granting of such security interest or
(iv) in any claim against the United States, (b) a mortgage or other interest in
real property or (c) an agricultural lien.  Our opinions set forth in paragraph
6 above are limited to Articles 8 and 9 of the UCC and therefore do not address
(i) laws of jurisdictions other than the State of New York, (ii) laws of the
State of New York other than Articles 8 and 9 of the UCC or (iii) collateral of
a type not subject to Article 9 of the UCC.  We express no opinion as to what
law governs perfection of any security interest granted by the Loan Documents. 
We have assumed with your permission that (i) none of the Secured Parties has
waived, subordinated or agreed with any third party to any modification of the
perfection or priority of any security interest granted by the Loan Documents,
(ii) the Pledged Stock, the Pledged Notes, the Terminix Pledged Note and all
collateral under the Loan Documents in which a security interest may be
perfected by possession will be held at all times by the Collateral Agent (or
the Term Loan Collateral Agent acting as agent for the Collateral Agent) in the
State of New York, (iii) the Pledged Stock, the Pledged Notes, the Terminix
Pledged Note and all collateral under the Loan Documents in which a security
interest may be perfected by possession held by the Term Loan Collateral Agent
will be held at all times by the Term Loan Collateral Agent acting as agent for
the Collateral Agent for purposes of possessing the Pledged Stock, the Pledged
Notes, the Terminix Pledged Note and such collateral on behalf of the Collateral
Agent, and not as agent for any Loan Party and (iv) each Loan Party has
sufficient rights in the collateral described in the Loan Documents for the
security interests granted thereby to attach.  We express no opinion as to the
title or any other interest of any Loan Party in or to any of the collateral
described in the Loan Documents.  No security interest will exist with

7


--------------------------------------------------------------------------------


respect to after-acquired property of any Loan Party until such Loan Party has
rights therein within the meaning of Section 9-203 of the UCC.

Except as set forth in paragraph 6 above, we express no opinion as to the
validity or perfection of the security interests purported to be created by the
Loan Documents.  Without limiting the foregoing, we express no opinion as to the
validity, perfection or priority of such security interests:


(I)            WITH RESPECT TO COLLATERAL SOLD, EXCHANGED OR OTHERWISE DISPOSED
OF BY ANY LOAN PARTY;


(II)           TO THE EXTENT SUCH SECURITY INTERESTS MAY BE AFFECTED BY
(X) SECTION 552 OF THE UNITED STATES BANKRUPTCY CODE, UNDER WHICH A BANKRUPTCY
COURT HAS DISCRETION AS TO THE EXTENT TO WHICH POST-PETITION PROCEEDS MAY BE
SUBJECT TO A LIEN ARISING FROM A SECURITY AGREEMENT ENTERED INTO BY THE DEBTOR
BEFORE THE COMMENCEMENT OF THE CASE, OR (Y) SECTION 547(B) OF THE UNITED STATES
BANKRUPTCY CODE, RELATING TO THE POWER TO AVOID A PREFERENCE;


(III)          WITH RESPECT TO PROCEEDS, TO THE EXTENT OF LIMITATIONS UNDER
SECTION 9-315 OF THE UCC ON THE PERFECTION OF A SECURITY INTEREST IN PROCEEDS;


(IV)          AS TO ANY COLLATERAL ACQUIRED BY THE PARTY GRANTING SUCH SECURITY
INTEREST MORE THAN FOUR MONTHS AFTER SUCH PARTY CHANGES ITS NAME SO AS TO MAKE
THE RELEVANT FINANCING STATEMENTS SERIOUSLY MISLEADING, UNLESS AMENDMENTS TO
SUCH FINANCING STATEMENTS INDICATING THE NEW NAME OF SUCH PARTY ARE PROPERLY
FILED BEFORE THE EXPIRATION OF SUCH FOUR MONTHS;


(V)           AS TO ANY COLLATERAL ACQUIRED BY ANY LOAN PARTY FOLLOWING ANY
CHANGE IN THE JURISDICTION OF ORGANIZATION (WITHIN THE MEANING OF
SECTION 9-102(A)(50) OF THE UCC) OF SUCH LOAN PARTY UNLESS A NEW FINANCING
STATEMENT IS PROPERLY FILED IN THE APPLICABLE NEW JURISDICTION WITHIN THE TIME
SPECIFIED IN SECTION 9-316 OF THE UCC;


(VI)          AS TO ANY PROPERTY SUBJECT TO A STATUTE, REGULATION OR TREATY OF
THE UNITED STATES, WHOSE REQUIREMENTS FOR A SECURITY INTEREST’S OBTAINING
PRIORITY OVER THE RIGHTS OF A LIEN CREDITOR WITH RESPECT TO SUCH PROPERTY
PREEMPT SECTION 9-310(A) OF THE UCC;


(VII)         AS TO ANY GOODS THAT ARE AN ACCESSION TO, OR COMMINGLED OR
PROCESSED WITH, OTHER GOODS, TO THE EXTENT LIMITED BY SECTION 9-335 OR 9-336 OF
THE UCC; OR


(VIII)        AS TO GOODS OF ANY KIND, SUCH AS MOTOR VEHICLES, SUBJECT TO
CERTIFICATE OF TITLE STATUTES.

8


--------------------------------------------------------------------------------


We call to your attention that (A) the UCC requires periodic filing of
continuation statements in order to maintain the effectiveness of financing
statements filed pursuant thereto, (B) Section 8-107 of the UCC may in certain
circumstances limit the rights of a secured party in respect of any unauthorized
endorsement with respect to certificated securities constituting collateral
under the Loan Documents not registered in the name of or issued to the
Collateral Agent and not originally issued in bearer form, (C) under certain
circumstances Section 9-408 of the UCC limits the enforcement of security
interests in promissory notes, health-care-insurance receivables and general
intangibles and (D) the perfection of the security interests granted by the Loan
Documents may be limited by (i) rights under Article 2 of the UCC of a seller of
goods as to which the debtor does not yet have possession, (ii) the right of
reservation of a seller of goods under Section 2-505 of the UCC, (iii) the right
of reclamation of a seller of goods on credit under Section 2-702 of the UCC,
(iv) rights of buyers and lessees in the ordinary course to take goods free of
such security interests to the extent provided in Sections 9-320 and 9-321 of
the UCC, (v) rights of licensees in the ordinary course of business to license
general intangibles free of such security interest to the extent provided in
Section 9-321 of the UCC and (vi) rights of a purchaser of chattel paper and
instruments to claim priority over such security interests to the extent
provided in Section 9-330 of the UCC.

We express no opinion as to the priority of the security interests purported to
be created by the Loan Documents.  Without limiting the foregoing, we express no
opinion as to the priority of any security interest (i) as against any claims or
liens in favor of the United States or any state thereof, or any federal or
state agency, instrumentality or political subdivision, including but not
limited to liens for payment of federal, state or local taxes that are given
priority by operation of law, liens under Title IV of the Employee Retirement
Security Act of 1974, as amended, or claims arising under 31 U.S.C. § 3713,
(ii) as against any rights of a person in possession of proceeds consisting of
money or “instruments” (as defined in Section 9-102(a)(47) of the UCC), (iii) as
against liens under Section 4-208 of the UCC, relating to security interests of
a collecting bank, (iv) as against liens granted under Section 364(d) of the
United States Bankruptcy Code, relating to liens granted by a court after the
commencement of a case, or (v) that has been perfected by “control” under
Section 9-104, 9-105, 9-106 or 9-107 of the UCC, as against any other security
interest in the same property that has also been perfected by “control.”

We call to your attention that, pursuant to the Intercreditor Agreement the
security interest of the Collateral Agent in the Security Collateral (as defined
in the Guarantee and Collateral Agreement) and the Pledged Collateral (as
defined in the Security Agreement) is pari passu with the security interest of
the Term Loan Collateral Agent and the Term Loan Administrative Agent in the
Security Collateral and the Pledged Collateral, as applicable, in the manner and
to the extent set forth in the Intercreditor Agreement.

9


--------------------------------------------------------------------------------


In rendering our opinion in paragraph 5 above, we have assumed with your
permission that (i) the limitations set forth in subsection 3.3(a) of the
Security Agreement are effective without regard to the proviso thereto, and the
Pledgor (as defined therein) is in compliance with subsection 3.3(b) thereof and
will have made (and given notice of) any determination contemplated by
subsection 3.3(c) thereof, (ii) nothing has occurred that would cause the second
sentence of the definition of the term “Restricted Assets” set forth in the
Guarantee and Collateral Agreement to be given effect, and (iii) the limitations
and other provisions of the Loan Documents relating to Restricted Assets are
effective and enforceable against the Administrative Agent, the Collateral Agent
and each other Secured Party, and each such party will comply with subsection
3.3(c) of the Security Agreement and subsection 6.9(f) of the Credit Agreement.

We express no opinion as to the effect of, or compliance with, any federal or
state laws regarding fraudulent transfers or fraudulent conveyances or laws
governing preferential transfers, or provisions of state law restricting
dividends, loans or other distributions by a corporation, limited liability
company, limited partnership or other entity to or for the benefit of its
stockholders, member, partners or other equityholders, or any federal or state
securities laws, rules or regulations, including without limitation as to the
effect thereof on the validity, binding effect or enforceability of any of the
Loan Documents.

We express no opinion as to the laws of any jurisdiction other than the laws of
the State of New York and the federal laws of the United States of America, in
each case that in our experience are generally applicable to transactions of
this type.  In particular (and without limiting the generality of the foregoing)
we express no opinion as to (a) the laws of any country (other than the federal
laws of the United States of America) or (b) the effect of such laws (whether
limiting, prohibitive or otherwise) on any of the rights or obligations of any
Loan Party or of any other party to or beneficiary of any of the Loan
Documents.  We have assumed, with your permission, that the execution and
delivery of each of the Loan Documents by each of the parties thereto and the
performance of their respective obligations thereunder will not be illegal or
unenforceable or violate any fundamental public policy under applicable law
(other than the laws of the State of New York and federal laws of the United
States of America), and that no such party has entered therein with the intent
of avoiding or a view to violating applicable law.  In giving the foregoing
opinion, we express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Lender is located that
limits the rate of interest that such Lender may charge or collect.

*     *     *

The opinions expressed herein are solely for your benefit and, without our prior
consent, neither our opinion nor this opinion letter may be relied upon by any
other person (other than the persons that become Lenders within 14 days of the
date of this opinion letter) or publicly disclosed to any other person.

10


--------------------------------------------------------------------------------


This opinion letter is limited to the matters stated and no opinion is implied
or may be inferred beyond the matters expressly stated herein.  The opinions
expressed herein are rendered only as of the date hereof, and we assume no
responsibility to advise you of facts, circumstances, events or developments
which hereafter may be brought to our attention and which may alter, affect or
modify the opinions expressed herein.

Very truly yours,

11


--------------------------------------------------------------------------------


EXHIBIT E-2 TO
REVOLVING CREDIT AGREEMENT

FORM OF OPINION OF RICHARDS, LAYTON & FINGER P.A., SPECIAL DELAWARE COUNSEL TO
THE LOAN PARTIES

 

 

July   , 2007

To Each of the Persons Listed
 on Schedule A Attached Hereto

Re:                               ServiceMaster – Corporate and Transactional
Opinion

Ladies and Gentlemen:

We have acted as special Delaware counsel for each of the Delaware corporations
listed on Schedule B attached hereto (collectively, the “Corporations”), each of
the Delaware limited liability companies listed on Schedule C attached hereto
(collectively, the “LLCs”), and each of the Delaware limited partnerships listed
on Schedule D attached hereto (collectively, the “Partnerships” and, together
with the Corporations and the LLCs, the “Delaware Entities”), in connection with
the matters set forth herein.  At your request, this opinion is being furnished
to you.

For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of executed or conformed
counterparts, or copies otherwise proved to our satisfaction, of the following:


(A)                                  EACH OF THE DOCUMENTS LISTED ON SCHEDULE E
ATTACHED HERETO (COLLECTIVELY, THE “CERTIFICATES OF INCORPORATION”);


(B)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE F
ATTACHED HERETO (COLLECTIVELY, THE “CERTIFICATES OF FORMATION”);


(C)                                  EACH OF THE DOCUMENTS LISTED ON SCHEDULE G
ATTACHED HERETO (COLLECTIVELY, THE “CERTIFICATES OF LIMITED PARTNERSHIP” AND,
TOGETHER WITH THE CERTIFICATES OF INCORPORATION AND THE CERTIFICATES OF
FORMATION, THE “ORGANIZATIONAL CERTIFICATES”);


(D)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE H
ATTACHED HERETO (JOINTLY, THE “BYLAWS”);


--------------------------------------------------------------------------------



(E)                                  EACH OF THE DOCUMENTS LISTED ON SCHEDULE I
ATTACHED HERETO (COLLECTIVELY, THE “LLC AGREEMENTS”);


(F)                                    EACH OF THE DOCUMENTS LISTED ON SCHEDULE
J ATTACHED HERETO (COLLECTIVELY, THE “PARTNERSHIP AGREEMENTS” AND, TOGETHER WITH
THE LLC AGREEMENTS, THE “AGREEMENTS”);


(G)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE K
ATTACHED HERETO (COLLECTIVELY, THE “TRANSACTION DOCUMENTS”);


(H)                                 EACH OF THE DOCUMENTS LISTED ON SCHEDULE L
ATTACHED HERETO COLLECTIVELY, THE “CONSENTS”);


(I)                                     A SEPARATE CERTIFICATE OF AN OFFICER OF
EACH OF THE DELAWARE ENTITIES (OR ITS GENERAL PARTNER, AS THE CASE MAY BE), EACH
DATED JULY 24, 2007 (COLLECTIVELY, THE “OFFICERS’ CERTIFICATES”), AS TO CERTAIN
MATTERS; AND


(J)                                     A CERTIFICATE OF GOOD STANDING OF EACH
OF THE DELAWARE ENTITIES, OBTAINED FROM THE SECRETARY OF STATE.

The Organizational Certificates, the Bylaws, the Agreements and the Consents are
hereinafter referred to collectively as the “Organizational Documents.”

For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (j) above.  In particular, we have
not reviewed any document (other than the documents listed in paragraphs (a)
through (j) above) that is referred to in or incorporated by reference into any
document reviewed by us.  We have assumed that there exists no provision in any
document that we have not reviewed that is inconsistent with the opinions stated
herein.  We have conducted no independent factual investigation of our own but
rather have relied solely upon the foregoing documents, the statements and
information set forth therein and the additional matters recited or assumed
herein, all of which we have assumed to be true, complete and accurate in all
material respects.

With respect to all documents examined by us, we have assumed that (i) all
signatures on documents examined by us are genuine, (ii) all documents submitted
to us as originals are authentic, and (iii) all documents submitted to us as
copies conform with the original copies of those documents.

For purposes of this opinion, we have assumed (i) that the Organizational
Documents are in full force and effect, have not been amended and no amendment
of such documents is pending or has been proposed, (ii) that any amendment or
restatement of any document reviewed by us has been accomplished in accordance
with, and was permitted by, the relevant provisions of said document prior to
its amendment or restatement from time to time,

2


--------------------------------------------------------------------------------


(iii) except to the extent provided in paragraphs 1 through 3 below, the due
organization, formation or creation, as the case may be, and valid existence in
good standing of each party to the documents examined by us under the laws of
the jurisdiction governing its organization, formation or creation, (iv) the
legal capacity of natural persons who are signatories to the documents examined
by us, (v) except to the extent provided in paragraphs 4 through 6 below, that
each of the parties to the documents examined by us has the power and authority
to execute and deliver, and to perform its obligations under, such documents,
(vi) except to the extent provided in paragraphs 7 through 12 below, the due
authorization, execution and delivery by all parties thereto of all documents
examined by us, (vii) that each of the Transaction Documents constitutes a
legal, valid and binding obligation of the parties thereto, and is enforceable
against the parties thereto, in accordance with its terms, and (viii) that there
have been obtained such authorizations, consents, approvals and orders as are
customarily required in the conduct of the Delaware Entities’ business.  We have
not participated in the preparation of any offering material relating to the
Delaware Entities and assume no responsibility for the contents of any such
material.

This opinion is limited to the laws of the State of Delaware (excluding the
securities laws and blue sky laws of the State of Delaware), and we have not
considered and express no opinion on the laws of any other jurisdiction,
including federal laws and rules and regulations relating thereto.  Our opinions
are rendered only with respect to Delaware laws and rules, regulations and
orders thereunder that are currently in effect.  In rendering the opinions set
forth herein, we express no opinion concerning the creation, attachment,
perfection or priority of any security interest, lien or other encumbrance.

Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:


1.                                       EACH OF THE CORPORATIONS HAS BEEN DULY
INCORPORATED AND IS VALIDLY EXISTING IN GOOD STANDING AS A CORPORATION UNDER THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, 8 DEL. C. §101 ET SEQ. (THE
“GCL”).


2.                                       EACH OF THE LLCS HAS BEEN DULY FORMED
AND IS VALIDLY EXISTING IN GOOD STANDING AS A LIMITED LIABILITY COMPANY UNDER
THE DELAWARE LIMITED LIABILITY COMPANY ACT, 6 DEL. C. §18-101 ET SEQ. (THE “LLC
ACT”).


3.                                       EACH OF THE PARTNERSHIPS HAS BEEN DULY
FORMED AND IS VALIDLY EXISTING IN GOOD STANDING AS A LIMITED PARTNERSHIP UNDER
THE DELAWARE REVISED UNIFORM LIMITED PARTNERSHIP ACT, 6 DEL. C. §17-101 ET SEQ.
(THE “LP ACT”).

3


--------------------------------------------------------------------------------



4.                                       UNDER THE GCL, THE APPLICABLE
CERTIFICATE OF INCORPORATION, THE APPLICABLE BYLAWS AND THE APPLICABLE CONSENT,
EACH OF THE CORPORATIONS HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY.


5.                                       UNDER THE LLC ACT, THE APPLICABLE
CERTIFICATE OF FORMATION, THE APPLICABLE LLC AGREEMENT AND THE APPLICABLE
CONSENT, EACH OF THE LLCS HAS ALL NECESSARY LIMITED LIABILITY COMPANY POWER AND
AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.


6.                                       UNDER THE LP ACT, THE APPLICABLE
CERTIFICATE OF LIMITED PARTNERSHIP, THE APPLICABLE PARTNERSHIP AGREEMENT AND THE
APPLICABLE CONSENT, EACH OF THE PARTNERSHIPS HAS ALL NECESSARY PARTNERSHIP POWER
AND AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY.


7.                                       UNDER THE GCL, THE APPLICABLE
CERTIFICATE OF INCORPORATION, THE APPLICABLE BYLAWS AND THE APPLICABLE CONSENT,
THE EXECUTION AND DELIVERY BY EACH OF THE CORPORATIONS OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, AND THE PERFORMANCE BY SUCH CORPORATION OF ITS
OBLIGATIONS THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON THE PART OF SUCH CORPORATION.


8.                                       UNDER THE LLC ACT, THE APPLICABLE
CERTIFICATE OF FORMATION, THE APPLICABLE LLC AGREEMENT AND THE APPLICABLE
CONSENT, THE EXECUTION AND DELIVERY BY EACH OF THE LLCS OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, AND THE PERFORMANCE BY SUCH LLC OF ITS
OBLIGATIONS THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LIMITED
LIABILITY COMPANY ACTION ON THE PART OF SUCH LLC.


9.                                       UNDER THE LP ACT, THE APPLICABLE
CERTIFICATE OF LIMITED PARTNERSHIP, THE APPLICABLE PARTNERSHIP AGREEMENT AND THE
APPLICABLE CONSENT, THE EXECUTION AND DELIVERY BY EACH OF THE PARTNERSHIPS OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, AND THE PERFORMANCE BY SUCH
PARTNERSHIP OF ITS OBLIGATIONS THEREUNDER, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY PARTNERSHIP ACTION ON THE PART OF SUCH PARTNERSHIP.


10.                                 UNDER THE GCL, THE APPLICABLE CERTIFICATE OF
INCORPORATION, THE APPLICABLE BYLAWS AND THE APPLICABLE CONSENT, EACH OF THE
TRANSACTION DOCUMENTS TO WHICH EACH OF THE CORPORATIONS IS A PARTY HAS BEEN DULY
EXECUTED BY SUCH CORPORATION.


11.                                 UNDER THE LLC ACT, THE APPLICABLE
CERTIFICATE OF FORMATION, THE APPLICABLE LLC AGREEMENT AND THE APPLICABLE
CONSENT, EACH OF THE TRANSACTION DOCUMENTS TO WHICH EACH OF THE LLCS IS A PARTY
HAS BEEN DULY EXECUTED BY SUCH LLC.

4


--------------------------------------------------------------------------------



12.                                 UNDER THE LP ACT, THE APPLICABLE CERTIFICATE
OF LIMITED PARTNERSHIP, THE APPLICABLE PARTNERSHIP AGREEMENT AND THE APPLICABLE
CONSENT, EACH OF THE TRANSACTION DOCUMENTS TO WHICH EACH OF THE PARTNERSHIPS IS
A PARTY HAS BEEN DULY EXECUTED BY SUCH PARTNERSHIP.


13.                                 NO AUTHORIZATION, CONSENT, APPROVAL OR ORDER
OF ANY DELAWARE COURT OR ANY DELAWARE GOVERNMENTAL OR ADMINISTRATIVE BODY IS
REQUIRED TO BE OBTAINED BY ANY OF THE DELAWARE ENTITIES SOLELY IN CONNECTION
WITH OR AS A RESULT OF THE EXECUTION AND DELIVERY BY THE DELAWARE ENTITIES OF
THE TRANSACTION DOCUMENTS.


14.                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH OF THE DELAWARE ENTITIES OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY DO NOT VIOLATE (I) ANY DELAWARE LAW, RULE OR REGULATION, OR (II) THE
APPLICABLE ORGANIZATIONAL DOCUMENTS.


15.                                 BASED SOLELY ON AN INQUIRY ON JULY 23, 2007,
LIMITED TO, AND SOLELY TO THE EXTENT REFLECTED ON THE RESULTS OF COMPUTER
SEARCHES OF, COURT DOCKETS FOR ACTIVE CASES OF THE COURT OF CHANCERY OF THE
STATE OF DELAWARE IN AND FOR NEW CASTLE COUNTY, DELAWARE, OF THE SUPERIOR COURT
OF THE STATE OF DELAWARE IN AND FOR NEW CASTLE COUNTY, DELAWARE, OF THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND OF THE UNITED STATES
BANKRUPTCY COURT SITTING IN THE STATE OF DELAWARE, EXCEPT AS SET FORTH ON
EXHIBIT M ATTACHED HERETO, WE ARE NOT AWARE OF ANY LEGAL OR GOVERNMENTAL
PROCEEDINGS (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY OR INSOLVENCY
PROCEEDINGS) PENDING AGAINST ANY OF THE DELAWARE ENTITIES.

The opinions expressed in paragraphs 10 through 12 above are based solely upon
our review of the GCL, the LLC Act, the LP Act, the Officers’ Certificates and
counterpart signature pages of each of the Transaction Documents.

We understand that you will rely as to matters of Delaware law upon this opinion
in connection with the Transaction Documents.  In addition, your successors and
assigns may rely as to matters of Delaware law upon this opinion in connection
with the matters set forth herein.  In connection with the foregoing, we hereby
consent to your and your successors’ and assigns’ relying as to matters of
Delaware law upon this opinion as of its date, subject to the understanding that
the opinions herein are given on the date hereof and such opinions are rendered
only with respect to facts existing on the date hereof and laws and rules,
regulations and orders thereunder in effect as of such date.  Except as stated
above, without our prior written consent, this opinion may not be furnished or
quoted to, or relied upon by, any other person or entity for any purpose.

Very truly yours,

5


--------------------------------------------------------------------------------


CDK/SLM

6


--------------------------------------------------------------------------------


EXHIBIT F TO
REVOLVING CREDIT AGREEMENT

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Loan(s) held by the undersigned pursuant to the
Revolving Credit Agreement, dated as of July 24, 2007 (as amended, supplemented,
waived or otherwise modified from time to time, the “Revolving Credit
Agreement”), among The ServiceMaster Company, a Delaware corporation (the
“Parent Borrower”), the U.S. Subsidiary Borrowers (as therein defined) from time
to time party thereto, the Foreign Subsidiary Borrowers (as defined therein)
from time to time parties thereto (together with the U.S. Subsidiary Borrowers
and the Parent Borrower, the “Borrowers”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), Citibank, N.A., as
administrative agent, collateral agent and issuing bank for the Lenders (the
“Administrative Agent”), and JPMorgan Chase Bank, N.A., as syndication agent.
The undersigned hereby certifies under penalty of perjury that:

1.             The undersigned is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) registered in its name;

2.             The income from the Loan(s) held by the undersigned is not
effectively connected with the conduct of a trade or business within the United
States;

3.             The undersigned is not a bank (as such term is used in Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”)), is
not subject to regulatory or other legal requirements as a bank in any
jurisdiction, and has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or any qualification for any exemption
from any tax, securities law or other legal requirements;

4.             The undersigned is not a 10-percent shareholder of any of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code; and

5.             The undersigned is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall so inform the Parent Borrower and the
Administrative Agent in writing within 30 days of such change and (2) the
undersigned shall furnish the Parent Borrower and the Administrative Agent, a
properly completed and currently effective certificate in either the calendar
year in which payment is to be

F-1


--------------------------------------------------------------------------------


made by the Parent Borrower to the undersigned, or in either of the two calendar
years preceding such payment.

F-2


--------------------------------------------------------------------------------


Unless otherwise defined herein, terms defined in the Revolving Credit Agreement
and used herein shall have the meanings given to them in the Revolving Credit
Agreement.

[NAME OF LENDER]

 

 

 

 

 

 

 

 

 



By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

Dated:             , 200[    ]

F-3


--------------------------------------------------------------------------------


EXHIBIT G TO
REVOLVING CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Revolving Credit Agreement, dated as of July 24, 2007
(as amended, supplemented, waived or otherwise modified from time to time, the
“Revolving Credit Agreement”), among The ServiceMaster Company, a Delaware
corporation (the “Parent Borrower”), the U.S. Subsidiary Borrowers (as defined
therein) from time to time parties thereto, the Foreign Subsidiary Borrowers (as
defined therein) from time to time parties thereto (together with the U.S.
Subsidiary Borrowers and the Parent Borrower, the “Borrowers”), the several
banks and other financial institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as administrative agent, collateral agent and
issuing bank for the Lenders (the “Administrative Agent”) and JPMorgan Chase
Bank, N.A., as syndication agent.  Unless otherwise defined herein, terms
defined in the Revolving Credit Agreement and used herein shall have the
meanings given to them in the Revolving Credit Agreement.

                             (the “Assignor”) and
                            (the “Assignee”) agree as follows:

1.                                       The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Transfer Effective Date (as defined below), an interest
(the “Assigned Interest”) as set forth in Schedule 1 in and to the Assignor’s
rights and obligations under the Revolving Credit Agreement and the other Loan
Documents with respect to those credit facilities provided for in the Revolving
Credit Agreement as are set forth on Schedule 1 (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1.

2.                                       The Assignor (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Revolving Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Revolving Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, other than that it is the legal and beneficial owner of the
Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (b) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Borrower, any
of their Subsidiaries or any other obligor or the performance or observance by
any Borrower, any of their Subsidiaries or any other obligor of any

G-1


--------------------------------------------------------------------------------


of their respective obligations under the Revolving Credit Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches the Note(s), if any, held by it evidencing the
Assigned Facilities [and requests that the Administrative Agent exchange such
Note(s) for a new Note or Notes payable to the Assignee and (if the Assignor has
retained any interest in the Assigned Facilities) a new Note or Notes payable to
the Assignor in the respective amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Transfer Effective Date)(1)].

3.                                       The Assignee (a) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (b) confirms that it has received a copy of the Revolving Credit
Agreement, together with copies of the financial statements referred to in
subsection 6.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, the Administrative Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Revolving Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Revolving Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Assignee as a Lender contained
in subsection 9.6 of the Revolving Credit Agreement; and (f) agrees that it will
be bound by the provisions of the Revolving Credit Agreement and will perform in
accordance with the terms of the Revolving Credit Agreement all the obligations
which by the terms of the Revolving Credit Agreement are required to be
performed by it as a Lender, including its obligations pursuant to subsection
10.16 of the Revolving Credit Agreement, and, if it is organized under the laws
of a jurisdiction outside the United States, its obligations pursuant to
subsection 3.11(b) of the Revolving Credit Agreement.

4.                                       The effective date of this Assignment
and Acceptance shall be                , 20[  ] (the “Transfer Effective Date”).
Following the execution of this Assignment and

--------------------------------------------------------------------------------

(1)           Notes:  should only be requested when specifically required by the
Assignee and/or the Assignor, as the case may be.

G-2


--------------------------------------------------------------------------------


Acceptance, it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to subsection 10.6 of the
Revolving Credit Agreement, effective as of the Transfer Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).

5.                                       Upon such acceptance and recording,
from and after the Transfer Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to the Transfer Effective Date or accrued subsequent
to the Transfer Effective Date.  The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Transfer Effective Date or with respect to the making of this
assignment directly between themselves.

6.                                       From and after the Transfer Effective
Date, (a) the Assignee shall be a party to the Revolving Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Revolving Credit Agreement, but shall
nevertheless continue to be entitled to the benefits of subsections 3.10, 3.11,
3.12 and 10.5 and the obligations of Section 3.13 thereof.

7.                                       Notwithstanding any other provision
hereof, if the consents of the Parent Borrower and the Administrative Agent
hereto are required under subsection 10.6 of the Revolving Credit Agreement,
this Assignment and Acceptance shall not be effective unless such consents shall
have been obtained.

8.                                       This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of New
York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

G-3


--------------------------------------------------------------------------------


SCHEDULE 1 to the
Assignment and Acceptance

Re:  Revolving Credit Agreement, dated as of July 24, 2007, among The
ServiceMaster Company, a Delaware corporation (the “Parent Borrower”), the U.S.
Subsidiary Borrowers (as defined therein) from time to time parties thereto, the
Foreign Subsidiary Borrowers (as defined therein) from time to time parties
thereto (together with the U.S. Subsidiary Borrowers and the Parent Borrower,
the “Borrowers”), the several banks and other financial institutions from time
to time party thereto (the “Lenders”), Citibank, N.A., as administrative agent,
collateral agent and issuing bank for the Lenders (the “Administrative Agent”)
and JPMorgan Chase Bank, N.A., as syndication agent.

Name of Assignor:

Name of Assignee:

Transfer Effective Date of Assignment:

Credit Facility
Assigned

 

Aggregate Amount of
Commitment/Loans
under Credit
Facility for all Lenders

 

Amount of 
Commitment/Loans
under Credit
Facility Assigned

 

 

 

 

 

 

 

  

 

       .             

%

 

 

 

[NAME OF ASSIGNEE]

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

G-4


--------------------------------------------------------------------------------


 

Accepted for recording in the Register:

 

Consented To:

CITIBANK, N.A.

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

G-5


--------------------------------------------------------------------------------


EXHIBIT H TO
REVOLVING CREDIT AGREEMENT

FORM OF OFFICER’S CERTIFICATE

[                         ]

Pursuant to subsection 5.1(g) of the Revolving Credit Agreement, dated as of
July 24, 2007 (the “Revolving Credit Agreement” terms defined therein being used
herein as therein defined), among The ServiceMaster Company, a Delaware
corporation (the “Parent Borrower”), the U.S. Subsidiary Borrowers (as defined
therein) from time to time parties thereto, the Foreign Subsidiary Borrowers (as
defined therein) from time to time parties thereto, the several banks and other
financial institutions from time to time parties thereto (the “Lenders”),
Citibank, N.A., as administrative agent, collateral agent and issuing bank for
the Lenders (the “Administrative Agent”) and JPMorgan Chase Bank, N.A., as
syndication agent, each of the undersigned Loan Parties hereby certifies that:

1.             The representations and warranties made by the Parent Borrower
pursuant to the Revolving Credit Agreement or any other Loan Documents to which
it is a party or which are contained in any certificate furnished by or on
behalf of the Parent Borrower pursuant to the Revolving Credit Agreement or any
other Loan Documents are, except to the extent that they relate to a particular
date, true and correct in all material respects on and as of the date hereof,
after giving effect to the Loans and to the application of the proceeds
therefrom, as if made on the date hereof; and

2.             [No Default or Event of Default under the Revolving Credit
Agreement exists (pro forma for the Merger and the financing thereof) on the
date hereof; provided that any Default or Event of Default resulting from (x)
the failure to provide any guarantee or collateral on the date hereof after the
use of commercially reasonable efforts by Holding or any of its Subsidiaries to
do so or (y) any breach of any representation or warranty made by any Loan Party
pursuant to any Loan Document, other than (A) to the extent such breach also
constitutes a breach of a representation or warranty of CDRSVM Acquisition Co.,
Inc. (“Acquisition Co.”) in the Merger Agreement that would result in
Acquisition Co. having a right to terminate its obligations thereunder or (B)
such breach is a breach of the representations and warranties set forth in
subsections 4.4 (other than the second sentence thereof), 4.12 and 4.15 of the
Credit Agreement, shall in each case not

H-1


--------------------------------------------------------------------------------


constitute a Default or Event of Default for the purposes hereof.](1) [No
Default or Event of Default has occurred or is continuing as of the date
hereof.](2)

--------------------------------------------------------------------------------

(1)           To be included only in the Officer’s Certificate delivered on the
Closing Date.

(2)           To be included only in any Officer’s Certificate delivered
following the Closing Date.

H-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has hereunto set [his] [her] name as of the
date set forth below.

[                ]

By:

 

 

 

Name:

 

Title:

 

Date:                       , 20    

H-3


--------------------------------------------------------------------------------


EXHIBIT I TO
REVOLVING CREDIT AGREEMENT

FORM OF SECRETARY’S CERTIFICATE

Pursuant to subsections 5.1(l), (m), (n) of the Revolving Credit Agreement,
dated as of July 24, 2007 (the “Revolving Credit Agreement”; terms defined
therein being used herein as therein defined), among The ServiceMaster Company,
a Delaware corporation (the “Parent Borrower”), the U.S. Subsidiary Borrowers
(as defined therein) from time to time parties thereto, the Foreign Subsidiary
Borrowers (as defined therein) from time to time parties thereto (together with
the U.S. Subsidiary Borrowers and the Parent Borrower, the “Borrowers”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), Citibank, N.A., as administrative agent, collateral agent and
issuing bank for the Lenders (“Administrative Agent”) and JPMorgan Chase Bank,
N.A., as syndication agent.

I, the duly elected and acting Secretary of [                ] (the “Certifying
Loan Party”), hereby certify in such capacity on behalf of the Certifying Loan
Party and not in my individual capacity, as follows:

1.             Attached hereto as Annex 1 is a complete and correct copy of
resolutions adopted by the Board of Directors or action of the sole or managing
member or general partner, as the case may be, of the Certifying Loan Party on
July 24, 2007; such resolutions have not been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
proceedings of such Board of Directors or sole or managing member or general
partner, as the case may be, now in force relating to or affecting the matters
referred to therein.

2.             Attached hereto as Annex 2 is a complete and correct copy of the
By-Laws or the equivalent organization document of the Certifying Loan Party as
in effect on the date hereof.

3.             Attached hereto as Annex 3 is a complete and correct copy of the
Certificate of Incorporation or the equivalent charter document of the
Certifying Loan Party as in effect on the date hereof.

4.             The following persons are now duly elected and qualified officers
of the Certifying Loan Party holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers is duly authorized to execute and deliver on behalf of the
Certifying Loan Party each of the Loan Documents (as defined in the Revolving
Credit Agreement) to which it is a party and any certificate or other document
to be delivered by the Certifying Loan Party pursuant to the Loan Documents (as
defined in the Revolving Credit Agreement) to which it is a party.

I-1


--------------------------------------------------------------------------------


Each of Debevoise & Plimpton LLP and Richards Layton & Finger P.A. is entitled
to rely on this certificate in connection with the opinions that it is rendering
pursuant to Subsection 5.1(f) of the Revolving Credit Agreement.

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Certifying Loan Party has caused this certificate to be
executed on its behalf by its Secretary, this 24th day of July, 2007.

By:

 

 

 

 

Name:

 

 

Title:

 

I, [                  ], am the duly elected and acting [          ] of the
Certifying Loan Party, and do hereby certify in such capacity on behalf of the
Certifying Loan Party and not in my individual capacity that [          ] is the
duly elected, qualified and acting Secretary of the Certifying Loan Party and
that the signature appearing above is his genuine signature.

IN WITNESS WHEREOF, the Certifying Loan Party has caused this certificate to be
executed on its behalf this 24th day of July, 2007.

By:

 

 

 

 

Name:

 

 

Title:

 

I-3


--------------------------------------------------------------------------------


ANNEX 1
TO EXHIBIT I

Board Resolutions


--------------------------------------------------------------------------------


ANNEX 2
TO EXHIBIT I

By-Laws


--------------------------------------------------------------------------------


ANNEX 3
TO EXHIBIT I

Certificate of Incorporation


--------------------------------------------------------------------------------


EXHIBIT J TO
REVOLVING CREDIT AGREEMENT

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE

                , 200   

[Name of Lender]

 

 

 

 

 

 

Ladies and Gentlemen:

Pursuant to subsection 2.7(d) of the Revolving Credit Agreement, dated as of
July 24, 2007 (the “Revolving Credit Agreement”; terms defined therein being
used herein as therein defined), among The ServiceMaster Company, a Delaware
corporation (the “Parent Borrower”), the U.S. Subsidiary Borrowers (as defined
therein) from time to time parties thereto, the Foreign Subsidiary Borrowers (as
defined therein) from time to time parties thereto (together with the U.S.
Subsidiary Borrowers and the Parent Borrower, the “Borrowers”), the several
banks and other financial institutions from time to time parties thereto (the
“Lenders”), Citibank, N.A., as administrative agent, collateral agent and
issuing bank for the Lenders (“Administrative Agent”) and JPMorgan Chase Bank,
N.A., as syndication agent, the undersigned hereby acknowledges receipt from you
on the date hereof of          DOLLARS ($            ) as payment for a
participating interest in the following Swing Line Loan:

Date of Swing Line Loan:

Principal Amount of Swing Line Loan:

Very truly yours,

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

 

 as Swing Line Lender

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

J-1


--------------------------------------------------------------------------------


EXHIBIT K TO
REVOLVING CREDIT AGREEMENT

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                ,        , made by each of the
corporations that are signatories hereto (the “Additional Foreign Subsidiary
Borrowers”) in favor of Citibank, N.A., organized under the federal laws of the
United States, as administrative agent (in such capacity, the “Administrative
Agent”), collateral agent and issuing bank for the several banks and other
lenders (the “Lenders”) from time to time parties to the Revolving Credit
Agreement, dated as of July 24, 2007, among The ServiceMaster Company, a
Delaware corporation (the “Parent Borrower”), the U.S. Subsidiary Borrowers (as
defined therein) from time to time parties thereto, the Foreign Subsidiary
Borrowers (as defined therein) from time to time parties thereto (together with
the U.S. Subsidiary Borrowers and the Parent Borrower, the “Borrowers”), the
Lenders, the Administrative Agent and JPMorgan Chase Bank, N.A., as syndication
agent, as the same may be amended, supplemented, waived or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing, all or any portion of the
Indebtedness under such agreement or any successor agreements (as so amended,
supplemented, waived or modified, and together with any such other agreement,
the “Revolving Credit Agreement”).  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Revolving Credit
Agreement.

W I T N E S S E T H:

WHEREAS,  the parties to this Joinder Agreement wish to amend Schedule D to the
Revolving Credit Agreement in the manner hereinafter set forth;

WHEREAS, in order to [amend Schedule E to the Revolving Credit Agreement to] add
Subsidiaries as Additional Foreign Subsidiary Borrowers, the Revolving Credit
Agreement requires that the Parent Borrower, such Subsidiaries and the
Administrative Agent execute and deliver a Joinder Agreement pursuant to which
such Subsidiaries become Foreign Subsidiary Borrowers under the Revolving Credit
Agreement; and

WHEREAS, this Joinder Agreement is entered into pursuant to subsection 10.1(f)
of the Revolving Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

K-1


--------------------------------------------------------------------------------



1.             EACH OF THE ADDITIONAL FOREIGN SUBSIDIARY BORROWERS HEREBY
ACKNOWLEDGES THAT IT HAS RECEIVED AND REVIEWED A COPY OF THE REVOLVING CREDIT
AGREEMENT, AND ACKNOWLEDGES AND AGREES TO:

(A)           JOIN THE REVOLVING CREDIT AGREEMENT AS A FOREIGN SUBSIDIARY
BORROWER;

(B)           BE BOUND BY ALL RELEVANT COVENANTS, AGREEMENTS AND ACKNOWLEDGMENTS
APPLICABLE TO A FOREIGN SUBSIDIARY BORROWER UNDER THE REVOLVING CREDIT
AGREEMENT; AND

(C)           PERFORM ALL APPLICABLE OBLIGATIONS AND DUTIES REQUIRED OF IT BY
THE REVOLVING CREDIT AGREEMENT.


2.             EACH OF THE UNDERSIGNED ADDITIONAL FOREIGN SUBSIDIARY BORROWERS
HEREBY REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO IT CONTAINED IN SECTION 5 OF THE REVOLVING CREDIT AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS TO WHICH SUCH ADDITIONAL FOREIGN SUBSIDIARY BORROWER
IS A PARTY OR WHICH ARE CONTAINED IN ANY CERTIFICATE FURNISHED BY OR ON BEHALF
OF SUCH ADDITIONAL FOREIGN SUBSIDIARY BORROWER ARE TRUE AND CORRECT ON THE DATE
HEREOF.


3.             SCHEDULE E TO THE REVOLVING CREDIT AGREEMENT IS HEREBY AMENDED TO
INCLUDE THE ADDITIONAL FOREIGN SUBSIDIARY BORROWERS THAT ARE SIGNATORIES HERETO.


4.             THE ADDRESS AND JURISDICTION OF INCORPORATION OF EACH OF THE
ADDITIONAL FOREIGN SUBSIDIARY BORROWERS IS SET FORTH IN ANNEX 1 TO THIS JOINDER
AGREEMENT.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

K-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York by its proper and duly
authorized officer as of the date set forth below.

[NAME OF ADDITIONAL FOREIGN SUBSIDIARY
BORROWER]

 

 

 

 

 

 

 

Dated:               ,      

 

 

 

 

 

 

 

 



By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[LIST ANY OTHER ADDITIONAL FOREIGN

 

SUBSIDIARY BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

THE SERVICEMASTER COMPANY, as Parent Borrower

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

CITIBANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

K-3


--------------------------------------------------------------------------------


Annex 1 to
Joinder Agreement

Additional Foreign Subsidiary Borrowers

Address        Jurisdiction of Incorporation

K-1-1


--------------------------------------------------------------------------------


EXHIBIT L TO
REVOLVING CREDIT AGREEMENT

FORM OF LETTER OF CREDIT REQUEST

No.
                    (1)                                                                                                               
Dated                  

Citibank, N.A.. [or name of other Issuing bank], as Issuing Bank and
Administrative Agent, under the Revolving Credit Agreement, dated as of July 24,
2007 (as amended, amended and restated, modified or supplemented from time to
time, the “Revolving Credit Agreement”), among The ServiceMaster Company, a
Delaware corporation (the “Parent Borrower”), the U.S. Subsidiary Borrowers (as
defined therein) from time to time parties thereto, the Foreign Subsidiary
Borrowers (as defined therein) from time to time parties thereto (together with
the U.S. Subsidiary Borrowers and the Parent Borrower, the “Borrowers”), the
several banks and other financial institutions from time to time party thereto
(the “Lenders”), Citibank N.A., as administrative agent and collateral agent for
the Lenders (the “Administrative Agent”), and JPMorgan Chase Bank, N.A., as
syndication agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Revolving Credit
Agreement.

Citibank, N.A.,

as Administrative Agent for the Lenders referred to below,

390 Greenwich Street

New York, NY 10013

 

 

 

 

Attention: [                ]

--------------------------------------------------------------------------------

(1)           Facility Letter of Credit Request Number.

L-1


--------------------------------------------------------------------------------


[with a copy to:



 

 

 

 

Attention:                 ](2)

 

Ladies and Gentlemen:

Pursuant to subsection 2.6 of the Revolving Credit Agreement, the undersigned
hereby requests that the Issuing Bank referred to above [issue] [amend](3)
[renew] [extend] a Letter of Credit for the account of the undersigned on
                               (4)(the “Date of Issuance”) in the aggregate
stated amount of $                               .(5)

For purposes of this Letter of Credit Request, unless otherwise defined, all
capitalized terms used herein that are defined in the Revolving Credit Agreement
shall have the respective meanings provided therein.

The beneficiary of the requested Letter of Credit [will be] [is]
                   ,(6) and such Letter of Credit [will be] [is] in support of
                  (7) and [will have] [has] a stated expiration date of
                       .(8)

The undersigned hereby certifies that:

(a)           The  representations and warranties contained in the Revolving
Credit Agreement or in the other Loan Documents are true and correct in all
material respects as

--------------------------------------------------------------------------------

(2)           Insert name and address of Issuing Bank in the case of a Letter of
Credit Request to any Issuing Bank other than Citibank N.A.

(3)           If an amendment, include a description of the proposed amendment.

(4)           Date of Issuance.

(5)           Aggregate initial stated amount of Letter of Credit.

(6)           Insert name and address of beneficiary.

(7)           Insert description of supported obligations and name of agreement
to which it relates, if any.

(8)           Insert last date upon which drafts may be presented.

L-2


--------------------------------------------------------------------------------


of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

(b)           No Default or Event of Default has occurred and is continuing as
of the date hereof nor, immediately after giving effect to the issuance of the
Letter of Credit requested hereby, would such a Default or Event of Default
occur.

Copies of all documentation with respect to the supported transaction are
attached hereto.

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

L-3


--------------------------------------------------------------------------------


EXHIBIT M TO
REVOLVING CREDIT AGREEMENT

FORM OF FOREIGN SUBSIDIARY BORROWER TERMINATION

Citibank, N.A.,
as Administrative Agent
for the Lenders referred to below
c/o Citibank, N.A., as Administrative Agent
390 Greenwich Street
New York, New York 10013

[Date]

Ladies and Gentlemen:

The undersigned, THE SERVICEMASTER COMPANY, a Delaware corporation (the “Parent
Borrower”), refers to the Revolving Credit Agreement, dated as of July 24, 2007
(as amended, supplemented, waived or otherwise modified from time to time, the
“Revolving Credit Agreement”), among the Parent Borrower, the U.S. Subsidiary
Borrowers (as defined therein) from time to time parties thereto, the Foreign
Subsidiary Borrowers (as defined therein) from time to time parties thereto, the
Lenders, the Administrative Agent, and the other agents parties thereto, as the
same may be amended, supplemented, waived or otherwise modified from time to
time, together with any agreement extending the maturity of, or restructuring,
refunding, refinancing or increasing, all or any portion of the Indebtedness
under such agreement or any successor agreements (as so amended, supplemented,
waived or modified, and together with any such other agreement, the “Revolving
Credit Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Revolving Credit Agreement.

The Parent Borrower hereby terminates the status of [                  ] (the
“Terminated Foreign Subsidiary Borrower”) as a Foreign Subsidiary Borrower under
the Revolving Credit Agreement.  The Parent Borrower represents and warrants
that no Loans made to, or Letters of Credit issued for the account of, the
Terminated Foreign Subsidiary Borrower are outstanding as of the date hereof and
that all amounts payable by the Terminated Foreign Subsidiary Borrower in
respect of interest and/or fees or in respect of Letters of Credit (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Revolving Credit Agreement) pursuant to the Revolving Credit
Agreement have been paid in full on or prior to the date hereof.

Very truly yours,

M-1


--------------------------------------------------------------------------------


 

THE SERVICEMASTER COMPANY

 

as Parent Borrower

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

M-2


--------------------------------------------------------------------------------


EXHIBIT N TO
REVOLVING CREDIT AGREEMENT

FORM OF SECURITY AGREEMENT

See Exhibit 10.8

N-1


--------------------------------------------------------------------------------